            Case 1:17-cv-02041-RJL Document 90 Filed 08/04/20 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
------------------------------------------------------------- X
MIKHAIL FRIDMAN, PETR AVEN, and                                :
GERMAN KHAN,                                                   :
                                                               :
                                    Plaintiffs,                :
                                                               :
                                                                 Case No. 1:17-cv-02041 (RJL)
                        v.                                     :
                                                               :
BEAN LLC (a/k/a FUSION GPS) and GLENN                          :
SIMPSON,                                                       :
                                                               :
                                    Defendants.                :
------------------------------------------------------------- X
                  PLAINTIFFS’ MOTION FOR ISSUANCE OF
       LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE

       Plaintiffs respectfully file this motion asking the Court to issue a Letter of Request for

International Judicial Assistance to the Senior Master of the High Court (Queen’s Bench

Division) of England and Wales, pursuant to the Hague Convention of 18 March 1970 on the

Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague Convention”), 28

U.S.C. § 1781, and Rules 28(b) and 26 of the Federal Rules of Civil Procedure. As set forth in

the accompanying Memorandum of Points and Authorities, the request seeks the oral testimony

of Christopher Steele, Christopher Burrows, Edward Baumgartner, and Sir Andrew Wood and

the production of documentary evidence from Mr. Steele, Mr. Baumgartner, Sir Andrew Wood,

and Orbis Business Intelligence Ltd., each of which is located in the United Kingdom of Great

Britain and Northern Ireland and have information relevant and material to this case for use at

trial. Accordingly, Defendants respectfully request that the Court grant this motion, and order

that the Letter of Request be issued. The Letter of Request and Proposed Order, along with a

Declaration of Alan S. Lewis, accompany this motion.



9700333.3
            Case 1:17-cv-02041-RJL Document 90 Filed 08/04/20 Page 2 of 3




       Pursuant to Local Civil Rule 7(m), on Monday, August 3, 2020 Plaintiffs’ counsel met

and conferred with Defendants’ counsel with respect to the requested relief. Defendants’ counsel

indicated that, while they have not seen the motion papers, they do not oppose the relief

requested, and otherwise take no position on the motion.

Dated: Washington, D.C.
       August 4, 2020

                                                    Respectfully submitted,

                                                    /s/ Kim Sperduto
                                                    Alan S. Lewis (#NY0252)
                                                    CARTER LEDYARD & MILBURN LLP
                                                    2 Wall Street
                                                    New York, NY 10005
                                                    Tel: (212) 732-3200
                                                    Fax: (212) 732-3232
                                                    lewis@clm.com

                                                    -and-

                                                    Kim Sperduto (DC Bar No. 416127)
                                                    SERDUTO THOMPSON & GASSLER PLC
                                                    1747 Pennsylvania Avenue, NW, Suite 1250
                                                    Washington, D.C. 20006
                                                    Tel: (202) 408-8900
                                                    Fax: (202) 408-8910
                                                    ksperduto@stglawdc.com

                                                    Attorneys for Plaintiffs




                                                2

9700333.3
            Case 1:17-cv-02041-RJL Document 90 Filed 08/04/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served electronically via

the CM/ECF electronic filing system on all counsel or parties of record this 4th day of August,

2020.

                                                      /s/ Kim Sperduto
                                                      Kim Sperduto




                                                 3

9700333.3
        Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 1 of 47




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
------------------------------------------------------------- X
MIKHAIL FRIDMAN, PETR AVEN, and                                :
GERMAN KHAN,                                                   :
                                                               :
                                    Plaintiffs,                :
                                                               :
                                                                 Case No. 1:17-cv-02041 (RJL)
                        v.                                     :
                                                               :
BEAN LLC (a/k/a FUSION GPS) and GLENN                          :
SIMPSON,                                                       :
                                                               :
                                    Defendants.                :
------------------------------------------------------------- X
          PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES
                  IN SUPPORT OF MOTION FOR ISSUANCE
       OF LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE

       Plaintiffs respectfully ask the Court to issue a letter of request for international judicial

assistance to the Senior Master of the High Court (Queen’s Bench Division) of England and

Wales, pursuant to the Hague Convention of 18 March 1970 on the Taking of Evidence Abroad

in Civil or Commercial Matters, 28 U.S.C. § 1781, and Rules 28(b) and 26 of the Federal Rules

of Civil Procedure. The request seeks the oral testimony of Christopher Steele, Christopher

Burrows, Edward Baumgartner, and Sir Andrew Wood and the production of documentary

evidence from Messrs. Steele and Baumgartner, Sir Andrew Wood and Orbis Business

Intelligence Ltd., each of whom is located in the United Kingdom of Great Britain and Northern

Ireland (“United Kingdom”) and have information relevant and material to this case for use at

trial. The Letter of Request sought to be issued by the Court and the Proposed Order accompany

this motion.

   I. THE LEGAL STANDARD
            Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 2 of 47




           1.      The Hague Convention Treaty on the Taking of Evidence Abroad in Civil and

Criminal Matters (“Hague Convention”), 23 U.S.T. 2444, T.I.A.S. No. 7444, 28 U.S.C. § 1781,

is an international treaty that provides a mechanism for obtaining evidence from persons and

entities located in a foreign country (documentary evidence and testimony), in which a judicial

authority in one contracting state may request evidence located in another contracting state. Dist.

Title v. Warren, Civil Action No. 14-1808 (ABJ/DAR), 2016 U.S. Dist. LEXIS 201347, *10-11

(D.D.C Dec. 23, 2016) (citing Estate of Klieman v. Palestinian Auth., 272 F.R.D. 253, 255

(D.D.C. 2011)). The United States and the United Kingdom are parties to the Hague

Convention. 1

           2.      Under the procedures, a U.S. court issues a letter of request which is then

transmitted to the jurisdiction from which a party to a U.S. civil litigation seeks documentary

evidence or testimony relevant to the issues in the U.S. action. See Fed. R. Civ. Pro. 28(b)(1)(B);

28 U.S.C. § 1781. The Hague Convention procedures are “available whenever they will facilitate

the gathering of evidence by the means authorized in the Convention.” Societe Nationale

Industrielle Aerospatiale v. U.S. Dist. Court for S. Dist. of Iowa, 482 U.S. 522, 541 (1987).

Resort to the Hague Evidence Convention procedures is appropriate after examining “in each

case ... the particular facts, sovereign interests, and likelihood that resort to those procedures will

prove effective.” Id. at 544. It has been held that, “[w]hen discovery is sought from a non-party

in a foreign jurisdiction, application of the Hague [Evidence] Convention, which encompasses

principles of international comity, is virtually compulsory.” Tulip Computers Int'l B. V. v. Dell

Computer Corp., 254 F. Supp. 2d 469, 474 (D. Del. 2003).




1
    See https://www.hcch.net/en/instruments/conventions/status-table/?cid=82
                                                          2
        Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 3 of 47




       3.      In this case, the individuals to be deposed are non-parties to this matter and are

located in a foreign jurisdiction—the United Kingdom—which is a party to the Hague

Convention. Under Federal Rule of Civil Procedure 28(b), a deposition may be taken outside of

the United States, inter alia, “under an applicable treaty or convention” or “under a letter of

request, whether or not captioned a ‘letter rogatory.’” Even in the absence of an applicable

treaty, Rule 28 further provides that the Court may issue a letter of request for a deposition in a

foreign country, “(A) on appropriate terms after an application and notice of it; and (B) without a

showing that taking the deposition in another manner is impractical or inconvenient.” See

Hyundai Motor Co. v. Direct Techs. Int'l, Civil Case No. 1:19-mc-00206 (TNM), 2019 U.S. Dist.

LEXIS 219865, *4 (D.D.C. Dec. 23, 2019) (“the Rule . . . explicitly disclaims any requirement

for ‘a showing that taking the deposition in another manner is impracticable or inconvenient’”)

(internal citation omitted). “Harmonizing that tone, the D.C. Circuit has held there must be

‘good reason’ to deny a party’s request.” Id. at *2 (citing Zassenhaus v. Evening Star

Newspaper Co., 404 F.2d 1361, 1364 (D.C. Cir. 1968)). “[FRCP] 28(b) functions within the

larger discovery framework, outlined in [FRCP] 26, which allows ‘parties to obtain discovery

regarding any non-privileged matter that is relevant to any party's claim or defense.’” Dist. Title,

2016 U.S. Dist. LEXIS 201347, at *12 (internal alterations omitted). A court may not weigh the

evidence that is to be adduced or attempt to predict, whether, in fact, the witnesses will be able to

give the testimony which is sought (id.), however Plaintiffs have nevertheless demonstrated

herein that Messrs. Steele, Burrows, and Baumgartner, Sir Andrew Wood, and Orbis Business

Intelligence Ltd. (“Orbis”), have information relevant to the issues in this Action.

       4.      28 U.S.C. § 1781(b) also provides that letters of request may be transmitted

directly from a tribunal in the United States to the foreign or international tribunal, officer, or

                                                   3
         Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 4 of 47




agency to whom it is addressed and its return in the same manner. Dist. Title, 2016 U.S. Dist.

LEXIS 201347 at *13.

        5.       As set forth herein, the documentary evidence and testimony sought by Plaintiffs

is relevant to the parties’ claims and defenses in the Action, and this Court should order that this

motion be granted and issue the accompanying Letter of Request.

    II. BACKGROUND REGARDING NEED FOR TESTIMONY AND EVIDENCE

        6.       Plaintiffs commenced this civil action on or about October 3, 2017, alleging that

they were defamed by Defendants’ 2016 publication of statements that accuse Plaintiffs of

bribery and corruption in their relationship with Vladimir Putin and suggest that Plaintiffs

cooperated with a Kremlin-orchestrated illegal campaign to interfere with the 2016 U.S.

presidential election.

        7.       The defamatory statements were in a two-page memorandum or “report” labeled

Company Intelligence Report 112 (“CIR 112”). 2 CIR 112 was prepared by former British

intelligence agent Christopher Steele after he and the company he co-founded, Orbis, were hired

by Defendants to do so. Mr. Steele prepared at least 15 other memoranda for Defendants, as a

part of that same assignment. Defendants had been engaged by a law firm for the Democratic

National Committee and/or the Hillary Clinton Campaign in 2016 to produce political opposition

research about then-presidential candidate Donald Trump, and Defendants hired Mr. Steele and

Orbis to assist them on that engagement. 3 The memoranda that Mr. Steele drafted and compiled

for Defendants, although written over the course of a six-month period about different subjects,


2
  Declaration of Alan S. Lewis in Support of Motion for Issuance of Letter of Request for International Judicial
Assistance, dated August 4, 2020, Exhibit (“Ex.”) L.
3
  See Ex. A, attaching excepts from the book authored by Defendant Simpson and Peter Fritsch, Crime in Progress,
Inside the Steele Dossier and the Fusion GPS Investigation of Donald Trump (2019) (“Crime in Progress”) at 56-60
(explaining that Perkins Coie LLP, a law firm that represented the Democratic National Committee and Hillary
Clinton campaign, engaged Fusion in 2016 to conduct research on Mr. Trump).
                                                       4
         Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 5 of 47




came to be referred to singularly by the media as the “Trump Dossier,” “Steele Dossier” or the

“Dossier” (referred to herein as the “Dossier” or the “reports”).

        8.       In spite of the Trump-focused nature of the Defendants’ research which was

partially sub-contracted to Mr. Steele, the report containing the statements defamatory of

Plaintiffs (CIR 112) does not mention Mr. Trump or his campaign. Instead it accuses Plaintiffs

of having a corrupt relationship with Vladimir Putin and the Kremlin. Specifically, it defames

Plaintiffs in the following ways:

                 a.       The heading of CIR 112, “RUSSIA/US PRESIDENTIAL ELECTION:

        KREMLIN-ALPHA GROUP COOPERATION,” coupled with Plaintiffs and Alfa 4 being

        the subject of CIR 112, falsely suggests that Plaintiffs and Alfa cooperated with a

        Kremlin-orchestrated illegal campaign to influence the outcome of the 2016 U.S.

        presidential election.

                 b.       CIR 112 also states: “Significant favours continued to be done in both

        directions, primarily political ones for PUTIN and business/legal ones for Alpha.” That

        sentence defames Plaintiffs by accusing them of maintaining a relationship with Mr.

        Putin that includes bribery and corruption.

                 c.       CIR 112 also contains the following defamatory passage:

                 during the 1990s GOVORUN had been Head of Government
                 Relations at Alpha Group and in reality, the “driver” and “bag
                 carrier” used by FRIDMAN and AVEN to deliver large amounts of
                 illicit cash to the Russian president, at that time deputy Mayor of
                 St Petersburg. Given that and the continuing sensitivity of the
                 PUTIN-Alpha relationship, and need for plausible deniability,
                 much of the contact between them was now indirect and entrusted
                 to the relatively low profile GOVORUN.


4
 In CIR 112, Alfa was misspelled as “Alpha” but the reference has been interpreted as meaning the Alfa Group of
entities, including Alfa Bank, with which Plaintiffs are affiliated.
                                                       5
          Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 6 of 47




          The defamatory meaning of the first sentence of this passage is an accusation of

bribery—illicit cash paid by Plaintiffs Fridman and Aven to a government official, Vladimir

Putin—through an intermediary, Oleg Govorun. The defamatory meaning of the second sentence

of this passage is that it accuses Plaintiffs of continuing to use Mr. Govorun to have indirect

“contact” with Mr. Putin because of the alleged past cash bribes delivered through Mr. Govorun

and the need for “plausible deniability.” Ex. B, Plaintiffs’ Supplemental Responses to

Interrogatory No. 2.

          The foregoing allegations in CIR 112 are false and defamatory, as alleged in Plaintiffs’

Amended Complaint (the “Complaint”) in this Action. Dkt. 17. Plaintiffs seek a judgment

against Defendants finding that statements about Plaintiffs in CIR 112 are false and defamatory

and that Defendants published them. Plaintiffs seek compensatory and/or punitive damages in

amounts to be proven at trial, together with interest and costs and fees.

          9.     Defendants deny any liability to Plaintiffs and have asserted several defenses,

including that the statements about Plaintiffs are not materially false; the publication of the

statements was privileged or otherwise protected by, inter alia, the First Amendment of the U.S.

Constitution, the neutral report privilege, and/or the fair report privilege (under New York Civil

Rights Law Section 74); and Plaintiffs should be treated as “public figures” (either general

purpose public or limited purpose), a category which subjects Plaintiffs to a burden to show that

the defamatory statements were published with “actual malice” (i.e., published with the

knowledge that the statements were false or with reckless disregard to whether they were true or

false).

          10.    In the years after Defendants published CIR 112 and the other election reports

that Mr. Steele prepared for Defendants, the reliability and accuracy of what Mr. Steele produced

                                                   6
          Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 7 of 47




has been the subject of: (a) a 2019 report by Michael Horowitz, the Inspector General for the

U.S. Department of Justice (the “Horowitz Report”); and (b) a 2020 court judgment rendered in

connection with a lawsuit filed by Plaintiffs against Mr. Steele’s company, Orbis, (the “U.K.

Judgment” or the “U.K. Proceeding”). Although CIR 112 was not itself central to the focus of

the Horowitz Report, the Horowitz Report was broadly critical of the work Mr. Steele did for

Defendants as unreliable. 5 CIR 112 was central to the U.K. Court Judgment against Mr. Steele.

In the U.K. Judgment, the English High Court rendered a judgment against Orbis in favor of

Plaintiffs, determining that the statements about Plaintiffs in CIR 112 are “inaccurate or

misleading as a matter of fact.” 6

         Plaintiffs have represented that they do not seek disclosure of communications or

documents that are protected from disclosure by the attorney-client privilege, work product

doctrine, or other applicable privilege, nor do they seek to circumvent any privilege assertions,

however Plaintiffs do not waive the right to object to or challenge the propriety or validity of

claims that documents are privileged and the basis of such privilege claims. Although Orbis

produced to Plaintiffs some documents of Orbis and Mr. Steele in the U.K. Proceeding, no

documents relating to the creation or publication of CIR 112 were produced and Plaintiffs have a

good faith belief, bolstered by recent admitted failures of disclosure by Mr. Steele in a similar




5
 See Ex. D, Officer of the Inspector General Michael Horowitz, U.S. Department of Justice, Review of Four FISA
Applications and Other Aspects of the FBI’s Crossfire Hurricane Investigation (Dec. 2019), available at
https://www.justice.gov/storage/120919-examination.pdf (“Horowitz Report”) at 384 (“In addition to the lack of
corroboration, we found that the FBI's interviews of Steele, the Primary Sub-source, and a second sub-source, and
other investigative activity, revealed potentially serious problems with Steele's description of information in his
election reports.”); 186 (“FBI conducted interviews . . . that raised significant questions about the reliability of the
Steele election reporting.”).
6
 Ex. G, Judgment dated July 8, 2020, Aven and others v. Orbis Business Intelligence Ltd., [2020] EWHC 1812
(QB), available at https://www.bailii.org/ew/cases/EWHC/QB/2020/1812.html (“U.K. Judgment”) at ¶ 204.
                                                            7
          Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 8 of 47




matter involving Mr. Steele in the U.K., 7 that relevant documents exist and/or that Orbis and/or

Mr. Steele neglected to produce them. In addition, due to (i) Mr. Steele's recent challenge to the

U.S. Department of Justice seeking copies of certain of documents from the U.K. Proceeding that

would normally be available under applicable English law 8 and (ii) the restrictions on the use of

certain other documents produced in the U.K. Proceeding pursuant to rule 31.22 of the English

Civil Procedure Rules (“CPR”), Plaintiffs seek a separate order from the High Court permitting

disclosure of evidence for use in this U.S. proceeding. 9

         11.      Christopher Steele, co-founder and director of Orbis, 10 conducted the research

for and compiled the information in CIR 112, including the defamatory statements about

Plaintiffs at issue in this Action, and disclosed or provided CIR 112 (and the other reports that

have collectively become known as the “Dossier”) to multiple journalists and to other non-

parties. 11 Defendants have formally identified Mr. Steele as an individual likely to have

information relevant to this Action and Defendants’ claims and defenses, specifically

information regarding the “experience, work, process, and engagement by Defendants; [Mr.

Steele’s] communications with the FBI, Senator John McCain, the U.S. Department of Justice,

and other governmental agencies and officials; CIR 112, including recipients of CIR 112,

research related to matters in CIR 112, events related to topics in CIR 112, and delivery of CIR


7
  In the proceedings captioned Aleksej Gubarev and another v (i) Orbis Business Intelligence Limited and (ii)
Christopher Steele, Claim No. HQ17D00413, in the High Court of Justice, Queen’s Bench Division, the trial of
which recently took place between 20-24 July 2020 (“Gubarev U.K. Proceeding”). See Ex. M, Defendants’ Closing
Submissions in the Gubarev U.K. Proceeding (which were made public during the trial) at 52-57.
8
  In the matter of an application by the United States of America (the United States Department of Justice) made in
the U.K. Proceeding.
9
  Pursuant to CPR 31.22, documents disclosed between parties in a U.K. legal proceeding may only be used “for the
purpose in which it is disclosed” unless certain exceptions apply, such as if the “the court gives permission” or “the
document has been read to or by the court, or referred to, at a hearing which has been held in public.”
10
   Mr. Steele is a director and joint founder of Orbis. See https://orbisbi.com/about-orbis/.
11
   See, e.g., Ex. A, Crime in Progress at 109-111 (describing Defendant Glenn Simpson’s and Mr. Steele’s briefings
to journalists); 127-128 (describing Mr. Steele’s briefing of David Kramer, and Defendant Simpson’s provision of a
copy of the entire so-called Dossier to Mr. Kramer).
                                                          8
         Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 9 of 47




112.” Ex. C (Defendants’ First Amended Rule 26(a)(1) Initial Disclosures (“Defendants’ Initial

Disclosures”), Section 1).

        12.      Christopher Burrows co-founded Orbis with Mr. Steele, 12 and Mr. Burrows

played a role in shaping the content of the Dossier, is knowledgeable about the source(s) of the

allegations in the Dossier, and participated in briefings about the Dossier and dissemination of its

contents. 13 Additionally, Defendants have identified Mr. Burrows as an individual likely to have

information relevant to this Action and Defendants’ claims and defenses, specifically knowledge

of “relevant conduct of Orbis and Christopher Steele; Christopher Steele, including his

experience, work, process, and engagement by Defendants.” Ex. C, Defendants’ Initial

Disclosures, Section 1.

        13.      Orbis is the U.K.-based intelligence gathering firm founded by Mr. Steele and

Mr. Burrows which was retained by Defendants in 2016 and which produced CIR 112, including

the statements about Plaintiffs at issue in this Action. Defendants acknowledge engaging Orbis

to “look into then-candidate Trump’s activities in Russia, in support of Defendants’ ongoing

research activities” and that Mr. Steele and Mr. Burrows were some of the people at Orbis with

whom “Defendants mainly communicated.” Ex. F, Defendants’ Answer to Interrogatory No. 12.

        14.      Edward Baumgartner is the co-founder of the U.K.-based research and

intelligence firm Edward Austin Limited. 14 Defendants have formally identified Mr.




12
  Mr. Burrows is a director and joint founder of Orbis. See https://orbisbi.com/about-orbis/.
13
  See, e.g., Ex. A, Crime in Progress at 77 (discussing Mr. Burrows’ role in 2016 selecting information that was
included in the Dossier), 82-84 (stating that Mr. Burrows and Mr. Steele have refused to reveal the identity of
source(s) for the information in the Dossier, and discussing the briefing of an FBI agent in 2016 by Mr. Burrows and
Mr. Steele of their “findings and sources”).
14
  Mr. Baumgartner is a founder and managing director of Edward Austin Limited. See https://www.edward-
austin.com/about/team/.
                                                         9
        Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 10 of 47




Baumgartner as an individual likely to have information relevant to this Action and Defendants’

claims and defenses, specifically:

                  Relevant conduct of Plaintiffs; Plaintiffs’ roles in the business
                  world; Plaintiffs’ ties, communications, meetings, and relations
                  with the Kremlin, Vladimir Putin, and those representing them or
                  acting on their behalf; Alfa, including entities affiliated with Alfa;
                  Alfa’s ties to the Kremlin and Vladimir Putin; Alfa’s investments
                  in U.S. companies; research related to matters in CIR 112.

Ex. C, Defendants’ Initial Disclosures, Section 1.

        15.      Sir Andrew Wood is a former British diplomat who is an Associate Fellow in the

Russia and Eurasia Programme at Chatham House in the U.K. 15 He has been identified as a

mentor to Mr. Steele with whom Mr. Steele discussed or transmitted the research at issue in this

Action in 2016 at around the time that CIR 112 was completed and sent to Defendant Fusion.

He also communicated with David Kramer and Senator John McCain about Mr. Steele’s research

in the reports and arranged a meeting between Mr. Kramer and Mr. Steele regarding the

reports. 16 Defendants have formally identified Sir Andrew Wood as an individual likely to have

information relevant to this Action and Defendants’ claims and defenses, including the “receipt

and delivery of CIR 112.” 17

        16.      Plaintiffs seek relevant evidence for use at trial on the merits of the case.

Plaintiffs do not seek disclosure of communications or documents that are protected from

disclosure by the attorney client privilege, work product doctrine, or other applicable privilege,

nor do they seek to circumvent any privilege assertions, however Plaintiffs do not waive the right



15
   See https://www.chathamhouse.org/expert/sir-andrew-wood.
16
   Ex. A, Crime in Progress at 107 (Mr. Steele “reached out to a mentor, Sir Andrew Wood, Britain’s former
ambassador to Moscow, to seek his advice and share the intelligence he had gathered.”); 126-27 (meeting between
Sir Andrew Wood and David Kramer and Senator John McCain in Halifax, Nova Scotia, which involved
discussions of Mr. Steele’s research and reports; Sir Andrew Wood arranged a meeting in London between Mr.
Steele and Mr. Kramer).
17
   Ex. C, Defendants’ Initial Disclosures, Section 1.
                                                       10
          Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 11 of 47




to object to or challenge the propriety or validity of claims that documents are privileged and the

basis of such privilege claims.

          17.      Plaintiffs respectfully request that the Court issue the attached Letter of Request

for International Judicial Assistance which requests the production of relevant evidence and

testimony from the aforementioned individuals and Orbis. 18 Plaintiffs’ proposed requests to

each individual and to Orbis, and the relevance to this Action of the evidence requested from

each, is set forth below.

     III. PLAINTIFFS’ REQUESTS FOR ORAL EXAMINATION AND THE
          PRODUCTION OF DOCUMENTARY EVIDENCE

     A.         Christopher Steele

          18.      Oral Examination of Mr. Steele. It is expected that Mr. Steele will be able to

provide crucial and relevant testimony on a number of topics. Those topics, and the relevance of

each, are set forth below:

        No. 1: In general terms, Mr. Steele’s educational background, employment history,
professional qualifications and personal preparation for the examination (including contacts with
the parties, their lawyers, insurers, or representatives), excluding any privileged communications
or confidential details regarding any government service.

          Relevance: Mr. Steele’s general educational and employment background are relevant to

his credibility and reliability as a witness and as an expert on matters relating to Russia. Mr.

Steele holds himself out as an expert related to Russia and compiled CIR 112 as part of an

engagement that was based on his claimed Russia expertise. Additionally, Defendants asked Mr.




18
   The term “documents” shall have the same broad meaning and scope as given to these terms in or pursuant to the
Federal Rules of Civil Procedure and applicable law, and shall include hard copy documents and files as well
electronic or computerized data, e-mails, text messages, etc. The term “communications” shall mean the transmittal
of data or information by any means, including meetings, conversations, discussions, documents, correspondence,
messages, text messages, e-mails, notes, WhatsApp messages, Slack messages, Skype messages, or other means of
transmittal.
                                                       11
         Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 12 of 47




Steele and Orbis to prepare CIR 112, 19 and Defendants have acknowledged that they “obtained

CIR 112 from Mr. Steele”; have stated that Mr. Steele is “a trusted, experienced, and well-

respected source” as a basis for trusting the veracity of the statements in CIR 112; and have

indicated they had conversations with Mr. Steele regarding “the content of CIR 112, the quality

of the sourcing, the competence of Mr. Steele’s team, the potential for misinformation, and

efforts to verify the information in CIR 112”—all of which is relevant to the issues in the Action.

See Ex. F, Defendants’ Answer to Interrogatory No. 5. Plaintiffs should be entitled to ask Mr.

Steele general background questions to probe the basis for his alleged expertise and to provide

context to his qualifications and credibility as a witness.

       No. 2: Retention of Mr. Steele and/or Orbis in 2016 by Fusion relating to CIR 112 and
the scope and purpose of the retention.

         Relevance: In order to prevail on their claim for defamation, Plaintiffs must demonstrate

that the defamatory statements are false and that Defendants acted with fault in publishing the

defamatory statements. See Farah v. Esquire Mag., 736 F.3d 528, 533-34 (D.C. Cir. 2013).

Plaintiffs contend the relevant fault standard is negligence; the Defendants contend the relevant

fault standard is actual malice. 20 The scope and purpose of the retention of Orbis and Mr. Steele


19
  As indicated in the recent Judgment in the proceeding brought by Plaintiffs against Orbis under the U.K. Data
Protection Act, Mr. Steele and Orbis communicated with and received instructions in or about July 2016 from
Defendant Fusion to conduct research on Alfa and Plaintiffs and to prepare CIR 112 in connection with concerns
about potential Russian interference in the U.S. Presidential election process and suspected communications
between the servers of Alfa Bank and Trump Tower. Ex. G, U.K. Judgment ¶¶ 74, 87.


20
   One of Defendants’ affirmative defenses is that Plaintiffs are limited purpose public figures and that they must
show that Defendants published the statements with actual malice, a standard that is met if it can be shown that the
statement was made with a “reckless disregard for whether or not the statement was false.” See, e.g. St. Amant v.
Thompson, 390 U.S. 727, 728 (1968). Plaintiffs dispute that they are public figures and that the actual malice
standard is applicable.
To determine whether Plaintiffs are limited purpose public figures, the Court must determine what controversy
“gave rise” to the defamatory statements. See Gertz v. Robert Welch, Inc., 418 U.S. 323, 352 (1974) (in determining
public figure status, courts look “to the nature and extent of an individual’s participation in the particular
controversy giving rise to the defamation”). The parties disagree as to whether the relevant controversy is Russian
interference with the 2016 election (as reflected in the title of CIR 112 and the subject of Mr. Steele’s report), or the
                                                           12
         Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 13 of 47




by Defendant Fusion which led to the preparation of CIR 112 by Orbis and Mr. Steele is relevant

to whether the research was intended to convey truthful information, the level of care that was

taken to ensure the information was truthful, and the motives for publication and dissemination

of CIR 112.

         Defendants acknowledge engaging Orbis, which Steele co-founded, to “look into then-

candidate Trump’s activities in Russia, in support of Defendants’ ongoing research activities,”

and that Steele was one of the people at Orbis with whom “Defendants mainly communicated.”

Ex. F, Defendants’ Answer to Interrogatory No. 12. Defendants acknowledge that they “had a

copy of an engagement letter with Orbis and/or Christopher Steele” but no longer have a copy

and “do not recall whether [it] was returned to [Orbis/Steele] or destroyed.” Ex. F, Defendants’

Answer to Interrogatory No. 23. And Orbis and Mr. Steele prepared several research reports,

including CIR 112 (dated September 14, 2016) which contains the defamatory statements, and

transmitted CIR 112 to Defendants and others.

      No. 3: Communications and meetings in 2016 and 2017 between Mr. Steele and
Defendants Glenn Simpson or Fusion or any Fusion sub-contractors regarding Plaintiffs, Alfa,
CIR 112, or the statements about Plaintiffs in CIR 112.

         Relevance: As set forth in No. 2, supra, relevant issues in this Action include whether

the defamatory statements about Plaintiffs in CIR 112 are false and whether Defendants acted

with fault (either negligence or actual malice) in publishing the defamatory statements.

Communications between Mr. Steele and Fusion regarding Plaintiffs, Alfa, CIR 112, and the


broader subject of Russian oligarchs and their business interests and relationship with the Kremlin. Accordingly, the
reasons why the defamatory statements were created and published are relevant issues, and thus the scope and
purpose of Orbis’s retention by Fusion for the preparation of CIR 112 are relevant.
In addition, to the extent that Plaintiffs are found to be limited purpose public figures, the Defendants’ motive for
publishing the defamatory statements is relevant to whether the defendant acted with actual malice. See Harte-
Hanks Commc’s, Inc. v. Connaughton, 491 U.S. 657, 664-65, 667-68, 689 n. 36 (1989); accord Tavoulareas v. Piro,
817 F.2d 762, 796 (D.C. Cir. 1987). Communications between Defendants and Orbis and Mr. Steele regarding the
scope of the retention are in turn relevant to the motives for compiling and publishing CIR 112.
                                                         13
        Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 14 of 47




statements about Plaintiffs in CIR 112 are relevant to whether the defamatory statements were

false, and whether the Defendants acted negligently or recklessly in publishing the statements. It

has been acknowledged that Mr. Steele and Defendants communicated about the research and

sourcing for the Dossier (which included CIR 112). 21

       No. 4: Communications and meetings in 2016 and 2017 between Mr. Steele and Jonathan
Winer regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112.

        Relevance: Mr. Winer was an official at the U.S. State Department during the relevant

time period, to whom Defendants disclosed a copy of CIR 112. Ex. F, Defendants’ Answer to

Interrogatory No. 9. Mr. Steele discussed the research reports with Mr. Winer and Mr. Winer

served as a conduit between Mr. Steele and the State Department. 22 Mr. Steele’s

communications and meetings with Mr. Winer in 2016 about the Dossier have been described by

Defendant Simpson. 23 Communications and meetings with Mr. Winer, or other government


21
   Defendants acknowledge that Mr. Steele was one of the people at Orbis with whom “Defendants mainly
communicated.” Ex. F, Defendants’ Answer to Interrogatory No. 12. See also Ex. A, Crime in Progress at 5-6
(referencing 2016 communications between Defendants and Mr. Steele about the Dossier, which included CIR 112);
77 (after Mr. Steele sent Defendants the first report in June 2016, Defendant Simpson spoke with Mr. Steele about
sourcing via an encrypted phone line); 108-12 (discussions in 2016 about the research in the Dossier with reporters
and media members involving Mr. Steele and Defendant Simpson); 149-50 (communications with Defendants in
2017 after the Dossier was published); 230-31 (communications about the Dossier later in 2017 in connection with
investigations by U.S. authorities).
See also Ex. G, U.K. Judgment at ¶¶ 74, 87 (Mr. Steele and Orbis communicated with and received instructions
from Fusion to conduct research on Alfa and Plaintiffs and to prepare CIR 112 in connection with concerns about
potential Russian interference in the U.S. Presidential election process and suspected communications between the
servers of Alfa Bank and Trump Tower).
22
   See Ex. H, Jonathan M. Winer, Devin Nunes is investigating me. Here’s the truth, Wash. Post (Feb. 8, 2018),
https://www.washingtonpost.com/opinions/devin-nunes-is-investigating-me-heres-the-truth/2018/02/08/cc621170-
0cf4-11e8-8b0d-891602206fb7_story.html (Mr. Winer wrote that he “alert[ed]” the U.S. State Department of the
allegations in Mr. Steele’s memoranda.).
23
   See Ex. A, Crime in Progress at 107 (reporting that on September 14, 2016, when Mr. Steele sent his seventh
research report to Fusion (i.e., CIR 112), Mr. Steele “messaged his contact at the State Department, Jonathan Winer,
to let him know he had developed disturbing information about Trump’s ties to Russia” and “asked to meet [Winer]
in person the next time [Steele] was in Washington”); 112-13 (regarding a September 2016 meeting between Mr.
Steele and Mr. Winer in which Mr. Steele disclosed to Mr. Winer the contents of the research in the Dossier, which
led Mr. Winer to contact Peter Fritsch, co-founder of Defendant Fusion, who allowed Mr. Winer to review the
reports and take notes for further dissemination of the information).
See also Ex. D, Horowitz Report at 117 (Mr. Steele met with Jonathan Winer on 11 October 2016, and notes of the
meeting reflect that Mr. Steele addressed a wide array of topics, including the role of Alfa Bank as a conduit for
                                                        14
        Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 15 of 47




officials, and what was said about the credibility of the allegations about Plaintiffs in CIR 112

and Mr. Steele’s reports and research generally, are relevant to the falsity of the statements and

whether Defendants acted negligently or recklessly in publishing CIR 112—which are issues

relevant in this Action. See No. 3 above, supra.

        No. 5: Communications and meetings in 2016 and 2017 between Mr. Steele and reporters
or news or media organizations regarding Plaintiffs, Alfa, CIR 112, or the statements about
Plaintiffs in CIR 112.

        Relevance: In order to prevail on their claim for defamation, Plaintiffs must show that

Defendants published the defamatory statements. Farah, 736 F.3d at 533-34. In the Complaint,

Plaintiffs have alleged that the Defendants “arranged for Steele to brief selected members of the

print and online media about the information he was compiling.” Am. Compl. ¶ 6, Dkt. 17.

Defendant Simpson has reported that he and Mr. Steele had meetings and communications in

2016 with reporters and media companies regarding the election-related research in the Dossier,

and Mr. Steele has similarly reported having meetings in 2016 with the media, at the direction of

Defendant Fusion, to discuss the election-related research findings. 24 Defendants acknowledge

that they provided copies of CIR 112 to the New York Times, Mother Jones, and other third




secret communications between the Trump campaign and the Kremlin); 119 (Two days after the meeting on 11
October, Kathleen Kavalec of the U.S. State Department emailed a FBI Section Chief a document received from Mr.
Winer which discussed allegations about a linkage between Alfa Bank and the Trump Campaign, and Ms. Kavalec
said that the information in the document related to Mr. Steele’s investigation.).
24
  See Ex. A, Crime in Progress at 108-112 (regarding Mr. Steele’s meetings with reporters from various
publications to disclose the contents of the reports that became known as the Dossier); 118-19 (regarding a three
way Skype call on October 31, 2016 regarding the research and information in the Dossier with David Corn of
Mother Jones, Mr. Steele, and Defendant Simpson); 141-43 (referring to a December 31, 2016 text message from
Ken Bensinger of BuzzFeed to Mr. Steele on the day that Mr. Bensinger obtained a copy of the Dossier from David
Kramer, and wanting to meet Mr. Steele in London on January 3, a few days before Mr. Bensinger published the
Dossier as part of a BuzzFeed article).
See also Ex. D, Horowitz Report at 104-05 (in late September 2016, Mr. Steele, as tasked by Fusion, briefed
journalists from The New York Times, The Washington Post, Yahoo News, The New Yorker and CNN regarding his
research and reports on election interference by Russia); 117 (Mr. Steele returned in mid-October 2016 to give
further briefings to the New York Times, The Washington Post and Yahoo News).
                                                       15
           Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 16 of 47




parties in 2016. Ex. F, Defendants’ Answer to Interrogatory No. 9. In addition, according to

Defendant Simpson, Mr. Steele communicated via text message with Mr. Bensinger of BuzzFeed

on December 31, 2016 and met with Mr. Bensinger on January 3, 2016 regarding the reports—

days before Mr. Bensinger and BuzzFeed published all the reports on the internet. 25 Mr. Steele’s

and Defendants’ meetings and communications with reporters, or news or media organizations

are directly relevant to Defendants’ “publication” of CIR 112—a relevant issue in this

defamation Action. Further, what was conveyed to the media and other third parties is relevant

to the falsity of the statements in CIR 112 and whether publication was done negligently or

recklessly—relevant issues in this Action.

           Additionally, in their motion to dismiss, Defendants claimed that any briefing to

journalists would “not have included any mention of Plaintiffs or the contents of CIR 112.”

Defendants’ Motion to Dismiss the Amended Complaint for Failure to State a Claim (“Mot.

Dismiss”) at 33, Dkt. 20. Plaintiffs should be entitled to test this assertion by questioning Mr.

Steele as to whether he mentioned or discussed Plaintiffs, Alfa, or CIR 112 during his meetings

with reporters, or news or media organizations.

      No. 6: Communications and meetings in 2016 and 2017 between Mr. Steele and David
Kramer regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112.

           Relevance: Defendants have acknowledged providing a copy of CIR 112 in 2016 to Mr.

Kramer, a former U.S. State Department official and adviser to U.S. Senator John McCain (Ex.

F, Defendants’ Answer to Interrogatory No. 9), and that Mr. Steele had communications and

meetings with Mr. Kramer in 2016 regarding his election-related research and reports,

dissemination of the reports (including CIR 112), and the factual support for and “credibility of




25
     Ex. A, Crime in Progress at 143-44.
                                                   16
        Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 17 of 47




the reporting.” 26 These facts are relevant to the issues of publication, falsity of the statements

about Plaintiffs, and Defendants’ negligence or recklessness (based on what was said in such

meetings and communications).


        Defendants have claimed that they did not provide CIR 112 to Mr. Bensinger or

BuzzFeed (Mot. Dismiss at 15, Dkt. 20), however it has been reported and acknowledged that

Mr. Steele asked Defendant Simpson to provide a copy of the Dossier (which included CIR 112)

to Mr. Kramer in 2016 after meeting with Mr. Kramer in London, and that Defendants published

the defamatory statements to Mr. Kramer by providing him a copy, as alleged in the Complaint.

Am. Compl. ¶ 7, Dkt. 17; Ex. A, Crime in Progress at 127-28, and Ex. F, Defendants’ Answer to

Interrogatory No. 9. In another litigation emanating from the publication of the Dossier, Mr.

Kramer has been found to have provided “all seventeen [Steele] memos” (including CIR 112) to

BuzzFeed (which then published the 17 memos on the internet). See Gubarev v. BuzzFeed, Inc.,

340 F. Supp. 3d 1304, 1311 (S.D. Fla. 2018). Accordingly, Mr. Steele’s communications with

Mr. Kramer (on behalf of Defendants) are relevant to Defendants’ role in publishing CIR 112 for

wide dissemination.

        No. 7: The drafting and compilation in 2016 of CIR 112 and its promotion.




26
   See Ex. A, Crime in Progress at 127 (Mr. Steele met with Mr. Kramer in November 2016 and showed him the
Dossier (including CIR 112) and they discussed the reports, the research, and the factual support); 128 (Mr. Steele
asked Defendant Simpson to provide a copy of the reports to Mr. Kramer, which he did); 142 (referencing
December 29, 2016 text messages between Mr. Kramer and Mr. Steele regarding communications with Ken
Bensinger of BuzzFeed, which ultimately published the reports with an article on January 10, 2017); 143 (Mr.
Kramer allowed Mr. Bensinger to copy the reports, which Mr. Bensinger then published along with the January 10
article). See also Ex. G, U.K. Judgment at ¶¶ 51-52 (Mr. Steele disclosed CIR 112 and other memoranda to Mr.
Kramer in 2016, and “at some point between late November 2016 and 10 January 2017, Mr. Kramer gave Buzzfeed
access to the Steele Dossier, thereby causing or contributing to the publication of the Buzzfeed Article”), 53
(communications between Mr. Steele and Mr. Kramer in December 2016 regarding disclosure of CIR 112 to a
senior US national security official); 118 (meeting between Mr. Steele and Mr. Kramer in November 2016 and
subsequent request for copies of the reports including CIR 112).
                                                        17
           Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 18 of 47




           Relevance: Defendants acknowledge engaging Orbis, which Mr. Steele co-founded, to

“look into then-candidate Trump’s activities in Russia, in support of Defendants’ ongoing

research activities,” that Orbis and Mr. Steele prepared CIR 112 and Defendants “obtained CIR

112 from Mr. Steele” and Orbis, and that Defendants had conversations with Mr. Steele

regarding “the content of CIR 112, the quality of the sourcing, the competence of Mr. Steele’s

team, the potential for misinformation, and efforts to verify the information in CIR 112” (Ex. F,

Defendants’ Answers to Interrogatory Nos. 5, 12) 27—all of which is relevant to the issues in the

Action (including the falsity of the statements about Plaintiffs, and the negligence or recklessness

in publication of such statements). In addition, Department of Justice Inspector General Michael

Horowitz was broadly critical of the work Steele did for Defendants as unreliable 28 and the

recent English High Court judgment against Orbis in favor of Plaintiffs (under the U.K. Data

Protection Act) determined that the statements about Plaintiffs in CIR 112 are “inaccurate or

misleading as a matter of fact.” 29 Accordingly, Plaintiffs should be able to question Mr. Steele




27
  See also Ex. G, U.K. Judgment at ¶¶ 74-75, 87 (regarding engagement of Orbis and Mr. Steele to prepare CIR 112
and the preparation thereof).
28
   See Ex. D, Horowitz Report at 384 (“In addition to the lack of corroboration, we found that the FBI's interviews of
Steele, the Primary Sub-source, and a second sub-source, and other investigative activity, revealed potentially
serious problems with Steele's description of information in his election reports.”); 187 (a source indicated that Mr.
Steele “misstated or exaggerated …statements in multiple sections of the reporting”); 188 (a source reported that
“the tenor of Steele's reports was far more ‘conclusive’ than was justified”); 186 (“FBI conducted interviews . . .
that raised significant questions about the reliability of the Steele election reporting.”); 133 (“neither Steele nor the
Primary Sub-source had direct access to the information being reported”).
The U.S. Senate Judiciary Committee was also critical of Mr. Steele’s research and reporting. See Ex. E, Senate
Judiciary Committee Release, July 17, 2020 available at
https://www.judiciary.senate.gov/press/rep/releases/judiciary-committee-releases-declassified-documents-that-
substantially-undercut-steele-dossier-page-fisa-warrants (evidence shows “how unsubstantiated and unreliable the
Steele dossier was;” the “primary ‘source’ of Steele’s election reporting was not some well-connected current or
former Russian … [and] information that Steele’s primary source provided him was second and third-hand
information and rumor at best”).
29
     Ex. G, U.K. Judgment at ¶ 204.


                                                          18
       Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 19 of 47




about these credibility and accuracy problems that bedeviled his project for Defendants (which

including the preparation of CIR 112).


       In support of their motion to dismiss, Defendants claimed that much of the complained-of

statements in CIR 112 are not defamatory because they do not suggest a corrupt relationship

between Plaintiffs and Russian President Vladimir Putin. See, e.g. Mot. Dismiss at 19-20, Dkt.

20. Although Plaintiffs contend that Defendants’ interpretation is nonsensical and the

defamatory import of being accused of a close relationship with Mr. Putin in which “favours”

were done in both directions is inarguable, Defendants have placed the meaning and

interpretation of these words at issue. Accordingly, Plaintiffs should be entitled to question Mr.

Steele as to the drafting and compilation of CIR 112 and what was intended to be conveyed by

the description of their relationship with Mr. Putin.

       Plaintiffs have alleged that CIR 112’s heading defames them by linking them to Russian

interference in the 2016 presidential election. Am. Compl. ¶ 19, Dkt. 17. Defendants have

claimed that CIR 112 did not link Plaintiffs to the election interference controversy because the

contents of CIR 112 (as opposed to its heading) do not concern the 2016 presidential election or

Mr. Trump. Mot. Dismiss at 17-18, Dkt. 20. Plaintiffs should be entitled to question Mr. Steele

regarding the structure of CIR 112, including why it was given the heading it bears, which is

relevant to the defamatory import of CIR 112.

       No. 8: Delivery, transmission, or disclosure of CIR 112 in 2016 and 2017 to other
persons or entities, including Defendants, Mr. Kramer, Mr. Winer, reporters and members of the
media.

       Relevance: Defendants acknowledge that Orbis and Mr. Steele delivered or transmitted

CIR 112 to Defendants and that Defendants disclosed or transmitted copies of CIR 112 to several

third parties, including Mr. Kramer, Mr. Winer, reporters and members of the media. Ex. F,

                                                 19
           Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 20 of 47




Defendants’ Answers to Interrogatory Nos. 5, 9. Mr. Steele and Orbis also disclosed or

transmitted copies of CIR 112 to others, such as the FBI, Strobe Talbott, a U.K. government

official, and David Kramer. 30 This topic concerns the publication of CIR 112, which, as

discussed, is a relevant issue in the Action.

           Defendants claim that even if they are liable for publishing CIR 112, their liability is

limited because all they did was tell “a select few journalists about the contents of other reports”

in the collection of memoranda and did not give journalists copies of the memoranda. Mot.

Dismiss at 36, Dkt. 20. Mr. Steele was present during the media briefings regarding his reports,

disclosed information regarding his reports to members of the media at Defendants’ direction,

and assisted Defendants in disseminating the reports to a wide audience by meeting with

government officials, in which Alfa was discussed. 31 In his December 2019 report, U.S.

Department of Justice Inspector General Horowitz reported that in October 2016, Mr. Steele

talked about Alfa Bank during a meeting with the U.S. State Department. Specifically, Steele

mentioned an allegation that Alfa was a “conduit for secret communications between [Paul]

Manafort and the Kremlin,” and another “about a linkage between Alfa Bank and the Trump

Campaign.” 32 And while those allegations were not included in CIR 112, Mr. Steele evidently

disclosed CIR 112 to a reporter from Mother Jones.” 33 Plaintiffs should be entitled to



30
     See Ex. G, U.K. Judgment at ¶ 51 (summarizing the disclosures by Mr. Steele and Orbis).
31
  See, e.g., Ex. A, Crime in Progress 108-11 (describing Defendant Simpson’s and Mr. Steele’s briefings to
journalists); 112 (Mr. Steele met with U.S. State Department Official Jonathan Winer regarding the Dossier); 128
(Mr. Steele told David Kramer that he had shared his research information with the FBI and facilitated Defendant
Simpson providing a copy of CIR 112 to Mr. Kramer so that it could be further disseminated to a government
official). See also Ex. G, U.K. Judgment at ¶¶ 59, 113(5) (“Mr. Steele admits briefing journalists about Orbis’ work,
and the documentary evidence and cross-examination make it clear that, in and after late September 2016 he was
heavily and enthusiastically involved in doing so.”).
32
     See Ex. D, Horowitz Report 117, 119.
33
     See Ex. D, Horowitz Report 175.
                                                          20
       Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 21 of 47




information relating to Defendants’ role in disclosing and publishing CIR 112 on which Mr.

Steele has knowledge.

        No. 9: The steps taken by Mr. Steele, Orbis, or Defendants to corroborate, verify or
investigate the information and statements about Plaintiffs in CIR 112.

       Relevance: In order to prevail on their claim for defamation, Plaintiffs must prove that

the defamatory statements are false and that Defendants acted with fault (either negligence or

actual malice) in publishing the defamatory statements. See Farah, 736 F.3d at 533-34.

Defendants have indicated that they “do not know the identity of Steele’s sources for CIR 112”

but trusted Mr. Steele and had conversations with him about “the efforts to verify the information

in CIR 112.” Ex. F, Defendants’ Answers to Interrogatory Nos. 4, 5. In addition, the U.S.

Department of Justice has reported on the problems with the sourcing and accuracy of Mr.

Steele’s reports. See page 7, note 5, supra.


       The steps taken, if any, to corroborate, verify, or investigate the statements about

Plaintiffs in CIR 112 are directly relevant to this Action, and efforts (or lack thereof) by

Defendants and their subcontractors, such as Mr. Steele who compiled CIR 112, are relevant to

Defendants’ negligence or recklessness in publishing CIR 112. If Defendants, Orbis, or Mr.

Steele (a) attempted to, but did not succeed in, corroborating the statements in CIR 112, (b)

failed to investigate or corroborate statements from sources, or (c) found any information that

contradicted the statements in CIR 112—it supports the inference that they were negligent or

reckless in publishing false statements about Plaintiffs, which are relevant issues in the Action.

        No. 10: The destruction, return, or non-retention of the following documents: (a) CIR
112, including work product, memoranda, source information, drafts or analysis relating to CIR
112; (b) communications between Mr. Steele and Defendants Simpson or Fusion in respect to
CIR 112; and (c) engagement agreements between Mr. Steele and/or Orbis on one hand and
Fusion on the other which govern the creation or promotion of CIR 112.


                                                 21
        Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 22 of 47




        Relevance: Defendants have not produced any documents relating to CIR 112, and

Defendants, Orbis, and Mr. Steele have all previously indicated that they routinely destroy or

return documents and did not retain documents relating to CIR 112 that are relevant to this

Action. For example, Defendants acknowledge that they had a copy of an engagement letter

with Orbis and/or Mr. Steele, but no longer have a copy and do not recall whether it was returned

to Orbis/Mr. Steele or destroyed. Ex. F, Defendants Answer to Interrogatory 23. Defendants

also acknowledge that they previously had an encrypted copy of CIR 112 that was received from

Orbis, as well as documents relating to the statements about Plaintiffs in CIR 112 (responsive to

Plaintiffs’ Document Request 26), including a memorandum, but that they no longer have copies

of such documents and “do not recall whether document[s] [were] returned to [Orbis] or

destroyed.” Id. In the proceeding brought by Plaintiffs under the U.K. Data Protection Act, Mr.

Steele admitted that he destroyed relevant documents regarding his research for the reports

(which include CIR 112). 34 Plaintiffs should be entitled to probe this assertion to determine

when documents were destroyed, whether it was at the direction of Defendants, whether it was

done when litigation should have been anticipated, and whether any destroyed documents can be

recovered. If Defendants destroyed (or instructed others to destroy) relevant documents when

there was an anticipation of litigation, then Defendants could be subject to sanctions in this

Action. If Defendants returned relevant documents to Mr. Steele or to Orbis, Plaintiffs will want

to obtain such documents from Mr. Steele or Orbis. Plaintiffs should also be entitled to question




34
   Ex. G, U.K. Judgment at ¶¶ 81 (Other than notes of a July 2016 meeting with the FBI, Mr Steele “kept few
records” regarding his research and “most of these he did keep have been lost or destroyed.”), 175 (CIR 112 “was
based on intelligence provided by a single source and a single sub-source” and “Mr Steele had a 2-hour meeting
with the source, and wrote up the memorandum shortly after, destroying the manuscript notes.”)
                                                        22
        Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 23 of 47




Mr. Steele as to why certain documents were retained (such as certain meeting notes) but not

other documents.

      No. 11: Communications and meetings in 2016 and 2017 between Mr. Steele and Igor
Danchenko regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112.

        Relevance: It was recently reported in the media that Mr. Steele’s primary source for his

election-related research and reports was Igor Danchenko, a U.S.-based researcher hired by

Orbis (not a well-connected official in Russia, as many previously believed). 35 Mr. Steele’s

meetings and communications with Mr. Danchenko regarding the subject matter of Mr. Steele’s

“Dossier” of memos (which included CIR 112) are relevant to the reliability of the research,

Defendants’ knowledge that Mr. Danchenko was a primary source, the falsity of the statements

in CIR 112, and whether Defendants’ publication was done negligently or recklessly—relevant

issues in this Action.

        19.      Documentary Evidence from Mr. Steele. It is expected that Mr. Steele will be

able to provide documentary evidence relevant and material to a number of issues in this Action.

The documents requested from Mr. Steele, and their relevance, are set forth below:

        No. 1: Documents setting out the terms of Orbis’s and/or Mr. Steele’s engagement with
or retention by Fusion in connection with the compilation or preparation of CIR 112 and its
promotion.

       No. 2: Documents setting out the scope and purpose of the work that Mr. Steele and
Orbis were to perform in connection with the compilation or preparation of CIR 112 and its
promotion.

        Relevance: For the same reasons that testimony from Mr. Steele on the issues of Orbis’s

and Mr. Steele’s engagement by Fusion and the scope and purposes of the work to be performed



35
  See Ex. N, Adam Goldman and Charlie Savage, The F.B.I. Pledged to Keep a Source Anonymous. Trump Allies
Aided His Unmasking, N.Y. Times (July 25, 2020), https://www.nytimes.com/2020/07/25/us/politics/igor-
danchenko-steele-dossier.html? Mr. Danchenko’s lawyer has indicated that he did not seek to have his identity
withheld from these media reports because his “name has already been exposed.” Id.
                                                      23
       Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 24 of 47




are relevant in this Action, as set forth in Paragraph 18, No. 2, supra, documents relating to these

issues are relevant and should be produced. Mr. Steele was involved in communications about

these issues, and Defendants have stated that documents relating to the engagement of Mr. Steele

or his firm Orbis once existed, but that Defendants destroyed such documents or returned them to

Mr. Steele or Orbis.

        No. 3: Communications between Mr. Steele and Defendants Glenn Simpson or Fusion
(including documents referencing or referenced in such communications) regarding Plaintiffs,
Alfa, CIR 112, or the statements about Plaintiffs in CIR 112, within the period 01 April 2016 to
03 October 2017.

       Relevance: As set forth in Paragraph 18, No. 3, supra, Mr. Steele and Defendants had

communications regarding the research and sourcing for the Dossier (which included the

defamatory statements about Plaintiffs in CIR 112). Documents, including communications,

between Orbis or Mr. Steele and Defendants regarding Plaintiffs, Alfa, and CIR 112 are relevant

to whether the defamatory statements are false, and whether the Defendants acted negligently or

recklessly in publishing the statements. The date range of this request is from the month (April)

that Fusion was retained in 2016 for the election-related research until the date Plaintiffs filed

their complaint in this Action.

       No. 4: Communications between Mr. Steele and Jonathan Winer (including documents
referencing or referenced in such communications) regarding Plaintiffs, Alfa, CIR 112, or the
statements about Plaintiffs in CIR 112, within the period 01 September 2016 to 10 January 2017.

        No. 5: Communications within the period 01 September 2016 to 10 January 2017
(including documents referencing or referenced in such communications) between Mr. Steele
and Mr. Winer relating to meetings regarding Plaintiffs, Alfa, CIR 112, or the statements about
Plaintiffs in CIR 112, including the meeting between Mr. Steele and U.S. Department of State
officials and Mr. Winer on or about 11 October 2016.

       Relevance: As set forth in Paragraph 18, No. 4, supra, relating to oral examination on

this subject, Defendants disclosed CIR 112 to Mr. Winer, a U.S. State Department official, and

Mr. Steele had communications with Mr. Winer about his election-related reports. Documents

                                                 24
       Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 25 of 47




relating to these communications are relevant to issues in the Action, such as the publication of

the defamatory statements and whether Defendants acted negligently or recklessly in publishing

CIR 112. The date range of this request is from the month (September) in 2016 that CIR 112

was completed and Mr. Steele communicated and met with Mr. Winer regarding the reports until

the date that BuzzFeed published the Dossier on the internet (January 10, 2017).

        No. 6: Communications within the period 01 September 2016 to 10 January 2017
(including documents referencing or referenced in such communications) between Mr. Steele
and the New York Times, the New Yorker, the Washington Post, Yahoo! News, CNN, Mother
Jones and/or BuzzFeed, relating to meetings regarding Plaintiffs, Alfa, CIR 112, or the
statements about Plaintiffs in CIR 112, including the meeting between Mr. Steele and Michael
Isikoff and Jane Mayer at the Tabard Inn on or about 22 September 2016.

        No. 7: Communications within the period 01 September 2016 to 10 January 2017
(including documents referencing or referenced in such communications) between Mr. Steele
and the New York Times, the New Yorker, the Washington Post, Yahoo! News, CNN, Mother
Jones, and/or BuzzFeed regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in
CIR 112.

       No. 8: Communications (including documents referencing or referenced in such
communications) between Mr. Steele and David Corn of Mother Jones via Skype on 31 October
2016 regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112.

       Relevance: As set forth in Paragraph 18, No. 5, supra, Mr. Steele and Defendant

Simpson met and had communications with media organizations and reporters (including those

referenced in the above requests) in 2016 to discuss the content of the memos prepared at the

direction of Defendants, and provided copies of CIR 112 to certain media organizations.

Documents relating to these communications are material to relevant issues in this Action,

including Defendants’ publication of the defamatory statements, the falsity of the statements, and

whether publication was done negligently or recklessly. The date range of these requests is from

the month (September) in 2016 that CIR 112 was completed and Mr. Steele first met with

reporters about the research and reports until the date that BuzzFeed published the Dossier on the

internet (January 10, 2017).
                                                25
       Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 26 of 47




        No. 9: Communications within the period 01 September 2016 to 10 January 2017
(including documents referencing or referenced in such communications) between Mr. Steele
and David Kramer regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR
112, including text messages or other types of messages between Mr. Steele and Mr. Kramer on
or about 29 December 2016.

       Relevance: See Paragraph 18, No. 6, supra, which explains the relevance of testimony

about Mr. Steele’s communications regarding his reports with Mr. Kramer, who received the

reports (including CIR 112) from Mr. Steele and Defendants and provided the memoranda to

other parties and BuzzFeed. For the same reasons, documents relating to these communications

are relevant to this Action and should be produced. The date range of this request is from the

month (September) in 2016 that CIR 112 was completed through November (when Mr. Steele

communicated and met with Mr. Kramer regarding the reports) and December (when Mr.

Kramer allowed BuzzFeed to copy the Dossier) until the date that BuzzFeed published the

Dossier on the internet (January 10, 2017).

        No. 10: Documents within the period 01 July 2016 to 10 January 2017 relating to the
drafting and compilation of CIR 112; notes, research, investigative files used in the drafting of
CR112; and drafts or different versions of CIR 112.

       Relevance: As set forth in Paragraph 18, No. 7, supra, Defendants engaged Orbis and

Mr. Steele to conduct research relating to Russian interference in the 2016 election. During the

course of that research and as part of the same project, at Defendants’ request, Mr. Steele and

Orbis prepared and compiled a memo, CIR 112, whose subjects are Plaintiffs and Alfa, and Mr.

Steele transmitted it to Defendants on or about September 14, 2016. Defendants had

conversations with Mr. Steele regarding the content of CIR 112 and the factual support for the

statements therein. Further, Mr. Steele took notes regarding factual support for CIR 112, but




                                                26
            Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 27 of 47




claims to have destroyed such notes. 36 Plaintiffs should be entitled to documents and

communications relating to the drafting or compilation of CIR 112 (and the factual support

therefor). Such documents are directly relevant to the issues in the Action, including the falsity

of the statements about Plaintiffs, and the negligence or recklessness in publication of such

statements. The date range of this request is from the month (July) in 2016 37 that Mr. Steele and

Orbis were asked by Defendant to conduct research regarding Alfa and Plaintiffs and to prepare

a report (CIR 112) through the months that CIR 112 was completed and Mr. Steele met with and

communicated with third parties regarding the research and reports until the date that BuzzFeed

published the Dossier on the internet (January 10, 2017).

        No. 11: Communications within the period 01 September 2016 to 10 January 2017
(including documents referencing or referenced in such communications) between Mr. Steele
and Defendants, Mr. Kramer, Mr. Winer, reporters and members of the media, or others
regarding the delivery, transmission, or disclosure of CIR 112.

            Relevance: As set forth in Paragraph 18, No. 8, supra, Orbis, Mr. Steele, and

Defendants disclosed or transmitted CIR 112 to various people and entities in 2016, which is

relevant to the issue of publication. Defendants should be entitled to any documents relating to

these disclosures. The date range of this request is from the month (September) in 2016 that CIR

112 was completed through the months that CIR 112 was disseminated and disclosed to third

parties until the date that BuzzFeed published the Dossier on the internet (January 10, 2017).

        No. 12: Communications within the period 01 July 2016 to 10 January 2017 (including
documents referencing or referenced in such communications) between Mr. Steele and
Defendants, Mr. Kramer, Mr. Winer, reporters and members of the media, or others concerning
the steps taken by Mr. Steele, Orbis, or Defendants to corroborate, verify, or investigate the
information and statements about Plaintiffs in CIR 112.



36
  See Ex. G, U.K. Judgment at ¶ 175 (Mr. Steele kept “manuscript notes” relating to factual support for CIR 112
and “then destroyed them” after drafting the memorandum).
37
     Id. at ¶ 87.
                                                        27
       Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 28 of 47




       Relevance: As set forth in Paragraph 18, No. 9, supra, steps taken by Mr. Steele, Orbis

or Defendants to corroborate, verify, or investigate the statements in CIR 112 relate to the falsity

of the statements in CIR 112 and to Defendants’ role and fault in disseminating and publishing

CIR 112, which are relevant issues in this Action. Defendants had conversations with Mr. Steele

regarding “the content of CIR 112, the quality of the sourcing, the competence of Mr. Steele’s

team, the potential for misinformation, and efforts to verify the information in CIR 112”—all of

which is relevant to the issues in the Action. And Mr. Steele, at one time, had notes relating to

the factual support for CIR 112. Plaintiffs should be entitled to relevant documents relating to

steps taken to corroborate, verify, or investigate the statements in CIR 112. The date range of this

request is from the month (July) in 2016 that Mr. Steele and Orbis were asked by Defendant to

conduct research regarding Alfa and Plaintiffs and to prepare a report (CIR 112) through the

months that CIR 112 was completed and Mr. Steele met with communicated with third parties

regarding the research and reports until the date that BuzzFeed published the Dossier on the

internet (January 10, 2017).

        No. 13: Documents concerning the destruction, return, or non-retention of documents
within the period 01 July 2016 to the present in respect to: (a) CIR 112, including work product,
memoranda, source information, drafts or analysis relating thereto; (b) communications between
Mr. Steele and Defendants Simpson or Fusion in respect to CIR 112; and (c) engagement
agreements between Orbis and/or Mr. Steele on one hand and Fusion on the other which govern
the creation or promotion of CIR 112.

       Relevance: As set forth in Paragraph 18, No. 10, supra, Defendants and Mr. Steele have

previously indicated that they destroyed or did not retain documents relating to CIR 112 that are

relevant to this Action. Defendants have produced no documents relating to CIR 112.

Documents relating to this destruction or non-retention of relevant documents should be

produced to Plaintiffs. The date range of this request is from the month (July) in 2016 that Orbis

Business Intelligence Ltd. (“Orbis”), Steele and Orbis were asked by Defendant to conduct
                                                 28
        Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 29 of 47




research regarding Alfa and Plaintiffs and to prepare a report (CIR 112) until the present, as there

was an ongoing duty to preserve any relevant documents from the time that litigation could have

been anticipated.

      No. 14: Communications within the period 01 April 2016 to 03 October 2017 (including
documents referencing or referenced in such communications) between Mr. Steele and Igor
Danchenko regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112.

        Relevance: As set forth in Paragraph 18, No. 11, supra, Mr. Danchenko was a source for

Mr. Steele’s research and reports. Documents, including communications, between Mr.

Danchenko and Mr. Steele regarding Plaintiffs, Alfa, and CIR 112 are relevant to the reliability

of the research, Defendants’ knowledge of Mr. Danchenko as a source, the falsity of the

statements in CIR 112, and whether Defendants’ publication was done negligently or

recklessly—relevant issues in this Action. The date range is explained above in No. 3.


   B.         Orbis Business Intelligence Ltd.

        20.      Documentary Evidence from Orbis. Orbis was engaged to prepare CIR 112

and Mr. Steele is a co-founder and director of Orbis. Thus, similar document requests to those

made of Mr. Steele are being made to Orbis, to the extent only that relevant documents are in the

possession, custody, or control of Orbis (and not Mr. Steele). For the avoidance of doubt,

Plaintiffs are not seeking duplicative production of the same documents. The request is limited

to the additional relevant documents that are not produced by Mr. Steele. Accordingly, as

indicated below, the relevance explanations applicable to Mr. Steele are also generally applicable

to Orbis. It is expected that Orbis will be able to provide relevant and material documentary

evidence on a number of topics. The documents requested from Orbis, and the relevance to this

Action of each request, is set forth below:



                                                 29
       Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 30 of 47




        No. 1: Documents setting out the terms of Orbis’s and/or Mr. Steele’s engagement with
or retention by Fusion in connection with the compilation or preparation of CIR 112 and its
promotion.

       No. 2. Documents setting out the scope and purpose of the work that Orbis and Mr.
Steele were to perform in connection with the compilation or preparation of CIR 112 and its
promotion.

       Relevance: See Paragraph 18, No. 2, and Paragraph 19, Nos. 1 and 2, supra, which set

forth the relevance of these documents also being requested of Mr. Steele.

        No. 3: Communications between Orbis or Mr. Steele and Defendants Glenn Simpson or
Fusion (including documents referencing or referenced in such communications) regarding
Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112, within the period 01
April 2016 to 03 October 2017.

       Relevance: See Paragraph 18, No. 3, and Paragraph 19, No. 3, supra, which set forth the

relevance of these documents also being requested of Mr. Steele.

        No. 4: Communications between Orbis or Mr. Steele and Jonathan Winer (including
documents referencing or referenced in such communications) regarding Plaintiffs, Alfa, CIR
112, or the statements about Plaintiffs in CIR 112, within the period 01 September 2016 to 10
January 2017.

        No. 5: Communications within the period 01 September 2016 to 10 January 2017
(including documents referencing or referenced in such communications) between Orbis or Mr.
Steele and Mr. Winer relating to meetings regarding Plaintiffs, Alfa, CIR 112, or the statements
about Plaintiffs in CIR 112, including the meeting between Mr. Steele and U.S. Department of
State officials and Mr. Winer on or about 11 October 2016.

       Relevance: See Paragraph 18, No. 4, and Paragraph 19, Nos. 4 and 5, supra, which set

forth the relevance of these documents also being requested of Mr. Steele.

        No. 6: Communications within the period 01 September 2016 to 10 January 2017
(including documents referencing or referenced in such communications) between Orbis or Mr.
Steele and the New York Times, the New Yorker, the Washington Post, Yahoo! News, CNN,
Mother Jones and/or BuzzFeed, relating to meetings regarding Plaintiffs, Alfa, CIR 112, or the
statements about Plaintiffs in CIR 112, including the meeting between Mr. Steele and Michael
Isikoff and Jane Mayer at the Tabard Inn on or about 22 September 2016.

        No. 7: Communications within the period 01 September 2016 to 10 January 2017
(including documents referencing or referenced in such communications) between Orbis or Mr.
Steele and the New York Times, the New Yorker, the Washington Post, Yahoo! News, CNN,
                                               30
       Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 31 of 47




Mother Jones, and/or BuzzFeed regarding Plaintiffs, Alfa, CIR 112, or the statements about
Plaintiffs in CIR 112.

      No. 8: Communications (including documents referencing or referenced in such
communications) between Orbis or Mr. Steele and David Corn of Mother Jones via Skype on 31
October 2016 regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112.

       Relevance: See Paragraph 18, No. 5, and Paragraph 19, Nos. 6, 7, and 8, supra, which set

forth the relevance of these documents also being requested of Mr. Steele.

        No. 9: Communications within the period 01 September 2016 to 10 January 2017
(including documents referencing or referenced in such communications) between Orbis or Mr.
Steele and David Kramer regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs
in CIR 112, including text messages or other types of messages between Mr. Steele and Mr.
Kramer on or about 29 December 2016.

       Relevance: See Paragraph 18, No. 6, and Paragraph 19, No. 9, supra, which set forth the

relevance of these documents also being requested of Mr. Steele.

        No. 10: Documents within the period 01 July 2016 to 10 January 2017 relating to the
drafting and compilation of CIR 112; notes, research, investigative files used in the drafting of
CR112; and drafts or different versions of CIR 112

       Relevance: See Paragraph 18, No. 7, and Paragraph 19, No. 10, supra, which set forth

the relevance of these documents also being requested of Mr. Steele.

        No. 11: Communications within the period 01 September 2016 to 10 January 2017
(including documents referencing or referenced in such communications) between Orbis or Mr.
Steele and Defendants, Mr. Kramer, Mr. Winer, reporters and members of the media, or others
regarding the delivery, transmission, or disclosure of CIR 112.

       Relevance: See Paragraph 18, No. 8, and Paragraph 19, No. 11, supra, which set forth

the relevance of these documents also being requested of Mr. Steele.

        No. 12: Communications within the period 01 July 2016 to 10 January 2017 (including
documents referencing or referenced in such communications) between Orbis or Mr. Steele and
Defendants, Mr. Kramer, Mr. Winer, reporters and members of the media, or others concerning
the steps taken by Mr. Steele, Orbis, or Defendants to corroborate, verify, or investigate the
information and statements about Plaintiffs in CIR 112.




                                                31
        Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 32 of 47




        Relevance: See Paragraph 18, No. 9, and Paragraph 19, No. 12, supra, which set forth

the relevance of these documents also being requested of Mr. Steele.

        No. 13: Documents concerning the destruction, return, or non-retention of documents
within the period 01 September 2016 to the present in respect to: (a) CIR 112, including work
product, memoranda, source information, drafts or analysis relating thereto; (b) communications
between Orbis or Mr. Steele and Defendants Simpson or Fusion in respect to CIR 112; and (c)
engagement agreements between Orbis and/or Mr. Steele on one hand and Fusion on the other
which govern the creation or promotion of CIR 112.

        Relevance: See Paragraph 18, No. 10, and Paragraph 19, No. 13, supra, which set forth

the relevance of these documents also being requested of Mr. Steele.


   C.         Christopher Burrows

        21.      Oral Examination of Mr. Burrows. Orbis was engaged to prepare CIR 112. Mr.

Burrows is a co-founder and director of Orbis, like Mr. Steele, and was involved in aspects of

Orbis’s and Mr. Steele’s election-related research and reports done for Fusion in 2016. It is

expected that Mr. Burrows will be able to provide crucial and relevant testimony on a number of

topics on which Mr. Steele may be unable to provide testimony. Those topics, and the relevance

of each, are set forth below:

        No. 1: In general terms, Mr. Burrows’s educational background, employment history,
professional qualifications and personal preparation for the examination (including contacts with
the parties, their lawyers, insurers, or representatives), excluding any privileged communications
or confidential details regarding any government service.

        Relevance: Mr. Burrows was the co-founder of Orbis, which was engaged by Fusion

and prepared CIR 112 which included the defamatory statements. Mr. Burrows is identified by

Defendants as “likely to have discoverable information that Defendants may use to support their

claims or defenses” in this Action. Ex. C, Defendants’ Initial Disclosures, Section 1. Mr.

Burrows’s general educational and employment background are relevant to his credibility as a

witness and to the credibility and reliability of the research at issue in this Action which was
                                                 32
         Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 33 of 47




compiled and produced by Orbis. This background information is also relevant to his exercise of

decision-making authority as to content that was included in CIR 112. 38 Plaintiffs should be

entitled to ask Mr. Burrows general background questions to probe the basis for the exercise of

his decision-making authority, to provide context to his qualifications and credibility as a

witness, and to assess the credibility and reliability of Orbis’s research at issue in this Action.

         No. 2: The drafting and compilation in 2016 of CIR 112 and its promotion.

         Relevance: Mr. Burrows’s testimony regarding the drafting and compilation of CIR 112

and the factual support therefor is relevant to the issues in the Action such as the falsity of the

statements about Plaintiffs and the negligence or recklessness in publication of such statements.

         Defendants acknowledge engaging Orbis, which Mr. Burrows co-founded, to “look into

then-candidate Trump’s activities in Russia, in support of Defendants’ ongoing research

activities” and that Burrows was one of the people at Orbis with whom “Defendants mainly

communicated.” Ex. F, Defendants’ Answer to Plaintiffs’ Interrogatory No. 12. As part of this

engagement, Orbis produced several reports, including CIR 112. Defendant Simpson has

reported that Mr. Burrows played a role in selecting what content would be included in the

reports. 39 As set forth, page 7, note 5, supra, in 2019 the U.S. government questioned the

reliability of Steele’s reports in general, and a recent English High Court judgment determined

that the specific statements about Plaintiffs in CIR 112 are inaccurate or misleading. Therefore,

Plaintiffs should be entitled to question Mr. Burrows as to the compilation of CIR 112, decisions

regarding the content of CIR 112, and the basis for including the defamatory statements in CIR


38
   See Ex. A, Crime in Progress at 77 (discussing Mr. Burrows’ role in 2016 selecting information that was included
in the Dossier), 82-84 (stating that Mr. Burrows and Mr. Steele have refused to reveal the identity of source(s) for
the information in the Dossier, and discussing the briefing of an FBI agent in July 2016 by Mr. Burrows and Mr.
Steele of their “findings and sources” for the research for Fusion).
39
  Ex. A, Crime in Progress at 77 (discussing Mr. Burrows’ role in 2016 selecting information that was included in
the Dossier).
                                                         33
           Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 34 of 47




112. Additionally, as with Proposed Topic No. 7 for Mr. Steele, Plaintiffs should be entitled to

question Mr. Burrows as to what was intended to be conveyed by the heading of CIR 112 and the

description of Plaintiffs’ relationship with President Putin.

       No. 3: The destruction, return, or non-retention of the following documents: (a) CIR 112,
including work product, memoranda, source information, drafts or analysis relating to CIR 112;
(b) communications with Defendants Glenn Simpson or Fusion in respect to CIR 112; and (c)
engagement agreements between Orbis and/or Mr. Steele on one hand and Fusion on the other
which govern the creation or promotion of CIR 112.

           Relevance: As set forth in Paragraph 18, No. 10, supra, Defendants, Orbis, and Mr.

Steele have destroyed or not retained documents relating to CIR 112 that are relevant to this

Action. In the proceeding brought by Plaintiffs against Orbis under the U.K. Data Protection

Act, Mr. Steele admitted that he destroyed relevant documents regarding his research for the

Dossier and CIR 112, except for certain notes of a meeting with the FBI that was attended by Mr.

Burrows. 40 And Defendants have produced no documents relating to CIR 112. Plaintiffs should

be entitled to question Mr. Burrows to determine when documents were destroyed, whether it

was at the direction of Defendants, and whether it was done when litigation should have been

anticipated. Plaintiffs should also be entitled to question Mr. Burrows as to why certain

documents were retained (such as certain meeting notes) but not other documents.

        No. 4: Delivery, transmission, or disclosure of CIR 112 in 2016 to other persons or
entities, including Defendants, David Kramer, Jonathan Winer, reporters and members of the
media.

           Relevance: See Paragraph 18, No. 8, supra, which sets forth the relevance of testimony

on this topic also being requested of Mr. Steele. For the same reasons, Plaintiffs should be

entitled to testimony from Mr. Burrows, who was Mr. Steele’s partner at Orbis and privy to the

research in CIR 112 and the dissemination thereof. Mr. Burrows was present at meetings in


40
     See Ex. G, U.K. Judgment at ¶¶ 51, 81 (reflecting the meeting in July 2016).
                                                           34
         Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 35 of 47




which the research findings in the reports were discussed and disclosed, played a role in deciding

what to include in the reports, and communicated with the media and with Defendants and Mr.

Steele in 2017 after BuzzFeed published the research reports online. 41

        No. 5: The steps taken by Mr. Burrows, Mr. Steele, Orbis, or Defendants to corroborate,
verify or investigate the information and statements about Plaintiffs in CIR 112.

         Relevance: As set forth in Paragraph 18, No. 9, supra, steps taken by Mr. Steele, Orbis

or Defendants to corroborate, verify, or investigate the statements in CIR 112 relate to the falsity

of the statements in CIR 112 and to Defendants’ role and fault in disseminating and publishing

CIR 112, which are relevant issues in this Action. For the same reasons, Plaintiffs should be

entitled to testimony on these issues from Mr. Burrows, who was Mr. Steele’s partner at Orbis

and privy to the research in Orbis’s reports (which included CIR 112).

    D.         Edward Baumgartner

         22.     Oral Examination of Mr. Baumgartner. As indicated in Part II, paragraph 14,

supra, Defendants have specifically identified Mr. Baumgartner as an individual likely to have

information relevant to this Action and Defendants’ claims and defenses, including, the “research

related to matters in CIR 112”; “Plaintiffs’ conduct”; “Plaintiffs’ ties, communications, meetings,

and relations with the Kremlin, Vladimir Putin, and those representing them or acting on their

behalf”; and “Alfa’s ties to the Kremlin and Vladimir Putin.” Ex. C, Defendants’ Initial

Disclosures, Section 1. It is expected that Mr. Baumgartner will be able to provide relevant and

crucial testimony on a number of topics. Those topics, and the relevance of each, are set forth

below:


41
   Id. See also Ex. A, Crime in Progress at 10, 148 (Mr. Burrows was confronted by a reporter after BuzzFeed
published the reports online, and Mr. Burrows then communicated with Defendants and Mr. Steele about the
dissemination of the reports.); 125, 133 (Mr. Burrows and Mr. Steele met with U.K. officials in November and
December 2016 to discuss their research findings and the content of the reports); 205 (In September 2017, Mr.
Burrows and Mr. Steele met in London with FBI agents and U.S. prosecutors to discuss the research findings.).
                                                       35
        Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 36 of 47




        No. 1: In general terms, Mr. Baumgartner’s educational background, employment
history, professional qualifications and personal preparation for the examination (including
contacts with the parties, their lawyers, insurers, or representatives), excluding any privileged
communications or confidential details regarding any government service.

        Relevance: Mr. Baumgartner played a role in the research that Fusion was engaged to

conduct which led to the reports compiled by Orbis (including CIR 112). Mr. Baumgartner’s

general educational and employment background are relevant to his credibility as a witness and

to the credibility and reliability of the research at issue in this Action. Plaintiffs should be

entitled to ask Mr. Baumgartner general background questions to provide context to his

qualifications and credibility as a witness, and to assess the credibility and reliability of the

research at issue in this Action.

       No. 2: The nature and terms of Mr. Baumgartner’s, and/or his firm’s, engagement by
Fusion in 2016 relating to Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR
112, and the scope and purpose of the engagement.

        Relevance: Defendants have identified Mr. Baumgartner as likely to have information

relevant to the issues in this Action, including the research relating to the statements about

Plaintiffs in CIR 112, as well as Plaintiffs’ conduct and the relationships between Plaintiffs and

Alfa and the Kremlin or Putin, which are the subject of CIR 112. In addition, Defendant

Simpson has indicated that Mr. Baumgartner assisted Defendant Fusion in 2016 as a

subcontractor in connection with the election-related research. 42

        As set forth in Paragraph 18, No. 2, supra, regarding the relevance of Defendants’

retention of Orbis, the scope and purpose of Defendants’ retention of Mr. Baumgartner in

connection with the election-related research in 2016 is relevant to issues in this Action, such as

the falsity of the statements in CIR 112, the motives for the research and publication, and


42
  Ex. I, Transcript of Interview of Glenn Simpson dated August 22, 2017, U.S. Senate Judiciary Committee, at 83-
85, 103, 189.
                                                       36
       Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 37 of 47




whether the publication was negligent or reckless. Accordingly, Plaintiffs should be entitled to

testimony from Mr. Baumgartner on these issues.

       No. 3: Mr. Baumgartner’s research regarding Plaintiffs, Alfa, CIR 112, or the statements
about Plaintiffs in CIR 112.

       Relevance: Defendants have identified Mr. Baumgartner as likely to have information

relevant to the issues in this Action, including the research relating to the statements about

Plaintiffs in CIR 112, as well as Plaintiffs’ conduct and the relationships between Plaintiffs and

Alfa and the Kremlin or Mr. Putin, which are the subject of CIR 112. If any pre-2016 research

was relied upon or used in connection with CIR 112, such research would also be relevant.

       Mr. Baumgartner’s research and/or knowledge regarding Plaintiffs, Alfa, CIR 112, and

the statements in CIR 112, are relevant to issues in this Action, such as whether the defamatory

statements are false and whether the Defendants acted negligently or recklessly in publishing the

statements. See Paragraph 18, No. 2, supra (summarizing the legal standards and issues in this

Action). Plaintiffs should be entitled to testimony from Mr. Baumgartner regarding these issues.

       No. 4: Preparation of Mr. Baumgartner’s report titled “ALFA Dossier Open Sources.”

       Relevance: In response to Interrogatory No. 18 (Ex. F), which asks Defendants to

identify any documents or evidence reflecting or demonstrating any “questionable, unethical and

illegal conduct” by Plaintiffs concerning “the entanglement of Russian oligarchs’ political and

business interests and those of the Russian state and/or President Putin,” as referenced in their

Affirmative Defenses, Defendants identify a document entitled “Report re: ALFA Dossier Open

Source” (“Dossier Alfa Report”) and Mr. Baumgartner as the author.

       Plaintiffs should be entitled to testimony from Mr. Baumgartner regarding this document

being relied upon by Defendants in this Action (as support for the statements in CIR 112 or



                                                 37
       Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 38 of 47




otherwise), which is relevant to whether the defamatory statements are false and whether the

Defendants acted negligently or recklessly in publishing the statements.

       No. 5: Communications in 2016 or 2017 between Mr. Baumgartner and Defendants
Glenn Simpson or Fusion regarding the report titled “ALFA Dossier Open Sources.”

      No. 6: Communications in 2016 or 2017 between Mr. Baumgartner and Defendants
Simpson or Fusion regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR
112.

       Relevance: Defendants have identified Mr. Baumgartner as likely to have information

relevant to the issues in this Action, have acknowledged retaining and communicating with Mr.

Baumgartner in 2016 relating to the election-related research, and have cited the Dossier Alfa

Report as a document on which they will rely in this Action. Plaintiffs should be entitled to

testimony from Mr. Baumgartner regarding his communications with Defendants about

Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112, and the timing of such

communications, which are relevant to issues in this Action (such as the falsity of the defamatory

statements and the fault in publishing the statements).

       23.     Documentary Evidence from Mr. Baumgartner. It is expected that Mr.

Baumgartner will be able to provide relevant and material documentary evidence on a number of

topics. The documents requested from Mr. Baumgartner, and the relevance of each request, is

set forth below:

       No. 1: Documents setting out the terms and scope of Mr. Baumgartner’s engagement by
Fusion relating to Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112 or its
promotion.

       Relevance: For the same reasons that testimony from Mr. Baumgartner on the issues of

his engagement by Fusion and the scope and purposes of the work to be performed are relevant

in this Action, as set forth in Paragraph 22, No. 2, supra, documentary evidence relating to these

issues are relevant and should be produced.
                                                38
       Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 39 of 47




       No. 2: Documents within the period 01 April 2016 to 03 October 2017 related to the
preparation of the report titled “ALFA Dossier Open Sources.”

       Relevance: See Paragraph 22, No. 4, supra, which indicates the relevance of testimony

from Mr. Baumgartner regarding his preparation of the Dossier Alfa Report (on which

Defendants rely in this Action). For the same reasons, documents relating to the preparation of

this report should be produced by Mr. Baumgartner. The date range of this request is from April

2016 (the month Fusion was retained in 2016 for the election related research) until the date

Plaintiffs filed their complaint in this Action.

       No. 3: Communications within the period 01 April 2016 to 03 October 2017 between Mr.
Baumgartner and Defendants Glenn Simpson or Fusion regarding the report titled “ALFA
Dossier Open Sources.”

       No. 4: Communications within the period 01 April 2016 to 03 October 2017 between Mr.
Baumgartner and Defendants Simpson or Fusion regarding Plaintiffs, Alfa, CIR 112, or the
statements about Plaintiffs in CIR 112.

       Relevance: See Paragraph 22, Nos. 5 and 6, which indicates the relevance of testimony

from Mr. Baumgartner regarding his communications with Defendants regarding his preparation

of the Dossier Alfa Report (on which Defendants rely in this Action) and regarding Plaintiffs,

Alfa, CIR 112, or the statements about Plaintiffs in CIR 112. For the same reasons, documents

relating to these communications are relevant to issues in this Action and should be produced by

Mr. Baumgartner. The date range is explained above in No. 2.

       No. 5: Documents regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs
in CIR 112, within the period 01 April 2016 to 03 October 2017.

       Relevance: See Paragraph 22, No. 3, supra, which sets forth the relevance of testimony

from Mr. Baumgartner regarding his research relating to Plaintiffs, Alfa, CIR 112, or the

statements about Plaintiffs in CIR 112. Mr. Baumgartner’s documents relating to these topics




                                                   39
          Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 40 of 47




are similarly relevant and should be produced to Plaintiffs. The date range is explained above in

No. 2.

     E.         Sir Andrew Wood

          24.      Oral Examination of Sir Andrew Wood. As indicated in Part II, paragraph 15,

supra, Defendants have specifically identified Sir Andrew Wood as an individual likely to have

information relevant to this Action and Defendants’ claims and defenses, including the “receipt

and delivery of CIR 112.” Ex. C, Defendants’ Initial Disclosures, Section 1. It is expected that

Sir Andrew Wood will be able to provide relevant and crucial testimony on a number of topics.

Those topics, and the relevance of each, are set forth below:

        No. 1: In general terms, Sir Andrew Wood’s educational background, employment
history, professional qualifications and personal preparation for the examination (including
contacts with the parties, their lawyers, insurers, or representatives), excluding any privileged
communications or confidential details regarding any government service.

          Relevance: Sir Andrew Wood communicated with Mr. Steele and others relating to CIR

112 and Mr. Steele’s research, and vouched for Mr. Steele’s reliability in the context of the

election-related research and reports. 43 Sir Andrew Wood’s general educational and

employment background are relevant to his credibility as a witness and to the credibility and

reliability of Mr. Steele’s research at issue in this Action. Plaintiffs should be entitled to ask Sir

Andrew Wood general background questions to provide context to his qualifications and

credibility as a witness, and to assess the credibility and reliability of the research at issue in this

Action.

        No. 2: Communications in 2016 and 2017 between Sir Andrew Wood and Christopher
Steele regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112,
including in September 2016 around the time that Mr. Steele and Orbis transmitted CIR 112 to
Defendant Fusion.
43
  See Ex. A, Crime in Progress at 127 (after being briefed by Sir Andrew Wood about Mr. Steele’s reports, Senator
McCain sent David Kramer to London to meet with Mr. Steele after being “[r]eassured by [Sir Andrew] Wood that
Steele was reliable”).
                                                       40
           Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 41 of 47




           Relevance: Defendants have identified Sir Andrew Wood as likely to have information

relevant to the issues in this Action, specifically the receipt and delivery of CIR 112. Defendant

Simpson has indicated that Sir Andrew Wood was a mentor to Mr. Steele who Mr. Steele

contacted in September 2016 (around the time that Mr. Steele completed and transmitted CIR

112 to Fusion) to “seek his advice and share the intelligence he had gathered.” 44 Sir Andrew

Wood’s communications with Mr. Steele regarding his research and CIR 112 is relevant to the

falsity of the statements in CIR 112, the motives for the research and publication, and whether

the publication was negligent or reckless. Accordingly, Plaintiffs should be entitled to testimony

from Sir Andrew Wood on these issues.

       No. 3: Communications and meetings in 2016 and 2017 between Sir Andrew Wood and
David Kramer or U.S. Senator John McCain regarding Plaintiffs, Alfa, CIR 112, or the
statements about Plaintiffs in CIR 112, including the meetings with Mr. Kramer and Senator
McCain in November 2016 in Halifax, Nova Scotia.

       No. 4: Communications and meetings between Mr. Kramer and Mr. Steele in 2016 and
2017 regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112, including
the meeting between Mr. Kramer and Mr. Steele in London in November 2016 which Sir
Andrew Wood arranged.

           Relevance: As indicated by Defendant Simpson, after Sir Andrew Wood had been

briefed by Mr. Steele regarding the research in the reports in September 2016, Sir Andrew Wood

encouraged Mr. Steele to disclose the reports to government officials. Then, in November 2016,

in Halifax, Nova Scotia, Sir Andrew Wood met with and conveyed information from Mr.

Steele’s reports to David Kramer, an advisor to Senator John McCain, and to Senator McCain.

Subsequently, after reassuring Senator McCain of Mr. Steele’s reliability, Sir Andrew Wood

arranged for Mr. Kramer to meet with Mr. Steele in London where Mr. Steele shared his reports



44
     Ex. A, Crime in Progress at 107.
                                                41
           Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 42 of 47




with Mr. Kramer. Mr. Kramer then obtained a copy of the reports (including CIR 112) from

Defendant Simpson. 45

           Sir Andrew Wood’s dissemination of Mr. Steele’s election-related research, and his

statements about the reliability of Mr. Steele and his reports, are relevant to issues in this Action,

such as the publication of the defamatory statements, whether the defamatory statements are

false, and whether the Defendants acted negligently or recklessly in publishing the statements.

See Paragraph 18, No. 2, supra (summarizing the legal standards and issues in this Action).

Plaintiffs should be entitled to testimony from Sir Andrew Wood regarding these issues.

       No. 5: The steps taken by Sir Andrew Wood, Mr. Steele, Orbis, or Defendants to
corroborate, verify or investigate the information and statements about Plaintiffs in CIR 112.

           Relevance: As set forth in Paragraph 18, No. 9, supra, steps taken by Mr. Steele, Orbis

or Defendants to corroborate, verify, or investigate the statements in CIR 112 relate to the falsity

of the statements in CIR 112 and to Defendants’ role and fault in disseminating and publishing

CIR 112, which are relevant issues in this Action. Mr. Steele confided in Sir Andrew Wood

regarding the election-related research and reports and Sir Andrew Wood vouched for Mr.

Steele’s reliability and communicated his research to others. Plaintiffs should be entitled to

testimony on these issues, including any corroboration or verification of the statements in CIR

112 by Sir Andrew Wood.

           25.      Documentary Evidence from Sir Andrew Wood. It is expected that Sir

Andrew Wood will be able to provide relevant and material documentary evidence on a number

of topics. The documents requested from Sir Andrew Wood, and the relevance of each request,

is set forth below:

           No. 1: Communications within the period 01 September 2016 to 10 January 2017

45
     Ex. A, Crime in Progress at 126-31.
                                                  42
        Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 43 of 47




between Sir Andrew Wood and Mr. Steele (including documents referencing or referenced in
such communications) regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in
CIR 112, including in September 2016 around the time that Mr. Steele and Orbis transmitted
CIR 112 to Defendant Fusion and relating to the meeting between Mr. Kramer and Mr. Steele in
London in November 2016.

        Relevance: As set forth in Paragraph 24, Nos. 2, 4, supra, Sir Andrew Wood’s

communications with Mr. Steele regarding the research and CIR 112 is relevant to the falsity of

the statements in CIR 112, the motives for the research and publication, and whether the

publication was negligent or reckless. Accordingly, relevant documents should be produced to

Plaintiffs.

        No. 2: Communications within the period 01 September 2016 to 10 January 2017
between Sir Andrew Wood and David Kramer or U.S. Senator John McCain (including
documents referencing or referenced in such communications) regarding Plaintiffs, Alfa, CIR
112, or the statements about Plaintiffs in CIR 112, including the meetings with Mr. Kramer and
Senator McCain in November 2016 in Halifax, Nova Scotia.

        Relevance: For the same reasons that testimony from Sir Andrew Wood relating to

communications with David Kramer or U.S. Senator John McCain regarding Plaintiffs, Alfa,

CIR 112, or the statements about Plaintiffs in CIR 112, is relevant, as set forth in Paragraph 24,

No. 3 supra, documentary evidence relating to these issues is relevant and should be produced.

        No. 3: Communications within the period 01 September 2016 to 10 January 2017
(including documents referencing or referenced in such communications) between Sir Andrew
Wood and Mr. Steele, Mr. Kramer, Orbis, or Defendants concerning the steps taken by Sir
Andrew Wood, Mr. Steele, Orbis, or Defendants to corroborate, verify, or investigate the
information and statements about Plaintiffs in CIR 112

        Relevance: As set forth in Paragraph No. 24, No. 5, supra, the steps taken by Mr. Steele,

Orbis or Defendants to corroborate, verify, or investigate the statements in CIR 112 relate to the

falsity of the statements in CIR 112 and to Defendants’ role and fault in disseminating and

publishing CIR 112, which are relevant issues in this Action. For the same reasons, Plaintiffs

should be entitled to documentary evidence on these issues.


                                                43
         Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 44 of 47




         26.      In light of the foregoing, Plaintiffs submit that they have a need to secure for trial

the testimony of Messrs. Steele, Burrows, and Baumgartner, and Sir Andrew Wood, and

documentary evidence from Messrs. Steele and Baumgartner, and Sir Andrew Wood, and Orbis.

         27.      Messrs. Steele, Burrows, and Baumgartner, and Sir Andrew Wood are British

citizens residing in London in the United Kingdom, and Orbis is a company organized under the

laws of the United Kingdom. Messrs. Steele, Burrows, and Baumgartner, and Sir Andrew

Wood, and Orbis, therefore, are beyond the jurisdiction of this or any U.S. Court and Plaintiffs

will not be able to compel production of evidence from them for use at trial.

         28.      Mr. Steele and Orbis are parties to a proceeding brought in the Superior Court of

the District of Columbia and subsequently appealed to the D.C. Court of Appeals relating to the

same subject matter (the “Steele D.C. Matter”). 46 Mr. Steele and Orbis appeared in both of those

courts and are represented by counsel in that matter. Plaintiffs attempted to secure, through

counsel who represents Mr. Steele and Orbis in the Steele D.C. Matter, their consent to the

service of subpoenas issued to Mr. Steele, Mr. Burrows, and Orbis by Plaintiffs pursuant to Rule

45 in connection with this Action. U.S. counsel for Mr. Steele and Orbis declined to accept

service of subpoenas on behalf of Mr. Steele, Mr. Burrows, and Orbis and directed Plaintiffs to

utilize Hague Convention procedures to obtain discovery from Mr. Steele and Orbis. Ex. J,

emails dated May 8, 2020 and May 18, 2020, and Ex. K, emails dated July 15-16, 2020.

Plaintiffs have provided U.S. counsel for Mr. Steele, Mr. Burrows, and Orbis with notice of this

application and have provided their counsel with all relevant papers by email.



46
   The counsel identified for Mr. Steele and Orbis represents them in connection with the proceeding captioned
Khan v. Orbis Business Intelligence Ltd., Case No. 18-CV-0919. That case was originally brought in the Superior
Court of the District of Columbia, which dismissed it based on a local statute known as the D.C. Anti-SLAPP Act.
Its current posture involves the drafting of a petition by Plaintiffs to the United States Supreme Court. Mr. Steele
and Orbis are not parties to the Action in connection with which this Request is made.
                                                         44
       Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 45 of 47




       29.     Plaintiffs are not aware of any counsel or representative for Mr. Baumgartner in

the United States. U.K. counsel for Plaintiffs wrote to Mr. Baumgartner directly at his Edward

Austin business address (copied to the business email address) and asked whether Mr.

Baumgartner would voluntarily produce documentary evidence and appear for an examination.

Plaintiffs will update the Court as to any response received from Mr. Baumgartner.

       30.      Plaintiffs are not aware of any counsel or representative for Sir Andrew Wood in

the United States. U.K. counsel for Plaintiffs wrote to Sir Andrew directly at his Chatham House

business address (copied to the gmail email address given on Sir Andrew’s Chatham House

online biography) and asked if Sir Andrew Wood would voluntarily produce documentary

evidence and appear for an examination. Plaintiffs will update the Court as to any response

received from Sir Andrew Wood.

       31.     To ensure that Plaintiffs can take the depositions of Messrs. Steele, Burrows, and

Baumgartner, and Sir Andrew Wood and preserve their testimony for trial, and to ensure the

preservation of relevant and material documentary evidence from Messrs. Steele and

Baumgartner, Sir Andrew Wood, and Orbis, Plaintiffs ask this Court to issue the accompanying

Letter of Request for International Judicial Assistance to the High Court (Queen’s Bench

Division) of England and Wales to compel the testimony of Christopher Steele, Christopher

Burrows, Edward Baumgartner, and Sir Andrew Wood, and to compel the production of

documentary evidence from Messrs. Steele and Baumgartner, Sir Andrew Wood, and Orbis.

Dated: Washington, D.C.
       August 4, 2020

                                                    Respectfully submitted,

                                                    /s/ Kim Sperduto
                                                    Alan S. Lewis (#NY0252)
                                                    CARTER LEDYARD & MILBURN LLP
                                               45
Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 46 of 47




                                    2 Wall Street
                                    New York, NY 10005
                                    Tel: (212) 732-3200
                                    Fax: (212) 732-3232
                                    lewis@clm.com

                                    -and-

                                    Kim Sperduto (DC Bar No. 416127)
                                    SERDUTO THOMPSON & GASSLER PLC
                                    1747 Pennsylvania Avenue, NW, Suite 1250
                                    Washington, D.C. 20006
                                    Tel: (202) 408-8900
                                    Fax: (202) 408-8910
                                    ksperduto@stglawdc.com

                                    Attorneys for Plaintiffs




                               46
        Case 1:17-cv-02041-RJL Document 90-1 Filed 08/04/20 Page 47 of 47




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served electronically via

the CM/ECF electronic filing system on all counsel or parties of record this 4th day of August,

2020.

                                                      /s/ Kim Sperduto
                                                      Kim Sperduto




                                                 47
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 1 of 191




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
------------------------------------------------------------- X
MIKHAIL FRIDMAN, PETR AVEN, and                                :
GERMAN KHAN,                                                   :
                                                               :
                                    Plaintiffs,
                                                               :
                                                               :
                        v.                                       Case No. 1:17-cv-02041 (RJL)
                                                               :
                                                               :
BEAN LLC (a/k/a FUSION GPS) and GLENN
                                                               :
SIMPSON,
                                                               :
                                                               :
                                    Defendants.                :
------------------------------------------------------------- X



                 DECLARATION OF ALAN S. LEWIS IN SUPPORT OF
                     MOTION FOR ISSUANCE OF LETTER OF
               REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE

       I, Alan S. Lewis, declare under penalty of perjury as follows:

       1.      I am an attorney duly licensed to practice law in this Court. I am a partner at the

law firm of Carter Ledyard & Milburn LLP, and represent Plaintiffs Mikhail Fridman, Petr

Aven, and German Kahn, in the above-captioned case.

       2.      This Declaration is submitted in support of Plaintiffs’ motion for the issuance of a

letter of request for international judicial assistance to the Senior Master of the High Court

(Queen’s Bench Division) of England and Wales, in order to obtain oral testimony and/or

documentary evidence from Christopher Steele, Christopher Burrows, Edward Baumgartner, Sir

Andrew Wood, and Orbis Business Intelligence Ltd., each of whom is located in the United

Kingdom of Great Britain and Northern Ireland. I am fully familiar with the facts and

circumstances of this case.


9701351.3
       3.      Annexed hereto as Exhibit A is a true and correct copy of excerpts of the book

titled Crime in Progress, Inside the Steele Dossier and the Fusion GPS Investigation of Donald

Trump (2019), authored by Defendant Glenn Simpson and Peter Fritsch.

       4.      Annexed hereto as Exhibit B is a true and correct copy of Plaintiffs’

Supplemental Response to Defendants’ Interrogatory No. 2, dated May 18, 2020.

       5.      Annexed hereto as Exhibit C is a true and correct copy of Defendants’ First

Amended Rule 26(a)(1) Initial Disclosures, dated May 18, 2020.

       6.      Annexed hereto as Exhibit D is a true and correct copy of excerpts of the report

titled Review of Four FISA Applications and Other Aspects of the FBI’s Crossfire Hurricane

Investigation (Dec. 2019) from the Officer of the Inspector General Michael Horowitz, U.S.

Department of Justice, available at https://www.justice.gov/storage/120919-examination.pdf.

       7.      Annexed hereto as Exhibit E is a true and correct copy of the U.S. Senate

Judiciary Committee Release, dated July 17, 2020, available at

https://www.judiciary.senate.gov/press/rep/releases/judiciary-committee-releases-declassified-

documents-that-substantially-undercut-steele-dossier-page-fisa-warrants.

       8.      Annexed hereto as Exhibit F is a true and correct copy of Defendants’ Revised

Answers to Plaintiffs’ First Set of Interrogatories and Answers to Plaintiffs’ Second Set of

Interrogatories, dated May 18, 2020.

       9.      Annexed Document
 Case 1:17-cv-02041-RJL hereto as90-2
                                  Exhibit
                                      FiledG is a truePage
                                           08/04/20    and2correct
                                                           of 191    copy of excerpts of the U.K.

High Court Judgment dated July 8, 2020 in Aven and others v. Orbis Business Intelligence Ltd.,

[2020] EWHC 1812 (QB), available at

https://www.bailii.org/ew/cases/EWHC/QB/2020/1812.html.




                                                 2

9701351.3
       10.     Annexed hereto as Exhibit H is a true and correct copy of an op-ed article

entitled Devin Nunes is investigating me. Here’s the truth, Wash. Post, Feb. 8, 2018, authored by

Jonathan M. Winer.

       11.     Annexed hereto as Exhibit I is a true and correct copy of excerpts of the

transcript of the interview of Glenn Simpson dated August 22, 2017 before the U.S. Senate

Judiciary Committee.

       12.     Annexed hereto as Exhibit J is an email dated May 8, 2020 from me, as counsel

for Plaintiffs, to Christy Hull Eikhoff of the law firm of Alston & Bird, U.S. counsel for

Christopher Steele and Orbis Business Intelligence Ltd., and from Ms. Eickhoff to me dated May

18, 2020, which reflect Plaintiffs’ request that Ms. Eickhoff accept service of subpoenas on

behalf of Mr. Steele and Orbis and her refusal to do so, indicating that Plaintiffs must seek

documents or testimony from such parties via the Hague Convention procedures.

       13.     Annexed hereto as Exhibit K is an email exchange dated July 15-16, 2020 from

me, as counsel for Plaintiffs, to Christy Hull Eikhoff of the law firm of Alston & Bird, U.S.

counsel for Christopher Steele and Orbis Business Intelligence Ltd., and from Ms. Eickhoff to

me, which reflect Plaintiffs request that Ms. Eickhoff accept service of subpoenas on behalf of

Mr. Burrows and her refusal to do so, indicating that Plaintiffs must seek documents or

testimony from such parties via the Hague Convention procedures.

       14.     Annexed Document
 Case 1:17-cv-02041-RJL hereto as90-2
                                  Exhibit
                                      FiledL is a truePage
                                           08/04/20    and3correct
                                                            of 191   copy of Company Intelligence

Report 112 prepared by former British intelligence agent Christopher Steele, as posted to the

internet by BuzzFeed.

       15.     Annexed hereto as Exhibit M is a true and correct copy of excerpts of

Defendants’ Closing Submissions in the proceedings captioned Aleksej Gubarev and another v.


                                                 3

9701351.3
        Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 4 of 191




(i) Orbis Business Intelligence Limited and (ii) Christopher Steele, Claim No. HQ17D00413, in

the High Court of Justice, Queen’s Bench Division.

        16.      Annexed hereto as Exhibit N is a true and correct copy of an article entitled The

F.B.I. Pledged to Keep a Source Anonymous. Trump Allies Aided His Unmasking, NY Times,

July 25, 2020.

                 Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing

is true and correct.


Executed on August 4, 2020

                                               ____________________________
                                               Alan S. Lewis




                                                  4

9701351.3
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 5 of 191




                     EXHIBIT A
0i



     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 6 of 191




        II E
     PlUG 5                                                       I



         INSIDE THE T ELE DOSSIER AND
         THE FUSIO    PS INVESTIGATION
                OF DONALD TRUMP

                                                and
                                     Co-founders of fusion OPS



              • t~~tlii,..                011.0
              1,0 I.,.’
              II      il..i      0
                       .  go                      I,
              •        • Dli.
              O       lou, 1..o             ••
                  Dlxii..                  00    000
              1     I • I                   0    I’D
                                     Ox
              o           ~
              10

                          .,.,       I.
                  •   I                                - -   -   ee.
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 7 of 191

                “I THINK WE HAVE A PROBLEM”             5


 Democratic National Committee. Fusion began to wonder if these
 events were related.
     Steele’s task was to tap his Russian source network to answer some
 nagging questions arising from the information on Trump that Fusion
 had already gathered: Why had Trump made so many trips to Russia
 over the years, without ever getting a single development project off the
 ground? Why did so many threads in the Trump story lead to Moscow
 and figures close to Putin? And why was Trump so smitten with Putin,
 who seemed fond of Trump in return?
     Simpson had spent fifteen years in Washington and Europe as a Wall
 Street Journal investigative reporter, focusing much of his work on the
 emerging scourge of transnational crime. To his surprise, some of the
 characters from the ex—Soviet Union who surfaced in the initial phase of
 Fusion’s investigation of Trump were people he had written about a de
 cade earlier while investigating Russian corruption and organized crime
for the Journal, stories Fritsch had edited while the two worked in Brus
sels.
     Simpson wasn’t completely surprised by the news of the Bernstein
call. He told Fritsch that he had recently heard from a friend at The
 Washington Post that Fred Hiatt, the paper’s editorial page editor, was
talking about some sensational memoranda that sounded a lot like
Steele’s work.
     Someone was leaking—that was clear. This had the potential to be a
big problem.
    The Steele reports—soon to be known as “the dossier”—were field
intelligence from one of the West’s most senior Russia watchers. The
memos he produced were never meant to be viewed outside of a tiny
circle of people, much less shared with the public. In unredacted form,
the reports could expose Steele’s sources and jeopardize lives. Steele
took great care to mask those sources in his reports to Fusion. Still, the
information clearly came from people with extraordinary access in Rus
sia, and Russian intelligence could figure out who they were and track
them down. Those sources included a number of people inside Russia
and field operatives outside the country who needed protecting at all
costs. Unredacted memos flying around among the Washington press
corps risked exposing people to real danger.
    Given the control Fusion had maintained over the memos, there was
only one likely suspect for the leak: David Kramer, a longtime adviser to
Republican senator John McCain.
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 8 of 191

                         6   I   CRIME IN PROGRESS


        At Steele’s urging, Simpson had provided a set of the memos to
   Kramer a few weeks after the election. This was done for the sole pur
   pose of passing them to McCain, who would then provide them to the
   head of the FBI. Steele had been secretly working with FBI agents for
   months, trying to sound the alarm, while Simpson had provided up
   dates to a longtime contact at the Justice Department. Still, the feds
   seemed to be slow on the uptake, and Steele, Simpson, and Fritsch were
   concerned that the information was not getting through to the top brass.
   An alarmed McCain had promised to fix that.
        Senator McCain, still many months from a dire brain cancer diagno
   sis, wanted to put a copy of Steele’s memos in front of FBI Director James
   Comey—a decision his friend and fellow Republican senator Lindsey
   Graham encouraged. McCain wanted to know if the FBI was doing any
   thing about credible information from a trusted ex—intelligence official
   in the U.K. that a hostile foreign power might have influence over the
   U.S. president-elect.
        Simpson agreed to entrust Kramer with a copy of the Steele memos,
   for McCain’s eyes only, because he knew that Kramer’~ dislike of Putin
   ran deep. While still a reporter, Simpson had turned to Kramer as a
   source a decade earlier for stories on Russia’s growing political influence
   in Washington. But Kramer’s alarm was so acute that he could easily do
   something rash. Lately, he had been telling associates that he still hoped
   to find a way—any way—to stop Trump from being inaugurated. He
   thought that exposing Trump’s Russia ties might just be the answet How
   he planned to do that was unclear.
        Kramer’~ theory was about to be tested.


   The story blew open at 5:10 EM. on the afternoon of January 10,2017, in
   a live broadcast by CNN that revealed just how far up the chain the
   Steele reporting had traveled. Above the chyron “INTEL CHIEFS PRE
   SENTED TRUMP WITH CLAIMS OF RUSSIAN EFFORTS TO COM
   PROMISE HIM:’ a phalanx of three top CNN correspondents, plus Carl
   Bernstein, announced that senior intelligence officials had appended a
   two-page synopsis of some disturbing information to a classified brief
   ing presented to both President Obama and President-elect Trump.
       Jim Sciutto, CNN’s longtime national security correspondent, deliv
   ered the overview: “Classified documents on Russian interference in the
   2016 U.S. election:’ he said, had been presented to Obama and Trump.
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 9 of 191

                         10   I   CRIME IN PROGRESS

   and had backed into a ditch on a meandering dirt road high above Gey
   serville. A Fusion search party later found him and freed his car.
        Later, over drinks, they discussed—off the record—Trump’s docu
   mented ties to Russia, setting Bensinger on a reporting trail that ulti
   mately brought him to the Washington office of one David Kramer.
        Simpson hung up and dialed BuzzFeed editor in chief Ben Smith.
   Smith had been lured away from Politico in 2011 to run BuzzFeed, with
   a mandate to make it a more serious news outfit. This was not what pros
   do, Simpson screamed. “Take down those reports right now!”
        Smith was implacable. The dossier had been briefed to the incoming
   and outgoing presidents, he said. President Obama had ordered a mas
   sive investigation of Russian interference in the election. This was all a
   matter of national importance that deserved to be vetted and scruti
   nized. It was the first version of the high-minded journalistic argument
   he would make repeatedly in coming days to defend his decision to pub
   lish source intelligence on the Internet.
        Simpson argued that Smith was missing the more immediate point.
   The reports could help Putin track down the sources—not just Steele,
   but the sources he had relied on within Russia. There were lives at risk.
   Smith said he hadn’t pondered that, but he said he had no intention of
   taking the post offline. It was too late for that anyway.
        Simpson and Fritsch again reached Steele on an encrypted line. It
   was late in England. Steele was angry but calm. He, too, suspected that
   the McCain camp had acted irresponsibly and betrayed them. Fusion
   and Orbis would figure that out later. Right now, Steele had higher pri
   orities. He was already making plans to, as he put it, c~ to ground”—
   spy-speak for going into hiding. “Let’s reassess in the morning:’ Steele
   said.
        His preparations were put to use almost immediately. The following
    day, January 11, Steele’s longtime partner in Orbis, a former British
    agent named Christopher Burrows, received an unannounced visit at
   his home outside London from a reporter for The Wall Street Journal.
    Could Burrows confirm that Christopher Steele was the author of the
    memoranda published in BuzzFeed? The reporter said he was on dead
    line and urgently needed a comment. Burrows politely declined. A
    flurry of calls ensued between Burrows, Simpson, Steele, Fritsch, and
    eventually KrameL
        While Kramer claimed not to know how the Journal had obtained
    Steele’s name, he also said he had interceded with the Journal’s editors in
    an attempt to persuade them not to publish Steele’s name, for security
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 10 of 191

                        56   I   CRIME IN PROGRESS


  trons had apparently not given up hope of somehow stopping Trump
  before the Republican convention in July. One reason appeared to be
  that they had been persuaded by Fusiont’s research that Trump was vul
  nerable on his ties to Russia.
      That view solidified with Manafort’s arrival on the scene at the end of
  the month. The Free Beacon team was initially eager to expose Manafort’s
  Russian entanglements and his adventures in Ukraine. Two days after
  Manafort joined the Trump campaign, the Beacon posted a story on a
  theme that others in the mainstream media would write about only
  later: “Lawsuit: Trump Aide Funneled Mob-Linked Ukrainian Oh
  garch’s Fortune into U.S. Real Estat&’ Soon, the Free Beacon’s appetite
  for attacking Trump began to wane as Trump’s nominating position
  grew stronger, which suggested to Fusion that even Trump’s most ardent
  conservative critics were unlikely to abandon the Republican banner if
  Trump emerged as their standard-bearer. Email queries slowed to a
  trickle, and there was no longer the same hunger for fresh material.
      On April 19, Trump took the New York primary with 59 percent of
  the vote.


  The next day, Simpson and Fritsch sat down in Washington with Marc
  Elias, an attorney at Perkins Coie, a Seattle-based law firm with a large
  political practice in D.C. on the Democratic side of the aisle. Fusion’s
  Democratic contact had made the introduction to Elias, arguably the
  most powerful attorney in Democratic politics. He served as general
  counsel to both the Democratic National Committee and the Hillary for
  America campaign. He was also personal counsel to many Democratic
  senators. As a voting rights specialist, he had argued—and won—
  multiple cases before the U.S. Supreme Court.
       Despite his résumé, Elias is a supremely informal charactet He is a
  large, balding man who looks like he could have played on the offensive
  line of his favorite NFL team, the New York Giants. His shoes are sen
  sible, his sentences short. He is as happy talking about his dog, Bode, as
  he is discussing election law or politics. A dog bed shares space in his
  office with Giants swag and framed letters of appreciation from every
  Democratic senator you can name, and a few you can’t.
      Elias didn’t need much convincing. He had heard of the research Fu
  sion had done on Mitt Romney and Bain Capital during the 2012 cam
  paign and said he needed that kind of deep research on Trump. The
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 11 of 191

                          NEW CLIENT       I   57


existing in-house research at the DNC and the campaign was incom
plete. The campaign wanted a belt-and-suspenders approach to its re
search efforts; redundancy was tolerable if that meant the campaign
ended up with the very best information at its disposal.
    Money wouldnt’t be a problem, Elias said. Clinton, the Democratic
Party; and related PACs would go on to raise over $1.2 billion for her
campaign.
    Elias said the campaign knew what it needed to know about Trump
on a lot of the issues—Trump’s cynical flip-flops to a pro-life stance on
abortion rights and his latter-day opposition to a ban on assault weap
ons. Less understood, he said, was how Trump had managed to recover
from a string of bankruptcies that should have ruined him. Where did
his money come from, how much did he really have, and who helped
him? “We know what he says:’ Elias said. “We need you guys to figure
out who he is.
    Fritsch disclosed that Fusion was currently engaged by an unnamed
Republican client to do research on Trump but expected that engage
ment to end soon. Simpson said the firm couldn’t share the written re
ports it had done for the Republicans but had a wealth of knowledge and
promising leads gleaned from public records that could be drawn upon
in new, general-election-focused research. Elias didn’t see a conflict or a
problem.
    Elias said Fusion would be reporting only to him, which sounded
great to Fritsch and Simpson. They didn’t want to have any contact with
the campaign brass. Elias wanted it that way for legal reasons: If Fusion’s
communications were with a lawyer, they could be considered privi
leged and kept confidential. Political work like this can be perilous, pro
voking lawsuits down the road—as this job would later prove. Elias also
didn’t want Fusion drawn into the daily fire drill of a presidential cam
paign, forced to respond to the jack-in-the-box demands of political op
eratives. He wanted Fusion to focus on the big picture, and Trump
himself.
    For all the conspiracy theories and accusations that came later, that
rule was strictly applied. As far as Fusion knew, Clinton herself had no
idea who they were. To this day, no one in the company has ever met or
spoken to her.
    “Okay, what do you guys got?” Elias said, turning the conversation
back to the substance of the case. “Plenty’ Simpson replied.
    Fritsch and Simpson ran through some highlights of Fusion’s Trump
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 12 of 191

                         58   j   CRIME IN PROGRESS


    public record research thus far: the Trump University scam, his history
    of not paying his debts, his hypocrisy on immigration, and the mount
    ing evidence that he was lying about his wealth. The most perplexing
    element of the work to date, they told him, was Trump’s intense and
    long-lasting fascination with Russia—and his failure to consummate
    any meaningful deal there. His business world intersected repeatedly
    with the Russian Mafia in New York, while the sudden re-emergence of
    Manafort—a consultant who had remade the Kremlij?s favorite Ukrai
    nian politician in Manafort’s own image—was a major red flag.
        “We think you guys will really want to pay attention to the Russia
    angle:’ Fritsch said. It was obvious from Elias’s reaction that the Russia
   element was new to him. “Can you tell me more?” he said.
       Trumps affiliations with Russians of all kinds, Simpson said, went
   way back to the opening of Trump Tower in the early 1980s, when
   known Russia-connected mobsters like David Bogatin began scooping
   up units, often to obscure the source of criminal profits. The five luxury
   condos Bogatin bought in 1984 were later seized by the feds as part of a
   massive money-laundering case. This would soon emerge as a distinct
   pattern, they told Elias. In project after project, from Florida to Panama
   to Toronto, Russians with dubious résumés and questionable pasts
   turned out in great numbers to buy Trump-branded units.
       Elias was intrigued, if a bit befuddled by all the names and dates. He
   wasn~t in a hurry, and his face said: Keep going. Simpson cracked open
   his MacBook to walk him through some documents.
       As Trump’s own financial travails grew in the late 1980s, so did his
   outreach and ties to Russia. In 1987, he took an all-expenses-paid trip to
   Moscow at the invitation of the Soviet ambassador to the United States.
   While there, he and his then-wife, Ivana, toured several sites for a pro
   posed Trump Tower. No deal seemed likely, but soon after he came back
   Trump spoke of running for the White House and took out a full-page
   ad in several U.S. papers arguing that the United States should stop
   spending so much to defend foreign countries, foreshadowing the pro-
   Russian, anti-NATO stance he would take on the campaign trail thirty
   years later.
       Trump tried again in 1996 to cook up a big Moscow project, Simp
   son and Fritsch told Elias, this time with the help of Howard Lorber, one
   of Trump’s only true friends and a broker for wealthy Russians seeking
   real estate investments in the United States. That project, too, fell flat.
   The Trumps kept trying to kindle something, making repeated trips to
   Moscow to view potential sites or talk to possible partners.
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 13 of 191

                           NEW CLIENT      I   59


    While Trump hadn’t succeeded in investing in Russia, they said, the
Russians had definitely begun making an investment in Trump. Many
had troubling backgrounds, and they highlighted the criminal record of
Felix Sater and Trump’s history of lying about their relationship. By
2008, Donald Trump Jr. was boasting that Russians “make up a pretty
disproportionate cross-section of a lot of our assets?’ Five years later, in
Moscow for the Miss Universe pageant, Trump again suggested that he
was deep into talks for a Trump skyscraper. (Only much later would
investigators uncover that his own representatives were trying to cook
up a Trump project in Moscow even as he campaigned to be president.)
    In other words, Fritsch and Simpson stated what seemed obvious:
The party of Ronald Reagan, whose antipathy to the Soviet Union had
helped precipitate its collapse, might have real qualms about a nominee
with such close ties to the remnants of what Reagan had called the Evil
Empire.
    This angle was all new to Elias, and he loved it. The research book the
DNC had put together on Trump, he said, contained none of this stuff.
Fusion’s research team would soon be hired and given wide latitude to
go where the story led it.


Formalizing the engagement with Perkins Coie, Elias’s firm, would take
weeks.
    The biggest sticking point was the matter of indemnification. In
2013, Fusion had been drawn into a defamation lawsuit against Mother
Jones by a rich Romney donor and campaign finance official who had
concluded—wrongly—that Fusion was behind an unflattering article
about him published the previous year. Mother Jones eventually won
that suit, but Fusion had to defend against a third-party subpoena that
sought to expose its client and its work. That had cost the company tens
of thousands of dollars in legal fees—costs its client declined to covet If
something like that happened again, Fusion wanted to know it wouldn’t
again be stuck with the legal fees. Trump was famously litigious, and the
last thing Fusion wanted was a legal fight with a vindictive tabloid figure
with a long history of aggressive litigation.
    The potential for an ugly, public fight is one big reason most private
consultants like Fusion eschew political work. (A pay scale below that of
commercial work is the other.) In a political battle with high stakes,
there is a huge incentive to attack the credibility of anyone bearing bad
tidings about a candidate or elected official, however well substantiated.
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 14 of 191

                         60       CRIME IN PROGRESS


        In the end, Perkins Coie would not guarantee to cover Fusion’s costs
   in a legal fight. That realization was the point when Fusion might have
   said to Elias: Thanks, but no thanks. Fusion’s partners, in fact, discussed
   bailing on the project but eventually decided the risk was worth it. The
   Trump project was just too important and interesting a research subject.
       The costliest component of the work, they told Elias, would be some
   on-the-ground reporting they envisioned doing outside the United
   States. They ran through Trump~s many trouble-plagued projects in de
   veloping countries and business dealings abroad; the budget would need
   to include funding for foreign investigators in Mexico and other coun
   tries. The riskiest bit of fieldwork, which they didn’t yet share with Elias,
   would be in Russia. They knew just the guy for the job: a Russian
   speaking former spy. They figured they could do that work discreetly.
   No one would ever find out about it.
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 15 of 191

                     CALLING AGENT STEELE          I   77


  bungled some bribe. Or perhaps some information that would help Fu
  sion fill out the picture of Trump’s odd associations with Sater and other
  criminals. Simpson later told congressional investigators: “We threw a
  line in the water and Moby Dick came back:’
      After reading the memo, Simpson walked a copy over to Fritsch’s of
  fice and closed the door behind him. Fritsch read it, too. Once he was
 finished, he looked up at Simpson, aghast. “What the hick?” he said. “I
 know:’ Simpson said. They called Steele and had a brief conversation
 about sourcing. They kept things vague and understated over the phone,
 even on an encrypted line.
      “Chris, Peter’s here with me:’ Simpson said. “We read your report.
 Very interesting, to say the least. You feel pretty good about the sourcing
 here?”
      Steele was elliptical but firm. The sources were good: Source A was “a
 senior Russian Foreign Ministry figure”; source B “a former top-level
 intelligence officer still active in the Kremlin”; source C “a senior Rus
 sian financial official”; source D “a close associate of Trump”; sources B
 and F were inside the Ritz; and source G was “a senior Kremlin official:’
      Steele offered a bit more detail on the specific placement of these
sources, which only confirmed their credibility in the Fusion partners’
minds. That was all he wanted to say over the phone.
      Stylistically, the memo was typical of a field intelligence report: a
sober recitation of what sources had said, without much elaboration or
context. As with the other fifteen memos that Steele would file over the
course of the summer and fall, it didn’t purport to be flawless or 100 per
cent accurate, but it did purport to be credible, a crucial distinction. His
memoranda, like all such humint products, are designed to pass along
meaningful tips from credible sources to help flesh out or buttress other
reporting. And, equally important, they are meant for an intentionally
small audience who understands their context and purpose but also
their idiosyncrasies and limitations.
      Steele and Burrows had agreed between themselves to include the
“golden showers” incident, Steele said, since it seemed to reflect a politi
cal statement about Trump’~ hatred for Obama and its availability as a
potential weapon of blackmail, not because of its salaciousness. But Bur
rows objected to Steele’s characterization of the act as “perverted:’ He
believed that was subjective and imposed a value judgment that didn’t
belong in a client report.
     As an intelligence specialist, Steele was trained to filter out disinfor
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 16 of 191

                            82    I   CRIME IN PROGRESS


        Steele said that one of his collectors was among the finest he had ever
    worked with, an individual known to U.S. intelligence and law enforce
    ment. Neither Simpson nor Fritsch was told the name of this source, nor
    the source’s precise whereabouts, but Steele shared enough about the
    persont’s background and access that they believed the information they
    planned to pass along was credible.*
        But just because the source was credible did not mean everything the
    source produced would turn out to be true. In intelligence, as journal
    ism, all sources merely pass along what they see, hear, or think—not all
    of which turns out to be correct. Eyewitnesses to a car accident routinely
    give strikingly different versions of how it happened. That’s why news
    organizations require reporters to have two sources for every key claim
    in a story. But having two sources in intelligence is oftentimes a luxury.
        Steele added that his team had identified a U.S.-based Russian Amer
    ican in the Trump orbit. This person purported to know a good deal
    about Trump’s activities in Russia and the Kremlin~s alleged support for
    the Trump campaign, and was prone to talking about it with others out
    side his circle. His role in the events of 2016 remains underappreciated,
    even today. His name was Sergei Millian, though he has had others.
        Millian had popped up in Nellie Ohr’s early reporting in November
    2015 for his ties to Trump, but Fusion had yet to research him in depth.
    Within days of Steele telling Fusion his name, researchers at the firm
    began digging deeper into Millian, a self-promoter whose record sug
    gested a background entirely consistent with that of some sort of state
    intelligence asset. A linguist by training, Mfflian was the head of an ob
    scure trade group with a grandiose name, the Russian American Cham
    ber of Commerce in the U.S.A. He had changed his name at some point
    in the 2000s from Siarhei Kukuts, around the time one of his associates
    got into legal trouble. Millian was from Belarus, a small neighboring
     Russian satellite state sometimes adopted as a cover for Russian opera
    tives seeking to distance themselves from Russia proper.
        Just two months earlier, Millian had boasted of his business ties to
     Trump and extolled Trump’s virtue~ in an interview with a Russian-
     government-controlled “news” outlet, ifiA Novosti, that Putin con
    verted to a Kremlin propaganda outlet in 2013. The article carried a

        Steele and Burrows have vowed to never reveal the source’s identity. That ano
        *

    nymity “is a bit of a shame, really:’ Steele later told friends. “This is a remarkable
    person with a remarkable story who deserves a medal for service to the West.”
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 17 of 191

                         SAY SOMETHING        I   83


  photo of Millian and Trump along with the billionaire real estate devel
  oper Jorge Perez. Dozens of other articles regurgitated the interview
  across other Russian-government-controlled press outlets under head
 lines such as “President Trump Is Capable of Saving Ukraine and Com
 ing to Agreement with Moscow:’
     Millian claimed to be working with Trump’s fixer, Michael Cohen, on
 a variety of real estate projects. He displayed knowledge of other projects
 as well, including bits of information that, while public, were not well
 known, such as the identity of Trump’s main partner in the Trump SoHo
 project. He also seemed to be familiar with the status of Trump’s real es
 tate ambitions in Russia and even claimed that he had helped Trump
 study the Moscow real estate market. Trump, he added, was “keeping
 Moscow in his sights and is waiting for an appropriate time” to launch a
 new project there. In retrospect, Millian’s cryptic statement about “keep
 ing Moscow in his sights” was eerily on target. At the same time Millian
 was making these comments, Trump and Cohen were in the thick of a
 secret project to build a giant new tower in Moscow.
     It went without saying that Steele, when he met with the FBI, would
be asked where his information came from and who had engaged him.
Fusion expected Steele to disclose the little he then knew about his
clients—that they were working for some Democrats opposed to Trump.
But he would not be able to tell them that the ultimate clients were the
Democratic National Committee and Hillary for America, because he
didn’t know that yet.
     That was a big reason Fusion raised no objection to Steele going to
the FBI and felt no burning need to loop Elias in on his plans. The less
politics entered into Steele’s discussions with the FBI, the better.
     Steele, like all contractors, had signed a strict nondisclosure agree
ment with Fusion. But his intel had created an exceptional situation. As
Simpson would tell Senate investigators a year later, “This was not con
sidered by me to be part of the work that we were doing.. This was
                                                               .   .



like, you know, you’re driving to work and you see something happen
and you call 911:’


At the end of June, Steele reached out to Michael Gaeta, the veteran FBI
agent he had worked with to blow the whistle on corruption in the
global governing body for soccer, FIFA. Gaeta was one of the Bureau’s
most knowledgeable experts on Russian organized crime and under-
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 18 of 191

                          84   I   CRIME IN PROGRESS


    stood the nexus between the Kremlin and the Mafia. He had even had
    some tangential dealings with Trump’s world; for years, he had pursued
    a notorious Russian gangster known as Taiwanchik who ran his opera
    tions out of Trump Tower in New York, It was Gaeta’s pursuit of Taiwan
    chilc that first led him to Steele in 2010. Gaeta was now working at the
    U.S. embassy in Rome as the Bureau’s legal attaché to the Italian police
    and security services.
         Gaeta showed up in London on Tuesday, July 5. In a meeting with
    Steele and Burrows at the Orbis offices, near Victoria Station, Steele
    briefed Gaeta on both his findings and sources for his early reporting to
    Fusion. Gaeta reacted much the way Simpson and Fritsch had—
    “flabbergasted:’ as Steele later put k—and remarked that such mailers
    were far above his pay grade. He thanked them for the information and
    said he would pass word up the ladder.
         Steele told Simpson that he gave the information to a contact at the
    FBI, whom he didn~t identifr
         Neither Fusion nor Orbis knew exactly what Gaeta did with Steele’s
    information, but James Comey later revealed that the FBI had in fact
    opened an investigation into the Trump campaign’s possible coordina
    tion with Russia a few weeks lateL As k happened, Steele met with
    Gaeta the day Director Comey announced an end to the FBI’s Clinton
    email inquiry, declining to charge her but saying her conduct had been
    “extremely careless”—an unusual rebuke of a politician from an FBI
    director.
         Unbeknownst to Steele or Fusion, the FBI was also getting word of
    possible Russian coordination with the Trump campaign from a sepa
    rate track. In the wake of the hacking revelations, Australiis then-top
    diplomat in the U.K., Alexander Downer, reported to his own govern
    ment a May 2016 meeting h&d had with Trump campaign foreign policy
    adviser George Papadopoulos in which Papadopoulos claimed Russia
    had compromising information on Clinton. After tense internal discus
    sions about how to proceed, the Australians decided to share that infor
    mation with U.S. investigators. The FBI then flew two agents to London
    to get the details of the conversation from DowneL This meeting, un
    known to the outside world at the time, would later become another ele
    ment in the bitter partisan feud over the origins of the FBI’s inquiry into
     Russian meddling in the 2016 election. Republicans would come to in
     sist k was Steele’s dossier, which they saw as a political hit piece, that
     sparked the inquiry, while Democrats (and the FBI) asserted that the
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 19 of 191




                         CHAPTER NINE




                  HAIL MARY TIME




THE STEADY STREAM OF FRESH RUSSIA INTELLIGENCE FROM
 Steele’s sources fed his growing anxiety On September 14, he sent Fu
 sion another report, his seventh, and one that would prove to be among
 his most prescient. “Russians do have further ‘kompromat’ on CLIN
 TON (e-mails) and considering disseminating it after Duma [legislative
 elections] in late September’ he wrote. The stolen emails would be re
 leased through “plausibly deniable” channels, he added. Channels like
 WikiLeaks.
      That same day, it would later emerge, Russian military intelligence
 officers posing as tipsters began contacting American reporters over
 Twitter to give them passwords to protected sections of the DCLeaks
website that housed hacked DNC information. The next day, the Rus
sians reached out to WikiLeaks to begin arranging the transfer of yet
another huge cache of emails. The emails had been stolen by the Rus
sians from the personal account of Clinton campaign chairman John
Podesta.
     By now, Steele had become alarmed about what he perceived to be
the FBI’s foot-dragging. He reached out to a mentor, Sir Andrew Wood,
Britain’s former ambassador to Moscow, to seek his advice and share the
intelligence he had gathered. He also messaged his contact at the State
Department, Jonathan Winer, to let him know he had developed dis
turbing information about Trump’s ties to Russia. Steele asked to meet
in person the next time he was in Washington.
     In mid-September, Steele heard from the FBI’S Gaeta via Skype.
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 20 of 191

                         108   I   CRIME IN PROGRESS


    Would Steele be willing to meet with the FBI team in Rome and share
    his reporting on Trump? Gaeta and Steele immediately established a se
    cure system for transmission, and the reports began flowing. This sud
    den flash of interest by the FBI made it clear to Steele and Fusion that the
    Bureau was indeed now investigating Trump—and they had apparently
    picked up something that suddenly made Steele’s memos seem a lot
    more urgent and relevant. Operation Crossfire Hurricane had finally
    caught up with Steele. He would go to Rome on his own dime two weeks
    later.
         Fusion had no way of knowing how serious the FBI probe was, and
    warned Steele that it was doubtful anything dramatic would be done
    before the election, thanks to long-established Justice Department rules
    about refraining from any overt enforcement actions that could affect an
    election in the homestretch of a campaign. Steele was always annoyed by
    this explanation. Surely, he would say, national security trumps politics.
         The Fusion team said nothing about the FBI’s outreach to anyone.
    Simpson and Fritsch decided that if Hillary’s campaign operatives got
    wind of a possible FBI investigation, it might be unable to resist the
    temptation to leak it to the press. That could compromise the investiga
    tion (by alerting the targets) and subject the FBI to political attacks from
    Republicans that would undermine the probe’s credibility: To the Re
    publicans, with their own history of misusing the government’s legal
    powers to smear and punish their political opponents, that explanation
    later seemed impossible to believe.
         Steele was encouraged by the FBI’S outreach. Still, he was losing faith
    that the Bureau would move quickly enough to put a stop to whatever
    the Trump campaign and the Russians were planning.
         Despite Simpson and Fritsch’s skepticism, they agreed it was impor
    tant to at least try to make people aware of what was happening, even if
    the truth about Trump and Russia only came out after the election.
     Sooner or later, the American national security establishment was going
     to have to clean up the Russia mess. And the best way to make sure the
     government did its job, they thought, was to involve the media as a
     watchdog.
         Christopher Steele was about to break cover.


     Fusion wanted Steele to come to Washington and meet the press, face
     to-face. The idea of briefing the American media was a novel proposi
 Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 21 of 191

                        HAIL MARY TIME      j   109

  tion for Steele, who had had little contact with reporters and eyed them
  skeptically. Journalists often behaved irresponsibly, he believed, and
  were capable of mishandling sensitive information or selling out a
  source for a good story. He had never confirmed to anyone that he had
 worked for M16, even after he was outed in 1999, and he didn’t want to
  start now
      Trust us, Simpson and Pritsch said. There was some risk to the strat
 egy; for sure, but it could be managed. They would introduce him to a
 handful of reporters they knew and could trust to protect sources. All
 were seasoned national security or investigative reporters who dealt
 regularly with confidential whistleblowers and former intelligence and
 law enforcement officials.
     Steele wouldn’t have to mention M16 or name a single source, they
 told him. His name and nationality will be off-limits.
     “Do you think they’ll write stories based on what I say?” Steele
 wanted to know.
     Probably not, they said.
     Much like the Justice Department’s policy against taking overt inves
tigative steps against candidates in the sixty days before an election, re
porters try to begin wrapping up their investigative work on the
presidential campaigns soon after Labor Day, to avoid the risk of being
manipulated by one side or the other into an unfair or untrue “late hit:’
     The idea, Simpson told Steele, was to alert some leading journalists
in the national security community to a potential crime in progress in
the hope that they would investigate it, whether or not Trump won.
Multiple signs pointed to active cooperation between the Trump team
and Moscow At a minimum, Putint’s men were openly aiding the cam
paign in ways that violated U.S. law If the two sides weren’t working
hand in hand, then at the very least the Russians were manipulating top
aides and advisers to the Republican candidate. All of this warranted
scrutiny, even if it seemed unlikely that the story would become public
before Election Day. That shouldn’t matter: Clinton seemed almost cer
tain to win.
     Steele flew to Washington on September 21.


Fritsch reserved two private rooms at 10 A.M. the next day at the Tabard
Inn, a quiet, discreet, and charmingly shabby spot a bit removed from
Washington’s power corridors. The meetings were organized in one-
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 22 of 191

                         110   I   CRIME IN PROGRESS


    hour sessions, with breaks staggered between the rooms to prevent jour
    nalists from bumping into one another as they came and went. The guest
    list included Jane Mayer of The New Yorker, Michael Isikoff of Yahoo
    News, Matthew Mosk of ABC News, and Eric Lichtblau and David
    Sanger of the Times. Later, the Fusion partners took Steele to the offices
    of The Washington Post, where they met with Tom Hamburger and Dana
    Priest. Collectively, these reporters boasted more than 150 years of ex
    perience reporting in Washington and had won virtually every award
    the news profession has to offet
         Fusion laid the ground rules. Steele would speak only on back
    ground, meaning any information the reporters wished to quote could
    only be attributed to a “former senior Western intelligence official:’ His
    name and nationality were off-limits. Fusion, they explained, had hired
    Steele to look into Trump’s business dealings with Russia. But he had
    developed information along the way that pointed to a more sinister
    relationship, one with serious national security implications. The infor
    mation was Steele’s, not Fusion’s. Yes, Fusion was working for a client
    opposed to Trump. No, Fusion would not identify that client. If that
    meant the reporters didn’t want to hear from Steele, no problem.
         The reporters all agreed to those terms. The Steele memos that would
    later come to be known as the dossier were not shown or given to any of
    the reporters.
         Fusion explained Steele’s background as a reliable source of intelli
    gence to U.S. law enforcement and invited them to check his reputation
    with their sources. Many of the reporters wanted to know if the U.S.
    government was aware of what Steele had found and whether it was in
    vestigating. Not wanting to compromise the FBI’s investigation, Simp
    son and Fritsch kept it vague: It would be fair to assume the U.S.
    government was aware of Steele’s information, they said. Only Isikoff
    pressed the question aggressively, eventually squeezing out of Steele an
    admission that he had briefed the FBI about Carter Page and other mat
    ters.
         Steele did almost all the talking. Simpson and Fritsch would interject
    occasionally for context and explain how Steele’s conclusions jibed with
    what was in the public record.
         In the meetings, Steele ran through his key findings. He played down
    the hard-to-confirm details of Trump’s alleged nocturnal exploits dur
     ing the Miss Universe pageant in 2013 and emphasized his reporting on
     Page’s mysterious Moscow mission and meetings with people from the
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 23 of 191


                         HAIL MARY TIME       j   111


  Kremlin and Rosneft—the fattest hog in Putin’s kieptocratic corporate
  pigsty He noted that his sources had mentioned discussions between
  Page and Russian officials about Trump lifting U.S. sanctions on Rus
  sians in return for other favors. The sourcing there was particularly
  solid.
      In a New Yorker article, Jane Mayer would later describe her session
 with Steele. “Despite Steele’s generally cool manner, he seemed dis
 traught about the Russians’ role in the election. He did not distribute his
 dossier, provided no documentary evidence, and was so careful about
 guarding his sources that there was virtually no way to follow up.” May
 er’s published account was faithful to her real-time reaction: Interesting,
 but what is the point of this ~f none of it can be confirmed?
      Isikoff decided to see what, if anything, he could run down with his
 own law enforcement sources. After verifying Steele’s bona fides, he got
 through to a senior law enforcement official who confirmed investiga
 tive interest in Page’s supposed meetings with Sechin and other Kremlin
 types. The day after his encounter with Steele, Isikoff published a story
 under the headline “U.S. Intel Officials Probe Ties Between Trump Ad
viser and Kremlin:’ The story recalled Senator Reid’s blind reference to
what must have been Page in his letter to Comey and reported the al
leged Sechin meeting Steele had described. The story also mentioned
 another alleged meeting Page had with a top Kremlin official, Igor Div
yekin.
     Isikoff’s September 23 story made a modest splash for a day or two.
A few days later, Page told the Post that he would be taking a “leave of
absence” from the Trump campaign and trashed Isikoff’s story as “com
plete garbage:’ The core allegation of the story, that Page was being in
vestigated for allegations that he had “opened up private communications
with senior Russian officials—including talks about the possible lifting
of economic sanctions if the Republican nominee becomes president:’
was later proven to be accurate by congressional investigations.
     The campaign’s swift moves to distance itself from Manafort and
Page limited the fallout and contained the story, but at least Fusion and
Steele felt satisfied that their work had helped lead to two of the Trump
campaign’s suspected intermediaries with the Russians being taken off
the field.
     “The primary objective of most counterintelligence operations is
disruption, so we’re not doing badly:’ Steele pointed out.
     The following month, the Foreign Intelligence Surveillance Court
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 24 of 191

                         112   I   CRIME IN PROGRESS


    approved a wiretap of Page—a fact that wouldn~t emerge until well after
    the election. A highly redacted copy of the court’s order said that Page
    had “established relationships with Russian government officials, in
    cluding Russian intelligence officers:’ and that the FBI thought “the Rus
    sian government’s efforts are being coordinated with Page and perhaps
    other individuals” tied to the Trump campaign. Still later, it came out
    that Russian intelligence had tried to recruit Page in 2013. The FBI had
    even asked him about his Russian contacts in March 2016—the month
    Trump introduced him to the editorial board of the Post as part of his
    foreign policy team. And this was all long before Steele had ever heard
    of Carter Page, much less put his name in a report.
        Trump defenders would later try to advance the notion that the
    briefings at the Tabard Inn had led to a spate of oppo-driven stories in
    the final weeks of the campaign. The truth is, the story in Yahoo News
    was the only one that emerged from the Steele sessions.


    After making the rounds with journalists, Steele met with longtime for
    mer State Department official Jonathan Winer in a Washington hotel
    and gave him a rundown of the intel he’d gathered, akin to the one he
    had just given reporters.
        Simpson and Fritsch had known Winer for years. The lawyer and
    diplomat knew a lot of journalists in town, dating back to his days as an
    Iran-contra investigator for Senator John Kerry. He was a specialist in
    money laundering and transnational crime. After leaving government
    in 1999 for private consulting, he developed a specialty in the countries
    of the former Soviet Union. He met Steele soon after Orbis was founded
    in 2009.
        Winer returned to government in 2013 at then—Secretary of State
    Kerry’~ request as special envoy for Libya. On the side, he acted as an
    informal pipeline between Steele and State Department official Victoria
    Nuland for Orbis’~ reporting on Russia. Again, Steele shared that work
    for free, in the interest of helping an ally augment its understanding of a
    place where good source intelligence was hard to come by, increasingly
    so since the shift in the Intelligence Community’s focus to Islamic terror
    after 9/11.
        Winer was stunned by Steele’s Trump findings and vowed to do what
    he could to bring the matter to Secretary Kerry’s attention. As a lawyer
    and veteran of many D.C. political scrapes, Winer was also sensitive to
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 25 of 191

                         HAIL MARY TIME       I   113


  the optics of the situation: Here was a former British spy working for
  some former journalists who, he knew, were probably working for the
  Democrats.
       Soon after his meeting with Steele, Winer called Fritsch and asked to
  talk. Winer and Fritsch live in the same neighborhood in the Washing
  ton suburbs. One evening in late September, Fritsch went to Winer’s
  house with a copy of all the reports Steele had produced to date. Fritsch
  allowed Winer to read them and take notes, for the express purpose of
  making Kerry aware of the substance of Steele’s reporting.
      Winer then pulled out a document of his own for Fritsch to review.
 It was a report that appeared to be written by some kind of investigator,
 but it was sioppy and unformatted; it looked like a reporter’s raw notes.
 Its findings, however, were explosive: They echoed Steele’s own report
 ing that the Russian FSB spy service had tapes of Trump having sex with
 prostitutes in Moscow. It was now Fritsch’s turn to be stunned.
      This appeared to be a totally different reporting stream, providing a
 measure of corroboration for Steele’s reporting. But was this report le
 gitimate? It made reference to conversations with journalists, including
 the Journal’s former Moscow correspondent Alan Cullison. Was this all
just hearsay or reporter gossip? There was no way to know. Winer would
 only say that it came from a trusted friend. Fritsch had a few suspicions
 about who that was. Winer had long been friends with Sidney Blumen
 thal, a former journalist who had gone on to work in the Clinton White
 House and become very close to both Bill and Hillary. Fusion knew that
 Blumenthal worked with a Los Angeles—based freelance journalist
named Cody Shearer to generate opposition research for the Clintons.
Fritsch asked if his hunch was right, but Winer would neither confirm
nor deny.
      When Fritsch returned to the office and described the document to
his colleagues, Simpson sighed and said, “We don’t want to get within a
thousand miles of that:’ But the parallels to the dossier were admittedly
intriguing. Fusion’s suspicions later proved correct. Shearer was, in fact,
the author of the document, and Blumenthal had indeed passed it to
Winer, who also shared a copy with Steele.
      Steele had no idea who Blumenthal was and had trouble accepting
Fusion’s warnings to him that anything the Clinton operative touched,
no matter how legitimate, was destined to be branded as hopelessly par
tisan. Winer had explained to Steele the origin and chain of custody of
the document. Even still, Steele believed the parallels to his own report-
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 26 of 191

                         118   I   CRIME IN PROGRESS


    Steele and the Fusion partners exchanged a flurry of calls over the week
    end and entertained a variety of options, including bringing Steele back
    to the United States to speak publicly about his findings and dealings
    with the FBI. Perhaps a press conference on the steps of the Capitol?
    That was quickly ruled out as too silly and likely to backfire.
        No, the best route was to find a reporter who trusted Fusion and who
   just might have the aggressiveness to write a story this explosive in the
    final days of a presidential campaign. David Corn, the Washington cor
    respondent for Mother Jones, fit the bill. He was an old acquaintance of
    Simpson’s and occasionally reached out to him for news leads.
        After the Comey letter was released, it occurred to Simpson that
    Corn was an espionage buff who’d written a well-researched biography
    of a notorious former CIA official. He would be capable of evaluating
    Steele and his information much more quickly than a typical political
    reporter. Simpson texted him and suggested they meet.
        That weekend, Corn and Simpson met at the Pain Quotidien off Du
   pont Circle. Simpson described the contents of the dossier and then,
   when they were done eating, walked Corn back to the Fusion office and,
   later, let him review a copy. “This is crazy stuff:’ said Corn. “But how am
   I supposed to know if any of it is true?” Simpson explained that it had
   come from MI6’s former lead Russianist. Corn lobbied to speak with the
   author as soon as possible.
        The next day, October 31, Simpson arranged a three-way Skype con
   versation with Steele and Corn, something Steele was reluctant to do.
   The ground rules were the same: You could quote him as a former senior
   intelligence official, but you could not identify Steele’s name or national
   ity: In short order, Corn satisfied himself that Steele was the real thing
   and that the authorities were indeed taking his information seriously.
   Hours later, Corn went online with his story: “A Veteran Spy Has Given
   the FBI Information Alleging a Russian Operation to Cultivate Donald
   Trump:’
        That story would cause the FBI to cut Steele loose as a source. Gaeta
   called Steele after the story ran, and the two exchanged sharp words.
   Steele said he had been led to believe the story wouldn’t be explicit about
   his relationship with the FBI, adding angrily that “any misstep by Orbis
   or Fusion pales in comparison to what Comey did in disclosing the Hil
   lary investigation:’
        Referring to Steele by the acronym CHS (confidential human source),
   the FBI typed up a form FD-lO4Oa, titled “SOURCE CLOSING COM
   MUNICATION:’ Steele had “confirmed to an outside third party” that
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 27 of 191

                          HAIL MARY TIME            I   119


he had a confidential relationship with the FBI. That relationship now
appeared to be over.
     At this point, Steele diddt really care. Nor did Fusion. Comey had
demonstrated bad faith in publicly reviving the FBI’s investigation of the
Clinton email server while burying an investigation of Russia’s attempts
to compromise a presidential candidate. “The public absolutely needs to
be made aware of this information:’ Steele said.
     Cords story caused a minor stir, which was disappointing but not
terribly surprising. Another potentially impactful story was posted by
Slate barely a half hour later, at 5:36 P.M., written by Washington jour
nalist Franklin Foer.
     Foer recounted the efforts of some of the country’s most renowned
computer scientists to analyze Internet traffic they’d stumbled on linking
a computer server sifting in Trump Tower with a politically connected
bank in Moscow. The headline, “Was a Trump Server Communicating
with Russia?:’ was a bit equivocal, but the facts were intriguing, at the
least. According to Slate, the servers appeared to be specially configured
to communicate with each other, the equivalent of a hotline.
    The institution in question, Alfa Bank, was known to Fusion. Its
owners were billionaire oligarchs close to Putin. One owner, Petr Aven,
would later testify to special counsel Robert Mueller that he “met on a
quarterly basis with Putin, including. shortly after the U.S. presiden
                                            .   .



tial election:’ Aven made clear that he took his orders from the Kremlin:
As the Mueller report later stated, “Aven said that he took these meet
ings seriously and understood that any suggestions or critiques that
Putin made during these meetings were implicit directives, and that
there would be consequences for Aven if he did not follow through.”*
     Foer’s story lit up Twitter. It was a complicated but deeply reported
tale with authoritative sourcing. At a minimum, it called for further in
vestigation. The Clinton campaign jumped on it instantly, taking to
Twitter. They had hoped the big boys would follow up and rebalance the
scales, post-Comey.
     Fritsch knew the story would cause heartburn for other reporters in
town, particularly at the Times and the Post. Both publications had been
chasing the Alfa story, but Fusion had heard that senior editors had


    * Another Alfa owner, German Khan, is the father-in-law of Alex van der
Zwaan, a former Skadden Arps lawyer who pleaded guilty to lying to Mueller. Mar
shall Cohen, “Dutch Lawyer Who Pleaded Guilty in Mueller Probe Serving Sen
tence in Pennsylvania,~’ CNN Politics, May 9, 2018.
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 28 of 191

                      “COURAGE, FOLKS”        I   125


year and what we want to do next:’ Fritsch wrote. “We are going to need
a real budget from a solid group of donors who really love this country:’
The early responses were encouraging.
     Simpson and Fritsch felt certain there was an active FBI investiga
tion of the president-elect and thought they had a responsibility to now
go beyond the steps they had taken before the election. The national
security community and the public needed to understand their con
cerns about Trump~s possible compromise.
    That’s where Steele’ä mind was, too.
     In its seven-year history, Orbis had twice stepped outside its role as
private consultants to warn the government of a potential national secu
rity emergency. In 2014, it went to the German government with credi
ble information indicating that ISIS was planting operatives among
Syrian refugees headed to Western Europe. In 2015, Steele and Burrows
helped a former M16 officer in China make a discreet report to the U.K.
government about an attempt by Chinese intelligence to recruit him.
    During the 2016 campaign, they decided to hold off on reporting
their concerns about Trump and the Russians to the U.K. authorities.
“The FBI was against our doing that:’ Steele recalled. “We made the crit
ical decision not to go to the U.K. government unless Trump was
elected:’
     Steele and Burrows believed, however, that Trump’s election had
profound implications for U.K. security and decided to alert British au
thorities. On November 15, Steele went to the Wimbledon home of Sir
Charles Blandford Farr, chairman of the Joint Intelligence Committee, a
cabinet-level position roughly equivalent to director of national intelli
gence in the United States. Farr was himself a former spy who had served
M16 in Afghanistan in the 1980s and was friendly with Steele and Bur
rows. Steele gave Farr a summary of their findings.
     “He took our reporting extremely seriously:’ Steele recalled. After
the meeting, Farr wrote an executive summary of the reporting that, he
told Steele, went in early December to Andrew Parker, head of M15,
Britain’s domestic security and counterintelligence agency, and to the
wider cabinet.
     In Steele’s view, the U.K. government eventually concluded that the
contents of the dossier constituted as much a political problem as a
counterintelligence issue. The United States is Londont’s closest ally. The
two countries stand together on nearly every issue of international sig
nificance. There was little chance the electoral outcome woui.d be re
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 29 of 191
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 30 of 191

                     “COURAGE, FOLKS”       I   127


and that the information came from Steele, a highly credible source.
This was information McCain needed to hear right away, Kramer con
cluded. Later that afternoon, he and Wood briefed the senator in a small
breakout room used for private meetings. Wood mentioned the possi
bility of a video showing the president-elect in a compromising situa
tion in a Moscow hotel suite. “The senator listened very carefully. He
didn’t really have much in the way of a reaction:’ Kramer said. McCain
then “turned to me and asked me if I would go to London to meet what
turned out to be Mr. Steele”
    McCain recalled the encounter in his book The Restless Wave: “Our
impromptu meeting felt charged with a strange intensity. No one wise
cracked to lighten the mood. We spoke in lowered voices. The room was
dimly lit, and the atmosphere was eerie:’ Reassured by Wood that Steele
was reliable, McCain concluded that “even a remote risk that the Presi
dent of the United States might be vulnerable to Russian extortion had
to be investigated:’
     Fusion didnt’t learn of this meeting until days after it occurred.
     The Sunday after Thanksgiving, Kramer took an overnight flight
from Washington to London, using his own frequent-flier miles. He
gave Wood his cellphone number and boarded the flight, knowing only
that he would be met upon his arrival at Heathrow. Once on the ground,
he received a text message from Steele instructing him to look for a man
in a blue ~coat holding a copy of the Financial Times (a bit hokey, per
haps, but sometimes life imitates pulp fiction). Kramer located Steele
outside customs. Steele then drove Kramer to his home in Farnham,
about thirty miles southwest of Heathrow.
     Once they had settled in the living room, Steele handed Kramer the
memos Orbis had produced to date and explained that they were field
intelligence collected for a private client he did not name. The sources
had proven extremely reliable in the past, and their information had
checked out. “He explained again that the information he gathered was
what he found, not what he thought the client might want:’ Kramer later
said. “He stressed that point to me several times:’
     Steele explained his sourcing and provided Kramer with sufficient
background information to explain how each person was in a position
to know what they knew. Simpson and Fritsch had been similarly briefed
during the election; the detail about the quality of the sources signifi
cantly increased the credibility of the reporting in their minds. Steele
declined to give Kramer a copy of the memos; he worried that Kramer
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 31 of 191
                         128   I   CRIME IN PROGRESS


     might be searched upon reentering the United States. He also hadn’t had
     a chance to confer with Fusion.
         Steele told Kramer that he had shared his information with the FBI
    but that the relationship had soured, and that he understood Kramer
    might be in a position to get his reports to Senator McCain for the ex
    press purpose of asking FBI Director Comey what was going on. Kramer
    said that, yes, he represented McCain in an unofficial capacity and he
    believed he could do that.
        After they walked through the memos, Steele took Kramer to lunch
    and then back to Heathrow for a 4:20 P.M. United flight back to Wash
    ington. Steele said that, once Kramer was back in the United States, he
    could get him a copy of the reports from Simpson, who Steele said had
    hired him. Kramer had spent a total of about eight hours in the U.K.
        Once Kramer was airborne, Steele checked in with Simpson and told
    him of his hastily arranged rendezvous with Kramer. Was Kramer as
    close to McCain as he claimed, and could he be trusted with a copy of
    the dossier? Steele asked.
        “Yes:’ Simpson replied. “I’ve known David for a long time.  .   He’s
                                                                        .   .



    legit’ He recounted the role Kramer had played as a confidential source
    for Wall Street Journal stories in 2007 and 2008 outing Oleg Deripaska’s
    visa problems and his Washington lobbying activities.
        “David loathes Putin and his oligarchs with a passion:’ Simpson told
    Steele. “I’m not really sure what accounts for the virulence of his ani
    mosity; but it might be because he saw disturbing classified information
    about Deripaska and Putin when he was at State. In any event, we defi
    nitely do not need to worry about where he stands on the Russians.”
        Steele asked Simpson to provide a copy of the Steele memos to
    Kramer so that he could pass them along to McCain, who Kramer said
    had promised to raise them directly in a private meeting with Comey.
    Simpson agreed.


   The next day, November 29, Kramer made his way to the Fusion office
   in Dupont Circle for a 5 P.M. meeting with Simpson. Fritsch was out of
   town, so Simpson asked Berkowitz to join.
       It had already turned into another hair-raising day. That morning,
   Orbis sent over a fresh memo (it was continuing its work pro bono) re
   lating some chatter out of Moscow concerning Trump’s recruitment of
   Mitt Romney to be his secretary of state. The choice struck many as odd,
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 32 of 191
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 33 of 191
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 34 of 191
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 35 of 191

                       “COURAGE, FOLKS”        I   133


    The Fusion team figured Bensinger might be in a position to tell
them how deeply the FBI had relied on Steele in the FIFA case, some
thing Steele himself diddt want to discuss. Simpson thought that, de
pending on how close Bensinger was to Gaeta, he might have an outside
shot at confirming the active investigation of the president-elect’s Russia
entanglements.
    By the time Bensinger got to the house it was late, and the rest of the
Fusion team soon rolled off to bed. Simpson and Bensinger stayed up,
and Simpson described—off the record and in general terms—the con
tents of Steele’s reports and Fusion’s relationship with the former spy.
Simpson didn’t show or give Bensinger any of Steele’s reports but sug
gested that he reach out to Steele directly, given their prior contact on
the FIFA story.
    Bensinger had an early flight back home to L.A. the next morning.
He was gone before any of his hosts arose, armed with a good lead and a
source in London he knew to be highly reliable.


 The next day, Steele was sitting with Burrows in London’s Garrick Club,
 an ornate gentlemen’s retreat whose past members include Charles
 Dickens, H. G. Wells, and Sir Laurence Olivier. They were there to brief
their old boss, Sir Richard Dearlove, former chief of MI6. Dearlove was
 a legendary spy, who had served in Prague and Nairobi and ran the
Washington, D.C., station before rising to run the agency from 1999 to
2004. Steele and Burrows desperately wanted to escalate their findings,
and Dearlove, knighted by Queen Elizabeth in 2001, would be the man
to do it.
     They pulled out a copy of the dossier and the spy chief read it care
fully. They walked him through some of the sourcing, in the most gen
eral terms. The reporting was credible, Dearlove said. He then surprised
Steele and Burrows by indicating that he was already aware that the Brit
ish government had suspicions about links between Russia and mem
bers of the Trump campaign. It seemed the British government had
made a political decision to not push the matter furthet
     This news irritated Steele while at the same time reinforcing his view
that his reporting was strong. If MI6 had reason to believe that the in
coming head of state of Britain’s top ally could, in fact, be compromised
by Moscow, he asked himself, why would the government be willing to
“kick it into the long grass?”
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 36 of 191

         “I NEED TO KNOW IF ANY OF THIS IS TRUE”             I   141


 Times reporters through Trump’s business entanglements with Russia
and the elements of the dossier. They also walked through Fusion~s role
in the research. They stopped short of identifying their two anti-Trump
clients, other than giving some generalities that Simpson and Fritsch
had previously agreed upon: In the beginning, there was a Republican.
Then, there was a Democrat.
    As the meeting wound to a close, Mazzetti asked if they might have
a copy of the Steele reports, on a strictly off-the-record basis. It was not
to be reprinted, shared, or published. The Fusion partners hadn’t checked
with Orbis, but they agreed and passed them across the table.


 Little did the two Fusion partners know, but thanks to David Kramer,
 awareness of the dossier around Washington was spreading—far be
 yond the confines of the discreet confidential encounters they’d had
 with the Times.
     At McCain’s behest, Kramer briefed the dossier’s contents to a pair of
 Obama administration Russia hawks: Celeste Wallander, senior director
 for Russian affairs at the National Security Council, and Victoria Nu
land, assistant secretary of state for Europe and Eurasian affairs. Both,
Kramer later said, knew of Steele and believed his work to be credible.
But Simpson and Fritsch had never met or talked with either of them—
and Kramer never asked them to.
     By the turn of the year, Kramer had also given copies of the dossier
to a Republican congressman from Illinois whom Kramer knew and to
a top aide to Speaker Paul Ryan.
     All that would become known only later. At the time, Fusion had no
inkling of what Kramer was doing and would have objected strongly
had they known. The deal they had made with Kramer was a simple one:
He could have Steele’s memos for the express purpose of giving them to
McCain so that he could share with Comey. Period.
     As the inauguration of Trump drew closer, Kramer’s evangelizing for
the Steele memoranda grew ever more frenzied and would take a fateful
turn when BuzzFeed reporter Ken Bensinger reentered the picture
shortly after Christmas.
     Bensinger, who was based in Los Angeles, was a resourceful and en
ergetic reporter eager to follow up on Simpson’~ tips from their Califor
nia conversation in hopes of netting a juicy scoop for his FIFA book, at
a minimum. He had previously arranged to meet with Steele in London
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 37 of 191

                         142   j   CRIME IN PROGRESS


    on January 24 to do more reporting on his book. But Bensinger now
    knew about Steele’s reports and had grown worried that Steele might be
    less willing to talk by that date, which was four days after Trump was
    scheduled to be inaugurated.
        Bensinger texted Steele on December 23 to say that something had
    come up and he now wanted to come earlieL Steele asked what was so
    urgent—couldn’t it wait until after the holidays? The next day, Bensinger
    texted that “people” were telling him about a dossier describing how
    Trump had been compromised by the Kremlin.
        “Can we discuss?” he asked.
        Steele, who knew nothing of Fusion’s chance encounter with Ben-
    singer in Sonoma, didn’t reply.


    On December 29, Bensinger hopped on a flight from L.A. to Wash
    ington.
         Soon thereafter, Steele got a text message from Kramer saying he had
    spoken to Bensinger and given him “the broad picture:’ Kramer later
    claimed he’d done so at Steele’s urging; Steele disputes that.
         In any event, Bensinger was now hot on the trail of the dossier, push
    ing all his sources—none more so than Simpson, whom Bensinger im
    plored to give him a copy of the rumored memoranda. Failing that,
    could he at least show him a copy? Simpson declined. He was not going
    to provide such sensitive written material to a reporter he barely knew.
         Undeterred, Bensinger went to meet Kramer. He had learned from
    an unknown source—not Fusion and not Orbis—that Kramer had a
    copy of the Steele memos and arranged to meet with him. The two met
    at the McCain Institute’s deserted offices near the State Department in
    Foggy Bottom. The offices were closed for the week, but Kramer was
    there and had the dossier sitting on a table in front of him. Russia was
    still very much in the news. Indeed, that very same day, President Barack
    Obama had expelled thirty-five Russian diplomats and announced other
    measures in retaliation for Russia’s hack attacks and election interfer
    ence.
         How exactly Bensinger obtained page-by-page photos of the high
    lighted dossier from Kramer was later the subject of some dispute.
    Kramer initially claimed he had not known that Bensinger would pho
    tograph the documents. “He said he wanted to read them, he asked me
    if I could take photos of them:’ Kramer testified in a defamation case. “I
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 38 of 191

         “I NEED TO KNOW IF ANY OP THIS IS TRUE”            I   143


  asked him not to. He said he was a slow reader, he wanted to read it. And
  so I said, you know, I got a phone call to make and I had to go to the
 bathroom. and so I left him to read for 20, 30 minutes:’
            .   .



      Bensinger photographed the dossier with his iPhone.
      In journalism and politics, the old “I left the room for twenty min
 utes” is a familiar ruse by sources who want plausible deniability for
 sharing confidential information. Kramer had been a senior govern
 ment official who was accustomed to speaking to the media under a
 cloak of anonymity; he had done so with Simpson himself a decade ear
 lier. Kramer likely knew exactly what he was doing—despite the explicit
 conditions he’d agreed to with Simpson that the memos were for Senator
 McCain and no one else.
      Indeed, Kramer later admitted to having given a copy of the memo
 randa to two reporters for McClatchy newspapers in early December
 2016 and eventually to at least four other news organizations.
      Bensinger later testified that Kramer had explicitly allowed him to
photograph the dossier with his iPhone. Kramer was forced to clarify for
the record and say that he “had no objection’ to Bensinger taking the
report with him.
      Bensinger had dinner that night with Simpson at a trendy farm-to-
table restaurant on Connecticut Avenue called Buck’s Fishing & Camp
ing. Over dinner, Bensinger informed Simpson that he would no longer
need to pester him for a look at the Steele memos. He said he had taken
care of that with a new source—someone in Foggy Bottom. Simpson
assumed that Kramer had simply briefed Bensinger on the contents and
that Bensinger had left satisfied.
      On New Year’s Eve, Simpson flew to Mexico on vacation. That same
day, Bensinger texted Steele asking if he was available to meet in London
on January 3. Based on Bensinger’s Christmas Eve text, Steele was con
cerned that he would want to talk about the Trump investigation, but he
took the meeting based on Bensinger’s claim that he wanted to discuss
FIFA.
     Ever the intelligence officer, he also wanted to find out what Ben-
singer had learned in Washington. At their meeting, Bensinger gave no
hint that he had a copy of the dossier. When Bensinger turned the con
versation to the substance of the Trump reports, Steele grew more
guarded, and Bensinger left soon after.
     Unbeknownst to Fusion or Steele, by then the Steele memos were all
over town, thanks to Kramer. The Wall Street Journal had a copy. So did
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 39 of 191
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 40 of 191

                         148   j   CRIME IN PROGRESS


    tle shop above a Starbucks and a consignment store had kept such a low
    profile, it barely warranted a page of mentions on Google. Its deliber
    ately barebones company website featured little more than a one-
    paragraph statement of purpose and an email address, which fed an
    inbox that was largely empty;
         Within hours, that comfortable sense of anonymity went up in a puff
    of headlines and cable hits as the people behind the dossier became
    known. First to fall was the shroud around Steele.
         In London, Wall Street Journal reporter Alan Cullison began calling
    Steele’s friends and workmates. Kramer had given Cullison a copy of the
    memos in December. Now Cullison was reaching out directly to Steele,
    who told him he’d be willing to talk one day but that at the moment it
    was “too hot:’ Circumstances had now changed: The Journal seemed
    intent on outing Steele as the dossier’s author.
         Orbis and Fusion grew concerned that the media frenzy over the
    memos would cause outlets to override previous promises of confiden
    tiality; raising possible safety concerns for staff. That became a near cer
    tainty on January 10 when a young reporter for the Journal showed up
    at the home of Steele’~ business partner, Chris Burrows, some seventy
    miles southwest of London and explained that he’d just traveled about
    ninety minutes on the U.K’s notoriously shoddy South West service.
         “You poor sod, you’ve been on South West Trains!” Burrows said
    cheerily. “You’d better come in:’ As they stood in his kitchen, the re
    porter explained his mission and brandished a copy of the Steele memos.
    “Is this yours?” he asked. Burrows said he could neither confirm nor
    deny, sent the reporter packing, and immediately phoned Steele.
         Steele suspected that Kramer was the leak and phoned him to try to
    figure out what was happening. Kramer denied he had leaked but volun
    teered to try to convince the Journal to protect Steele’~ identity. “They
    had already made up their mind, it was clear to me, although I spent a
    good hour or two talking to them, explaining why this was a terrible
    decision on their part:’ Kramer later recalled.
         The story went up on the Journal’s webpage that evening. Steele had
    already taken his family and fled his house, so by 10 P.M., British tabloid
    journalists were outside the Burrows house. By the following morning,
    the TV trucks were there. There was also a large media scrum camped
    outside the Orbis office in London, near Victoria Station.
         The British government swiffly issued a so-called DSMA-Notice—an
    informal, voluntary request asking newspaper editors to refrain from
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 41 of 191

           “YOU ARE GONNA GET PEOPLE KILLED”              I 149

 publishing information that would be harmful to national security “The
 public disclosure” of Steele’s name “would put the personal security of
 that individual directly at risk:’ read the statement by secretary of the
 Defense and Security Media Advisory Committee. It was a noble but
 futile gesture.
     A few of the reporters who played a role in exposing Steele would
 later express regrets about the personal consequences for Steele. Among
 the first was BuzzFeed’s Bensinger.
     “I am sorry this has been a difficult week:’ he texted Steele after the
Journal story. “I was very upset to hear you were forced to go into hid
 ing. For what it is worth, which I suspect is not much, I have not told
 anyone we met and do not plan to, and have not mentioned your name
 to anyone.”
     For weeks and from his various hiding places, Steele would phone
 Simpson and Fritsch around 11 or 12 at night in the U.K., which was the
 end of the working day in Washington and around the time the cable
news networks began giving their wrap-ups of the latest developments.
In a hushed and often strained voice, Steele would provide vague ac
counts of his whereabouts and ask for a read on what was likely to hap
pen next—always with an eye toward whether his sources might be
exposed in the coming investigations. The Fusion partners would do
their best to hold his hand while explaining how hard it is under the U.S.
legal system to keep even sensitive information under wraps. “You can
expect for every detail of our work together to become known, sooner
or later:’ Fritsch told him one night.
     “Utterly outrageous that a government can’t keep its secrets:’ Steele
replied.
     Next to be exposed was the firm that hired Steele.
     In Washington, Simpson received a call from Times reporter Scott
Shane, who said he was reporting on the origin of the Steele memos and
wanted to review the history confidentially Simpson walked him
through some of the basics. Simpson then mentioned that he’d heard the
website Gizmodo, at that very moment, was attempting to out Fusion as
the firm that had commissioned the Steele memos. Then why not go on
the record with me? Shane asked. Simpson declined, reminding Shane
that the paper had agreed to keep Fusiont’s identity under wraps.
     As the media frenzy reached a crescendo that night, Simpson grew
concerned that Shane might not keep that deal. So he called a Times
editor he knew in New York. “I have a feeling you’re getting ready to out
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 42 of 191

                         150   I   CRIME IN PROGRESS


    us,” he said, protesting that such a move would be improper, since Fu
    sion had honored its end of the confidential source agreement.
        You should be outing your government sources instead, Simpson
    argued—the ones who, it now seemed clear, had deliberately misled the
    paper the previous October about the seriousness of the FBI’s Trump-
    Russia investigation. The editor gave no promises on Fusion’s fate, but
    readers, he said, hadn’t seen the last of the October episode.
        At 9:17 that night, the Times’s story hit the Web: “How a Sensational,
    Unverified Dossier Became a Crisis for Donald Trump.” It identified Fu
    sion as the firm that had hired Steele, and described it as a firm “some
    times hired by candidates, party organizations or donors to do political
    ‘oppo’ work:’
        Fritsch and Simpson were furious. The Times had used information
    about Fusion it had learned off the record and put it on the record uni
    laterally. Fritsch fired off a couple of angry emails to Times reporters
    that he instantly regretted. The truth was that Fusion’s identity was
    bound to come out—and the Times story wasn’t unfair. The heated re
    action was fueled as much by an anticipatory dread of what Fusion
    feared could happen next: angry attacks from Trump supporters; ner
    vous clients wanting to ditch Fusion; retribution from the incoming
    administration.
        “We are in for some serious shit now:’ Fritsch told Catan that night.
        Simpson locked himself in a spare bedroom and watched as his
    phone vibrated every few minutes with another message—a TV station
    in Japan, an old college friend, a Trump supportet Scenarios for what
    might happen next played out in his head. One thing was for sure: Fu
    sion would come under investigation by the Republican-controlled
    Congress, which had already vowed to look into the Russian attack on
    the election. The moment reminded Simpson of how he had felt after
    the death of a close friend in a plane crash: Something awful had sud
    denly happened, but there was nothing to do about it.
        The next day, the main topic of conversation in the Simpson and
    Fritsch households was security. Simpson’s house was less than a mile
    from Comet Ping Pong, the local pizzeria that had been shot up three
    weeks earlier by a Trump supporter who was convinced the restaurant
    was operating a child sex abuse dungeon tied to the Clintons. Simpson
    and his wife began to discuss whether their home was safe and decided
    to spend thousands of dollars to replace their flimsy backyard fence with
    a stout wooden wall seven feet high.
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 43 of 191
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 44 of 191




                      CHAPTER SEVENTEEN




                 “WHAT I’M GOING
                 TO DO TO YOU




   FIGHTING BACK FELT GOOD, VERY GOOD.
       The Times op-ed triggered a large wave of positive media coverage—
   as well as limp denials and denunciations from Republicans. “Hero-
   grams have temporarily replaced threats” in messages landing in Fusion’s
   general email account, Catan told the partners.
       The uplift was short-lived.
       Two days later, a federal judge rejected Fusion’s effort to block the
   House Intelligence Committee from obtaining more of its bank rec
   ords. “Federal Judge Obliterates Fusion GPS’ Attempt to Hide Info
   from Investigators’ screamed one right-wing website. The next day,
   Grassley and his new wingman, Lindsey Graham, launched a counter
   offensive against Fusion and Orbis, announcing they’d sent a letter to
   the Justice Department demanding a criminal investigation of Chris
   topher Steele for supposedly lying to the FBI. The FBI was fully ca
   pable of referring for criminal prosecution any individual it believed
   had knowingly lied to or misled them. That had not happened. The
   Graham-Grassley referral was a transparent political stunt. On Fri
   day, TD Bank dispatched a copy of Fusion’s account records to the
   House.
       It made for a lousy, wintry weekend. Of all the accusations leveled
   against Orbis and Fusion in the year since the dossier became public, the
   accusation by Grassley and Graham against Steele was perhaps the most
   outrageous. Steele phoned Simpson and Fritsch, distraught by these de
   velopments.
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 45 of 191


            “WHAT I’M GOING TO DO TO YOU...”               231


     “I have served my country loyally for twenty years and only did what
 I thought was right:’ he told Simpson. “This is how I am thanked? These
 people have no shame;”
     Fritsch and Simpson spent the weekend reassuring Steele and Bur
 rows that this was just politics. The Justice Department and the FBI
would be hard-pressed to pursue a criminal case against someone out
 side of the country, let alone a British citizen who’d helped them repeat-
 eddy and honestly. “At least I hope that’s still the case:’ Simpson told
 Fritsch privately.
     Fritsch’s and Simpson’s words were small consolation to Steele. The
 Grassley accusation was all over the U.K. press, and Steele thought no
 one there would appreciate the political context of it—especially since
 Grassley had lobbed the charge for maximum publicity while refusing
to make public any specifics. Wbat was it that Steele had lied about?
 Grassley wouldn~t say.
     The unhappiness only deepened the following week when The New
 York Times published a less-than-flattering proffle of Simpson, describ
ing him as “brash, obsessive, occasionally paranoid, perhaps with cause:’
That’s fair enough, they guessed, but the story also dredged up a tragic
incident from Simpson’s high school years, one that had haunted him
for years. After a night of drinking at Simpson’s house in the spring of
 1982, a friend stumbled into the road and was killed by a car. Simpson’s
mother was arrested and charged with allowing her son to throw a party
with alcohol. (The charges were later dismissed.) The anecdote felt like a
cheap shot, and it landed. Simpson and his mother had to relive the hor
rible episode all over again.
     “Well, that was gratuitous:’ Simpson told Fritsch. “Yeah,” he replied.
“Really uncool:’
     The wind then shifted again, this time for the better. A day after the
 Times story ran, Dianne Feinstein, the normally reserved Democratic
senator from California, abruptly released the confidential transcript of
Simpson’s testimony before the Judiciary Committee—just as Fritsch
and Simpson had called for in their op-ed a week earlier. She had had
enough of Republican spin. “The innuendo and misinformation circu
lating about the transcript are part of a deeply troubling effort to under
mine the investigation into potential collusion and obstruction of
justice:’ she said.
     For the first time, the press and the public now had a firsthand ac
count of the long history of Orbis’s and Fusion’s investigations into
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 46 of 191




                      EXHIBIT B
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 47 of 191




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
–––––––––––––––––––––––––––––––––––––––––––X
                                           :
MIKHAIL FRIDMAN, PETR AVEN, AND            :                     Case 1:17-CV-02041 (RJL)
GERMAN KHAN,                               :
                                           :
                        Plaintiffs,        :
                                           :
             -v-                           :
                                           :
BEAN LLC (A/K/A FUSION GPS) AND GLENN :
SIMPSON,                                   :
                                           :
                        Defendants.        :
                                           :
–––––––––––––––––––––––––––––––––––––––––––X

             PLAINTIFFS’ SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                   DEFENDANTS’ FIRST SET OF INTERROGATORIES

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure (the “Federal

Rules”) and the Local Rules of the District Court for the District of Columbia (the “Local

Rules”), Plaintiffs Mikhail Fridman, Petr Aven, and German Khan hereby supplement their

November 11, 2019 initial responses and objections (“Initial Responses”) to Defendants’ First

Set of Interrogatories, dated October 11, 2019 (each an “Interrogatory,” and together, the

“Interrogatories”), as follows:

                       GENERAL STATEMENTS AND OBJECTIONS

        A.     These supplemental responses and objections (each a “Response” and together the

“Responses”) are being provided based upon documents and information presently available and

known to Plaintiffs.

        B.      All objections, responses, reservations of rights, and definitions from Plaintiffs’

Initial Responses are applicable to these Responses and incorporated by reference as though fully

set forth.


9565311.3
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 48 of 191




       C.      In supplementing their Responses, Plaintiffs are responding only based upon

information within Plaintiffs’ possession, custody, or control. As indicated in Plaintiffs’ Initial

Responses, Plaintiffs object to Interrogatories that seek or are intended to seek information

within the possession, custody, or control of non-parties.

       D.      Plaintiffs continue to reserve all rights to further supplement, amend, modify, or

clarify these Responses. If there is no supplemental response to specific Interrogatories being

provided at this time, such specific Requests are not reflected below.

       E.      The foregoing General Statements and Objections are incorporated by reference

in each of the specific Responses appearing below.

                    SUPPLEMENTAL RESPONSES AND OBJECTIONS

INTERROGATORY NO. 2

      Identify all of the specific statements of and concerning you that you allege in this action
amount to defamation by the Defendants and for each of those statements, explain the alleged
defamatory meaning of the statement as it applies to you.

RESPONSE TO INTERROGATORY NO. 2

       The heading of CIR 112, “RUSSIA/US PRESIDENTIAL ELECTION: KREMLIN-

ALPHA GROUP COOPERATION,” coupled with Plaintiffs and Alfa being the subject of CIR

112, falsely suggests that Plaintiffs and Alfa cooperated with a Kremlin-orchestrated illegal

campaign to interfere with the 2016 U.S. presidential election.

       A second defamatory statement in CIR 112 reads as follows: “Significant favours

continued to be done in both directions, primarily political ones for PUTIN and business/legal

ones for Alpha.” That sentence is defamatory by accusing Plaintiffs of corruption and bribery in

their relationship with Putin. It has that meaning because the alleged provision of business and

economic “favors” by a government official (in this case Putin) to private business people (in

this case Plaintiffs) in exchange for the provision of services beneficial to the individual
                                                  2

9565311.3
        Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 49 of 191




government official (political favors to Putin) who is causing the government to provide business

and economic favors describes bribery. CIR 112 is not explicit about when the corrupt, alleged

exchange of favors began. However, by using the word “continued,” it does clearly allege that a

corrupt relationship and bribery were continuing in 2016, when CIR 112 was written. Therefore,

for the purposes of this lawsuit, Plaintiffs’ claim treats the allegation of corruption and bribery—

exchanging political favors for economic/business favors—as an allegation of conduct during

2016.

        The following content of CIR 112 is also defamatory:

during the 1990s GOVORUN had been Head of Government Relations at Alpha Group and in
reality, the “driver” and “bag carrier” used by FRIDMAN and AVEN to deliver large amounts of
illicit cash to the Russian president, at that time deputy Mayor of St Petersburg. Given that and
the continuing sensitivity of the PUTIN-Alpha relationship, and need for plausible deniability,
much of the contact between them was now indirect and entrusted to the relatively low profile
GOVORUN.

        The defamatory meaning of the first sentence of this passage is an accusation of

bribery—illicit cash paid by Plaintiffs Fridman and Aven to a government official, Vladimir

Putin—through an intermediary, Govorun. The defamatory meaning of the second sentence of

this passage is that it accuses the Plaintiffs of constructing their present-day form of “contact”

with Putin as indirect because of the alleged past cash bribes delivered through Govorun. This

sentence ties the Plaintiffs current actions to the Govorun bribery allegation with the words

“given that”—which clearly refer back to the Govorun bribery allegation. The statement that

Plaintiffs “entrust” “much of” of their contact with Putin in 2016 to Govorun is also defamatory

in the context of the allegation that Govorun previously acted for the Plaintiffs as the “bag

carrier” of their “illicit cash.”




                                                  3

9565311.3
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 50 of 191




Dated: New York, New York
       May 18, 2020

                                     CARTER LEDYARD & MILBURN LLP



                               By:   ___________________________________
                                     Alan S. Lewis
                                     John J. Walsh
                                     2 Wall Street
                                     New York, NY 10005
                                     Tel: (212) 732-3200

                                     Kim H. Sperduto
                                     SPERDUTO THOMPSON & GASSLER PLC
                                     1747 Pennsylvania Avenue, NW, Suite 1250
                                     Washington, DC 20006
                                     Tel: (202) 408-8900

                                     Attorneys for Plaintiffs




                                        4

9565311.3
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 51 of 191




                                      VERIFICATION


        I, MIKHAIL FRIDMAN, am a plaintiff in the above-captioned action. I have read the
Supplemental Responses and Objections to Defendants’ First Set of Interrogatories dated May 18,
2020, and know the contents thereof and, as the responses pertain to me individually, I declare
under penalty of perjury under the laws of the United States of America that they are true and
correct to my knowledge, except as to matters therein stated to be alleged upon information and
belief, and as to those matters, I declare under penalty of perjury under the laws of the United
States of America that I believe them to be true as they pertain to me individually.

       Executed on 18 May 2020.



                                                           ____________________________
                                                           Mikhail Fridman
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 52 of 191
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 53 of 191




                                      VERIFICATION


        I, GERMAN KHAN, am a plaintiff in the above-captioned action. I have read the
Supplemental Responses and Objections to Defendants' First Set of Interrogatories dated May 18,
2020, and know the contents thereof and, as the responses pertain to me individually, I declare
under penalty of perjury under the laws of the United States of America that they are true and
correct to my knowledge, except as to matters therein stated to be alleged upon information and
belief, and as to those matters, I declare under penalty of perjury under the laws of the United
States of America that I believe them to be true as they pertain to me individually.

       Executed on   ff; k,   Pap; 20W

                                                           Ge
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 54 of 191




                      EXHIBIT C
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 55 of 191




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                Plaintiffs,
                                                           Civil Case No. 1:17-cv-2041-RJL
        v.

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                Defendants.


      DEFENDANTS’ FIRST AMENDED RULE 26(a)(1) INITIAL DISCLOSURES

       Pursuant to Federal Rules of Civil Procedure 26(a)(1) and 26(e), Defendants Bean LLC

(a/k/a Fusion GPS) and Glenn Simpson, through undersigned counsel, make the following

amended initial disclosures. These disclosures are based on information known and reasonably

available to Defendants which Defendants believe they may use to support their claims and

defenses. As discovery progresses, Defendants may learn of additional potential witnesses and

documents. Therefore, Defendants reserve the right to supplement these initial disclosures.

       By providing these initial disclosures, Defendants do not represent that they are identifying

every document, tangible thing, or witness possibly relevant to this action. In addition, Defendants

make these disclosures without in any way waiving their right to object to any discovery request

or proceeding involving or relating to the subject matter of these disclosures, including privilege,

relevance, undue burden, or any other grounds. These disclosures are not an admission by

Defendants regarding any matter.




                                                 1
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 56 of 191




       1. Individuals Likely to Have Discoverable Information That Defendants May Use
          to Support Their Claims or Defenses


       Individuals likely to have discoverable information that Defendants may use to support

their claims or defenses are set forth below.

  Name                   Subject Matter                                Address, if known
  Glenn Simpson          Full knowledge of dispute                     c/o Joshua A. Levy
                                                                       Cunningham Levy Muse
                                                                       LLP
                                                                       1401 K St. NW, Suite 600
                                                                       Washington, DC 20005

  Peter Fritsch          Full knowledge of dispute                     c/o Joshua A. Levy
                                                                       Cunningham Levy Muse
                                                                       LLP
                                                                       1401 K St. NW, Suite 600
                                                                       Washington, DC 20005

  Jake Berkowitz         Full knowledge of dispute                     c/o Joshua A. Levy
                                                                       Cunningham Levy Muse
                                                                       LLP
                                                                       1401 K St. NW, Suite 600
                                                                       Washington, DC 20005

  Jason Felch            Full knowledge of dispute                     c/o Joshua A. Levy
                                                                       Cunningham Levy Muse
                                                                       LLP
                                                                       1401 K St. NW, Suite 600
                                                                       Washington, DC 20005

  Petr Aven              Full knowledge of dispute

  Mikhail Fridman        Full knowledge of dispute

  German Khan            Full knowledge of dispute

  Corporate              All entities affiliated with Alfa; Alfa’s
  representative of      ties to the Kremlin and Vladimir Putin;
  Alfa Group             Alfa’s investments in U.S. companies;
                         Plaintiffs’ access to Alfa public relations
                         staff; events related to topics in CIR 112;


                                                 2
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 57 of 191




                    any connections or communications
                    between a server linked to the Trump
                    Organization and Alfa server(s)
Alfa Fellowship     Relevant conduct of Plaintiffs; Plaintiffs’     c/o Cultural Vistas
Program corporate   communications, positions, and                  233 Broadway
representative      statements concerning U.S. politics, U.S.       Suite 2120
                    non-profits and foundations, the                New York, New York 10279
                    presidential election, the Trump
                    Organization; Plaintiffs’ wealth and
                    notoriety; Plaintiffs’ interactions with the
                    media; Plaintiffs’ roles in the business
                    world; Plaintiffs’ donations to charitable
                    organizations and foundations; Plaintiffs’
                    public relations activities in the United
                    States
Representative of   Plaintiffs’ roles in the business world;
Amsterdam Trade     Plaintiffs’ access to public relations staff;
Bank                Plaintiffs’ communications and
                    statements regarding relationships with
                    the Kremlin/Putin; Plaintiffs’ wealth and
                    notoriety
Corporate           Relevant conduct of Plaintiffs; Plaintiffs’     APCO Worldwide
representative of   roles in the business world; Plaintiffs’        90 Long Acre
APCO                control of Alfa; Plaintiffs’ access to          London WC2E 9RA UK
                    public relations staff; Plaintiffs’
                    relationships with the Kremlin/Putin
Howard Ash          Plaintiffs’ investments in the U.S.;            3363 NE 163rd Street, Suite
                    Plaintiffs’ roles in the business world;        705, North Miami
                    Plaintiffs’ control of Alfa                     Beach, Florida 33160

Anders Aslund       Relevant conduct of Plaintiffs, including Atlantic Council, 1030 15th
                    Plaintiffs’ investments in the United        St NW, Washington, DC
                    States; Plaintiffs’ communications,          20005
                    positions, and statements concerning U.S.
                    politics, U.S. non-profits and
                    foundations, the presidential election, the
                    Trump Organization; Plaintiffs’ wealth
                    and notoriety; Plaintiffs’ interactions with
                    the media; Plaintiffs’ roles in the business
                    world; Plaintiffs’ donations to charitable
                    organizations and foundations; Plaintiffs’
                    public relations activities in the United
                    States




                                             3
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 58 of 191




Representative of    Relevant conduct of Plaintiffs; speeches       1030 15th Street NW, 12th
Atlantic Council     by Plaintiffs at Atlantic Council events;      floor, Washington, D.C.
                     Plaintiffs’ meetings with US officials;        20005
                     contributions by Plaintiffs to Atlantic
                     Council; Plaintiffs as public figures;
                     Plaintiffs’ public relations activities in
                     the United States; Plaintiffs’ lobbying
                     efforts in the United States and abroad;
                     relationship between Plaintiffs and
                     Kremlin/Putin

James A. Baker III   Plaintiffs’ notoriety; Plaintiffs’
                     communications, positions, and
                     statements concerning U.S. politics, U.S.
                     non-profits and foundations; Plaintiffs’
                     roles in the business world; Plaintiffs’
                     public relations activities in the United
                     States
James Baker          Relevant conduct of David Corn and
                     Chris Steele; Recipients of CIR 112;
                     research related to matters in CIR 112;
                     events related to topics in CIR 112;
                     delivery of CIR 112; Russian interference
                     in and/or influence on U.S. policy and/or
                     U.S. politics; Russian interference in
                     and/or influence on U.S. elections; FBI’s
                     knowledge of CIR 112; Government
                     investigations into Russian interference
                     in U.S. politics, elections, and policy
Mike Baker           Plaintiffs’ investments in the United          Diligence USA LLC, New
                     States; Plaintiffs’ roles in the business      York
                     world; Plaintiffs’ interactions with the       33 Irving Place
                     media; Plaintiffs’ involvement in Alfa         3rd Floor
                     dispute with IPOC; Plaintiffs’ public          New York, NY 10003
                     relations activities in the United States
Gov. Haley           Plaintiffs’ lobbying efforts in the U.S.       BGR Group, 601 13th St
Barbour              and abroad; Plaintiffs’ interactions with      NW, Washington, DC 20005
                     the media; Plaintiffs’ public relations
                     activities in the United States; Plaintiffs’
                     and Alfa’s roles in the business world
Edward               Relevant conduct of Plaintiffs; Plaintiffs’
Baumgartner          roles in the business world; Plaintiffs’
                     ties, communications, meetings, and
                     relations with the Kremlin, Vladimir
                     Putin, and those representing them or
                     acting on their behalf; Alfa, including


                                             4
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 59 of 191




                     entities affiliated with Alfa; Alfa’s ties to
                     the Kremlin and Vladimir Putin; Alfa’s
                     investments in U.S. companies; research
                     related to matters in CIR 112
Ken Bensinger        Relevant conduct of Buzzfeed; recipients
                     of CIR 112; delivery of CIR 112
Corporate            Plaintiffs’ lobbying efforts in the U.S.
representative of    and abroad; Plaintiffs’ interactions with
BGR                  the media; Plaintiffs’ public relations
                     activities in the United States
Jeffrey Birnbaum     Plaintiffs’ lobbying efforts in the U.S.        BGR Group, 601 13th St
                     and abroad; Plaintiffs’ interactions with       NW, Washington, DC 20005
                     the media; Plaintiffs’ public relations
                     activities in the United States
Sir Leonard          Plaintiffs’ roles in the business world;        Access Industries
Blavatnik            Plaintiffs’ access to public relations staff;   40 West 57th Street
                     Plaintiffs’ communications and                  28th Floor
                     statements regarding relationships with         New York, New York 10019
                     the Kremlin/Putin; Plaintiffs’ wealth and
                     notoriety; Plaintiffs’ investments in the
                     United States; Plaintiffs’ ties,
                     communications, meetings, and relations
                     with the Kremlin, Vladimir Putin, and
                     those representing them or acting on their
                     behalf; Plaintiffs’ accumulation of wealth
Corporate            Relevant conduct of Plaintiffs, Alfa;
representative for   Plaintiffs’ roles in the business world;
BP                   events related to topics in CIR 112;
                     Plaintiffs’ notoriety; Plaintiffs’
                     relationships with the Kremlin/Putin
Christopher Brose    recipients of CIR 112, delivery of CIR
                     112
Nicholas Burgess     Plaintiffs’ roles in the business world;        21 Tudor St, Temple,
                     Plaintiffs’ control of Alfa                     London EC4Y 0DJ, UK

William J. Burns     Plaintiffs’ interactions with the Carnegie      President, Carnegie
                     Endowment for International Peace;              Endowment for International
                     Plaintiffs’ relationship with the               Peace,
                     Kremlin/Putin                                   1779 Massachusetts Ave
                                                                     NW, Washington, DC 20036

Chris Burrows        Relevant conduct of Orbis and
                     Christopher Steele; Christopher Steele,
                     including his experience, work, process,
                     and engagement by Defendants;



                                              5
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 60 of 191




Richard Burt          Public relations and lobbying efforts of       McLarty Associates
                      Plaintiffs in the US and abroad;               900 17th Street NW, Suite
                      Plaintiffs’ visits to the White House and      800
                      contacts with White House officials;           Washington, DC 20006
                      relevant conduct of Plaintiffs; Plaintiffs’
                      investments in the US; Plaintiffs’
                      interactions with the media; Plaintiffs’
                      roles in the business world; Plaintiffs’
                      ties, communications, meetings, and
                      relations with the Kremlin,
                      Vladimir Putin, and those representing
                      them or acting on their behalf; Plaintiffs’
                      wealth and notoriety; Plaintiffs’
                      communications, positions, and
                      statements concerning U.S. politics, U.S.
                      non-profits and foundations, the
                      presidential election, the Trump
                      Organization; Plaintiffs’ contacts with the
                      Trump Organization, the Trump
                      Campaign, and the Trump
                      Administration; Russian interference in
                      and/or influence on U.S policy and/or in
                      U.S. elections; Alfa’s relevant conduct,
                      including all entities affiliated with Alfa,
                      Alfa’s ties to the Kremlin and Vladimir
                      Putin, and Alfa’s investments in U.S.
                      companies

Fred Burton           Relevant conduct of Plaintiffs and Alfa;       Stratfor Enterprises LLC
                      Plaintiffs’ ties, communications,              221 W. 6th Street
                      meetings, and relations with the Kremlin,      Suite 400
                      Vladimir Putin, and those representing         Austin, Texas 78701
                      them or acting on their behalf
Groslyn Burton        Plaintiffs’ visits to the White House and      The Asia Group
                      contacts with White House officials            2101 L Street NW
                                                                     Suite 310
                                                                     Washington, DC 20037

Jean Camp             Relevant conduct of Alfa and the
                      Plaintiffs concerning Alfa servers
Corporate             Plaintiffs’ and Alfa’s interactions with       1779 Massachusetts Ave
representative of     Carnegie Endowment for International           NW, Washington, DC 20036
Carnegie              Peace; Plaintiffs’ donations to charitable
Endowment for         organizations and foundations
International Peace



                                              6
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 61 of 191




Charlie Carr         Relevant conduct of Plaintiffs and Alfa;      C and F Partners Limited
                     Plaintiffs’ and Alfa’s relationship with      64 Baker Street, 1St Floor
                     the Kremlin/Putin; Plaintiffs as public       London W1U 7GB UK
                     figures
Representative of    Plaintiffs’ ties, communications,             1025 Connecticut Avenue
Center for the       meetings, and relations with the Kremlin,     NW, Suite 1200,
National Interest    Vladimir Putin, and those representing        Washington, D.C. 20036
                     them or acting on their behalf; Plaintiffs’
                     communications, positions, and
                     statements concerning U.S. politics; U.S.
                     non-profits and foundations; the
                     presidential election; the Trump
                     Organization; Government investigations
                     into Russian interference in U.S. politics,
                     elections, and policy

Representative of    Plaintiffs contacts with Chabad House;        Chabad House at Harvard
Chabad House at      Plaintiffs’ donations to charitable           38 Banks Street
Harvard              organizations and foundations                 Cambridge, MA 02138


Jim Cobery           Plaintiffs’ donations to charitable           VP & General Counsel, The
                     organizations and foundations; Plaintiffs’    Kraft Group, The Kraft
                     involvement with the Genesis Prize            Group, One Patriot Place,
                     Foundation                                    Foxborough, MA 02035

James Comey          Relevant conduct of Plaintiffs, Alfa;
                     FBI’s knowledge of CIR 112;
                     Government investigations into Russian
                     interference in U.S. politics, elections,
                     and policy; Russian interference in U.S.
                     elections; Russian interference in and/or
                     influence on U.S policy; Russian
                     interference in and/or influence on U.S.
                     politics
Council on Foreign   Plaintiffs’ donations to charitable
Relations            organizations and foundations; Plaintiffs’
                     roles in the business world; Plaintiffs’
                     notoriety; Plaintiffs’ communications,        58 East 68th Street, New
                     positions, and statements concerning U.S.     York, NY 10065
                     politics, US-Russian policy, U.S. non-
                     profits and foundations; Plaintiffs’
                     foreign policy experience
Jonathan Davis       Relevant conduct of Plaintiffs, including     Kirkland & Ellis LLP, 601
                     business roles, transactions, notoriety;      Lexington Avenue
                                                                   New York, NY 10022


                                             7
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 62 of 191




                    relevant conduct and transactions of Alfa;
                    events related to topics in CIR 112
Representative of   Relevant conduct of Plaintiffs, Alfa;
the U.S.            FBI’s knowledge of CIR 112;
Department of       Government investigations into Russian
Justice             interference in U.S. politics, elections,
                    and policy; Russian interference in U.S.
                    elections; Russian interference in and/or
                    influence on U.S policy; Russian
                    interference in and/or influence on U.S.
                    politics
Dimitry Dikman      Relevant conduct of Plaintiffs; Plaintiffs’   Genesis Philanthropy Group,
                    creation and involvement in Genesis           499 Seventh Avenue, 15th
                    Philanthropy Group; Plaintiffs’ donations     Floor North, New York, NY
                    to charitable organizations and               10018
                    foundations; Plaintiffs’ involvement with
                    the Genesis Prize Foundation
Jill Dougherty      Relations between Plaintiffs and the          1621 N 40th Street
                    media                                         Seattle, WA 98103

Robert Dudley       Relevant conduct of Plaintiffs, including     BP, 50I Westlake Park
                    business roles, transactions, notoriety;      Boulevard Houston, TX
                    relevant conduct and transactions of Alfa;    77079
                    events related to topics in CIR 112
David Edwards       Relevant conduct of Plaintiffs, including     Skadden Arps
                    business roles, transactions, notoriety;      40 Bank St, Canary Wharf,
                    relevant conduct and transactions of Alfa;    London E14 5DS, UK
                    events related to topics in CIR 112
Maria Faasen (née   Relevant conduct of Plaintiffs and Alfa;
Putin)              Plaintiffs’ relations with Vladimir Putin
                    and family
Representative of   Relevant conduct of Plaintiffs, Alfa;
the U.S. Federal    FBI’s knowledge of CIR 112;
Bureau of           Government investigations into Russian
Investigation       interference in U.S. politics, elections,
                    and policy; Russian interference in U.S.
                    elections; Russian interference in and/or
                    influence on U.S policy; Russian
                    interference in and/or influence on U.S.
                    politics
Jeffrey W.          Plaintiffs’ investment in the United          Carlyle Group, 1001
Ferguson            States; publication of such investment        Pennsylvania Avenue NW
                                                                  Washington, DC 20004
Oleg Firer          Plaintiffs’ investments in the U.S.;          Net Element, 3363 NE
                    Plaintiffs as public figures; Plaintiffs’     163RD Street, Suite 705,
                    control of Alfa


                                             8
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 63 of 191




                                                                  North Miami
                                                                  Beach, FL 33160

Michael Froman     Plaintiffs’ relationships with the
                   Kremlin/Putin; Plaintiffs’
                   communications, positions, and
                   statements regarding foreign policy;
                   Plaintiffs’ public relations and lobbying
                   efforts in the U.S. and abroad; Plaintiffs’
                   ties, communications, meetings, and
                   relations with the Kremlin, Vladimir
                   Putin, and those representing them or
                   acting on their behalf
Mark Galeotti      Plaintiffs’ relationship with the
                   Kremlin/Putin; relationships between
                   Russian oligarchs and the Kremlin/Putin;
                   influence of Russian oligarchs on the
                   Kremlin/Putin; corruption in Russia; the
                   privatisation of Russia
Toby Gati          Relevant conduct of Plaintiffs, including      1177 22nd Street NW, Unit
                   Plaintiffs’ investments in the United          7C
                   States; Plaintiffs’ communications,            Washington, DC 20037
                   positions, and statements concerning U.S.
                   politics, U.S. non-profits and
                   foundations; Plaintiffs’ wealth and
                   notoriety; Plaintiffs’ interactions with the
                   media; Plaintiffs as public figures;
                   Plaintiffs’ public relations activities in
                   the United States; relationships between
                   Russian oligarchs and the Kremlin/Putin
Gennady Gazin      Relevant conduct of Plaintiffs; Plaintiffs’    Genesis Philanthropy Group,
                   creation and involvement in Genesis            499 Seventh Avenue, 15th
                   Philanthropy Group; Plaintiffs’ donations      Floor North, New York, NY
                   to charitable organizations and                10018
                   foundations; Plaintiffs’ involvement with
                   the Genesis Prize Foundation;
Genesis            Relevant conduct of Plaintiffs; Plaintiffs’    499 Seventh Avenue,
Philanthropy Group creation and involvement in Genesis            15th Floor North,
corporate          Philanthropy Group; Plaintiffs’ donations      New York, NY 10018
representative     to charitable organizations and
                   foundations Plaintiffs’ involvement with
                   the Genesis Prize Foundation;
Thomas W.          Relevant conduct of Plaintiffs and Alfa;       Director, Hoover Institution
Gilligan           Plaintiffs’ donations to charitable            434 Galvez Mall
                   organizations and foundations                  Stanford University
                                                                  Stanford, CA 94305-6003


                                             9
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 64 of 191




Jose Grinda         Investigations into alleged illegal           Fiscalia Especial Contra La
Gonzalez            transactions by Mikhail Fridman               Corrupcion y La
                                                                  Criminalidad Organizada
                                                                  Manuel Silvela, 4
                                                                  Madrid, 28010 Spain

Oleg Govorun        Relevant conduct of Plaintiffs, Alfa,
                    Putin, Kremlin; events related to topics in
                    CIR 112
David Grenker       Relevant conduct of Plaintiffs, including     Kirkland & Ellis LLP, 601
                    business roles, transactions, notoriety;      Lexington Avenue
                    relevant conduct and transactions of Alfa;    New York, NY 10022
                    events related to topics in CIR 112
Steven Hall         Relationship between Plaintiffs and
                    Kremlin/Putin
John Halsted        Relevant conduct of Mikhail Fridman;          Pamplona Capital
                    national security concerns regarding          Management, 375 Park
                    investment by Mikhail Fridman                 Avenue, 17th Floor, New
                                                                  York, NY 10152

Andrew Hayes        Public relations activities of Plaintiffs;    Hudson Sandler, 25
                    Plaintiffs as public figures; Plaintiffs’     Charterhouse Square
                    interactions with the media;                  London
                                                                  EC1M 6AE

Fred Hiatt          Plaintiffs’ relations with the media;         Washington Post editorial
                    communications with Plaintiffs and their      board
                    media representatives; knowledge of           1301 K Street NW
                    Plaintiffs’ media representatives             Washington, DC 20071

David Higgins       Relevant conduct of Plaintiffs, including Kirkland & Ellis LLP, 30 St
                    business roles, transactions, notoriety;   Mary Axe, London, EC3A
                    relevant conduct and transactions of Alfa; 8AF, United Kingdom
                    events related to topics in CIR 112
Representative of   Public relations activities of Plaintiffs;
Hill+Knowlton       Plaintiffs as public figures; Plaintiffs’
Strategies          interactions with the media;
Daniel Hoffman      Oligarchs and their ties to the Kremlin;
                    relevant conduct of Alfa and Plaintiffs;
                    Plaintiffs’ ties, communications,
                    meetings, and relations with the Kremlin,
                    Vladimir Putin, and those representing
                    them or acting on their behalf




                                             10
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 65 of 191




Karl V. Hopkins     Relevant conduct of Plaintiffs; speeches      SNR Denton LLP, 1900 K
                    by Plaintiffs at Atlantic Council events;     Street NW, Washington, DC
                    Plaintiffs’ meetings with US officials;       20006
                    contributions by Plaintiffs to Atlantic
                    Council; Plaintiffs as public figures;
                    Plaintiffs’ public relations activities in
                    the United States; Plaintiffs’ lobbying
                    efforts in the United States and abroad;
                    relationship between Plaintiffs and
                    Kremlin/Putin
Matthias Horbach    Relevant conduct of Plaintiffs, including
                    business roles, transactions, notoriety;
                    relevant conduct and transactions of Alfa;
                    events related to topics in CIR 112;
                    Plaintiffs as public figures
Robert Hormats      Meetings with Plaintiffs;                     Kissinger Associates
                    communications and their                      350 Park Ave #26, New
                    representatives; relationship between         York, NY 10022
                    Plaintiffs and US government officials
Corporate           Public relations activities of Plaintiffs;    25 Charterhouse Square
representative of   Plaintiffs as public figures; Plaintiffs’     London
Hudson Sandler      interactions with the media;                  EC1M 6AE

David Ignatius      Plaintiffs’ relations with the media;
                    communications with Plaintiffs and their
                    media representatives; knowledge of
                    Plaintiffs’ media representatives;
                    relationship between Plaintiffs and
                    Kremlin/Putin
Andrey Illiaronov   Relationship between Plaintiffs and           CATO Institute
                    Kremlin/Putin; Plaintiffs’ public             1000 Massachusetts Avenue
                    appearances; Plaintiffs’ and Alfa’s           NW
                    business tactics; Plaintiffs as public        Washington, DC 20001
                    figures
Carl Jenkins        Plaintiffs’ roles in the business world;      Global Head of Governance,
                    Plaintiffs’ notoriety; Plaintiffs’ business   Risk, Investigations and
                    tactics; Plaintiffs’ dispute with IPOC        Disputes for Kroll
                                                                  55 East 52nd Street New
                                                                  York New York 10055

Ryan Junck          Plaintiffs’ relationships with the
                    Kremlin/Putin; Plaintiffs’
                    communications, positions, and
                    statements regarding foreign policy;
                    Plaintiffs’ public relations and lobbying
                    efforts in the U.S. and abroad; Plaintiffs’


                                            11
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 66 of 191




                    ties, communications, meetings, and
                    relations with the Kremlin, Vladimir
                    Putin, and those representing them or
                    acting on their behalf
Adrian Karatnycky   Lobbying on behalf of Plaintiffs and          Myrmidon Group LLC
                    Alfa; Plaintiffs’ relations with the media    53 Saint Mark’s Place
                    and US government officials; access to        New York, New York 10003
                    public relations
Keenan Center       Plaintiffs’ interactions with the media;
corporate           Plaintiffs’ wealth and notoriety;
representative      Plaintiffs’ donations to charitable
                    organizations and foundations; Plaintiffs’
                    investments in the United States;
                    Plaintiffs as public figures; Plaintiffs’
                    public relations activities in the United
                    States; Plaintiffs’ lobbying efforts in the
                    United States and abroad
Fred Kempe          Relevant conduct of Plaintiffs; speeches      Atlantic Council, 1030 15th
                    by Plaintiffs at Atlantic Council events;     St NW, Washington, DC
                    Plaintiffs’ meetings with US officials;       20005
                    contributions by Plaintiffs to Atlantic
                    Council; Plaintiffs as public figures;
                    Plaintiffs’ public relations activities in
                    the United States; Plaintiffs’ lobbying
                    efforts in the United States and abroad;
                    relationship between Plaintiffs and
                    Kremlin/Putin


Alexa King          Communications between Plaintiffs/Alfa        601 McCarthy Blvd.
                    and the Trump Campaign/Trump                  Milpitas, CA 95035
                    Organization
Corporate           Relevant conduct of Plaintiffs, including
representative of   business roles, transactions, notoriety;
Kirkland & Ellis    relevant conduct and transactions of Alfa;
LLP                 events related to topics in CIR 112;
                    Plaintiffs as public figures
Denis               Plaintiffs’ control of Alfa; TNK-BP           Skadden Arps
Klimentchenko       transaction; Plaintiffs’ transactions and     40 Bank St, Canary Wharf,
                    their relationship with the Kremlin/Putin;    London E14 5DS, UK
                    favors exchanged between Putin and
                    Plaintiffs
Alex Knaster        Relevant conduct of Mikhail Fridman;          Pamplona Capital
                    national security concerns regarding          Management, 25 Park Lane,
                    investment by Mikhail Fridman                 London W1K 1RA, England,
                                                                  United Kingdom


                                            12
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 67 of 191




Yuri Koshkin        Relevant conduct of Plaintiffs and Alfa;      Trident Group L.L.C., 1901
                    Plaintiffs’ ties, communications,             N. Fort Myer Driver,
                    meetings, and relations with the Kremlin,     Arlington VA 22209
                    Vladimir Putin, and those representing
                    them or acting on their behalf
Robert Kraft        Plaintiffs’ donations to charitable           The Kraft Group,
                    organizations and foundations; Plaintiffs’    One Patriot Place,
                    involvement with the Genesis Prize            Foxborough, MA 02035
                    Foundation;
David Kramer        Delivery and receipt of CIR 112;
                    privileged publication
Corporate           Plaintiffs’ roles in the business world;
representative of   Plaintiffs’ notoriety; Plaintiffs’ business
Kroll               tactics; Plaintiffs’ dispute with IPOC;
                    Defendants’ background knowledge of
                    Alfa and the Plaintiffs; Plaintiffs’ and
                    Alfa’s relationship with the
                    Kremlin/Putin
Jeremy M. Kroll     Plaintiffs’ roles in the business world;      K2 Intelligence, 845 Third
                    Plaintiffs’ notoriety; Plaintiffs’ business   Avenue, New York, NY
                    tactics; Plaintiffs’ dispute with IPOC;       10022
                    Defendants’ background knowledge of
                    Alfa and the Plaintiffs; Plaintiffs’ and
                    Alfa’s relationship with the
                    Kremlin/Putin
Jules B. Kroll      Plaintiffs’ roles in the business world;      K2 Intelligence, 845 Third
                    Plaintiffs’ notoriety; Plaintiffs’ business   Avenue, New York, NY
                    tactics; Plaintiffs’ dispute with IPOC;       10022
                    Defendants’ background knowledge of
                    Alfa and the Plaintiffs; Plaintiffs’ and
                    Alfa’s relationship with the
                    Kremlin/Putin
Simon Kukes         Plaintiffs’ roles in the business world;
                    Plaintiffs’ notoriety; Plaintiffs’ business   Pacific Energy Development
                    tactics; Plaintiffs’ ties, communications,    4125 Blackhawk Plaza Cir #
                    meetings, and relations with the Kremlin,     201, Danville, CA 94506
                    Vladimir Putin, and those representing
                    them or acting on their behalf
Josh Kushner        Plaintiffs’ investments in the U.S.;          Thrive Capital
                    Plaintiffs’ wealth and notoriety;             295 Lafayette Street Suite
                    Plaintiffs’ roles in the business world       701 New York, NY 10012

James C. Langdon    Plaintiffs’ roles in the business world;      Senior Counsel, Akin Gump
Jr.                 Plaintiffs’ control of Alfa; Plaintiffs’      Strauss Hauer & Feld LLP
                    business tactics                              2001 K Street NW


                                            13
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 68 of 191




                                                                   Washington, DC 20006

Amb. Ronald         Plaintiffs’ donations to charitable            Ronald S. Lauder
Lauder              organizations and foundations; Plaintiffs’     Foundation, 767 5th Ave.,
                    public relations activities in the United      Ste. 4200, New York City,
                    States; Plaintiffs’ lobbying efforts in the    NY 10153-0185
                    United States and abroad; Plaintiffs’
                    interactions with the media
Vladimir Lechtman   Relevant conduct of Plaintiffs regarding       Jones Day, Ducat III, 12th
                    creation of LetterOne; Plaintiffs’ control     Floor 6 Gasheka Street
                    of Alfa                                        125047 Moscow, Russia

Eric Lichtblau      Receipt and delivery of CIR 112

David Lipton        Relevant conduct of Plaintiffs; Plaintiffs’    International Monetary Fund
                    public relations activities in the United      700 19th Street NW
                    States; Plaintiffs’ lobbying efforts in the    Washington, DC 20431
                    United States and abroad; Plaintiffs’
                    interactions with the media; Plaintiffs’
                    roles in the business world
Mark MacDougall     Plaintiffs’ relationship with the Kremlin;     Akin Gump Strauss Hauer &
                    Plaintiffs’ notoriety; Plaintiffs’ conduct     Feld LLP
                    regarding the IPOC dispute; Defendants’        2001 K Street NW
                    knowledge of Plaintiffs; Plaintiffs’ use of    Washington, DC 20006
                    Kroll
Maria Mammina       Relevant conduct of Plaintiffs; Plaintiffs’    628 Willoughby Avenue
                    communications, positions, and                 Apartment 3
                    statements concerning U.S. politics, U.S.      Brooklyn, New York 11206
                    non-profits and foundations, the
                    presidential election, the Trump
                    Organization; Plaintiffs’ wealth and
                    notoriety; Plaintiffs’ interactions with the
                    media; Plaintiffs’ roles in the business
                    world; Plaintiffs’ donations to charitable
                    organizations and foundations; Plaintiffs’
                    public relations activities in the United
                    States
Kevin Mandia        Any connections or communications              601 McCarthy Blvd.
                    between a server linked to the Trump           Milpitas, CA 95035
                    Organization and Alfa server(s)
Corporate           Any connections or communications
representative of   between a server linked to the Trump
Mandiant            Organization and Alfa server(s)

Peter Martelli      Relevant conduct of Plaintiffs, including      Kirkland & Ellis LLP, 601
                    business roles, transactions, notoriety;       Lexington Avenue


                                            14
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 69 of 191




                     relevant conduct and transactions of Alfa; New York, NY 10022,
                     events related to topics in CIR 112        United States

Andrew McCabe      Relevant conduct of Plaintiffs, Alfa;
                   FBI’s knowledge of CIR 112;
                   Government investigations into Russian
                   interference in U.S. politics, elections,
                   and policy; Russian interference in U.S.
                   elections; Russian interference in and/or
                   influence on U.S policy; Russian
                   interference in and/or influence on U.S.
                   politics
Michael McFaul     Plaintiffs’ relationships with the
                   Kremlin/Putin; Plaintiffs’
                   communications, positions, and
                   statements regarding foreign policy;
                   Plaintiffs’ public relations and lobbying
                   efforts in the U.S. and abroad; Plaintiffs’
                   ties, communications, meetings, and
                   relations with the Kremlin, Vladimir
                   Putin, and those representing them or
                   acting on their behalf
Joy McGrath        Relevant conduct of Petr Aven; Aven’s         Chief of Staff, Office of
                   communications, positions, and                President, Yale University, 3
                   statements concerning U.S. politics, U.S.     Prospect Street, New Haven,
                   non-profits and foundations, the              CT 06511
                   presidential election, the Trump
                   Organization; Aven’s wealth and
                   notoriety; Aven’s donations to charitable
                   organizations and foundations; Plaintiffs’
                   public relations activities in the United
                   States
Corporate          Public relations and lobbying efforts of      900 17th Street NW, Suite
representative of  Plaintiffs in the US and abroad;              800
McLarty Associates Plaintiffs’ visits to the White House and     Washington, DC 20006
                   contacts with White House officials;
                   relevant conduct of Plaintiffs; Plaintiffs’
                   investments in the US; Plaintiffs’
                   interactions with the media; Plaintiffs’
                   roles in the business world; Plaintiffs’
                   ties, communications, meetings, and
                   relations with the Kremlin,
                   Vladimir Putin, and those representing
                   them or acting on their behalf; Plaintiffs’
                   wealth and notoriety; Plaintiffs’
                   communications, positions, and


                                            15
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 70 of 191




                    statements concerning U.S. politics, U.S.
                    non-profits and foundations, the
                    presidential election, the Trump
                    Organization; Plaintiffs’ contacts with the
                    Trump Organization, the Trump
                    Campaign, and the Trump
                    Administration; Russian interference in
                    and/or influence on U.S policy and/or in
                    U.S. elections; Alfa’s relevant conduct,
                    including all entities affiliated with Alfa,
                    Alfa’s ties to the Kremlin and Vladimir
                    Putin, and Alfa’s investments in U.S.
                    companies

Ed Mermelstein      Public relations and lobbying efforts of       20 W. 36th Street, 12th Floor
                    Plaintiffs in the US and abroad;               New York, NY 10018
                    Plaintiffs’ investments in the US;
                    Plaintiffs’ interactions with the media;
                    Plaintiffs’ roles in the business world;
                    Plaintiffs’ communications, positions,
                    and statements concerning U.S. politics,
                    U.S. non-profits and foundations, the
                    presidential election, the Trump
                    Organization; Alfa’s relevant conduct,
                    including all entities affiliated with Alfa,
                    Alfa’s ties to the Kremlin and Vladimir
                    Putin, and Alfa’s investments in U.S.
                    companies
Clark R. Moore      Plaintiffs as public figures; Plaintiffs’      Pacific Energy Development
                    notoriety; Plaintiffs’ business tactics;       4125 Blackhawk Plaza Cir #
                    Plaintiffs’ ties, communications,              201, Danville, CA 94506
                    meetings, and relations with the Kremlin,
                    Vladimir Putin, and those representing
                    them or acting on their behalf
Alejandro Moreno    Relationship between Plaintiffs and            Access Industries
                    Kremlin/Putin                                  40 West 57th Street
                                                                   28th Floor
                                                                   New York, New York 10019

Michael Movsovich Relevant conduct of Plaintiffs, including Kirkland & Ellis LLP, 601
                  business roles, transactions, notoriety;   Lexington Avenue
                  relevant conduct and transactions of Alfa; New York, NY 10022
                  events related to topics in CIR 112;
                  Plaintiffs as public figures




                                            16
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 71 of 191




Myrmidon Group       Lobbying on behalf of Plaintiffs and
LLC corporate        Alfa; Plaintiffs’ relations with the media
representative       and US government officials; access to
                     public relations
Corporate            Public relations and lobbying efforts of     1048 Fifth Avenue
representative of    Plaintiffs in the US and abroad;             New York, New York 10028
Neue Galerie         Plaintiffs’ investments in the US;
                     Plaintiffs’ interactions with the media;
                     Plaintiffs’ donations to the Neue Galerie

Corporate            Receipt and delivery of CIR 112
representative of
the New York
Times

Eric Nitcher         Relevant conduct of Plaintiffs, including    General Counsel for BP
                     business roles, transactions, notoriety;     50I Westlake Park Boulevard
                     relevant conduct and transactions of Alfa;   Houston, TX 77079
                     events related to topics in CIR 112;
                     Plaintiffs as public figures
Victoria Nuland      Relevant conduct of Plaintiffs, Alfa;
                     Government’s receipt, delivery, and
                     knowledge of CIR 112; Government
                     investigations into Russian interference
                     in US politics, elections, and policy;
                     Russian interference in US elections;
                     Russian interference in and/or influence
                     on US policy; Russian interference in
                     and/or influence on US politics;
                     communications with Plaintiffs;
                     Plaintiffs’ communications and
                     relationships with US government
                     officials
Representative of    Relationships, ties, or communications
the U.S. Office of   between Plaintiffs and Vladimir Putin
Foreign Assets       and/or the Kremlin; relevant conduct of
Control (OFAC)       oligarchs and Putin; sanctions on Russian
                     oligarchs and businesses
Richard Palmer       Plaintiffs as public figures; Plaintiffs’    Cachet International Inc.
                     notoriety; Plaintiffs’ business tactics;     8905 Potomac Station Lane
                     Plaintiffs’ ties, communications,            Potomac, Maryland 20854
                     meetings, and relations with the Kremlin,
                     Vladimir Putin, and those representing
                     them or acting on their behalf; Alfa’s
                     business tactics; Alfa’s ties,
                     communications, and relations with the


                                             17
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 72 of 191




                      Kremlin, Vladimir Putin, and those
                      representing them or acting on their
                      behalf; events related to topics in CIR
                      112
Javier Perez Dolset   Relevant conduct of Plaintiff Mikhail
                      Fridman and Alfa entities;
The Peter G.          Plaintiffs’ donations to charitable        1750 Massachusetts Ave.,
Peterson Institute    organizations and foundations; Plaintiffs’ NW, Washington DC 20009
for International     roles in the business world; Plaintiffs’
Economics             notoriety; Plaintiffs’ communications,
corporate             positions, and statements concerning U.S.
representative        politics; U.S. non-profits and foundations

Stan Polovets         Public relations and lobbying efforts of     9 W 84th St., Apt. 1, New
                      Plaintiffs in the US and abroad;             York, NY 10024
                      Plaintiffs’ visits to the White House and
                      contacts with White House officials;
                      relevant conduct of Plaintiffs; Plaintiffs’
                      investments in the US; Plaintiffs’
                      interactions with the media; Plaintiffs’
                      roles in the business world; Plaintiffs’
                      ties, communications, meetings, and
                      relations with the Kremlin,
                      Vladimir Putin, and those representing
                      them or acting on their behalf; Plaintiffs’
                      wealth and notoriety; Plaintiffs’
                      communications, positions, and
                      statements concerning U.S. politics, U.S.
                      non-profits and foundations, the
                      presidential election, the Trump
                      Organization; Plaintiffs’ contacts with the
                      Trump Organization, the Trump
                      Campaign, and the Trump
                      Administration; Russian interference in
                      and/or influence on U.S policy and/or in
                      U.S. elections; Alfa’s relevant conduct,
                      including all entities affiliated with Alfa,
                      Alfa’s ties to the Kremlin and Vladimir
                      Putin, and Alfa’s investments in U.S.
                      companies

Adam Posen            Plaintiffs’ donations to charitable          The Peter G. Peterson
                      organizations and foundations; Plaintiffs’   Institute for International
                      roles in the business world; Plaintiffs’     Economics, 1750
                      notoriety; Plaintiffs’ communications,       Massachusetts Ave., NW,
                                                                   Washington DC 20009


                                             18
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 73 of 191




                  positions, and statements concerning U.S.
                  politics, U.S. non-profits and foundations
Bill Priestap     Relevant conduct of Plaintiffs, Alfa;
                  FBI’s knowledge of CIR 112;
                  Government investigations into Russian
                  interference in U.S. politics, elections,
                  and policy; Russian interference in U.S.
                  elections; Russian interference in and/or
                  influence on U.S policy; Russian
                  interference in and/or influence on U.S.
                  politics
Vladimir Putin    Full knowledge of dispute; events
                  described in CIR 112;
Stephen Rademaker Plaintiffs’ lobbying efforts in the U.S.       Covington & Burling
                  and abroad; Plaintiffs’ interactions with      850 10th St NW,
                  the media; Plaintiffs’ public relations        Washington, DC 20001
                  activities in the United States; Plaintiffs’
                  and Alfa’s roles in the business world
Rand Corporation  Plaintiffs’ donations to charitable            1776 Main Street PO Box
                  organizations and foundations; Plaintiffs’     2138, Santa Monica, CA
                  roles in the business world; Plaintiffs’       90407-2138
                  notoriety; Plaintiffs’ communications,
                  positions, and statements concerning U.S.
                  politics, US-Russian policy, U.S. non-
                  profits and foundations; Plaintiffs’
                  foreign policy experience
Tom Reed          Plaintiffs’ roles in the business world;
                  Plaintiffs as public figures; Plaintiffs’
                  control of Alfa; Plaintiffs’ business
                  tactics
Alexey            Relationship between Plaintiffs and            43 Berkeley Square London,
Reznikovich       Kremlin/Putin; Plaintiffs’ control of Alfa;    W1J 5AP United Kingdom
                  Plaintiffs’ corrupt and criminal activity
Ed Rogers         Plaintiffs’ lobbying efforts in the U.S.       BGR Group, 601 13th St
                  and abroad; Plaintiffs’ interactions with      NW, Washington, DC 20005
                  the media; Plaintiffs’ public relations
                  activities in the United States; Plaintiffs’
                  and Alfa’s roles in the business world
Mathew Rojansky   Plaintiffs’ interactions with the media;       Director, Wilson Center,
                  Plaintiffs’ wealth and notoriety;              Kennan Institute, Ronald
                  Plaintiffs’ donations to charitable            Reagan Building and
                  organizations and foundations; Plaintiffs’     International Trade Center
                  investments in the United States;              One Woodrow Wilson Plaza,
                  Plaintiffs’ roles in the business world;       1300 Pennsylvania Ave. NW
                  Plaintiffs’ public relations activities in     Washington, DC 20004-3027



                                           19
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 74 of 191




                    the United States; Plaintiffs’ lobbying
                    efforts in the United States and abroad
Jack Rosen          Relevant conduct of Fridman; Fridman’s        Rosen Partners LLC, 745
                    efforts to invest in US real estate           Fifth Avenue, 30th floor,
                                                                  New York, NY 10151

Laura Rosenberger   Plaintiffs’ relationships with the
                    Kremlin/Putin; Plaintiffs’
                    communications, positions, and
                    statements regarding foreign policy;
                    Plaintiffs’ public relations and lobbying
                    efforts in the U.S. and abroad; Plaintiffs’
                    ties, communications, meetings, and
                    relations with the Kremlin, Vladimir
                    Putin, and those representing them or
                    acting on their behalf
David M.            Plaintiffs’ investments in the United         Carlyle Group
Rubenstein          States; Plaintiffs’ wealth and notoriety      1001 Pennsylvania Avenue
                                                                  NW
                                                                  Washington, DC 20004

Ilia Salita         Relevant conduct of Plaintiffs; Plaintiffs’   Genesis Philanthropy Group,
                    creation and involvement in Genesis           499 Seventh Avenue, 15th
                    Philanthropy Group; Plaintiffs’ donations     Floor North, New York, NY
                    to charitable organizations and               10018
                    foundations; Plaintiffs’ involvement with
                    the Genesis Prize Foundation; Plaintiffs’
                    public appearances


Peter Salovey       Relevant conduct of Petr Aven; Aven’s         Office of President, Yale
                    communications, positions, and                University, 3 Prospect Street,
                    statements concerning U.S. politics, U.S.     New Haven, CT 06511
                    non-profits and foundations, the
                    presidential election, the Trump
                    Organization; Aven’s wealth and
                    notoriety; Aven’s donations to charitable
                    organizations and foundations; Plaintiffs’
                    public relations activities in the United
                    States
Natan Sharansky     Relevant conduct of Plaintiffs; Plaintiffs’   Genesis Philanthropy Group,
                    creation and involvement in Genesis           499 Seventh Avenue, 15th
                    Philanthropy Group; Plaintiffs’ donations     Floor North, New York, NY
                    to charitable organizations and               10018
                    foundations; Plaintiffs’ involvement with



                                            20
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 75 of 191




                     the Genesis Prize Foundation; Plaintiffs’
                     public appearances


                     Plaintiffs’ ties, communications,             8905 Potomac Station Lane
Dimitri Simes        meetings, and relations with the Kremlin,     Potomac, Maryland 20854
                     Vladimir Putin, and those representing
                     them or acting on their behalf; Plaintiffs’
                     communications, positions, and
                     statements concerning U.S. politics; U.S.
                     non-profits and foundations; the
                     presidential election; the Trump
                     Organization; Government investigations
                     into Russian interference in U.S. politics,
                     elections, and policy
Scott V. Simpson     Plaintiffs’ corrupt and criminal activity;    Skadden Arps
                     Plaintiff’s control of Alfa                   40 Bank St, Canary Wharf,
                                                                   London E14 5DS, UK

Ben Smith            Relevant conduct of Buzzfeed, recipients
                     of CIR 112; delivery of CIR 112
Jill W. Smith        Relevant conduct of Plaintiffs; Plaintiffs’   Genesis Philanthropy Group,
                     creation and involvement in Genesis           499 Seventh Avenue, 15th
                     Philanthropy Group; Plaintiffs’ donations     Floor North, New York, NY
                     to charitable organizations and               10018
                     foundations; Plaintiffs’ involvement with
                     the Genesis Prize Foundation; Plaintiffs’
                     public appearances


Christopher Steele   Experience, work, process, and
                     engagement by Defendants; his
                     communications with the FBI, Senator
                     John McCain, the U.S. Department of
                     Justice, and other governmental agencies
                     and officials; CIR 112, including
                     recipients of CIR 112, research related to
                     matters in CIR 112, events related to
                     topics in CIR 112, and delivery of CIR
                     112
Corporate            Any connections or communications
representative of    between a server linked to the Trump
Stroz Freidberg      Organization and Alfa server(s)

Bernard Sucher       Relevant knowledge of Alfa, including          715 Sevilla Avenue, Coral
                     all entities affiliated with Alfa, Alfa’s ties Gables, FL 33134


                                             21
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 76 of 191




                 to the Kremlin and Vladimir Putin, and
                 Alfa’s investments in U.S. companies;
                 Plaintiffs’ ties, communications,
                 meetings, and relations with the Kremlin,
                 Vladimir Putin, and those representing
                 them or acting on their behalf; Plaintiffs’
                 roles in the business world
Lawrence Summers Communications with Plaintiffs; relations 207 Fisher Avenue
                 and communications between Plaintiffs       Brookline, MA 02445
                 and US government officials; meetings
                 between Plaintiffs and US Government
                 Officials; Plaintiffs’ experience with
                 foreign policy; privatization of Russia
Vladislav Surkov Plaintiffs’ ties, communications,
                 meetings, and relations with the Kremlin,
                 Vladimir Putin, and those representing
                 them or acting on their behalf; events
                 related to topics in CIR 112; Russian
                 interference in and/or influence on U.S.
                 politics, elections, and/or policy; any
                 connections or communications between
                 a server linked to the Trump
                 Organization; Alfa’s ties to the Kremlin
                 and Vladimir Putin, on and Alfa server(s)

Marc Tessier-       Relevant conduct of Plaintiffs and Alfa;     President, Stanford
Lavigne             Plaintiffs’ donations to charitable          University
                    organizations and foundations                Lasuen Mall Building 10,
                                                                 Stanford, CA 94305

Representative of   Relevant conduct of Plaintiffs, including    1901 N. Fort Myer Driver,
Trident Group,      business roles, transactions, notoriety;     Arlington VA 22209
LLC                 relevant conduct and transactions of Alfa;
                    events related to topics in CIR 112
Pranav L. Trivedi   Plaintiffs’ communications, positions,       Skadden Arps
                    and statements concerning U.S. politics;     40 Bank St, Canary Wharf,
                    U.S. non-profits and foundations; the        London E14 5DS, UK
                    presidential election; the Trump
                    Organization; communications with the
                    Russian government


Representative of   Plaintiffs’ communications, positions,
Trump               and statements concerning U.S. politics;     725 Fifth Avenue New York,
Organization        U.S. non-profits and foundations; the        NY 10022
                    presidential election; the Trump


                                           22
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 77 of 191




                     Organization; communications with the
                     Russian government


Representative of    Plaintiffs’ communications, positions,
2016 Trump           and statements concerning U.S. politics;
Presidential         U.S. non-profits and foundations; the
Campaign             presidential election; the Trump
                     Organization; communications with the
                     Russian government


Unknown PR           Public relations activities of Plaintiffs;
representatives of   Plaintiffs’ prominent roles in the business
Plaintiffs           world; Plaintiffs’ interactions with the
                     media


Representative of    Plaintiffs’ ties, communications,             1101 17th Street, NW
U.S.-Russia          meetings, and relations with the Kremlin,     Suite 600
Business Council     Vladimir Putin, and those representing        Washington DC 20036
                     them or acting on their behalf; Plaintiffs’
                     communications, positions, and
                     statements concerning U.S. politics; U.S.
                     non-profits and foundations

Anton Vaino          Events related to topics in CIR 112;
                     Russian interference in and/or influence
                     on U.S policy; Plaintiffs’ investments in
                     the United States; Russian interference in
                     and/or influence on U.S. politics; Russian
                     interference in U.S. elections; Plaintiffs’
                     ties, communications, meetings, and
                     relations with the Kremlin, Vladimir
                     Putin, and those representing them or
                     acting on their behalf
Corporate            Defendants’ research and knowledge of
representative of    Alfa and Plaintiffs
the Wall Street
Journal

Celeste Wallander    Relevant conduct of Plaintiffs, Alfa;
                     Government’s receipt, delivery, and
                     knowledge of CIR 112; Government
                     investigations into Russian interference
                     in U.S. politics, elections, and policy;
                     Russian interference in U.S. elections;

                                             23
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 78 of 191




                      Russian interference in and/or influence
                      on U.S policy; Russian interference in
                      and/or influence on U.S. politics
Matthias Warnig       Relevant conduct of Plaintiffs, including
                      business roles, transactions, notoriety;
                      relevant conduct and transactions of Alfa;
                      events related to topics in CIR 112;
                      Plaintiffs’ relationships with the
                      Kremlin/Putin
Andrew Weissman       Relevant conduct of Plaintiffs, including
                      business roles, transactions, notoriety;
                      relevant conduct and transactions of Alfa;
                      events related to topics in CIR 112
Eric J. Wendel        Relevant conduct of Plaintiffs, including      Kirkland & Ellis LLP, 601
                      business roles, transactions, notoriety;       Lexington Avenue
                      relevant conduct and transactions of Alfa;     New York, NY 10022
                      events related to topics in CIR 112
Jonathan Winer        Delivery and receipt of CIR 112;
                      privileged publication
Andrej Wolf           Delivery and receipt of CIR 112;               Kirkland & Ellis LLP, 30 St
                      privileged publication                         Mary Axe, London, EC3A
                                                                     8AF, United Kingdom

Curtis Wolfe          Plaintiffs’ investments in the U.S.;           Shutts & Bowen LLP, 200 S
                      Plaintiffs’ roles in the business world;       Biscayne Blvd Ste 4100
                      Plaintiffs’ control of Alfa                    Miami, FL 33131-2362

Sir Andrew Wood       Receipt and delivery of CIR 112

Bob Wood              Plaintiffs’ lobbying efforts in the U.S.       BGR Group, 601 13th St
                      and abroad; Plaintiffs’ interactions with      NW, Washington, DC 20005
                      the media; Plaintiffs’ public relations
                      activities in the United States; Plaintiffs’
                      and Alfa’s roles in the business world
Representative of     Relevant conduct of Petr Aven; Aven’s          Office of the President
Yale University’s     communications, positions, and                 Yale University
President’s Council   statements concerning U.S. politics; U.S.      3 Prospect Street, New
on International      non-profits and foundations; the               Haven, CT 06511
Activities            presidential election; the Trump
                      Organization; Aven’s wealth and
                      notoriety; Aven’s donations to charitable
                      organizations and foundations; Plaintiffs’
                      public relations activities in the United
                      States




                                              24
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 79 of 191




  Rabbi Hirschy        Plaintiffs contacts with Chabad House;      Chabad House at Harvard
  Zarchi               Plaintiffs’ donations to charitable         38 Banks Street
                       organizations and foundations               Cambridge, Massachusetts
                                                                   02138

  Ilya Zaslavsky       Plaintiffs’ roles in the business world;
                       Plaintiffs’ ties, communications,
                       meetings, and relations with the Kremlin,
                       Vladimir Putin, and those representing
                       them or acting on their behalf; Alfa,
                       including entities affiliated with Alfa;
                       Alfa’s ties to the Kremlin and Vladimir
                       Putin; Alfa’s investments in U.S.
                       companies; research related to matters in
                       CIR 112
  Mike Zoi             Plaintiffs’ investments in the U.S.;        3363 NE 163rd Street, Suite
                       Plaintiffs’ roles in the business world;    705, North Miami Beach,
                       Plaintiffs’ control of Alfa                 FL 33160

  Debra L. Zumwalt     Relevant conduct of Plaintiffs and Alfa;    Vice President and General
                       Plaintiffs’ donations to charitable         Counsel
                       organizations and foundations               Building 170, Main Quad,
                                                                   Stanford, CA 94305

  Alex Van der         Relevant conduct of German Khan;            Flat 1, 16 St. Stephens
  Zwaan                German Khan’s role in the business          Gardens, London W2 5QX
                       world; German Khan’s relationship with
                       Skadden Arps.




       2. Description of Documents

       The following list sets forth the documents in Defendants’ possession, custody, or control

that Defendants may use to support their defenses and/or counterclaim:

       a. Electronically stored documents and e-mail messages on Fusion GPS’s system

       b. Personal records of Glenn Simpson

       3. Computation of Damages




                                               25
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 80 of 191




       Defendants deny liability for damages. As damages for their counterclaim, Defendants seek

their litigation costs including reasonable attorney’s fees pursuant to D.C. Code § 16-5504.

       4. Insurance

       None.




Dated: May 18, 2020

                                                     /s/ Joshua A. Levy
                                             Joshua A. Levy (D.C. Bar No. 475108)
                                             Rachel M. Clattenburg (D.C. Bar No. 1018164)
                                             LEVY FIRESTONE MUSE LLP
                                             1401 K St. NW, Suite 600
                                             Washington, DC 20005
                                             Tel: (202) 845-3215
                                             Fax: (202) 595-8253
                                             jal@cunninghamlevy.com
                                             rmc@cunninghamlevy.com


                                             Counsel for Defendants




                                                26
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 81 of 191




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 18, 2020, the foregoing Revised Rule 26(a)(1) initial

disclosures were e-mailed to counsel of record.




                                                   /s/ Joshua A. Levy
                                                   Joshua A. Levy




                                                  27
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 82 of 191




                      EXHIBIT D
           Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 83 of 191
                        REDACTED FOR PUBLIC RELEASE




                               Office of the Inspector General
                                   U.S. Department of Justice
                                 OVERSIGHT           INTEGRITY         GUIDANCE




    Review of Four FISA Applications and
     Other Aspects of the FBI’s Crossfire
           Hurricane Investigation




Oversight and Review Division 20-012                         December 2019 (Revised)



                        REDACTED FOR PUBLIC RELEASE
        Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 84 of 191




the FBI in November and December 2016 by a journalist, Senator John McCain, and
Ohr. When we asked Steele why he failed to provide all of his then-existing reports
to the FBI, he could not provide us with an explanation and said that he should
have given them to the FBI at the time.

       E.        Steele Discusses His Reporting with Third Parties in Late
                 September 2016 and the Yahoo News Article

       During late September 2016, with Fusion GPS's authorization, Steele met
with numerous persons outside the FBI to discuss the intelligence he had obtained,
as part of his paid work for Fusion GPS, concerning Russian interference with the
2016 U.S. elections and allegations regarding the Trump campaign and candidate
Trump. 232 For example, as we discuss in Chapter Nine, emails exchanged between
Steele and Ohr show that Steele visited Washington, D.C., beginning around
September 21, 2016, and met with Ohr on September 23, at which time the two
discussed multiple issues involving election related intelligence that Steele had
collected. Steele told us that during this visit he also met with an attorney from
Perkins Coie, who was general counsel to the Clinton campaign. 233

      Steele also met with journalists during his September trip to Washington,
D.C. According to a filing that Steele made in 2017 in foreign litigation, at Fusion
GPS's instruction, he briefed reporters from The New York Times, The Washington

                 information against Trump given how cooperative his team had been over several
                 years and of late);
             •   Report 105 (during a secret meeting between Putin and ex-Ukrainian President
                 Yanukovych, Yanukovych confided to Putin that he did authorize and order substantial
                 kick-back payments to Manafort but reassured Putin that no documentary trail was left
                 behind; Putin and Russian leadership were skeptical of the ex-President's assurances
                 that there were no traces of the payments; Manafort's departure from the Trump
                 campaign was attributable to Ukrainian corruption revelations as well as infighting with
                 campaign advisors);
             •   Report 112 (the leading figures of the Alpha group of businesses led by three Russian
                 oligarchs are on very good terms with Putin; Alpha held compromising information on
                 Putin and his corrupt business activities from the 1990s); and
             •   Report 113 (sources based in St. Petersburg reported that Trump has paid bribes and
                 engaged in sexual activities in St. Petersburg, including participating in sex parties,
                 but that witnesses had been "silenced," i.e., bribed or coerced to disappear).
       232   This was not the first time that information included in Steele's reports concerning the
Trump campaign was known to individuals outside the FBI. For example, Handling Agent 1 emailed an
FBI supervisor on July 28, 2016, explaining that Steele had advised him that information from Reports
80 and 94 "may already be circulating at a 'high level' in Washington, D.C." Two days earlier,
according to a text between Carter Page and a Wall Street Journal reporter (that Page has since made
public), the reporter contacted Page inquiring whether Page had met with Sechin and Divyekin. The
FBI also received correspondence from Members of Congress in August 2016 that described
information included in the Steele reports. Additionally, then Assistant Secretary of State for
European and Eurasian Affairs Victoria Nuland publicly stated during an interview in 2018 that Steele's
election reporting was first provided to the State Department in July 2016.
       233 Steele told us that he had a second meeting with this attorney in October 2016, and that
he had met with another attorney from Perkins Coie in July 2016.




                                                  104
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 85 of 191




Post, Yahoo News, The New Yorker, and CNN. The filing states that the briefings
were verbal, occurred at the end of September, and "involved the disclosure of
limited intelligence regarding indications of Russian interference with the U.S.
election process and the possible coordination of members of Trump's campaign
team and Russian government officials."

       Steele told us that the press briefings were taskings from his client, Fusion
GPS, that his firm had to honor, and Simpson has testified that Simpson attended
the briefings. 234 Steele said that they were "off-the-record" and, while he made
mention of the reports, Steele did not distribute them to the journalists. Steele
explained that he discussed "general themes" from his reporting that lacked
sufficient specificity to identify his sources, and that he avoided answering
questions about whether he had reported his findings to authorities. 235

       We asked Steele whether he believed his participation in the press briefings
was contrary to any admonishments that he had received previously from Handling
Agent 1. He said that he did not recall the FBI telling him he could not talk to
journalists about work that he performed on behalf of his firm's clients. According
to Steele, the election reporting was a "Pipeline 1" assignment and therefore the
FBI did not have a role in setting terms for his interactions with third parties, such
as news organizations. He said that if the FBI had tried to interfere in his
assignment for Fusion GPS, he would have objected and that such an attempt
would have been a "showstopper." Steele stated that Orbis' client for the election
reporting was Fusion GPS, which controlled and directed the terms for interactions
with third parties.

       Handling Agent 1 told us that he understood why Steele would believe in
September 2016 that he did not have an obligation to discuss his press contacts
with him given that: (1) Steele's work resulted from a private client engagement;
and (2) Handling Agent 1 told Steele on July 5 that he was not collecting his
election reporting on behalf of the FBI. However, Handling Agent 1's view was that
while it was obvious that Fusion GPS would want to publicize Steele's election
information, it was not apparent that Steele would be conducting press briefings
and otherwise interjecting himself into the media spotlight. Handling Agent 1 told
us that he would have recommended that Steele be closed in September 2016 if he
had known about the attention that Steele was attracting to himself. According to
Handling Agent 1, Steele should have had the foresight to recognize this fact and
the professionalism to afford Handling Agent 1 an opportunity to assess the
situation. However, we are unaware of any FBI admonishments that Steele
violated by speaking to third parties, including the press, about work that he had



       234   Simpson Senate Testimony, at 207.
        235 According to a book co-authored by a Yahoo News reporter who was present for a Steele

September 2016 press briefing, Steele told him at the meeting that he had provided his election
reporting to the FBI and that there were "people in the [FBI] taking this very seriously." See Russian
Roulette: The Inside Story of Putin~ War on America and the Election of Donald Trump (New York:
Grand Central Publishing, 2018), 226.



                                                 105
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 86 of 191



Trump and was an "open secret" in Putin's government; (2) sex videos existed of
Trump; and (3) the FSB funneled payments to Trump through an Azerbaijani
family. According to Steele's notation to the report, Steele did not have a way to
verify the source(s) or the information but noted that, even though the reporting
originated from a different source network, some of it was "remarkably similar" to
Steele's reporting, especially with regard to the alleged 2013 Ritz Carlton incident
involving Trump and prostitutes, Trump's compromise by the FSB, and the
Kremlin's funding of the Trump campaign by way of the Azerbaijani family. The
Supervisory Intel Analyst characterized the report as "yet another report that would
need to be evaluated."

       In addition to continuing to provide reporting to the FBI, Steele also was,
unbeknownst to the FBI at the time, continuing his outreach to the media
concerning alleged contacts between the Trump campaign and the Russian
government. According to information from the foreign litigation noted above,
Steele returned to Washington, D.C., in mid-October and provided additional
briefings to The New York Times, The Washington Post, and Yahoo News. We
asked Steele why he did not advise the FBI of his engagements with the media. He
stated that he did not alert the FBI because the media briefings were part of his
contract with Fusion GPS and were set up and attended by Simpson. As noted
above, Steele did not believe that the FBI had raised the issue of media contacts
with him at the early October meeting, and his contemporaneous notes from that
meeting do not mention the issue.

       Further, Steele met on October 11 at the State Department with Winer and
Deputy Assistant Secretary Kathleen Kavalec, who was a deputy to then Assistant
Secretary Victoria Nuland. Steele told us that Winer had originally contacted him to
request that he meet with Nuland, who ultimately did not attend. 255 Notes of the
meeting taken by State Department staff reflect that Steele addressed a wide array
of topics during the meeting, including:

           •   Derogatory information on Trump;
           •   Manafort's role as a "go-between" with the campaign and Kremlin;
           •   The role of Alfa Bank, one of Russia's largest privately owned banks,
               as a conduit for secret communications between Manafort and the
               Kremlin;
           •   Manafort's debts to the Russians;
           •   Carter Page's meeting with Sechin;
           •   The Russian Embassy's management of a network of Russian emigres
               in the United States who carry out hacking and recruiting operations;
               and


        255 Steele told us that he was delayed from the airport and arrived late for the meeting, by
which time Nuland had departed.




                                                 117
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 87 of 191




FBI liaison told us that he received no directives from the Crossfire Hurricane team
to gather information from Kavalec regarding her contact with Steele.

       In anticipation of an FBI interview, Kavalec said she prepared a typewritten
summary of the meeting within 1 to 2 weeks after talking with the liaison. The
typed summary began by noting that Steele said at the meeting that he had
undertaken the investigation "at the behest of an institution he declined to identify
that had been hacked." The summary also noted that Steele told the attendees
that the "institution .. .is keen to see this information come to light prior to November
8." However, the FBI did not interview Kavalec nor did they seek her notes.

       Two days after the meeting with Steele, Kavalec emailed an FBI CD Section
Chief a document that Kavalec received from Winer discussing allegations about a
linkage between Alfa Bank and the Trump campaign, a topic that was discussed at
the October 11 meeting. 259 Kavalec advised the FBI Section Chief in the email that
the information related to an investigation that Steele's firm had been conducting.
The Section Chief forwarded the document to SSA 1 the same day.

       We asked Steele why he did not inform the FBI of the meeting at the State
Department and why he did not abide by the FBl's request for exclusivity. He said
he did not think it was appropriate to turn down a meeting request from an
Assistant Secretary of State, which he said he received on short notice. He also
stated that, at the time he received the meeting request, the meeting agenda was
unclear, and he was uncertain what topics he would be asked to discuss. He said it
was his understanding that the FBI did not object to his discussing general themes
with other agencies as opposed to "details" about his intelligence and source
network.

       Handling Agent 1 told us that he believed Steele should have alerted him to
both his media contacts in September and October and his meeting with State
Department staff in October. As noted above, the Crossfire Hurricane team first
learned of Steele's October meeting with the State Department from the FBI liaison
on November 18, by which date the FBI had already closed Steele as a CHS
because of his Mother Jones disclosure, which we discuss in Chapter Six. Handling
Agent 1 explained that Steele should have recognized the need to provide this
notice to the FBI, especially given the discussions that took place with the Crossfire
Hurricane team in early October.



       259 Steele separately wrote in Report 112, dated September 14, 2016, that Alfa Bank
allegedly had close ties to Putin. The Crossfire Hurricane team received Report 112 on or about
November 6, 2016, from a Mother Jones journalist through then FBI General Counsel James Baker.
Additionally, Ohr advised the FBI on November 21, 2016, according to an FBI FD-302, that Steele had
told Ohr that the Alfa Bank server was a link to the Trump campaign and that Person 1's
Russia/American organization in the U.S. had used the Alfa Bank server two weeks prior. Steele told
us that the information about Alfa Bank was not generated by Orbis. The FBI investigated whether
there were cyber links between the Trump Organization and Alfa Bank, but had concluded by early
February 2017 that there were no such links. The Supervisory Intel Analyst told us that he factored
the Alfa Bank/Trump server allegations into his assessment of Steele's reporting.



                                               119
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 88 of 191




Hurricane team: "If the reporting is being made by a primary source, but based on
sub-sources, why is it reliable-even though second/third hand?" The OIG did not
find a written response to this specific question, and the OI Attorney did not recall a
response. However, the OI Attorney told us that the Crossfire Hurricane team
eventually briefed him on the sub-source information they learned from Steele after
their early October meeting with him (described in Chapter Four). He also received
a written summary of this information that the Supervisory Intel Analyst prepared
shortly after the October meeting. The OI Attorney told us that based on the
information the FBI provided, he thought at the time that some of the sub-sources
were "definitely" in a position to have had access to the information Steele was
reporting.

       Ultimately, the initial drafts provided to OI management, the read copy, and
the final application submitted to the FISC contained a description of the source
network that included the fact that Steele relied upon a Primary Sub-source who
used a network of sub-sources, and that neither Steele nor the Primary Sub-source
had direct access to the information being reported. The drafts, read copy, and
final application also contained a separate footnote on each sub-source with a brief
description of his/her position or access to the information he/she was reporting.
The Supervisory Intel Analyst assisted the case agent in providing information on
the sub-sources and reviewed the footnotes for accuracy. According to the OI
Attorney, the application contained more information about the sources than is
typically provided to the court in FISA applications. According to Evans, the idea
was to present the source network to the court so that the court would have as
much information as possible.

      B.     Review and Approval Process

       As described in Chapter Two, once an FBI case agent affirms the accuracy of
the information in the read copy of an application, an OI Unit Chief or Deputy Unit
Chief is usually the final and only approver before a read copy is submitted to the
FISC. The Unit Chief or Deputy is also usually the final approver that "signs out"
the final application ( cert copy) to the FBI for completion of the Woods Procedures
and Director's certification before presentation to either the Assistant Attorney
General (AAG) of NSD, the DAG, or Attorney General for final signature. The final
signatory receives an oral briefing, the cert copy, and a cover memorandum ( cert
memo) describing each application. In most cases, the start of the oral briefing, or
shortly beforehand, is the first time the application is presented to the final
signatory. According to NSD, most FISA applications do not get singled out for
additional review and, to place that in perspective, there are approximately 1,300
applications submitted to the FISC each year and roughly 25-40 final applications
go to the AAG, DAG, or the Attorney General for signature in any given week.

       However, in some cases, according to NSD, a FISA application will receive
additional review and scrutiny, particularly if it presents a novel or complicated
issue or otherwise has been flagged for further review. In this case, as described
immediately below, documents and witness testimony reflect that the first Carter
Page FISA application underwent a lengthy review and editing process within NSD,
the FBI, and ODAG. According to Evans and other witnesses, this application had


                                         133
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 89 of 191




and Case Agent 1 told us they did not recall any discussions about changing the
FBI's assessment in the FISA application concerning the Yahoo News disclosure
after learning Steele was responsible for the disclosure to Mother Jones. On
December 19, 2016, Case Agent 1 interviewed then FBI General Counsel James
Baker regarding his interacti ons with a Mother Jones reporter and Baker told Case
Agent 1 that the reporter advised Baker that a former intelligence official "was
passing information 'around town'" about Trump. Case Agent 1 said that by this
time, the team had also heard rumors that Steele's reporting had been "floated
around," so it was not clear to them who made the Yahoo News disclosure.
Further, we were told that, after the FBI closed Steele as a CHS, the team was not
going to have further communications with Steele.


II.    The FBI Receives Additional Steel e Reporting Post-Election

        Following the November 2016 U.S. elections, several third parties provided
the FBI with additional Steele election reporting, which the FBI included in its
validation efforts. Baker told the OIG that a Mother Jones reporter contacted him
and furnished him with nine reports from Steele, four of which Steele had not
previously provi ded to the FBI. 317 As described above, Baker was interviewed by
Case Agent 1 and Baker's discussion with the Mother Jones reporter was
documented in an FBI FD-302 report. According to the FD-302, Baker received a
collection of Steele's reports from the Mother Jones reporter, which Baker
forwarded to Priestap for analysis. 318

       Several weeks later, on December 9, 2016, Senator John McCain provided
Comey with a collection of 16 Steele election reports, 5 of which Steele had not
given the FBI. 319 McCain had obtained these reports from a staff member at the
McCai n Institute. The McCain Institute staff member had met with Steele and later
acquired the reports from Simpson. Steele told the OIG that a former European
Ambassador to Russia who generally was familiar with Steele's election reporting
informed Steele that the former Ambassador would be meeting with Senator
McCain at a conference in Nova Scotia in November, and asked Steele whether he
wanted the former Ambassador to talk with McCain about the electi on reporting.
Steele said he replied that he did, which resulted in the McCain Institute staff
member visiting Steele in Europe in late November. Accordi ng to deposition
testimony the McCain Institute staff member provided in foreign litigation, during

        317 The nine Steele reports were Reports 80, 94, 95, 97, 105, 111, 112, 134, and 136. The

FBI had not previously obtained Reports 97, 105, and 112 from Steele. According to an FBI FD-302,
in a conversation later that month, the Mother Jones reporter advised Baker that the Steele reports
also had been furnished to two Members of Congress, and that Steele was surprised that his reporting
had not received more attention in the media.
       318  The Mother Jones reporter has stated publicly that he provided Steele reports to Baker.
See "A New Right-Wing Smear Campaign Targets a Former FBI Official to Distract From Russia
Scandal," Mother Jones, www .mothenones.com/politics/2019/01/a-new-riqht-winq-smear-campaiqn­
tarqets-a-former-fbi-official-to-distract-from-russia-scandal/ (accessed November 22, 2019).
       319 These were Steele Reports 80, 86, 94, 95, 97, 100, 101, 102, 105, 111, 112, 113, 130,

134, 135, and 136. FBI records show that the FBI had not previously received Reports 86, 97, 105,
112 and 113 from Steele.



                                                175
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 90 of 191




allegations, and that it would not be appropriate to characterize all of the factual
information in the Steele election reporting as "uncorroborated."333

      Lastl , the validation re ort included a recommendation that




                 Source reporting must accurately describe the reliability of
      the information or its origin.

      C.       The FBI Identifies and Interviews the Primary Sub-Source in
               Early 2017

        An important aspect of the FBI's assessment of Steele's election reporting
involved evaluating Steele's source network, especially whether the sub-sources
had access to reliable information. As noted in the first FISA application, Steele
relied on a primary sub-source (Primary Sub-source) for information, and this
Primary Sub-source used a network of sub-sources to gather the information that
was relayed to Steele; Steele himself was not the originating source of any of the
factual information in his reporting. 334 The FBI employed multiple methods in an
effort to ascertain the identities of the sub-sources within the network, including
meeting with Steele in October 2016 (prior to him being closed for cause) and
conducting various investigative inquiries. For example, the FBI determined it was
plausible that at least some of the sub-sources had access to intelligence pertinent
to events described in Steele's election reporting. Additionally, the FBI's evaluation
of Steele's sub-sources generated some corroboration for the election reporting
(primarily routine facts about dates, locations, and occupational positions that was
mostly public source information). Further, by January 2017 the FBI was able to
identify and arrange a meeting with the Primary Sub-source. 335

       The FBI conducted interviews of the Primary Sub-source in January, March,
and May 2017 that raised significant questions about the reliability of the Steele
election reporting. In particular, the FBI's interview with Steele's Primary Sub-
source in January 2017, shortly after the FBI filed the Carter Page FISA Renewal
      333   We discuss the FBI's conclusions about the reporting in Section V of this chapter.




      335   Steele did not disclose the identity of the Primary Sub-source to the FBI.




                                                  186
        Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 91 of 191



Application No. 1 and months prior to Renewal Application No. 2, ra ised doubts
about the reliability of Steele's descriptions of information in his election reports.
During the FBI's January interview, at which Case Agent 1, the Supervisory Intel
Analyst, and representatives of NSD were present, the Primary Sub-source told the
FBI that he/she had not seen Steele's reports until they became public that month,
and that he/she made statements indicating that Steele misstated or exaggerated
the Primary Sub-source's statements in multiple sections of the reporting. 336 For
example, the Primary Sub-source told the FBI that, whi le Report 80 stated that
Trump's alleged sexual activities at the Ritz Carlton hotel in Moscow had been
"confirmed" by a senior, western staff member at the hotel, the Primary Sub-source
explained that he/she reported to Steele that Trump's alleged unorthodox sexual
activity at the Ritz Carlton hotel was "rumor and speculation" and that he/she had
not been able to confirm the story. A second example provided by the Primary
Sub-source was Report 134's description of a meeting allegedly held between
Carter Page and Igor Sechin, the President of Rosneft, a Russian energy
conglomerate. 337 Report 134 stated that, according to a "close associate" of
Sechin, Sechin offered "PAGE/ TRUMP's associates the brokerage of up to a 19
percent (privatized) stake in Rosneft" in return for the lifting of sanctions against
the company. 338 The Prima ry Sub-source told the FBI that one of his/her sub-
sources furnished information for that part of Report 134 through a text message,
but said that the sub-source never stated that Sechin had offered a brokerage
interest to Page. 339 We reviewed the texts and did not find any discussion of a
bribe, whether as an interest in Rosneft itself or a "brokerage. " 340


        336   David Laufman, then Chief of NSD's Counterintell igence and Export Control Section (CES),
covered the first portion of the January interview and his Deputy Section Chief covered the remaining
portions of the January interview. Laufman told us that he negotiated with the Primary Sub-source's
counsel to facilitate the FBI's interview and sought to "build a cooperative relationship that
could ...result in the Bureau's being in a position to assess the validity of information in the [Steele
election reporting] resulting from [the Primary Sub-source's] activities or the collection of [his/her]
sub-subsources. So I saw my role as a broker to get that re lationship consolidated ." Laufman said
that the portion of the interview he attended established the line of communication with the Primary
Sub-source and, as he recalled, generally covered the facts in a "superficial" way. He said that after
the completion of the interview, he never saw the FBI's written summary of the interview.
        337
            According to the Supervisory Intel Analyst, the FBI was not able to prove or disprove
Page's meeting with Sechin. The Ana lyst explained that Page did meet with a Rosneft official- Andrey
Baranov, during his July 2016 trip to Moscow and that Page told the FBI that Baranov might have
mentioned the possible sale of a stake in Rosneft. The Analyst stated that Report 134's mention of
Sechin cou ld be a "garble" for Baranov.
       338 Report 134 contained differing information on the alleged bribe offered by Sechin to Page.

The Report first stated that Sechin offered Page a " large stake in Rosneft in return for lifting sanctions
on Russia." Later, the same report stated that Sechin had offered Page a much smaller sum of
money, "the brokerage of up to a 19 per cent (privatized) stake in Rosneft."
        339The Primary Sub-source also told the FBI at these interviews that the sub-source who
 rovided the information about t he Carter Pa e-Sechin meetin



        340 According to a press report prior to the date of Report 134, a 19 -percent stake in Rosneft
could have sold for more than $ 10 billion. See https ://www .cnbc.com/2016/06/08/russias-oil-qiant-



                                                   187
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 92 of 191



        The Primary Sub-source was questioned again by the FBI beginning in March
2017 about the election reporting and his/her communications with Steele. The
Washington Field Office agent (WFO Agent 1) who conducted that interview and
others after it told the OIG that the Primary Sub-source felt that the tenor of
Steele's reports was far more "conclusive" than was justified. The Primary Sub-
source also stated that he/she never expected Steele to put the Primary Sub-
source's statements in reports or present them as facts. According to WFO Agent
1, the Primary Sub-source said he/she made it clear to Steele that he/she had no
proof to support the statements from his/her sub-sources and that "it was just
talk. " WFO Agent 1 said that the Primary Sub-source explained that his/her
information came from "word of mouth and hearsay; " "conversation that [he/she]
had with friends over beers;" and that some of the information, such as allegations
about Trump's sexual activities, were statements he/she heard made in "jest."341
The Primary Sub-source also told WFO Agent 1 that he/she believed that the other
sub-sources exaggerated their access to information and the relevance of that
information to his/her requests. The Primary Sub-source told WFO Agent 1 that
he/she "takes what [sub-sources] tell [him/her] with 'a grain of salt."'

       In addition, the FBI interviews with the Primary Sub-source revealed that
Steele did not have good insight into how many degrees of separation existed
between the Primary Sub-source's sub-sources and the persons quoted in the
reporting, and that it could have been multiple layers of hearsay upon hearsay. For
example, the Primary Sub-source stated to WFO Agent 1 that, in contrast to the
impression left from the election reports, his/her sub-sources did not have direct
access to the persons they were reporting on. Instead, the Primary Sub-source told
WFO Agent 1 that their information was "from someone else who may have had
access."

      The Primary Sub-source also informed WFO Agent 1 that Steele tasked
him/her after the 2016 U.S. elections to find corroboration for the election reporting
and that the Primary Sub-source could find none. According to WFO Agent 1,
during an interview in May 2017, the Primary Sub-source said the corroboration
was "zero." The Primary Sub-source had reported the same conclusion to the
Crossfire Hurricane team members who interviewed him/ her in January 2017.

        Following the January interview with the Primary Sub-source, on February
15, 2017, Strzok forwarded by email to Priestap and others a news article
referencing the Steele election reporting; Strzok commented that "recent interviews
and investigation, however, reveal [Steele] may not be in a position to judge the
reliability of his sub-source network. " According to the Supervisory Intel Analyst,
the cause for the discrepancies between the election reporting and explanations

iust-saw-its-profits-drop-75.html (accessed Dec. 8, 2019). We discuss below the issue of Steele or
the sub-sources presenting their analyses as statements of Kremlin officials or others.

        341 According to WFO Agent 1, the Primary Sub-source told him that he/she spoke with at

least one staff member at the Ritz Carlton hotel in Moscow who said that there were stories
concerning Trump's alleged sexual activities, not that the activities themselves had been confirmed by
the staff member as stated in Report 80.




                                                 188
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 93 of 191




       In addition to the lack of corroboration, we found that the FBI's interviews of
Steele, the Primary Sub-source, and a second sub-source, and other investigative
activity, revealed potentially serious problems with Steele's description of
information in his election reports. For example, as noted above, the Primary Sub­
source's accounting of events during his/her January 2017 interview with the FBI
(after the filing of the first FISA application and Renewal Application No. 1, but
before the filing of Renewal Application No. 2) was not consistent with and, in fact,
contradicted the allegations in Reports 95 and 102 attributed to Person 1, as well as
those in Report 94 concerning the meeting between Page and Sechin. In addition,
another sub-source told the FBI in August 2017 (after the filing of Renewal
Application No. 3) that information in Steele's election reporting attributable to
him/her had been "exaggerated." Because the sub-sources themselves could have
furnished exaggerated or false information to Steele, as well as to the FBI during
their interviews, the cause of these inconsistencies remains unknown. According to
the Supervisory Intel Analyst, the FBI ultimately determined that some of the
allegations contained in Steele's election reporting were inaccurate, such as the
allegation that Manafort used Page as an intermediary (Report 95) and that Michael
Cohen had travelled to Prague for meetings with representatives of the Kremlin
(Reports 134, 135, 136, and 166). Although the Supervisory Intel Analyst also
stated that some of the broader themes in Steele's election reporting were
consistent with USIC assessments, such as Russia's desire to sow discord in the
Western Alliance, he further told us that, as of September 2017, the FBI had
corroborated limited information in the Steele election reporting, and much of that
information was publicly available.507
       As we described earlier in our analysis, the FBI failed to notify 01, which was
working on the Carter Page FISA applications, of the potentially serious problems
identified with Steele's election reporting that arose as early as January 2017
through the efforts described above. As previously stated, we believe it was the
obligation of the agents who were aware of this information to ensure that OI and
the decision makers had the opportunity to consider it, both for their own
assessment of probable cause and for consideration of whether to include the
information in the applications so that the FISC received a complete and accurate
recitation of the relevant facts. Moreover, even as the FBI developed this

        507 As discussed in detail in Chapter Six, FBI leadership, including Comey and McCabe,
advocated for the Steele election reporting to be included in the Intelligence Community Assessment
(ICA) on Russian election interference that was being prepared in December 2016. For example, in a
December 17 telephone call with the Director of National Intelligence (DNI), Comey stated that the FBI
was "proceeding cautiously to understand and attempt to verify the reporting as best we can, but we
thought it important to bring it forward to the IC effort." However, according to the Intel Section
Chief and Supervisory Intel Analyst, as the interagency editing process for the ICA progressed, the
CIA expressed concern about using the Steele election reporting in the body of the ICA, and
recommended that it be moved to an appendix. In a December 28, 2016 email to the Office of the
Director of National Intelligence (ODNI) Principal Deputy Director, McCabe objected to this
recommendation, stating, "We oppose CIA's current plan to include [the election reporting] as an
appendix." However, the FBI Intel Section Chief told us that the CIA viewed the Steele reporting as
"internet rumor." The FBI's view did not prevail, and the final ICA report included a short summary of
the Steele election reporting in an appendix.




                                                384
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 94 of 191




                      EXHIBIT E
7/20/2020            CaseCommittee
                  Judiciary 1:17-cv-02041-RJL
                                   Releases Declassified Document
                                                         Documents that 90-2    Filed
                                                                        Substantially    08/04/20
                                                                                      Undercut          Page
                                                                                               Steele Dossier,   95FISA
                                                                                                               Page  of Warrants
                                                                                                                        191 | United States …




   JULY 17, 2020


   Judiciary Committee Releases Declassified
   Documents that Substantially Undercut Steele
   Dossier, Page FISA Warrants
   WASHINGTON – Today, as part of the Senate Judiciary Committee’s ongoing
   investigation into the Crossfire Hurricane investigation and related FISA abuses,
   Chairman Lindsey Graham (R- South Carolina) released two recently declassified
   documents that significantly undercut the reliability of the Steele dossier and the
   accuracy and reliability of many of the factual assertions in the Carter Page FISA
   applications.


   “I’m very pleased the investigation in the Senate Judiciary Committee has been
   able to secure the declassification of these important documents,” said
   Chairman Graham. “I want to thank Attorney General Barr for releasing these
   documents and allowing the American People to judge for themselves.


   “What have we learned from the release of these two documents by the
   Department of Justice? Number one, it is clear to me that the memo regarding
   the FBI interview of the primary sub-source in January 2017 should have
   required the system to stop and reevaluate the case against Mr. Page.


   “Most importantly after this interview of the sub-source and the subsequent
   memo detailing the contents of the interview, it was a miscarriage of justice for
   the FBI and the Department of Justice to continue to seek a FISA warrant
   against Carter Page in April and June of 2017.



https://www.judiciary.senate.gov/press/rep/releases/judiciary-committee-releases-declassified-documents-that-substantially-undercut-steele-dossier-pa… 1/4
7/20/2020            CaseCommittee
                  Judiciary 1:17-cv-02041-RJL
                                   Releases Declassified Document
                                                         Documents that 90-2    Filed
                                                                        Substantially    08/04/20
                                                                                      Undercut          Page
                                                                                               Steele Dossier,   96FISA
                                                                                                               Page  of Warrants
                                                                                                                        191 | United States …
   “The dossier was a critical document to justify a FISA warrant against Mr. Page
   and this DOJ memo clearly indicates that the reliability of the dossier was
   completely destroyed after the interview with the primary sub-source in
   January 2017. Those who knew or should have known of this development and
   continued to pursue a FISA warrant against Mr. Page anyway are in deep legal
   jeopardy in my view.


   “Secondly, the comments of Peter Strzok regarding the February 14 New York
   Times article are devastating in that they are an admission that there was no
   reliable evidence that anyone from the Trump Campaign was working with
   Russian Intelligence Agencies in any form.


   “The statements by Mr. Strzok question the entire premise of the FBI’s
   investigation of the Trump Campaign and make it even more outrageous that
   the Mueller team continued this investigation for almost two and a half years.
   Moreover, the statements by Strzok raise troubling questions as to whether the
   FBI was impermissibly unmasking and analyzing intelligence gathered on U.S.
   persons.


   “These documents, which I have long sought, tell a damning story for anyone
   who’s interested in trying to find the truth behind the corrupt nature of the
   FBI’s investigation into the Trump campaign in 2016 and beyond.”


   The first document is a 57-page summary of a three-day interview the FBI conducted
   with Christopher Steele’s so-called “Primary Sub-source” in January of 2017.
   [Document 1]


            This document not only demonstrates how unsubstantiated and unreliable the
            Steele dossier was, it shows that the FBI was on notice of the dossier’s
            credibility problems and sought two more FISA application renewals after
            gaining this awareness.
            The document reveals that the primary “source” of Steele’s election reporting
            was not some well-connected current or former Russian official, but a non-
https://www.judiciary.senate.gov/press/rep/releases/judiciary-committee-releases-declassified-documents-that-substantially-undercut-steele-dossier-pa… 2/4
7/20/2020            CaseCommittee
                  Judiciary 1:17-cv-02041-RJL
                                   Releases Declassified Document
                                                         Documents that 90-2    Filed
                                                                        Substantially    08/04/20
                                                                                      Undercut          Page
                                                                                               Steele Dossier,   97FISA
                                                                                                               Page  of Warrants
                                                                                                                        191 | United States …
            Russian based contract employee of Christopher Steele’s firm. Moreover, it
            demonstrates that the information that Steele’s primary source provided him
            was second and third-hand information and rumor at best.
            Critically, the document shows that Steele’s “Primary Sub-source” disagreed
            with and was surprised by how information he gave Steele was then conveyed
            by Steele in the Steele dossier. For instance, the “Primary Sub-source”: did not
            recall or did not know where some of the information attributed to him or his
            sources came from; was never told about or never mentioned to Steele certain
            information attributed to him or his sources; he said that Steele re-characterized
            some of the information to make it more substantiated and less attenuated than
            it really was; that he would have described his sources differently; and, that
            Steele implied direct access to information where the access to information was
            indirect.
            In total, this document demonstrates that information from the Steele dossier,
            which “played a central and essential role” in the FISA warrants on Carter Page,
            should never have been presented to the FISA court.

   The second document contains Peter Strzok’s type-written comments disagreeing
   with assertions made in a New York Times article about alleged Russian intelligence
   ties to the Trump campaign. [Document 2]


            The document demonstrates that Peter Strzok and others in FBI leadership
            positions must have been aware of the issues with the Steele dossier that the
            FBI’s interview with Steele’s “Primary Sub-source” revealed, because Strzok
            commented that “[r]ecent interviews and investigation, however, reveal Steele
            may not be in a position to judge the reliability of his sub-source network.”
            The document further shows that the FBI’s assertion to the FISA court that “the
            FBI believes that Russia’s efforts to influence U.S. policy were likely being
            coordinated between the RIS [Russian Intelligence Services] and Page, and
            possibly others” appears to be a misrepresentation. This is because, in his
            comments on the Times article, Strzok asserts that “[w]e have not seen
            evidence of any individuals affiliated with the Trump team in contact with IOs
            [Intelligence Officials]. . . . We are unaware of ANY Trump advisors engaging in
            conversations with Russian intelligence officials.”
            The document also indicates that the FBI may have been using foreign
            intelligence gathering techniques to impermissibly unmask and analyze existing
            and future intelligence collection regarding U.S. persons associated with the
https://www.judiciary.senate.gov/press/rep/releases/judiciary-committee-releases-declassified-documents-that-substantially-undercut-steele-dossier-pa… 3/4
7/20/2020            CaseCommittee
                  Judiciary 1:17-cv-02041-RJL
                                   Releases Declassified Document
                                                         Documents that 90-2    Filed
                                                                        Substantially    08/04/20
                                                                                      Undercut          Page
                                                                                               Steele Dossier,   98FISA
                                                                                                               Page  of Warrants
                                                                                                                        191 | United States …
            Trump campaign: “Both the CIA and NSA are aware of our subjects and
            throughout the summer we provided them names and selectors for queries of
            their holdings as well as prospective collection.” The quote does not provide
            enough information to fully understand exactly what the FBI was doing but
            impermissible unmasking and analysis of existing and future incidental
            intelligence collection of U.S. persons would be troubling.
            The document also raises questions as to whether the FBI was properly using
            intelligence techniques and databases “throughout the summer” considering
            that the earliest formal investigation of a U.S. person associated with the Trump
            campaign was not officially opened until July 31, 2016.


   These declassified documents and other related material may be accessed at the
   following link: judiciary.senate.gov/fisa-investigation.




https://www.judiciary.senate.gov/press/rep/releases/judiciary-committee-releases-declassified-documents-that-substantially-undercut-steele-dossier-pa… 4/4
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 99 of 191




                      EXHIBIT F
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 100 of 191




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                 Plaintiffs,
                                                              Civil Case No. 1:17-cv-2041-RJL
         v.

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                 Defendants.


        DEFENDANTS’ REVISED ANSWERS TO PLAINTIFFS’ FIRST SET OF
      INTERROGATORIES AND ANSWERS TO PLAINTIFFS’ SECOND SET OF
                          INTERROGATORIES

        Defendants Bean LLC a/k/a Fusion GPS and Glenn Simpson hereby revise their response

to Plaintiffs’ first set of interrogatories, and answer Plaintiffs’ second set of interrogatories, as set

forth below.

        (a) The information in these Answers is not based solely on the knowledge of the executing

party, but includes the knowledge of the executing party’s agents, representatives and attorneys

unless privileged.

        (b) The word usage and sentence structure are those of the attorney and do not purport to

be the exact language of the executing party.

        (c) The disclosure of any documents or information does not constitute an admission by

Defendants that such documents or information are relevant to the Action or admissible in

evidence.




                                                   1
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 101 of 191




                                            ANSWERS

       1.     Other than litigation counsel of record in this Action, identify the individuals
who provided the answers to these Interrogatories or contributed information used in
answering these Interrogatories. If more than one person provided the answers or
information, identify each individual person, state whether he or she answered or
contributed information used in answering specific Interrogatories—identify those
Interrogatories, and explain specifically what information was contributed by each person
to each answer.

        ANSWER: The following individuals contributed information to these Answers: Glenn
        Simpson, Peter Fritsch, Jake Berkowitz, and Laura Seago.

       2.     With regard to the individuals you identified in Part 1 of your Initial
Disclosures, dated September 25, 2019, describe the specific subjects on which such
individuals are likely to have information relevant to the subject matter of this Action.

        ANSWER: Objection. Defendants object because this Interrogatory is vague, overly
        broad, and not proportional to the needs of the case, because it seeks information that is
        not relevant to any party’s claim or defense in this action. Rule 26(b)(1) limits the scope of
        discovery to matters that are “relevant to any party’s claim or defense and proportional to
        the needs of the case,” whereas this Interrogatory seeks information “relevant to the subject
        matter of this Action,” which is broader than the scope permitted by Rule 26(b)(1).
        Defendants object to the term “you.” Plaintiffs’ definition of “you” includes “persons or
        entities acting . . . in concert with” the Defendants, but information in the possession,
        custody, or control of persons or entities acting “in concert with” the Defendants is not in
        Defendants’ possession, custody, or control and the Defendants therefore cannot provide
        that information. Defendants also object because this Interrogatory calls for a response that
        is more suitable to a deposition. Additionally, Defendants are not aware of all subjects on
        which these individuals are likely to have information.

        With respect to the non-objectionable portion of the Interrogatory, Defendants, based on
        what they know today, identify the following specific subjects on which the individuals
        identified in Part 1 of their amended initial disclosures, dated May 18, 2020, are likely to
        have information that is relevant to any party’s claim or defense:

 Name                          Subject Matter

 Glenn Simpson                 Full knowledge of dispute

 Peter Fritsch                 Full knowledge of dispute

 Jake Berkowitz                Full knowledge of dispute

 Jason Felch                   Full knowledge of dispute

 Petr Aven                     Full knowledge of dispute

                                                  2
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 102 of 191




Mikhail Fridman              Full knowledge of dispute

German Khan                  Full knowledge of dispute

Corporate representative     All entities affiliated with Alfa; Alfa’s ties to the Kremlin and
of Alfa Group                Vladimir Putin; Alfa’s investments in U.S. companies; Plaintiffs’
                             access to Alfa public relations staff; events related to topics in CIR
                             112; any connections or communications between a server linked to
                             the Trump Organization and Alfa server(s)

Alfa Fellowship Program      Relevant conduct of Plaintiffs; Plaintiffs’ communications,
corporate representative     positions, and statements concerning U.S. politics, U.S. non-profits
                             and foundations, the presidential election, the Trump Organization;
                             Plaintiffs’ wealth and notoriety; Plaintiffs’ interactions with the
                             media; Plaintiffs’ roles in the business world; Plaintiffs’ donations
                             to charitable organizations and foundations; Plaintiffs’ public
                             relations activities in the United States

Representative of            Plaintiffs’ roles in the business world; Plaintiffs’ access to public
Amsterdam Trade Bank         relations staff; Plaintiffs’ communications and statements regarding
                             relationships with the Kremlin/Putin; Plaintiffs’ wealth and
                             notoriety

Corporate representative     Relevant conduct of Plaintiffs; Plaintiffs’ roles in the business
of APCO                      world; Plaintiffs’ control of Alfa; Plaintiffs’ access to public
                             relations staff; Plaintiffs’ relationships with the Kremlin/Putin


Howard Ash                   Plaintiffs’ investments in the U.S.; Plaintiffs’ roles in the business
                             world; Plaintiffs’ control of Alfa


Anders Aslund                Relevant conduct of Plaintiffs, including Plaintiffs’ investments in
                             the United States; Plaintiffs’ communications, positions, and
                             statements concerning U.S. politics, U.S. non-profits and
                             foundations, the presidential election, the Trump Organization;
                             Plaintiffs’ wealth and notoriety; Plaintiffs’ interactions with the
                             media; Plaintiffs’ roles in the business world; Plaintiffs’ donations
                             to charitable organizations and foundations; Plaintiffs’ public
                             relations activities in the United States

Representative of Atlantic   Relevant conduct of Plaintiffs; speeches by Plaintiffs at Atlantic
Council                      Council events; Plaintiffs’ meetings with US officials;
                             contributions by Plaintiffs to Atlantic Council; Plaintiffs as public
                             figures; Plaintiffs’ public relations activities in the United States;



                                               3
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 103 of 191




                           Plaintiffs’ lobbying efforts in the United States and abroad;
                           relationship between Plaintiffs and Kremlin/Putin

James A. Baker III         Plaintiffs’ notoriety; Plaintiffs’ communications, positions, and
                           statements concerning U.S. politics, U.S. non-profits and
                           foundations; Plaintiffs’ roles in the business world; Plaintiffs’
                           public relations activities in the United States

James Baker                Relevant conduct of David Corn and Chris Steele; Recipients of
                           CIR 112; Research related to matters in CIR 112; events related to
                           topics in CIR 112; delivery of CIR 112; Russian interference in
                           and/or influence on U.S. policy and/or U.S. politics; Russian
                           interference in and/or influence on U.S. elections; FBI’s knowledge
                           of CIR 112; Government investigations into Russian interference in
                           U.S. politics, elections, and policy

Mike Baker                 Plaintiffs’ investments in the United States; Plaintiffs’ roles in the
                           business world; Plaintiffs’ interactions with the media; Plaintiffs’
                           involvement in Alfa dispute with IPOC; Plaintiffs’ public relations
                           activities in the United States

Gov. Haley Barbour         Plaintiffs’ lobbying efforts in the U.S. and abroad; Plaintiffs’
                           interactions with the media; Plaintiffs’ public relations activities in
                           the United States; Plaintiffs’ and Alfa’s roles in the business world

Edward Baumgartner         Relevant conduct of Plaintiffs; Plaintiffs’ roles in the business
                           world; Plaintiffs’ ties, communications, meetings, and relations
                           with the Kremlin, Vladimir Putin, and those representing them or
                           acting on their behalf; Alfa, including entities affiliated with Alfa;
                           Alfa’s ties to the Kremlin and Vladimir Putin; Alfa’s investments
                           in U.S. companies; research related to matters in CIR 112

Ken Bensinger              Relevant conduct of Buzzfeed; recipients of CIR 112; delivery of
                           CIR 112


Corporate representative   Plaintiffs’ lobbying efforts in the U.S. and abroad; Plaintiffs’
of BGR                     interactions with the media; Plaintiffs’ public relations activities in
                           the United States


Jeffrey Birnbaum           Plaintiffs’ lobbying efforts in the U.S. and abroad; Plaintiffs’
                           interactions with the media; Plaintiffs’ public relations activities in
                           the United States

Sir Leonard Blavatnik      Plaintiffs’ roles in the business world; Plaintiffs’ access to public
                           relations staff; Plaintiffs’ communications and statements regarding
                           relationships with the Kremlin/Putin; Plaintiffs’ wealth and
                                              4
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 104 of 191




                           notoriety; Plaintiffs’ investments in the United States; Plaintiffs’
                           ties, communications, meetings, and relations with the Kremlin,
                           Vladimir Putin, and those representing them or acting on their
                           behalf; Plaintiffs’ accumulation of wealth

Corporate representative   Relevant conduct of Plaintiffs, Alfa; Plaintiffs’ roles in the business
for BP                     world; events related to topics in CIR 112; Plaintiffs’ notoriety;
                           Plaintiffs’ relationships with the Kremlin/Putin


Christopher Brose          recipients of CIR 112, delivery of CIR 112



Nicholas Burgess           Plaintiffs’ roles in the business world; Plaintiffs’ control of Alfa



William J. Burns           Plaintiffs’ interactions with the Carnegie Endowment for
                           International Peace; Plaintiffs’ relationship with the Kremlin/Putin

Chris Burrows              Relevant conduct of Orbis and Christopher Steele; Christopher
                           Steele, including his experience, work, process, and engagement by
                           Defendants

Richard Burt               Public relations and lobbying efforts of Plaintiffs in the US and
                           abroad; Plaintiffs’ visits to the White House and contacts with
                           White House officials; relevant conduct of Plaintiffs; Plaintiffs’
                           investments in the US; Plaintiffs’ interactions with the media;
                           Plaintiffs’ roles in the business world; Plaintiffs’ ties,
                           communications, meetings, and relations with the Kremlin,
                           Vladimir Putin, and those representing them or acting on their
                           behalf; Plaintiffs’ wealth and notoriety; Plaintiffs’ communications,
                           positions, and statements concerning U.S. politics, U.S. non-profits
                           and foundations, the presidential election, the Trump
                           Organization; Plaintiffs’ contacts with the Trump Organization, the
                           Trump Campaign, and the Trump
                           Administration; Russian interference in and/or influence on U.S
                           policy and/or in U.S. elections; Alfa’s relevant conduct, including
                           all entities affiliated with Alfa, Alfa’s ties to the Kremlin and
                           Vladimir Putin, and Alfa’s investments in U.S. companies


Fred Burton                Relevant conduct of Plaintiffs and Alfa; Plaintiffs’ ties,
                           communications, meetings, and relations with the Kremlin,
                           Vladimir Putin, and those representing them or acting on their
                           behalf

                                             5
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 105 of 191




Groslyn Burton              Plaintiffs’ visits to the White House and contacts with White House
                            officials

Jean Camp                   Relevant conduct of Alfa and the Plaintiffs concerning Alfa servers



Corporate representative    Plaintiffs’ and Alfa’s interactions with Carnegie Endowment for
of Carnegie Endowment       International Peace; Plaintiffs’ donations to charitable
for International Peace     organizations and foundations



Charlie Carr                Relevant conduct of Plaintiffs and Alfa; Plaintiffs’ and Alfa’s
                            relationship with the Kremlin/Putin; Plaintiffs as public figures


Representative of Center    Plaintiffs’ ties, communications, meetings, and relations with the
for the National Interest   Kremlin, Vladimir Putin, and those representing them or acting on
                            their behalf; Plaintiffs’ communications, positions, and statements
                            concerning U.S. politics; U.S. non-profits and foundations; the
                            presidential election; the Trump Organization; Government
                            investigations into Russian interference in U.S. politics, elections,
                            and policy

Representative of Chabad    Plaintiffs contacts with Chabad House; Plaintiffs’ donations to
House at Harvard            charitable organizations and foundations



Jim Cobery                  Plaintiffs’ donations to charitable organizations and foundations;
                            Plaintiffs’ involvement with the Genesis Prize Foundation


James Comey                 Relevant conduct of Plaintiffs, Alfa; FBI’s knowledge of CIR 112;
                            Government investigations into Russian interference in U.S.
                            politics, elections, and policy; Russian interference in U.S.
                            elections; Russian interference in and/or influence on U.S policy;
                            Russian interference in and/or influence on U.S. politics

Council on Foreign          Plaintiffs’ donations to charitable organizations and foundations;
Relations                   Plaintiffs’ roles in the business world; Plaintiffs’ notoriety;
                            Plaintiffs’ communications, positions, and statements concerning
                            U.S. politics, US-Russian policy, U.S. non-profits and foundations;
                            Plaintiffs’ foreign policy experience


                                              6
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 106 of 191




Jonathan Davis               Relevant conduct of Plaintiffs, including business roles,
                             transactions, notoriety; relevant conduct and transactions of Alfa;
                             events related to topics in CIR 112

Representative of the U.S.   Relevant conduct of Plaintiffs, Alfa; FBI’s knowledge of CIR 112;
Department of Justice        Government investigations into Russian interference in U.S.
                             politics, elections, and policy; Russian interference in U.S.
                             elections; Russian interference in and/or influence on U.S policy;
                             Russian interference in and/or influence on U.S. politics

Dimitry Dikman               Relevant conduct of Plaintiffs; Plaintiffs’ creation and involvement
                             in Genesis Philanthropy Group; Plaintiffs’ donations to charitable
                             organizations and foundations; Plaintiffs’ involvement with the
                             Genesis Prize Foundation

Jill Dougherty               Relations between Plaintiffs and the media



Robert Dudley                Relevant conduct of Plaintiffs, including business roles,
                             transactions, notoriety; relevant conduct and transactions of Alfa;
                             events related to topics in CIR 112

David Edwards                Relevant conduct of Plaintiffs, including business roles,
                             transactions, notoriety; relevant conduct and transactions of Alfa;
                             events related to topics in CIR 112

Maria Faasen (née Putin)     Relevant conduct of Plaintiffs and Alfa; Plaintiffs’ relations with
                             Vladimir Putin and family


Representative of the U.S.   Relevant conduct of Plaintiffs, Alfa; FBI’s knowledge of CIR 112;
Federal Bureau of            Government investigations into Russian interference in U.S.
Investigation                politics, elections, and policy; Russian interference in U.S.
                             elections; Russian interference in and/or influence on U.S policy;
                             Russian interference in and/or influence on U.S. politics

Jeffrey W. Ferguson          Plaintiffs’ investment in the United States; publication of such
                             investment


Oleg Firer                   Plaintiffs’ investments in the U.S.; Plaintiffs as public figures;
                             Plaintiffs’ control of Alfa


Michael Froman               Plaintiffs’ relationships with the Kremlin/Putin; Plaintiffs’
                             communications, positions, and statements regarding foreign
                             policy; Plaintiffs’ public relations and lobbying efforts in the U.S.

                                               7
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 107 of 191




                       and abroad; Plaintiffs’ ties, communications, meetings, and
                       relations with the Kremlin, Vladimir Putin, and those representing
                       them or acting on their behalf

Mark Galeotti          Plaintiffs’ relationship with the Kremlin/Putin; relationships
                       between Russian oligarchs and the Kremlin/Putin; influence of
                       Russian oligarchs on the Kremlin/Putin; corruption in Russia; the
                       privatisation of Russia

Toby Gati              Relevant conduct of Plaintiffs, including Plaintiffs’ investments in
                       the United States; Plaintiffs’ communications, positions, and
                       statements concerning U.S. politics, U.S. non-profits and
                       foundations; Plaintiffs’ wealth and notoriety; Plaintiffs’ interactions
                       with the media; Plaintiffs as public figures; Plaintiffs’ public
                       relations activities in the United States; relationships between
                       Russian oligarchs and the Kremlin/Putin

Gennady Gazin          Relevant conduct of Plaintiffs; Plaintiffs’ creation and involvement
                       in Genesis Philanthropy Group; Plaintiffs’ donations to charitable
                       organizations and foundations; Plaintiffs’ involvement with the
                       Genesis Prize Foundation

Genesis Philanthropy   Relevant conduct of Plaintiffs; Plaintiffs’ creation and involvement
Group corporate        in Genesis Philanthropy Group; Plaintiffs’ donations to charitable
representative         organizations and foundations; Plaintiffs’ involvement with the
                       Genesis Prize Foundation


Thomas W. Gilligan     Relevant conduct of Plaintiffs and Alfa; Plaintiffs’ donations to
                       charitable organizations and foundations

Jose Grinda Gonzalez   Investigations into alleged illegal transactions by Mikhail Fridman

Oleg Govorun           Relevant conduct of Plaintiffs, Alfa, Putin, Kremlin; events related
                       to topics in CIR 112


David Grenker          Relevant conduct of Plaintiffs, including business roles,
                       transactions, notoriety; relevant conduct and transactions of Alfa;
                       events related to topics in CIR 112

Steven Hall            Relationship between Plaintiffs and Kremlin/Putin



John Halsted           Relevant conduct of Mikhail Fridman; national security concerns
                       regarding investment by Mikhail Fridman


                                         8
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 108 of 191




Andrew Hayes               Public relations activities of Plaintiffs; Plaintiffs as public figures;
                           Plaintiffs’ interactions with the media;



Fred Hiatt                 Plaintiffs’ relations with the media; communications with Plaintiffs
                           and their media representatives; knowledge of Plaintiffs’ media
                           representatives

David Higgins              Relevant conduct of Plaintiffs, including business roles,
                           transactions, notoriety; relevant conduct and transactions of Alfa;
                           events related to topics in CIR 112

Representative of          Public relations activities of Plaintiffs; Plaintiffs as public figures;
Hill+Knowlton Strategies   Plaintiffs’ interactions with the media;

Daniel Hoffman             Oligarchs and their ties to the Kremlin; relevant conduct of Alfa
                           and Plaintiffs; Plaintiffs’ ties, communications, meetings, and
                           relations with the Kremlin, Vladimir Putin, and those representing
                           them or acting on their behalf

Karl V. Hopkins            Relevant conduct of Plaintiffs; speeches by Plaintiffs at Atlantic
                           Council events; Plaintiffs’ meetings with US officials;
                           contributions by Plaintiffs to Atlantic Council; Plaintiffs as public
                           figures; Plaintiffs’ public relations activities in the United States;
                           Plaintiffs’ lobbying efforts in the United States and abroad;
                           relationship between Plaintiffs and Kremlin/Putin

Matthias Horbach           Relevant conduct of Plaintiffs, including business roles,
                           transactions, notoriety; relevant conduct and transactions of Alfa;
                           events related to topics in CIR 112; Plaintiffs as public figures

Robert Hormats             Meetings with Plaintiffs; communications and their representatives;
                           relationship between Plaintiffs and US government officials


Corporate representative   Public relations activities of Plaintiffs; Plaintiffs as public figures;
of Hudson Sandler          Plaintiffs’ interactions with the media;



David Ignatius             Plaintiffs’ relations with the media; communications with Plaintiffs
                           and their media representatives; knowledge of Plaintiffs’ media
                           representatives; relationship between Plaintiffs and Kremlin/Putin



                                              9
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 109 of 191




Andrey Illiaronov          Relationship between Plaintiffs and Kremlin/Putin; Plaintiffs’
                           public appearances; Plaintiffs’ and Alfa’s business tactics;
                           Plaintiffs as public figures

Carl Jenkins               Plaintiffs’ roles in the business world; Plaintiffs’ notoriety;
                           Plaintiffs’ business tactics; Plaintiffs’ dispute with IPOC

Ryan Junck                 Plaintiffs’ relationships with the Kremlin/Putin; Plaintiffs’
                           communications, positions, and statements regarding foreign
                           policy; Plaintiffs’ public relations and lobbying efforts in the U.S.
                           and abroad; Plaintiffs’ ties, communications, meetings, and
                           relations with the Kremlin, Vladimir Putin, and those representing
                           them or acting on their behalf

Adrian Karatnycky          Lobbying on behalf of Plaintiffs and Alfa; Plaintiffs’ relations with
                           the media and US government officials; access to public relations




Kennan Institute           Plaintiffs’ interactions with the media; Plaintiffs’ wealth and
Corporate Representative   notoriety; Plaintiffs’ donations to charitable organizations and
                           foundations; Plaintiffs’ investments in the United States; Plaintiffs
                           as public figures; Plaintiffs’ public relations activities in the United
                           States; Plaintiffs’ lobbying efforts in the United States and abroad

Fred Kempe                 Relevant conduct of Plaintiffs; speeches by Plaintiffs at Atlantic
                           Council events; Plaintiffs’ meetings with US officials;
                           contributions by Plaintiffs to Atlantic Council; Plaintiffs as public
                           figures; Plaintiffs’ public relations activities in the United States;
                           Plaintiffs’ lobbying efforts in the United States and abroad;
                           relationship between Plaintiffs and Kremlin/Putin



Alexa King                 Communications between Plaintiffs/Alfa and the Trump
                           Campaign/Trump Organization

Corporate representative   Relevant conduct of Plaintiffs, including business roles,
of Kirkland & Ellis LLP    transactions, notoriety; relevant conduct and transactions of Alfa;
                           events related to topics in CIR 112; Plaintiffs as public figures


Denis Klimentchenko        Plaintiffs’ control of Alfa; TNK-BP transaction; Plaintiffs’
                           transactions and their relationship with the Kremlin/Putin; favors
                           exchanged between Putin and Plaintiffs



                                             10
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 110 of 191




Alex Knaster               Relevant conduct of Mikhail Fridman; national security concerns
                           regarding investment by Mikhail Fridman


Yuri Koshkin               Relevant conduct of Plaintiffs and Alfa; Plaintiffs’ ties,
                           communications, meetings, and relations with the Kremlin,
                           Vladimir Putin, and those representing them or acting on their
                           behalf

Robert Kraft               Plaintiffs’ donations to charitable organizations and foundations;
                           Plaintiffs’ involvement with the Genesis Prize Foundation;

David Kramer               Delivery and receipt of CIR 112; privileged publication



Corporate representative   Plaintiffs’ roles in the business world; Plaintiffs’ notoriety;
of Kroll                   Plaintiffs’ business tactics; Plaintiffs’ dispute with IPOC;
                           Defendants’ background knowledge of Alfa and the Plaintiffs;
                           Plaintiffs’ and Alfa’s relationship with the Kremlin/Putin

Jeremy M. Kroll            Plaintiffs’ roles in the business world; Plaintiffs’ notoriety;
                           Plaintiffs’ business tactics; Plaintiffs’ dispute with IPOC;
                           Defendants’ background knowledge of Alfa and the Plaintiffs;
                           Plaintiffs’ and Alfa’s relationship with the Kremlin/Putin

Jules B. Kroll             Plaintiffs’ roles in the business world; Plaintiffs’ notoriety;
                           Plaintiffs’ business tactics; Plaintiffs’ dispute with IPOC;
                           Defendants’ background knowledge of Alfa and the Plaintiffs;
                           Plaintiffs’ and Alfa’s relationship with the Kremlin/Putin

Simon Kukes                Plaintiffs’ roles in the business world; Plaintiffs’ notoriety;
                           Plaintiffs’ business tactics; Plaintiffs’ ties, communications,
                           meetings, and relations with the Kremlin, Vladimir Putin, and those
                           representing them or acting on their behalf


Josh Kushner               Plaintiffs’ investments in the U.S.; Plaintiffs’ wealth and notoriety;
                           Plaintiffs’ roles in the business world

James C. Langdon Jr.       Plaintiffs’ roles in the business world; Plaintiffs’ control of Alfa;
                           Plaintiffs’ business tactics


Amb. Ronald Lauder         Plaintiffs’ donations to charitable organizations and foundations;
                           Plaintiffs’ public relations activities in the United States; Plaintiffs’



                                             11
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 111 of 191




                           lobbying efforts in the United States and abroad; Plaintiffs’
                           interactions with the media

Vladimir Lechtman          Relevant conduct of Plaintiffs regarding creation of LetterOne;
                           Plaintiffs’ control of Alfa


Eric Lichtblau             Receipt and delivery of CIR 112



David Lipton               Relevant conduct of Plaintiffs; Plaintiffs’ public relations activities
                           in the United States; Plaintiffs’ lobbying efforts in the United States
                           and abroad; Plaintiffs’ interactions with the media; Plaintiffs’ roles
                           in the business world


Mark MacDougall            Plaintiffs’ relationship with the Kremlin; Plaintiffs’ notoriety;
                           Plaintiffs’ conduct regarding the IPOC dispute; Defendants’
                           knowledge of Plaintiffs; Plaintiffs’ use of Kroll



Maria Mammina              Relevant conduct of Plaintiffs; Plaintiffs’ communications,
                           positions, and statements concerning U.S. politics, U.S. non-profits
                           and foundations, the presidential election, the Trump Organization;
                           Plaintiffs’ wealth and notoriety; Plaintiffs’ interactions with the
                           media; Plaintiffs’ roles in the business world; Plaintiffs’ donations
                           to charitable organizations and foundations; Plaintiffs’ public
                           relations activities in the United States

Kevin Mandia               Any connections or communications between a server linked to the
                           Trump Organization and Alfa server(s)


Corporate representative   Any connections or communications between a server linked to the
of Mandiant                Trump Organization and Alfa server(s)



Peter Martelli             Relevant conduct of Plaintiffs, including business roles,
                           transactions, notoriety; relevant conduct and transactions of Alfa;
                           events related to topics in CIR 112

Andrew McCabe              Relevant conduct of Plaintiffs, Alfa; FBI’s knowledge of CIR 112;
                           Government investigations into Russian interference in U.S.
                           politics, elections, and policy; Russian interference in U.S.


                                             12
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 112 of 191




                           elections; Russian interference in and/or influence on U.S policy;
                           Russian interference in and/or influence on U.S. politics

Michael McFaul             Plaintiffs’ relationships with the Kremlin/Putin; Plaintiffs’
                           communications, positions, and statements regarding foreign
                           policy; Plaintiffs’ public relations and lobbying efforts in the U.S.
                           and abroad; Plaintiffs’ ties, communications, meetings, and
                           relations with the Kremlin, Vladimir Putin, and those representing
                           them or acting on their behalf
Joy McGrath                Relevant conduct of Petr Aven; Aven’s communications, positions,
                           and statements concerning U.S. politics, U.S. non-profits and
                           foundations, the presidential election, the Trump Organization;
                           Aven’s wealth and notoriety; Aven’s donations to charitable
                           organizations and foundations; Plaintiffs’ public relations activities
                           in the United States

Corporate representative   Public relations and lobbying efforts of Plaintiffs in the US and
of McLarty Associates      abroad; Plaintiffs’ visits to the White House and contacts with
                           White House officials; relevant conduct of Plaintiffs; Plaintiffs’
                           investments in the US; Plaintiffs’ interactions with the media;
                           Plaintiffs’ roles in the business world; Plaintiffs’ ties,
                           communications, meetings, and relations with the Kremlin,
                           Vladimir Putin, and those representing them or acting on their
                           behalf; Plaintiffs’ wealth and notoriety; Plaintiffs’ communications,
                           positions, and statements concerning U.S. politics, U.S. non-profits
                           and foundations, the presidential election, the Trump
                           Organization; Plaintiffs’ contacts with the Trump Organization, the
                           Trump Campaign, and the Trump
                           Administration; Russian interference in and/or influence on U.S
                           policy and/or in U.S. elections; Alfa’s relevant conduct, including
                           all entities affiliated with Alfa, Alfa’s ties to the Kremlin and
                           Vladimir Putin, and Alfa’s investments in U.S. companies


Ed Mermelstein             Public relations and lobbying efforts of Plaintiffs in the US and
                           abroad; Plaintiffs’ investments in the US; Plaintiffs’ interactions
                           with the media; Plaintiffs’ roles in the business world;
                           Plaintiffs’ communications, positions, and statements concerning
                           U.S. politics, U.S. non-profits and foundations, the presidential
                           election, the Trump
                           Organization; Alfa’s relevant conduct, including all entities
                           affiliated with Alfa, Alfa’s ties to the Kremlin and Vladimir Putin,
                           and Alfa’s investments in U.S. companies
Clark R. Moore             Plaintiffs as public figures; Plaintiffs’ notoriety; Plaintiffs’ business
                           tactics; Plaintiffs’ ties, communications, meetings, and relations



                                             13
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 113 of 191




                             with the Kremlin, Vladimir Putin, and those representing them or
                             acting on their behalf

Alejandro Moreno             Relationship between Plaintiffs and Kremlin/Putin



Michael Movsovich            Relevant conduct of Plaintiffs, including business roles,
                             transactions, notoriety; relevant conduct and transactions of Alfa;
                             events related to topics in CIR 112; Plaintiffs as public figures

Myrmidon Group LLC           Lobbying on behalf of Plaintiffs and Alfa; Plaintiffs’ relations with
corporate representative     the media and US government officials; access to public relations



Corporate representative     Public relations and lobbying efforts of Plaintiffs in the US and
of Neue Galerie              abroad; Plaintiffs’ investments in the US; Plaintiffs’ interactions
                             with the media; Plaintiffs’ donations to the Neue Galerie




Corporate representative     Receipt and delivery of CIR 112
of the New York Times



Eric Nitcher                 Relevant conduct of Plaintiffs, including business roles,
                             transactions, notoriety; relevant conduct and transactions of Alfa;
                             events related to topics in CIR 112; Plaintiffs as public figures

Victoria Nuland              Relevant conduct of Plaintiffs, Alfa; Government’s receipt,
                             delivery, and knowledge of CIR 112; Government investigations
                             into Russian interference in US politics, elections, and policy;
                             Russian interference in US elections; Russian interference in and/or
                             influence on US policy; Russian interference in and/or influence on
                             US politics; communications with Plaintiffs; Plaintiffs’
                             communications and relationships with US government officials

Representative of the U.S.   Relationships, ties, or communications between Plaintiffs and
Office of Foreign Assets     Vladimir Putin and/or the Kremlin; relevant conduct of oligarchs
Control (OFAC)               and Putin; sanctions on Russian oligarchs and businesses



Richard Palmer               Plaintiffs as public figures; Plaintiffs’ notoriety; Plaintiffs’ business
                             tactics; Plaintiffs’ ties, communications, meetings, and relations

                                               14
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 114 of 191




                              with the Kremlin, Vladimir Putin, and those representing them or
                              acting on their behalf; Alfa’s business tactics; Alfa’s ties,
                              communications, and relations with the Kremlin, Vladimir Putin,
                              and those representing them or acting on their behalf; events related
                              to topics in CIR 112

Javier Perez Dolset           Relevant conduct of Plaintiff Mikhail Fridman and Alfa entities;



The Peter G. Peterson         Plaintiffs’ donations to charitable organizations and foundations;
Institute for International   Plaintiffs’ roles in the business world; Plaintiffs’ notoriety;
Economics corporate           Plaintiffs’ communications, positions, and statements concerning
representative                U.S. politics; U.S. non-profits and foundations



Stan Polovets                 Public relations and lobbying efforts of Plaintiffs in the US and
                              abroad; Plaintiffs’ visits to the White House and contacts with
                              White House officials; relevant conduct of Plaintiffs; Plaintiffs’
                              investments in the US; Plaintiffs’ interactions with the media;
                              Plaintiffs’ roles in the business world; Plaintiffs’ ties,
                              communications, meetings, and relations with the Kremlin,
                              Vladimir Putin, and those representing them or acting on their
                              behalf; Plaintiffs’ wealth and notoriety; Plaintiffs’ communications,
                              positions, and statements concerning U.S. politics, U.S. non-profits
                              and foundations, the presidential election, the Trump
                              Organization; Plaintiffs’ contacts with the Trump Organization, the
                              Trump Campaign, and the Trump
                              Administration; Russian interference in and/or influence on U.S
                              policy and/or in U.S. elections; Alfa’s relevant conduct, including
                              all entities affiliated with Alfa, Alfa’s ties to the Kremlin and
                              Vladimir Putin, and Alfa’s investments in U.S. companies


Adam Posen                    Plaintiffs’ donations to charitable organizations and foundations;
                              Plaintiffs’ roles in the business world; Plaintiffs’ notoriety;
                              Plaintiffs’ communications, positions, and statements concerning
                              U.S. politics, U.S. non-profits and foundations

Bill Priestap                 Relevant conduct of Plaintiffs, Alfa; FBI’s knowledge of CIR 112;
                              Government investigations into Russian interference in U.S.
                              politics, elections, and policy; Russian interference in U.S.
                              elections; Russian interference in and/or influence on U.S policy;
                              Russian interference in and/or influence on U.S. politics



                                               15
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 115 of 191




Vladimir Putin        Full knowledge of dispute; events described in CIR 112;



Stephen Rademaker     Plaintiffs’ lobbying efforts in the U.S. and abroad; Plaintiffs’
                      interactions with the media; Plaintiffs’ public relations activities in
                      the United States; Plaintiffs’ and Alfa’s roles in the business world

Rand Corporation      Plaintiffs’ donations to charitable organizations and foundations;
                      Plaintiffs’ roles in the business world; Plaintiffs’ notoriety;
                      Plaintiffs’ communications, positions, and statements concerning
                      U.S. politics, US-Russian policy, U.S. non-profits and foundations;
                      Plaintiffs’ foreign policy experience

Tom Reed              Plaintiffs’ roles in the business world; Plaintiffs as public figures;
                      Plaintiffs’ control of Alfa; Plaintiffs’ business tactics


Alexey Reznikovich    Relationship between Plaintiffs and Kremlin/Putin; Plaintiffs’
                      control of Alfa; Plaintiffs’ corrupt and criminal activity


Ed Rogers             Plaintiffs’ lobbying efforts in the U.S. and abroad; Plaintiffs’
                      interactions with the media; Plaintiffs’ public relations activities in
                      the United States; Plaintiffs’ and Alfa’s roles in the business world

Mathew Rojansky       Plaintiffs’ interactions with the media; Plaintiffs’ wealth and
                      notoriety; Plaintiffs’ donations to charitable organizations and
                      foundations; Plaintiffs’ investments in the United States; Plaintiffs’
                      roles in the business world; Plaintiffs’ public relations activities in
                      the United States; Plaintiffs’ lobbying efforts in the United States
                      and abroad

Jack Rosen            Relevant conduct of Fridman; Fridman’s efforts to invest in US real
                      estate


Laura Rosenberger     Plaintiffs’ relationships with the Kremlin/Putin; Plaintiffs’
                      communications, positions, and statements regarding foreign
                      policy; Plaintiffs’ public relations and lobbying efforts in the U.S.
                      and abroad; Plaintiffs’ ties, communications, meetings, and
                      relations with the Kremlin, Vladimir Putin, and those representing
                      them or acting on their behalf

David M. Rubenstein   Plaintiffs’ investments in the United States; Plaintiffs’ wealth and
                      notoriety



                                        16
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 116 of 191




Ilia Salita            Relevant conduct of Plaintiffs; Plaintiffs’ creation and involvement
                       in Genesis Philanthropy Group; Plaintiffs’ donations to charitable
                       organizations and foundations; Plaintiffs’ involvement with the
                       Genesis Prize Foundation; Plaintiffs’ public appearances



Peter Salovey          Relevant conduct of Petr Aven; Aven’s communications, positions,
                       and statements concerning U.S. politics, U.S. non-profits and
                       foundations, the presidential election, the Trump Organization;
                       Aven’s wealth and notoriety; Aven’s donations to charitable
                       organizations and foundations; Plaintiffs’ public relations activities
                       in the United States

Natan Sharansky        Relevant conduct of Plaintiffs; Plaintiffs’ creation and involvement
                       in Genesis Philanthropy Group; Plaintiffs’ donations to charitable
                       organizations and foundations; Plaintiffs’ involvement with the
                       Genesis Prize Foundation; Plaintiffs’ public appearances



                       Plaintiffs’ ties, communications, meetings, and relations with the
                       Kremlin, Vladimir Putin, and those representing them or acting on
Dimitri Simes          their behalf; Plaintiffs’ communications, positions, and statements
                       concerning U.S. politics; U.S. non-profits and foundations; the
                       presidential election; the Trump Organization; Government
                       investigations into Russian interference in U.S. politics, elections,
                       and policy

Scott V. Simpson       Plaintiffs’ corrupt and criminal activity; Plaintiff’s control of Alfa

Ben Smith              Relevant conduct of Buzzfeed, recipients of CIR 112; delivery of
                       CIR 112


Jill W. Smith          Relevant conduct of Plaintiffs; Plaintiffs’ creation and involvement
                       in Genesis Philanthropy Group; Plaintiffs’ donations to charitable
                       organizations and foundations; Plaintiffs’ involvement with the
                       Genesis Prize Foundation; Plaintiffs’ public appearances



Christopher Steele     Experience, work, process, and engagement by Defendants; his
                       communications with the FBI, Senator John McCain, the U.S.
                       Department of Justice, and other governmental agencies and
                       officials; CIR 112, including recipients of CIR 112, research related



                                         17
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 117 of 191




                            to matters in CIR 112, events related to topics in CIR 112, and
                            delivery of CIR 112

Corporate representative    Any connections or communications between a server linked to the
of Stroz Freidberg          Trump Organization and Alfa server(s)



Bernard Sucher              Alfa, including all entities affiliated with Alfa, Alfa’s ties to the
                            Kremlin and Vladimir Putin, and Alfa’s investments in U.S.
                            companies; Plaintiffs’ ties, communications, meetings, and
                            relations with the Kremlin, Vladimir Putin, and those representing
                            them or acting on their behalf; Plaintiffs’ roles in the business
                            world

Lawrence Summers            Communications with Plaintiffs; relations and communications
                            between Plaintiffs and US government officials; meetings between
                            Plaintiffs and US Government Officials; Plaintiffs’ experience with
                            foreign policy; privatization of Russia

Vladislav Surkov            Plaintiffs’ ties, communications, meetings, and relations with the
                            Kremlin, Vladimir Putin, and those representing them or acting on
                            their behalf; events related to topics in CIR 112; Russian
                            interference in and/or influence on U.S. politics, elections, and/or
                            policy; any connections or communications between a server linked
                            to the Trump Organization; Alfa’s ties to the Kremlin and Vladimir
                            Putin, on and Alfa server(s)


Marc Tessier-Lavigne        Relevant conduct of Plaintiffs and Alfa; Plaintiffs’ donations to
                            charitable organizations and foundations


Representative of Trident   Relevant conduct of Plaintiffs and Alfa; Plaintiffs’ ties,
Group, LLC                  communications, meetings, and relations with the Kremlin,
                            Vladimir Putin, and those representing them or acting on their
                            behalf

Pranav L. Trivedi           Relevant conduct of Plaintiffs, including business roles,
                            transactions, notoriety; relevant conduct and transactions of Alfa;
                            events related to topics in CIR 112

Representative of Trump     Plaintiffs’ communications, positions, and statements concerning
Organization                U.S. politics; U.S. non-profits and foundations; the presidential
                            election; the Trump Organization; communications with the
                            Russian government


                                             18
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 118 of 191




Representative of 2016       Plaintiffs’ communications, positions, and statements concerning
Trump Presidential           U.S. politics; U.S. non-profits and foundations; the presidential
Campaign                     election; the Trump Organization; communications with the
                             Russian government



Unknown PR                   Public relations activities of Plaintiffs; Plaintiffs’ prominent roles
representatives of           in the business world; Plaintiffs’ interactions with the media
Plaintiffs



Representative of U.S.-      Plaintiffs’ ties, communications, meetings, and relations with the
Russia Business Council      Kremlin, Vladimir Putin, and those representing them or acting on
                             their behalf; Plaintiffs’ communications, positions, and statements
                             concerning U.S. politics; U.S. non-profits and foundations

Anton Vaino                  Events related to topics in CIR 112; Russian interference in and/or
                             influence on U.S policy; Plaintiffs’ investments in the United
                             States; Russian interference in and/or influence on U.S. politics;
                             Russian interference in U.S. elections; Plaintiffs’ ties,
                             communications, meetings, and relations with the Kremlin,
                             Vladimir Putin, and those representing them or acting on their
                             behalf

Corporate representative     Defendants’ research and knowledge of Alfa and Plaintiffs
of the Wall Street Journal



Celeste Wallander            Relevant conduct of Plaintiffs, Alfa; Government’s receipt,
                             delivery, and knowledge of CIR 112; Government investigations
                             into Russian interference in U.S. politics, elections, and policy;
                             Russian interference in U.S. elections; Russian interference in
                             and/or influence on U.S policy; Russian interference in and/or
                             influence on U.S. politics

Matthias Warnig              Relevant conduct of Plaintiffs, including business roles,
                             transactions, notoriety; relevant conduct and transactions of Alfa;
                             events related to topics in CIR 112; Plaintiffs’ relationships with
                             the Kremlin/Putin




                                               19
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 119 of 191




Andrew Weissman            Relevant conduct of Plaintiffs, including business roles,
                           transactions, notoriety; relevant conduct and transactions of Alfa;
                           events related to topics in CIR 112

Eric J. Wendel             Relevant conduct of Plaintiffs, including business roles,
                           transactions, notoriety; relevant conduct and transactions of Alfa;
                           events related to topics in CIR 112

Jonathan Winer             Delivery and receipt of CIR 112; privileged publication

Andrej Wolf                Relevant conduct of Plaintiffs, including business roles,
                           transactions, notoriety; relevant conduct and transactions of Alfa;
                           events related to topics in CIR 112

Curtis Wolfe               Plaintiffs’ investments in the U.S.; Plaintiffs’ roles in the business
                           world; Plaintiffs’ control of Alfa


Sir Andrew Wood            Receipt and delivery of CIR 112



Bob Wood                   Plaintiffs’ lobbying efforts in the U.S. and abroad; Plaintiffs’
                           interactions with the media; Plaintiffs’ public relations activities in
                           the United States; Plaintiffs’ and Alfa’s roles in the business world

Representative of Yale     Relevant conduct of Petr Aven; Aven’s communications, positions,
University’s President’s   and statements concerning U.S. politics, U.S. non-profits and
Council on International   foundations, the presidential election, the Trump Organization;
Activities                 Aven’s wealth and notoriety; Aven’s donations to charitable
                           organizations and foundations; Plaintiffs’ public relations activities
                           in the United States

Rabbi Hirschy Zarchi       Plaintiffs contacts with Chabad House; Plaintiffs’ donations to
                           charitable organizations and foundations



Ilya Zaslavsky             Plaintiffs’ roles in the business world; Plaintiffs’ ties,
                           communications, meetings, and relations with the Kremlin,
                           Vladimir Putin, and those representing them or acting on their
                           behalf; Alfa, including entities affiliated with Alfa; Alfa’s ties to
                           the Kremlin and Vladimir Putin; Alfa’s investments in U.S.
                           companies; research related to matters in CIR 112

Mike Zoi                   Plaintiffs’ investments in the U.S.; Plaintiffs’ roles in the business
                           world; Plaintiffs’ control of Alfa


                                             20
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 120 of 191




 Debra L. Zumwalt             Relevant conduct of Plaintiffs and Alfa; Plaintiffs’ donations to
                              charitable organizations and foundations

 Alex Van der Zwaan           Relevant conduct of German Khan; German Khan’s role in the
                              business world; German Khan’s relationship with Skadden Arps.



 US-Russia Business           Plaintiffs’ roles in the business world; Plaintiffs’ notoriety;
 Council                      Plaintiffs’ communications, positions, and statements concerning
                              U.S. politics; U.S. non-profits and foundations



      3.      Identify the custodians known to you of any documents concerning the subject
matter of the Action, along with a general description of such documents and, if known, the
documents’ location(s).

       ANSWER: Objection. Defendants object because this Interrogatory is vague, overly
       broad, and not proportional to the needs of the case, as it seeks information that is not
       relevant to any party’s claim or defense in this action. Rule 26(b)(1) limits the scope of
       discovery to matters that are “relevant to any party’s claim or defense and proportional to
       the needs of the case,” whereas this Interrogatory seeks information “concerning the
       subject matter of the Action,” which is broader than the scope permitted by Rule 26(b)(1).
       Defendants object to the term “you.” Plaintiffs’ definition of “you” includes “persons or
       entities acting . . . in concert with” the Defendants, but information in the possession,
       custody, or control of persons or entities acting “in concert with” the Defendants is not in
       Defendants’ possession, custody, or control and the Defendants therefore cannot provide
       that information.

       With respect to that portion of the Interrogatory to which Defendants do not object,
       Defendants refer Plaintiffs to Defendants’ Rule 26(a)(1) Initial Disclosures and answer that
       the individuals identified therein are likely to have documents concerning the claims and
       defenses in this action.

       In addition, the following custodians likely have documents concerning the claims and
       defenses in this action (where known, Defendants also describe the documents these
       custodians likely have): U.S. Department of Justice, including all of the agencies and
       bureaus that report thereto, e.g., the Federal Bureau of Investigation (FBI); the Office of
       the Director of National Intelligence (ODNI) and all of the members of the U.S.
       Intelligence Community that report thereto, e.g., Central Intelligence Agency (CIA) and
       National Security Agency (NSA); U.S. Senate Select Committee on Intelligence, U.S.
       Senate Judiciary Committee, U.S. House Permanent Select Committee on Intelligence, and
       U.S. House Judiciary Committee, all of which likely have documents related to their
       respective investigations into Russian interference in the 2016 U.S. presidential election,
       including testimony and documents from witnesses; U.S. Department of Treasury
       (documents related to Mikhail Fridman’s and Petr Aven’s meeting with Secretary Paulson,

                                               21
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 121 of 191




       for instance); U.S. Federal Reserve (documents concerning Alfa’s efforts to obtain U.S.
       banking licenses); U.S. Department of Commerce; U.S. Department of Energy; U.S.
       Department of State; the Committee on Foreign Investment in the United States
       (documents about national security concerns involving Plaintiffs); Center for Public
       Integrity (documents received in the course of litigation with Mikhail Fridman, Petr Aven,
       and OAO Alfa Bank); David Corn; Florida Office of Financial Regulation (documents
       concerning attempts by Plaintiffs to engage in banking activities); Norex Petroleum Ltd.
       (corrupt activities involving plaintiffs in Russia and elsewhere); Marks & Sokolov (corrupt
       activities involving Plaintiffs in Russia and elsewhere); Telenor (corrupt activities
       involving plaintiffs in Russia and elsewhere), United Nations (corrupt activities in Iraq),
       Hogan Lovells (IPOC and other matters involving Plaintiffs’ involvement in Russian
       politics); Government of the Netherlands (Plaintiffs’ involvement in corruption); Jeff
       Sessions; Vitaly Pruss and TriGlobal Strategic Ventures; Peter S. Watson and Armitage
       Associates, LC; Hoover Institution: Inventory of the David E. Hoffman papers; UK
       Financial Conduct Authority.

       Defendants do not know the location of these documents.

       4.      Identify all sources consulted by Steele and individuals who contributed to, or
assisted Steele, in connection with investigating and compiling the information in CIR 112
and the Dossier, including any employees or contractors of Orbis, intermediaries, third party
sources, or government contacts or officials.

       ANSWER: Objection. Defendants object to this Interrogatory to the extent it asks them to
       identify information concerning “the Dossier” because that calls for information that is not
       relevant to any party’s claim or defense. Specifically, because Plaintiffs claim they were
       defamed by statements in CIR 112, not by “the Dossier,” information concerning the
       sources “who contributed to, or assisted Steele” with regard to CIR reports other than CIR
       112 is not relevant to any party’s claims or defense.

       With respect to the non-objectionable portion of the Interrogatory, Defendants answer that
       they do not know the identity of Steele’s sources for CIR 112.

       5.     Identify and describe the steps that you took, methods you employed,
procedures undertaken, and/or sources you consulted (and dates thereof) to verify or
research the truth or falsity of the information contained in CIR 112 and the Dossier prior
to January 10, 2017.

       ANSWER: Objection. Defendants object to this Interrogatory on the grounds that it calls
       for information that is protected by the attorney-client and attorney work product
       privileges. Defendants object to this Interrogatory to the extent it asks them to identify
       steps taken to verify or research the information contained in “the Dossier” because that
       calls for information that is not relevant to any party’s claim or defense. Specifically,
       because Plaintiffs claim they were defamed by statements in CIR 112, not by “the Dossier,”
       methods used to verify statements in reports other than CIR 112 are not relevant.
       Defendants object to the term “you,” because Plaintiffs define “you” to include “persons
       or entities acting . . . in concert with” the Defendants, but information in the possession,

                                               22
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 122 of 191




 custody, or control of persons or entities acting “in concert with” the Defendants is not in
 Defendants’ possession, custody, or control and the Defendants therefore cannot provide
 that information.

 Regarding the non-objectionable portion of the Interrogatory, Defendants answer:

 Defendant Glenn Simpson and the principals of Defendant Bean LLC are former
 journalists and/or editors, and they applied journalistic methods and procedures to
 verifying and researching the information in CIR 112. Those methods consist primarily of
 the acquisition and review of public information, such as books and news articles,
 government records, and court filings.

 Defendants obtained CIR 112 from a trusted, experienced, and well-respected source:
 Christopher Steele, who for more than 20 years had worked in Britain’s Secret Intelligence
 Service, MI6, focusing on Russia. In the later part of his career, Mr. Steele ran the Russia
 desk at MI6 headquarters. Mr. Steele had worked with the FBI and U.S. intelligence
 services on other high profile, international investigations. In and around the time they
 received CIR 112, Defendants had conversations with Mr. Steele that covered topics such
 as the content of CIR 112, the quality of the sourcing, the competence of Mr. Steele’s team,
 the potential for misinformation, and efforts to verify the information in CIR 112.

 Defendants obtained and evaluated CIR 112 in the context of events that corresponded with
 information in CIR 112. These events occurred prior to and after Defendants’ receipt of
 CIR 112, such as news reports that were published before and after Defendants obtained
 CIR 112 and other public records, corroborating information in CIR 112 and furthering
 Defendants’ belief that the information contained in CIR 112 was credible and accurate.
 For example, Defendants had seen reporting of a server registered to the Trump
 Organization that might have been communicating almost exclusively with a server owned
 by Alfa, which Plaintiffs own and control.

 For years, Defendants had conducted extensive research on Alfa, Plaintiffs, Russian
 organized crime, Russian oligarchs, corruption in Russia, US government concerns and
 warnings about the increasing involvement of Russian oligarchs in the American economy
 and political system, foreign interference in American elections, and other related topics,
 which helped corroborate information in CIR 112. Cross-checking the information in CIR
 112 against publicly available records, Defendants found material that supported CIR 112
 and found nothing to contradict it.

 Defendants, and in particular Defendant Glenn Simpson, have extensive knowledge and
 expertise on Alfa, Russia, the Kremlin, foreign interference in US elections, Russian
 organized crime, Russian lobbying and public relations activities in the United States, and
 transnational crimes. They concluded that the information in CIR 112 corresponded with
 their research and understanding of these areas. For instance, while a journalist, Defendant
 Simpson for many years investigated the Alfa-IPOC dispute, during which he discovered
 that the Plaintiffs were politically and legally “protected” within Russia and that Putin and
 the Kremlin would give Plaintiffs a free hand to engage in Russian-style corporate raiding
 (“reiderstvo”) and use aggressive and legally questionable methods to pursue their business

                                          23
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 123 of 191




       and political objectives without fear of restraint or reprisals such as imposed by the Kremlin
       on other oligarchs.

       6.     Identify your standard policies or methodologies, if any, relating to verifying
or researching information obtained from investigative firms prior to publishing or
disseminating the information to third parties, including clients or the media, and whether
any such policies are in writing.

       ANSWER: Objection. Defendants object to the phrase “standard policies or
       methodologies” because it is vague and it is unclear what is meant by this, specifically the
       term “standard.” Defendants further object that the Interrogatory calls for a legal
       conclusion insomuch as it requests identification of policies for verifying information prior
       to “publishing” the information, as publication is a legal term of art. Defendants object to
       the term “your,” because Plaintiffs define “your” to include “persons or entities acting . . .
       in concert with” the Defendants, but information in the possession, custody, or control of
       persons or entities acting “in concert with” the Defendants is not in Defendants’ possession,
       custody, or control and the Defendants therefore cannot provide that information. To the
       extent Plaintiffs are asking for a recitation of a written document describing Defendants’
       methods for “verifying or researching information obtained from investigative firms,”
       Defendants answer that no such document exists.

       With respect to the non-objectionable portion of the Interrogatory, Defendants answer that
       they rely on their extensive experience as investigative journalists and/or editors and the
       journalistic skills they have honed over their careers to research, evaluate, and verify the
       accuracy, credibility and reliability of information they obtain through their work. When it
       comes to human intelligence, as was involved in CIR 112, Defendants employ various
       methods to evaluate the credibility of the information. For instance, similar to the interview
       process in journalism, Defendants research the names, places, and people in the
       information they receive to see if it matches information from other sources, such as
       scholarly work on the subject or public records. In other words, they examine whether the
       details check out and whether they make sense. Defendants also look into whether
       information from other sources supports or contradicts information from the human
       intelligence source. Defendants evaluate whether the information provided corresponds
       with their own knowledge of the topic. Defendants also evaluate the credibility and
       reliability of their sources, including the source’s methods, the source’s experience, the
       source’s professional background, the source’s access to information, and whether the
       source has provided reliable information in the past. Defendants engage in these sorts of
       checks and processes to evaluate whether the human intelligence information they receive
       is credible.

        7.     Identify and describe your receipt of the CIRs constituting the Dossier,
including CIR 112, that were “delivered to [you] over the course of several months in 2016,”
as alleged in Paragraph 3 of the Answer, including the date(s), the sender, the recipient, and
the delivery format.

       ANSWER: Objection. Defendants object to this Interrogatory because it is overly broad
       and calls for information that is not relevant to any party’s claim or defense, as it asks for

                                                24
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 124 of 191




       information about the receipt of CIRs other than CIR 112, but Plaintiffs claim only that
       they were harmed by the alleged publication of statements in CIR 112. Accordingly,
       information about the receipt of other CIRs is not relevant. Defendants object to the terms
       “you” and “your,” because Plaintiffs define them to include “persons or entities acting . . .
       in concert with” the Defendants, but information in the possession, custody, or control of
       persons or entities acting “in concert with” the Defendants is not in Defendants’ possession,
       custody, or control and the Defendants therefore cannot provide that information.

       To the extent the Interrogatory is limited to CIR 112, Defendants answer that they do not
       recall the exact date of the transmission of CIR 112. Laura Seago at Defendant Bean LLC
       received CIR 112 via a PGP link on or just after the date of CIR 112, September 14, 2016.
       Sam Stainer, at Orbis, transmitted CIR 112 to Ms. Seago.

       8.     Identify all persons, including representatives of Orbis, Perkins Coie, McCain,
Kramer, BuzzFeed, members of the media, the FBI, government employees or officials, and
members of Congress, with whom you communicated regarding Plaintiffs, CIR 112, the
Dossier, or publication of the Dossier.

       ANSWER: Objection. Defendants object to this Interrogatory because it is overly broad,
       vague, and requests information that is not relevant to any party’s claims or defenses in
       this action, and is not proportional to the needs of this case, because the Interrogatory does
       not limit the request to a specified time period and because it seeks communications with
       “all persons,” without any limitation. Defendants also object that in seeking
       communications with “all persons” without limitation in time, the Interrogatory seeks
       information that has no bearing on the alleged defamatory statements in CIR 112 and
       therefore will not help resolve the issues before the court. Moreover, the Interrogatory asks
       for information that is not relevant because it asks for communications concerning “the
       Dossier, or publication of the Dossier,” but Plaintiffs’ claims in this action are limited to
       statements in CIR 112. Defendants further object that the Interrogatory calls for a legal
       conclusion insomuch as it requests information concerning “publication” of the Dossier.
       Defendants also object to the term “you,” because Plaintiffs define “you” to include
       “persons or entities acting . . . in concert with” the Defendants, but information in the
       possession, custody, or control of persons or entities acting “in concert with” the
       Defendants is not in Defendants’ possession, custody, or control and the Defendants
       therefore cannot provide that information.

       The term “communicated” is likewise vague. Inasmuch as Defendants communicated with
       anyone at Perkins Coie LLP, those communications are protected by the attorney-client
       privilege and the attorney work product doctrine, and Defendants are not authorized to
       waive those privileges.

       Supplemental Answer: Defendants agreed, through the meet and confer process, to
       supplement this answer to identify the people with whom Defendants discussed CIR 112
       or Plaintiffs prior to January 10, 2017.

       Defendants recall discussing CIR 112 with: Christopher Steele; Marc Elias; Michael
       Sussman.

                                                25
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 125 of 191




       Defendants recall communicating about Plaintiffs with: Christopher Steele; Marc Elias;
       Michael Sussman; Franklin Foer; Newt Royce; Peter Eisner; Charles Lewis; Catherine
       Belton; Connie Bruck; Mark Hosenball; Eric Lichtblau; Michael Isikoff.

        9.     Identify and describe each transmission, delivery, oral or written
communication, or publication by you, Steele, or Orbis of the Dossier or any of the CIRs (or
information contained in such CIRs), including CIR 112, to any third persons, including
Perkins Coie, McCain, Kramer, Winer, BuzzFeed, members of the media, government
employees or officials, and members of Congress, as set forth in Paragraphs 1 through 3 of
the Affirmative Defenses in the Answer. Include the date(s), the sender, the recipient, and
the delivery format.

       ANSWER: Objection. Defendants object to this Interrogatory in part because it seeks
       discovery that is not relevant to any party’s claim or defense as it seeks information
       concerning each transmission, delivery, etc. of “any of the CIRs.” Plaintiffs’ claims of
       defamation relate only to the alleged publication of CIR 112. Accordingly, information
       about the transmission of other CIRs is not relevant to any party’s claim or defense.
       Defendants also object to this Interrogatory on the grounds that it calls for information that
       is protected by the attorney-client and attorney work product privileges, because it asks for
       information about communications between Defendants and Perkins Coie, and Defendants
       are not authorized to waive such privileges. Defendants further object that the Interrogatory
       calls for a legal conclusion insomuch as it requests a description of each “publication,” a
       legal term of art. Defendants also object to this Interrogatory as overly broad, vague, and
       not proportional to the needs of this case, because it does not specify a time period for the
       information requested. Defendants also object to the term “you,” because Plaintiffs define
       “you” to include “persons or entities acting . . . in concert with” the Defendants, but
       information in the possession, custody, or control of persons or entities acting “in concert
       with” the Defendants is not in Defendants’ possession, custody, or control and the
       Defendants therefore cannot provide that information.

       With respect to the non-objectionable parts of the Interrogatory, and to the extent the time
       period for the request is limited to prior to January 10, 2017, and the request is limited to
       information concerning CIR 112 only, Defendants answer as follows.

       Defendant Glenn Simpson provided an electronic copy of CIR 112 to Bruce Ohr, U.S.
       Department of Justice employee, at some point after Thanksgiving of 2016.

       Defendants provided David Kramer with a copy of CIR 112 at some point in late November
       or December 2016.

       Defendants provided a hard copy of CIR 112 to the New York Times, at some point in
       November or December of 2016.

       Defendants provided a copy of CIR 112 to David Corn of Mother Jones in November 2016.

       Defendants showed a hard copy of CIR 112 to Jonathan Winer on or around September 23,
       2016.

                                                26
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 126 of 191




      SUPPLEMENTAL ANSWER: Defendants agreed, as part of the meet and confer
      process, to supplement their answer to this interrogatory to identify the names of the New
      York Times reporters with whom they shared CIR 112 or the Dossier, to the extent
      Defendants recall the names.

      Defendants recall sharing CIR 112 or the Dossier with the following New York Times
      reporters: Mark Mazzetti; Steven Lee Myers; Eric Lichtblau; Scott Shane; Matt Apuzzo.

       10.    Identify any code names or other names you used for matters relating to CIR
112 or the Dossier.

      ANSWER: Objection. Defendants object to this Interrogatory as seeking information that
      is not relevant to any party’s claim or defense because it asks for code names “used for
      matters relating to … the Dossier.” Plaintiffs’ claims of defamation relate only to the
      alleged publication of CIR 112. Accordingly, information about the Dossier is not relevant
      to any party’s claim or defense. Defendants object to the term “you,” because Plaintiffs
      define “you” to include “persons or entities acting . . . in concert with” the Defendants, but
      information in the possession, custody, or control of persons or entities acting “in concert
      with” the Defendants is not in Defendants’ possession, custody, or control and the
      Defendants therefore cannot provide that information.

      As to the remaining portion of the Interrogatory to which Defendants do not object,
      Defendants answer that the name that Defendant Bean LLC used for its project
      investigating Trump’s activities and dealings in Russia was “Bangor.”

       11.   Identify and describe the circumstances of your engagement by the
Washington Free Beacon in 2015 and by Perkins Coie (or the Democratic National
Committee, the campaign of Hillary Clinton, or HFACC, Inc.), as referenced in Paragraph
15 of the Answer, including the scope of the engagement, the persons with whom you
communicated, documents memorializing the engagement, and the amounts paid to you in
connection with such engagements.

      ANSWER: Objection. Defendants object to this Interrogatory because it calls for
      information that is not relevant to any party’s claims or defenses, because Defendants did
      not engage with Orbis or receive CIR 112 as part of Defendants’ engagement with the
      Washington Free Beacon. Defendants also object to this Interrogatory on the grounds that
      it calls for information that is protected by the attorney-client and attorney work product
      privileges, because it asks for information about communications between Defendants and
      Perkins Coie, and Defendants are not authorized to waive such privileges. Defendants
      object to the terms “you” and “your,” because Plaintiffs define “you” to include “persons
      or entities acting . . . in concert with” the Defendants, but information in the possession,
      custody, or control of persons or entities acting “in concert with” the Defendants is not in
      Defendants’ possession, custody, or control and the Defendants therefore cannot provide
      that information.

      With respect to the non-objectionable portion of this Interrogatory, Defendants answer that
      with respect to Perkins Coie, their engagement began approximately April 1, 2016, and

                                               27
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 127 of 191




      ended on or about the end of October 2016/early November 2016. Perkins Coie engaged
      Defendants to provide consulting services in support of Perkins Coie’s rendering of legal
      advice to its clients, including with respect to actual and potential litigation. Defendants’
      consulting services in support of Perkins Coie’s provision of legal advice to its clients
      included research, such as requesting, pulling, and analyzing publicly available records,
      and compiling information gathered by its subcontractors. Defendants communicated
      primarily with Marc Elias at Perkins Coie. Perkins Coie paid Defendants $50,000 per
      month pursuant to the terms of the engagement, and a total of approximately $1,024,000.
      Defendants refer Plaintiffs to the non-privileged, responsive, relevant documents regarding
      the engagement and payment.

        12.    Identify and describe the circumstances of your engagement of Orbis and/or
Steele, as referenced in Paragraph 3 of the Answer, including the scope of the engagement,
the persons with whom you communicated, documents memorializing the engagement, and
amounts paid to Orbis and/or Steele in connection with such engagements.

      ANSWER: Defendants object to the terms “you” and “your,” because Plaintiffs define
      “you” to include “persons or entities acting . . . in concert with” the Defendants, but
      information in the possession, custody, or control of persons or entities acting “in concert
      with” the Defendants is not in Defendants’ possession, custody, or control and the
      Defendants therefore cannot provide that information.

      Defendants’ initial engagement of Orbis was for 20 or 30 days, and Defendants paid Orbis
      a set amount of money to look into then-candidate Trump’s activities in Russia, in support
      of Defendants’ ongoing research activities, without further specifying any goal or result.
      The total amount ultimately paid to Orbis was approximately $162,000. At Orbis,
      Defendants mainly communicated with Sam Stainer, Tatiana Duran, Christopher Steele,
      and Christopher Burrows. Defendants had an engagement letter with Orbis at one point,
      but they no longer have it. Defendants refer Plaintiffs to documents that have been
      produced concerning Orbis’s engagement.

       13.   Identify what you knew on or before January 10, 2017 about whether CIR 112
was the subject of any judicial proceeding, legislative proceeding, or other official
proceeding, and identify the basis for any such knowledge and all documents in support
thereof.

      ANSWER: Objection. This Interrogatory calls for information that is based on privileged
      information, because it implicates information that is protected by the attorney-client
      privilege and the attorney work product doctrine. Defendants object to the term “you,”
      because Plaintiffs define “you” to include “persons or entities acting . . . in concert with”
      the Defendants, but information in the possession, custody, or control of persons or entities
      acting “in concert with” the Defendants is not in Defendants’ possession, custody, or
      control and the Defendants therefore cannot provide that information.

      Defendants can provide the following information without implicating privileged
      communications:


                                               28
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 128 of 191




              •   In or around September 2016, the FBI, through FBI special agent and assistant
                  legal attaché in Rome Michael Gaeta, asked Christopher Steele for copies of the
                  intelligence reports Mr. Steele had compiled in what is now referred to as the
                  Dossier, including CIR 112. Mr. Steele told Defendants about this request from
                  the FBI and his compliance with it. As Simpson testified to the Senate Judiciary
                  Committee, Steele informed Simpson in September 2016 with words to this
                  effect: “I heard back from the FBI and they want me to come talk to them and
                  they said they want everything I have.” The urgency was such that the FBI
                  requested that Mr. Steele fly to Rome. Afterwards, he informed Simpson, “I
                  gave them a full briefing.”

              •   In November or December 2016, Senator John McCain asked Christopher
                  Steele for copies of the intelligence reports Mr. Steele had compiled in what is
                  now referred to as the Dossier, including CIR 112. Mr. Steele, through Glenn
                  Simpson and David Kramer, had these reports delivered to Senator McCain.
                  Defendants knew that Senator McCain had asked for and received CIR 112
                  because Mr. Steele told them.

              •   In or around November 2016, Bruce Ohr of the U.S. Department of Justice,
                  asked Mr. Steele for copies of the intelligence reports Mr. Steele had compiled
                  in what is now referred to as the Dossier, including CIR 112.

              •   On or around September 23, 2016, Jonathan Winer of the U.S. Department of
                  State asked to review copies of the intelligence reports Mr. Steele had compiled
                  in what is now referred to as the Dossier, including CIR 112.

        14.    Identify and describe the steps that you took, methods you employed,
procedures undertaken, and/or sources you consulted (and the dates thereof) to ascertain
whether CIR 112 was the subject of any judicial proceeding, legislative proceeding, or other
official proceeding, including any official government proceeding or action, briefings of
President Obama and/or President-elect Trump, and any investigation or other inquiry by
the Federal Bureau of Investigations.

       ANSWER: Objection. Defendants object to the term “you,” because Plaintiffs define
       “you” to include “persons or entities acting . . . in concert with” the Defendants, but
       information in the possession, custody, or control of persons or entities acting “in concert
       with” the Defendants is not in Defendants’ possession, custody, or control and the
       Defendants therefore cannot provide that information.

       Defendants refer Plaintiffs to their answer to Interrogatory No. 13.

       15.    Identify each of the Briefings, the persons who attended the Briefings, and
your involvement in any of the Briefings, including whether you attended the Briefings and
with whom you communicated regarding the Briefings prior to them taking place, as
Simpson testified about on August 22, 2017 before the Senate Judiciary Committee (Tr. at
205-09).


                                               29
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 129 of 191




       ANSWER: Objection. Defendants object to this Interrogatory because it calls for
       information that is not relevant to any party’s claims or defenses, because Defendants have
       no recollection of any discussion of the contents of CIR 112 at these Briefings and do not
       believe any such discussion occurred owing to the introductory and general nature of these
       discussions. Defendants also object to the terms “you” and “your,” because Plaintiffs
       define “you” to include “persons or entities acting . . . in concert with” the Defendants, but
       information in the possession, custody, or control of persons or entities acting “in concert
       with” the Defendants is not in Defendants’ possession, custody, or control and the
       Defendants therefore cannot provide that information.

       SUPPLEMENTAL ANSWER: Defendants do not waive any of their objections and
       continue to maintain that they do not recall discussing CIR 112 or Plaintiffs at the
       Briefings. Defendants agreed to supplement their answer to disclose the names of the
       people with whom they recall meeting at the Briefings:

       Michael Isikoff, Jane Mayer, David Sanger, Eric Lichtblau, Matthew Mosk, Tom
       Hamburger, Dana Priest

        16.     Identify any and all litigation, court proceedings, governmental proceedings,
or government agency requests in which you produced documents or provided information
(or in which you received documents or information) concerning the Dossier, CIR 112,
Plaintiffs, or subject matter of this Action.

       ANSWER: Objection. Defendants object because this Interrogatory is vague, overly
       broad, and seeks information that is not proportional to the needs of the case because it
       asks for information that is not relevant to any party’s claims or defenses in this action.
       Rule 26(b)(1) limits the scope of discovery to matters that are “relevant to any party’s claim
       or defense and proportional to the needs of the case,” whereas this Interrogatory seeks
       information “concerning … the subject matter of this Action,” which is broader than the
       scope permitted by Rule 26. Defendants also object because it is unclear what is meant by
       “provided information.” Defendants object to the term “you,” because Plaintiffs define
       “you” to include “persons or entities acting . . . in concert with” the Defendants, but
       information in the possession, custody, or control of persons or entities acting “in concert
       with” the Defendants is not in Defendants’ possession, custody, or control and the
       Defendants therefore cannot provide that information.

       Defendants answer this request as it applies to CIR 112, interpret “provided information”
       to mean testimony or affidavits, and exclude the definition of “you” objected to herein.
       Defendants answer that they produced documents or provided information in the following
       proceedings:

       •   U.S. Senate, Senate Judiciary Committee

       •   U.S. Senate, Senate Select Committee on Intelligence

       •   U.S. House of Representatives, Permanent Select Committee on Intelligence,
           Investigation into Russian Active Measures

                                                30
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 130 of 191




       •   Bean LLC v. John Doe Bank, 17-cv-2187 (D.D.C.)

       •   Gubarev v. Buzzfeed, Inc., Case No. 0:17-cv-60426-UU (S.D. Fla.)

        17.    Identify the occurrence, dates, and context for any testimony or interviews,
including but not limited to deposition testimony, that you have given or taken in any
litigation or court or government proceeding (including Congressional activity) concerning
the Dossier, CIR 112, or the subject matter of this Action.

       ANSWER: Objection. Defendants object because this Interrogatory is vague, overly
       broad, and seeks information that is not proportional to the needs of the case because it
       asks for information that is not relevant to any party’s claim or defense in this action. Rule
       26(b)(1) limits the scope of discovery to matters that are “relevant to any party’s claim or
       defense and proportional to the needs of the case,” whereas this Interrogatory seeks
       information “concerning … the subject matter of this Action,” which is broader than the
       scope permitted by Rule 26. Defendants object to the term “you,” because Plaintiffs define
       “you” to include “persons or entities acting . . . in concert with” the Defendants, but
       information in the possession, custody, or control of persons or entities acting “in concert
       with” the Defendants is not in Defendants’ possession, custody, or control and the
       Defendants therefore cannot provide that information.

       In addition, Defendants object because this Interrogatory calls for information that is
       required to be kept highly confidential pursuant to a protective order. Accordingly,
       Defendants answer this Interrogatory excluding the definition of “you” objected to herein,
       and only as to CIR 112, and do not answer as to information subject to a protective order.

       •   U.S. Senate, Senate Judiciary Committee, Committee to Investigate Russia, August 22,
           2017, voluntary interview of Glenn Simpson at the Committee’s request

       •   U.S. Senate, Senate Select Committee on Intelligence, Nov. 15, 2017, voluntary
           interview of Glenn Simpson at the Committee’s request

       •   U.S. House of Representatives, Permanent Select Committee on Intelligence,
           Investigation into Russian Active Measures, November 14, 2017, Interview of Glenn
           Simpson; November 8, 2017, voluntary interview of Glenn Simpson at the
           Committee’s request

       •   Gubarev v. Buzzfeed, Inc., Case No. 0:17-cv-60426-UU (S.D. Fla.), August 30, 2018,
           Deposition of Peter Fritsch, pursuant to subpoena

       •   Bean LLC v. John Doe Bank, 17-cv-2187 (D.D.C.), Declaration of Peter Fritsch in
           Support of Fusion’s Unopposed Motion for Temporary Restraining Order and
           Preliminary Injunction (Oct. 19, 2017); Second Declaration of Peter Fritsch in Support
           of Fusion GPS’s Motion for a Temporary Restraining Order and Preliminary Injunction
           (October 23, 2017).



                                                31
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 131 of 191




       18.   Identify any documents or evidence reflecting or demonstrating any
“questionable, unethical and illegal conduct” by Plaintiffs concerning “the entanglement of
Russian oligarchs’ political and business interests and those of the Russian state and/or
President Putin,” as referenced in Paragraph 13.a. of the Affirmative Defenses in the
Answer.

      ANSWER: Defendants refer Plaintiffs to the news articles, publications, and judicial
      decisions cited in their Memorandum of Points and Authorities in Support of Defendants’
      Motion to Dismiss the Amended Complaint for Failure to State a Claim, Dkt. No. 20-1, in
      this Action; the documents Defendants will be producing; as well as additional examples
      of such information, including:

          •   Background Investigation and Assessment of Tyumen Oil Company, Confidential
              BP Memo, 9 September 1999

          •   Fusion GPS, Alfa Access Memo, Feb. 7, 2012

          •   Fusion GPS, Ames Report, Feb 15, 2012

          •   Fusion GPS, Ames Update, Sept. 5, 2012

          •   Fusion GPS, DT Russia, Draft Open Source Report, 4 March 2016

          •   Edward Baumgartner, Report re: ALFA Dossier Open Source

          •   Fusion GPS, Conflict With IPOC, date unknown

          •   The Alfa Playbook, due diligence report, source unknown

          •   Letter from Alex Rotzang, CEO, Norex to Redacted Personnel in Washington
              DC, Aug. 30, 2004. Evidence of US Citizens and Corporations Involvement In
              Iraq Oil Deals; Crown/TNK/Alfa-Eco/Bayoil Iraq Oil Price and Oil Transactions
              Manipulations

          •   Information about the materials regarding Mr. Fridman M.M., Mr. Kuzmichev
              A.V., Mr. Khan G.B., Mr. Blavatnik L., Mr. Vekselberg V.F., (Export-Import
              Bank files), a due diligence report, source unknown

          •   Undated Due Diligence report on Alfa Bank, Peter Bond, Valmet, Menatep
              (source unknown)

          •   Letters to Export-Import Bank regarding TNK, from US Congress, House of
              Representatives, November and December 1999, filed as exhibits to the
              Declaration of Philip Murray in Norex Petroleum Ltd. v Access Industries, Inc.,
              Case No. 02-cv-1499 (S.D.N.Y., complaint filed Feb. 26, 2002).



                                              32
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 132 of 191




    •   Translation of August 9, 2001 Letter to Vladimir Remizyuk, Investigator, Russian
        Ministry of Internal Affairs from A.V. Kuzmitchev re: Alfa-Eco’s legal problems

    •   Donor         List,      New       Economic        School,       2016       -
        https://web.archive.org/web/20160916074601/http://www.nes.ru/ru/school/manag
        ement/

    •   Correspondence from V.V. Putin to P.O. Aven on Purchasing Food from Abroad,
        http://miamioh.edu/cas/_files/documents/havighurst/salye/From%20VV%20Putin
        %20to%20PO%20Aven%20on%20Purchasing%20Food%20From%20Abroad.pd
        f

    •   Correspondence Between AP Pakhonov and PO Aven on NorthWest Region and
        Committee on Foreign Economic Relations of St. Petersburg,
        http://miamioh.edu/cas/_files/documents/havighurst/salye/Correspondence%20Be
        tween%20AP%20Pakhonov%20and%20PO%20Aven%20on%20NorthWest%20
        Region%20and%20Committee%20on%20Foreign%20Economic%20Relations%
        20of%20St%20Petersburg.pdf

    •   “RUSSIA – Russian tandem power shifts analyzed in wake of Medvedev’s
        reshuffle,” https://wikileaks.org/gifiles/docs/13/131883_russia-russian-tandem-
        power-shifts-analyzed-in-wake-of.html

    •   Alfa Group: Our Businesses, http://www.alfagroup.org/business/investment/a1/
        (last visited Oct. 28, 2019)

    •   Official Photo of Aven Meeting Putin in 2010,
        http://archive.premier.gov.ru/eng/events/news/11335/

    •   Exhibits filed in Norex Petroleum Ltd. v Access Industries, Inc., Case No. 02-cv-
        1499 (S.D.N.Y., complaint filed Feb. 26, 2002)

    •   Exhibits filed in Norex Petroleum Ltd. v. Blavatnik, Case. No. 650591-2011 (N.Y.
        Sup. Ct., complaint filed March 7, 2011)

    •   Exhibits A & C to Affidavit of Barry Ostrager (filed Oct. 26, 2011), Norex
        Petroleum Ltd. v. Blavatnik, 0650691-2011 (N.Y. Sup. Ct)

    •   Information (Dkt. No. 2), United States v. Vimpelcom Ltd., Case No. 1:16-cr-
        00137-ER (filed Feb. 18, 2016).

    •   RSM Production Corp. v. Fridman, Case No. 1:06-cv-11512-EJW (S.D.N.Y.,
        filed Nov. 1, 2006) (complaint and exhibits filed therein)

    •   Fourth Affidavit of Jeffrey Galmond and exhibits, Aug 6, 2004, IPOC
        International Growth Fund Limited v. LV Finance Group Ltd., Eastern Caribbean
        Supreme Court (BVI)

                                        33
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 133 of 191




    •   Transcript of Conversation between James Hatt and Jeff Galmond (Sept. 6, 2004),
        Exhibit 4, Second Affidavit of Christopher George Hardman, IPOC International
        Growth Fund Limited v. LV Finance Group Ltd., Eastern Caribbean Supreme
        Court (BVI)

    •   Investigation Report to Fiscalía Especial Contra Corrupción y Crimen Organizado
        (Special Prosecutor for Corruption and Organized Crime), May 10, 2017,
        https://tbcarchives.org/wp-content/uploads/HANTA.-Fridman.pdf

    •   Complaint, Special Prosecutor for Corruption and Organized Crime,
        https://criminalarchive.com/wp-content/uploads/Fridman-Engibaryan-Dolcet-
        Spain.pdf

    •   Landeskriminalamt Baden-Württemberg (Office of Criminal Investigation),
        https://tbcarchives.org/wp-content/uploads/Ismailovskaja-Vernehmung-LG-
        Stuttgart-1.pdf

    •   The Russian Presidential Elections, Hearing Before the Subcomm. on European
        Affairs, U.S. Senate, Committee on Foreign Relations, Sen. Arg. 106-702 (April
        12, 2000), https://www.gpo.gov/fdsys/pkg/CHRG-106shrg67222/html/CHRG-
        106shrg67222.htm

    •   Russian Government and the Politics-Business Nexus: 1998-2003, Hearing
        Before the Senate Permanent Subcommittee on Investigations, May 17, 2005
        (Testimony by Peter Reddaway),
        https://www.hsgac.senate.gov/imo/media/doc/STMTReddaway.pdf

    •   Andrew Jack, Inside Putin’s Russia 203 (2004)

    •   Peter Baker & Susan Glasser, Kremlin Rising: Vladimir Putin’s Russia and the
        End of Revolution 286 (2005)

    •   Anna Politkovskaya, A Russian Diary: A Journalist’s Final Account of Life,
        Corruption, and Death in Putin’s Russia 260 (2007)

    •   Lilia Shevtsova, Putin’s Russia 87 (2010)

    •   David E. Hoffman, The Oligarchs: Wealth and Power in the New Russia (2011)

    •   Yuri Felshtinsky & Vladimir Pribylovsky, The Putin Corporation: The Story of
        Russia’s Secret Takeover 72 (2012)

    •   Fiona Hill & Clifford G. Gaddy, Mr. Putin: Operative in the Kremlin 174, 227
        (2013)

    •   Petr Aven & Alfred Kokh, Gaidar’s Revolution (2015)


                                       34
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 134 of 191




    •   Karen Dawisha, Putin’s Kleptocracy: Who Owns Russia 196 (2015)

    •   Mikhail Zygar, All the Kremlin’s Men: Inside the Court of Vladimir Putin (2016)

    •   Reporting on Russia By GR Simpson, reporting archive, created 2009

    •   “Alleged violations in the Chernogorneft Bankruptcy Process,” CIA Letter, June
        3, 2003, https://www.cia.gov/library/readingroom/docs/DOC_0001341232.pdf

    •    “The ‘Evolving Oligarch’,” Institutional Investor, Sept. 1, 2003,
        https://www.institutionalinvestor.com/article/b15135r36rgw6y/the-evolving-
        oligarch

    •   Paul Volcker et al., “Manipulation of the Oil-For-Food Programme by the Iraqi
        Regime,” United Nations Oil for Food Report, (Oct. 27, 2005)
        https://www.foxnews.com/projects/pdf/final_off_report.pdf

    •   “Kremlin Unhappiness Causes Moscow’s ‘Domashniy’ Channel to Pull Talk
        Show,” Wikileaks Cable, Sept. 21, 2006,
        https://wikileaks.org/plusd/cables/06MOSCOW10605_a.html

    •   Stratfor, “Mikhail Fridman: Profile and Perception,” Jan. 29,                2007,
        https://wikileaks.org/gifiles/attach/175/175793_Mikhail%20Fridman%20-
        %20Profile%20and%20Perception.pdf

    •   Stratfor, “Mikhail Fridman: Background Investigation,” Aug. 3, 2007,
        https://wikileaks.org/gifiles/attach/175/175991_Mikhail%20Fridman%20-
        %20Background%20Investigation.pdf

    •    “What’s Behind the Raids on TNK-BP and BP,” Wikileaks Cable, Mar. 28, 2008,
        https://wikileaks.org/plusd/cables/08MOSCOW864_a.html

    •   “TNK-BP Update: Court Bars Dudley From Post for Sham Labor Violations,”
        Passed to the Telegraph by Wikileaks, Jan. 31, 2011 (cable dated Aug. 18, 2008),
        https://www.telegraph.co.uk/news/wikileaks-files/bp-wikileaks/8294146/TNK-
        BP-UPDATE-COURT-BARS-DUDLEY-FROM-POST-FOR-SHAM-LABOR-
        VIOLATIONS.html

    •   Thomas Firestone, “Criminal Corporate Raiding in Russia,” 42 Int’l L. 1207
        (2008)

    •   Luke Harding, “Oil: ‘Harassed’ Head of BP Venture Exits Moscow,” The
        Guardian, July 25, 2008,
        https://www.theguardian.com/business/2008/jul/25/bp.oil

    •   Anastasia Kirilenko, “Why Marina Salie Was Silent About Putin for 10 years?”
        Radio Liberty, March 2, 2010, https://www.svoboda.org/a/1972366.html

                                       35
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 135 of 191




    •   Vladimir Ivanidze, “Saving Lieutenant Colonel Putin: The Second Attempt,”
        Radio Liberty, March 16, 2010, https://www.svoboda.org/a/1983851.html

    •   Mikhail Fridman, “How I Became an Oligarch,” (Lecture, Lviv, Ukraine, Nov.
        14, 2010), https://www.opendemocracy.net/od-russia/mikhail-fridman/fridman-
        how-i-became-oligarch

    •   Gregory L. White, “TNK-BP Russian Partner Relishes Conflict,” Wall St. J., Nov.
        14, 2011,
        https://www.wsj.com/articles/SB100014240529702035032045770360008547678
        04

    •   Bill Alpert, “How a Putin Aide Gained $119 Million,” Barron’s, Dec. 3, 2011,
        https://www.barrons.com/articles/SB500014240527487038278045770561918741
        19450

    •   Vladimir Soldatkin & Andrew Callus, “Rosneft Pays Out in Historic TNK-BP
        Deal Completion,” Reuters, March 21, 2013, https://www.reuters.com/article/us-
        rosneft-tnkbp-deal/rosneft-pays-out-in-historic-tnk-bp-deal-completion-
        idUSBRE92K0IZ20130321

    •   Memorandum from Mikhail Fridman to Anton Kudryashov, May 29, 2013 (Zed
        Plus) - https://www.elconfidencial.com/empresas/2017-01-23/los-informes-de-
        pricewaterhouse-sobre-los-sobornos-de-zed-en-rusia_1319784/

    •   Connie Bruck, “The Billionaire’s Playlist,” The New Yorker, Jan. 12, 2014,
        https://www.newyorker.com/magazine/2014/01/20/the-billionaires-playlist

    •   Philip Hanson, “Reiderstvo: Asset-Grabbing in Russia,” Chatham House, March
        1, 2014, https://www.chathamhouse.org/publications/papers/view/198133

    •   Michael Weiss, “The Kremlin’s $220 Million Man,” Foreign Policy, Oct. 29, 2014,
        http://foreignpolicy.com/2014/10/29/the-kremlins-220-million-man/

    •   Nathan Vardi, “The Four Horsemen of Russia’s Economic Apocalypse,” Forbes,
        Jan. 21, 2015, https://www.forbes.com/sites/nathanvardi/2015/01/21/the-four-
        horsemen-of-russias-economic-apocalypse/#666f90001542

    •   RWE Utility Closes $5.7 Billion Deal,” Oil & Gas 360, March 2, 2015,
        https://www.oilandgas360.com/rwe-utility-closes-5-7-billion-deal/

    •   “Putin Advises Russian Businessmen To Wait To Sell Their Assets In Ukraine,”
        UAWire, March 25, 2016, http://uawire.org/news/putin-advises-russian-
        businessmen-to-wait-to-sell-their-assets-in-ukraine#

    •    “Putin Awarded Five Russian Billionaires,” Gazeta, May 29, 2015,
        https://www.gazeta.ru/business/news/2015/05/29/n_7241257.shtml

                                       36
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 136 of 191




    •   “Armenia: The Vanishing Profits,” Internet Ownership Project, Sept. 28, 2015,
        https://www.reportingproject.net/internetownership/?p=111

    •   Stephen Grey & Elizabeth Piper, “Putin’s Older Daughter: A Specialist In
        Biomedical Science,” Reuters, Nov. 10, 2015, https://www.reuters.com/article/us-
        russia-capitalism-maria/putins-older-daughter-a-specialist-in-biomedical-science-
        idUSKCN0SZ1DG20151110#1exov5f4EmMM0wuE.99

    •   “Exclusive ‘No Tie’ Interview With Head Of The Alfa Banking Holding, Petr
        Aven On Business, Childhood And Friends,” Jewish Business News, Nov. 19,
        2015, http://jewishbusinessnews.com/2015/11/19/exclusive-no-tie-interview-
        with-alfa-banks-president-peter-aven-on-business-childhood-and-friends/

    •   James Carden, “Trump Attempted a Foreign Policy Makeover Today. Did it
        Work?” The Nation, Apr. 27, 2016, https://www.thenation.com/article/trump-
        attempted-a-foreign-policy-makeover-today-did-it-work/

    •   James Kirchick, “Donald Trump’s Russia Connections,” Politico, Apr. 27, 2016,
        https://www.politico.eu/article/donald-trumps-russia-connections-foreign-policy-
        presidential-campaign/

    •   Ilya Zaslavsky, “Offshore Is A Sure Thing,” Khodorkovsky, June 14, 2016,
        https://webcache.googleusercontent.com/search?q=cache:rF85g61v3FEJ:https://w
        ww.khodorkovsky.com/offshore-is-a-sure-thing/+&cd=7&hl=en&ct=clnk&gl=us

    •   Franklin Foer, “Was a Trump Server Communicating with Russia?”, Slate, Oct.
        31, 2016,
        http://www.slate.com/articles/news_and_politics/cover_story/2016/10/was_a_serv
        er_registered_to_the_trump_organization_communicating_with_russia.html.

    •   Ilya         Zaslavskiy        Comments,         Nov.            2,        2016,
        https://m.facebook.com/zaslavskiy/posts/10155483460048916

    •   Liz Spayd, “Trump, Russia, and the News Story That Wasn’t,” N.Y. Times, Jan. 20,
        2017, https://nyti.ms/2jHyede

    •   “Lavrov’s Son-In-Law Became Owner of the Largest Pharmaceutical Distributor
        in Russia,” Crime Russia, Feb. 2, 2017, https://en.crimerussia.com/gromkie-
        dela/lavrov-s-son-in-law-became-owner-of-the-largest-pharmaceutical-
        distributor-in-russia/

    •   Alec Luhn, “The ‘Darth Vader’ of Russia: meet Igor Sechin, Putin’s Right-Hand
        Man,” Vox, Feb. 8, 2017, https://www.vox.com/world/2017/2/8/14539800/igor-
        sechin-putin-trump-sanctions-oil-rosneft-tillerson-secretary-of-state-kremlin

    •   “Vinokurov steps down as A1 President to head own investment company,”
        Interfax.com, May 15, 2017, http://www.interfax.com/newsinf.asp?id=754010

                                        37
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 137 of 191




    •   Stephanie Kirchgaessner, “Lobbyist for Russian Interests Says He Attended
        Dinners Hosted by Sessions,” June 15, 2017, The Guardian,
        https://www.theguardian.com/us-news/2017/jun/15/lobbyist-russian-interests-jeff-
        sessions-testimony

    •   Sam Biddle, “Russian Bank Accused of Trump Connection Tries to Clear Name
        By Pressuring U.S. Computer Researcher,” The Intercept, Oct. 26, 2017,
        https://theintercept.com/2017/10/26/russian-bank-accused-of-trump-connection-
        tries-to-clear-name-by-pressuring-u-s-computer-researcher/

    •   Amy Knight, “Why Mueller Named a Russian Oligarch in Court, Daily Beast,
        Apr. 6, 2018, https://www.thedailybeast.com/is-muellers-eye-on-some-russian-
        oligarchs

    •   Rafael Saakov, “US Think Tank Takes Heat for Hosting Putin-Linked Oligarchs,”
        VOA News, May 23, 2018, https://www.voanews.com/usa/us-think-tank-takes-
        heat-hosting-putin-linked-oligarchs

    •   Damir Marusic & Karina Orlova, “The Great Oligarch Whitewash,” The American
        Interest, May 30, 2018, https://www.the-american-interest.com/2018/05/30/the-
        great-oligarch-whitewash/

    •   Jason Leopold & Anthony Cormier, “Here is the Money Trail from the Russian
        ‘Agent’ and her Republican Partner,” BuzzFeedNews.com, July 31, 2018,
        https://www.buzzfeednews.com/article/jasonleopold/maria-butina-paul-erickson-
        suspicious-bank-money-russia

    •   Betsy Swan et al., “Exclusive: This is Accused Russian Spy Maria Butina’s
        Secrety Money Man in Moscow, Sources Say,” The Daily Beast, Aug. 22, 2018,
        https://www.thedailybeast.com/exclusive-this-is-accused-russian-spy-maria-
        butinas-secret-money-man-in-moscow-sources-say

    •   Dexter Filkins, “Was There a Connection between a Russian Bank and the Trump
        Campaign?,” The New Yorker, Oct. 15, 2018 (print edition),
        https://www.newyorker.com/magazine/2018/10/15/was-there-a-connection-
        between-a-russian-bank-and-the-trump-campaign

    •   Jason Corcoran,“Kremlin to Buy Alfa Bank from Oligarch Fridman,” Intellinews,
        Dec. 5, 2018, https://www.intellinews.com/kremlin-to-buy-alfa-bank-from-
        oligarch-fridman-153149/

    •   Special Counsel Robert S. Mueller, III, Report on the Investigation into Russian
        Interference in the 2016 Presidential Election, Vols. I & II (March 2019),
        https://www.justice.gov/storage/report.pdf

    •   Angel Au-Yeung, “Russian Billionaire Vs. The U.S. Government: A Look At
        Oleg Deripaska’s Puzzling Lawsuit,” Forbes, March 26, 2019,

                                        38
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 138 of 191




              https://www.forbes.com/sites/angelauyeung/2019/03/26/russian-billionaire-vs-
              the-us-government-a-look-at-oleg-deripaskas-puzzling-lawsuit/#2f2d7a756a1c

          •   Will Louch et al., “Russia-Linked Buyout Firm Violates Deal With U.S. National
              Security Panel to Sell Stake,” Wall St. J., July 30, 2019,
              https://www.wsj.com/articles/russia-linked-buyout-firm-violates-deal-with-u-s-
              national-security-panel-to-sell-stake-11564479001

          •   Donna Ladd & Nick Judin, “Mississippi Lobbyists, Associates in Thick of Trump’s
              Ukraine-Russia      Web,”     Jackson   Free     Press,     Oct.    2,     2019,
              https://www.jacksonfreepress.com/news/2019/oct/02/mississippi-lobbyists-
              associates-thick-trumps-ukra/

          •   Gregory L. White, “As Russia Squeezes Big Business, a Tycoon Decides to Pick
              a Fight,” Wall St. J., Oct. 28, 2019,
              https://www.wsj.com/articles/SB112856247619561303

        19.    Identify any documents or evidence reflecting or demonstrating that Plaintiffs
had any involvement or participation in an “attempt to interfere in the 2016 U.S. Presidential
election,” as referenced in Paragraph 13.b. of the Affirmative Defenses in the Answer.

       ANSWER: Defendants refer Plaintiffs to the answer to Interrogatory No. 18 and to the
       documents Defendants have produced.

       20.     Identify and describe any information, documents, communications, evidence,
or sources relating to how the headline of CIR 112 (“RUSSIA/US PRESIDENTIAL
ELECTION: KREMLIN-ALPHA GROUP COOPERATION”) relates to the contents of
CIR 112, including any evidence of Plaintiffs’ involvement in interference with the 2016 U.S.
Presidential election.

       ANSWER: Objection. Defendants object to this Interrogatory’s use of the phrase
       “headline of CIR 112,” because it rests on a false premise, namely that CIR 112 has a
       “headline.” Because CIR 112 is an intelligence report, not a news article, it does not contain
       a “headline.” Defendants also object to this Interrogatory because it is vague and unclear,
       as it is not evident what is meant by the request for information “relating to how the
       headline [sic] of CIR 112 … relates to the contents of CIR 112.” Defendants also object on
       the grounds that they are not the author of CIR 112 and to the extent this Interrogatory asks
       for Defendants to speculate as to what Christopher Steele was thinking when he drafted the
       report, the Interrogatory improperly calls for speculation.

       With respect to the remaining unobjectionable portions of the Interrogatory, Defendants
       refer Plaintiffs to Defendants’ Answers to Interrogatories No. 18 and 19.

       21.    Identify and describe all document retention or destruction policies you have
or had in place during the Relevant Period, including all electronic document, e-mail, and
instant message back-up and deletion policies.


                                                39
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 139 of 191




       ANSWER: Objection. Defendants object to this Interrogatory because it calls for
       information and the identification of documents that are covered by the attorney-client
       privilege and the attorney work product doctrine. Defendants also object to this
       Interrogatory because it uses a term that is not defined: “Relevant Period.” Defendants
       object to the term “you,” because Plaintiffs define “you” to include “persons or entities
       acting . . . in concert with” the Defendants, but information in the possession, custody, or
       control of persons or entities acting “in concert with” the Defendants is not in Defendants’
       possession, custody, or control and the Defendants therefore cannot provide that
       information.

       As to the non-objectionable portion of the Interrogatory, Defendants provide the following
       answer that does not implicate these privileges:

       Defendants’ work product for clients is the property of the client. At the end of each
       engagement, Defendants return or destroy the work product as directed by the client.

       Upon receipt of any request for information or documents from a third party (e.g., a
       congressional committee), or upon service of notice of a complaint, Defendants received
       and complied with memoranda from counsel, requiring Defendants to preserve documents
       related to the subject matter of the requests and litigation.

       22.   Identify all persons who Defendants intend to call as witnesses at trial, and the
subjects on which each person is expected to testify.

       ANSWER: Objection. Defendants object to this Interrogatory because it seeks premature
       disclosure of witnesses. Defendants’ counsel have not identified witnesses they intend to
       call at trial. Defendants will timely disclose witnesses subject to the Federal Rules, this
       Court’s Local Rules, and the Scheduling Order in this Action.

        23.    Identify (consistent with Instructions H.(v) and (vi)) in Plaintiffs’ Second Set
of Interrogatories any documents responsive to any Interrogatory or Document Request
propounded by the Plaintiffs, or otherwise relevant to any of the issues in this Action, that
were “return[ed] or destroy[ed]” (including work product, memos, source information or
analysis, engagement agreement with Steele or Orbis, etc.) in accordance with the procedure
identified in Response to Interrogatory No. 21.

       ANSWER: Objection. Defendants object to this Interrogatory because it calls for
       information and the identification of documents that are covered by the attorney-client
       privilege and the attorney work product doctrine. Defendants also object to this
       Interrogatory because it is vague and ambiguous, as it does not specify to which of
       Defendants’ clients it refers when it says “that were ‘return[ed] or destroy[ed].’”

       As to the non-objectionable portion of the Interrogatory, Defendants provide the following
       answer that does not implicate the claimed privileges:

       Aside from the following three items, Defendants cannot recall what specific, individual
       documents they had that would have been responsive to any Interrogatory or Document
       Request or relevant to any of the issues in this Action and that “were ‘returne[ed] or
                                               40
     Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 140 of 191




      destroy[ed]’ in accordance with the procedure identified in Response to Interrogatory No.
      21.”

         •   Defendants had a copy of an engagement letter with Orbis and/or Christopher
             Steele. As set forth in Answer to Interrogatory No. 21, such document was the
             property of the client and at the end of the engagement, Defendants regularly
             destroy or return documents to clients. Defendants do not recall whether the
             document was returned to the client or destroyed, and they do not recall the specific
             date in November or December 2016 when the document was returned or
             destroyed. Peter Fritsch can testify regarding these matters.

         •   Defendants had a copy of a memorandum responsive to Document Request No. 26.
             As set forth in Answer to Interrogatory No. 21, such document was the property of
             the client and at the end of the engagement, Defendants regularly destroy or return
             documents to clients. Defendants do not recall whether the document was returned
             to the client or destroyed, and they do not recall the specific date in November or
             December 2016 when the document was returned or destroyed. Peter Fritsch can
             testify regarding these matters.

         •   Defendants had a communication from Orbis transmitting an encrypted copy of
             CIR 112, but they do not recall whether such communication was an e-mail or other
             form of communication. As set forth in Answer to Interrogatory No. 21, such
             document was the property of the client and at the end of the engagement,
             Defendants regularly destroy or return documents to clients. Defendants do not
             recall whether the document was returned to the client or destroyed, and they do
             not recall the specific date in November or December 2016 when the document was
             returned or destroyed. Peter Fritsch can testify regarding these matters.



Dated: May 18, 2020                        By:     /s/ Joshua A. Levy


                                           Joshua A. Levy (D.C. Bar No. 475108)
                                           Rachel M. Clattenburg (D.C. Bar No. 1018164)
                                           LEVY FIRESTONE MUSE LLP
                                           1401 K St. NW, Suite 600
                                           Washington, DC 20005
                                           Tel: (202) 845-3215
                                           Fax: (202) 595-8253
                                           jal@cunninghamlevy.com

                                           Counsel for Defendants




                                              41
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 141 of 191
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 142 of 191




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 18, 2020 the foregoing Answers to Interrogatories were

served via email on counsel of record:


Alan S. Lewis, Esquire
CARTER LEDYARD & MILBURN LLP
2 Wall Street
New York, NY 10005
Tel: (212) 238-8647
Lewis@clm.com

Kim Hoyt Sperduto, Esquire
SPERDUTO THOMPSON PLC
1133 Twentieth Street, NW
Second Floor
Washington, D.C. 20036
Tel: (202) 408-8900
ksperduto@sperdutothompson.com




                                             /s/   Joshua A. Levy_______
                                                       Joshua A. Levy




                                           43
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 143 of 191




                      EXHIBIT G
   Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 144 of 191




Neutral Citation Number: [2020] EWHC 1812 (QB)

                                                               Case No: QB-2018-006349
IN THE HIGH COURT OF JUSTICE
QUEEN'S BENCH DIVISION
MEDIA AND COMMUNICATIONS LIST

                                                                   Royal Courts of Justice
                                                              Strand, London, WC2A 2LL

                                                                         Date: 08/07/2020

                                      Before:

                             MR JUSTICE WARBY
                            ---------------------
                                   Between:

                                    (1) Petr Aven
                                (2) Mikhail Fridman
                                  (3) German Khan                              Claimants

                                       - and -

                         Orbis Business Intelligence Limited                  Defendant

                            ---------------------
                            ---------------------

Hugh Tomlinson QC and Kirsten Sjøvoll (instructed by CMS Cameron McKenna Nabarro
                         Olswang LLP) for the Claimants
 Gavin Millar QC and Robin Hopkins (instructed by Reynolds Porter Chamberlain LLP)
                                for the Defendant

                          Hearing dates: 16 - 19 March 2020
                            ---------------------
                          Approved Judgment
  Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 145 of 191
Judgment Approved by the court for handing down.          Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




                                                     INDEX
             Section                                                                      Paragraphs
                                           Introduction                                   1-9
                                             The Trial                                    10-11
                                The overall legal framework                               12-17
                                        Issues on liability                               18-19
                                   The Personal Data Issue                                20-45
                                            A narrative                                   46-62
                                  The Legal Purposes Issue
             The relevant provisions                                                      63-73
             The parties’ contentions                                                     74-78
             Assessment                                                                   79-104
                                 The National Security Issue
             The law                                                                      105-112
             The facts                                                                    113-118
             Submissions                                                                  119-122
             Assessment                                                                   123-129
                                       The Fairness Issue
             Conclusions                                                                  130
             Reasons                                                                      131-144
                                      The Accuracy Issue
             The issues in dispute                                                        145-149
             Fact or opinion?                                                             150-151
             Inaccurate or misleading?                                                    152-174
             Accurate recording?                                                          175-176
             Reasonable steps?                                                            177-187
                                             Remedies                                     188-203
                                  Summary of Conclusions                                  204
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 146 of 191
  Judgment Approved by the court for handing down.     Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




48.     Orbis worked with Fusion on a handful of occasions between 2010 and 2016.
        Sometimes, Orbis would engage Fusion, and on other occasions Fusion would engage
        Orbis.

49.     In about late May 2016, Mr Simpson, on behalf of Fusion, contacted Mr Steele with
        instructions to investigate Donald Trump and his alleged links with Russia and Russian
        officials, specifically President Putin. Mr Trump was then the presumptive Republican
        candidate for the Presidency. Fusion was acting on the instructions of a Washington
        DC law firm called Perkins Coie, which in turn was acting on the instructions of one or
        more persons or bodies at the top of the Democratic Party (“the Ultimate Client”).

50.     Pursuant to Fusion’s instructions, between June 2016 and the Presidential Election on
        8 November 2016, Orbis produced the 16 memoranda that were eventually published
        in the Buzzfeed Article. The first memorandum was dated 20 June 2016. Four more
        were prepared in July, four in August, three in September, and four in October 2016.
        For this work, Orbis was paid a retainer of £100,000, in five monthly instalments. Orbis
        invoiced and was paid by Fusion.

        Disclosures

51.     Orbis, through Mr Steele, admit or maintain that they made or authorised disclosures
        of memoranda from the Steele Dossier on the following occasions:

        (1)       On 5 July 2016, Mr Steele and Mr Burrows met FBI officials at Orbis’ offices
                  in London. Mr Steele provided the FBI with the reports which Orbis had
                  prepared by that point. This did not include Memorandum 112. Mr Steele made
                  a note of this meeting (“the FBI Note”).

        (2)       In August 2016, Mr Steele provided the FBI with all the memoranda prepared
                  to date. These did not include Memorandum 112. He promised to provide further
                  reports.

        (3)       On 14 September 2016, Memorandum 112 was delivered to Fusion. Orbis has
                  dubbed this “the Fusion Disclosure” and I shall adopt that label.

        (4)       In September 2016, to the FBI. Orbis’ pleaded case is that it delivered a copy
                  of Memorandum 112 to “a senior US national security official” in or around
                  September 2016. Mr Steele’s evidence is that within a few days of the Fusion
                  Disclosure, that is to say in about mid-September 2016, he provided a copy of
                  Memorandum 112 to the FBI. That is disputed.

        (5)       In November 2016, Mr Steele made three further disclosures of Memorandum
                  112 and other memoranda from the Steele Dossier, to politicians and
                  government officials: -

                  a)       Strobe Talbott, a former US Deputy Secretary of State;

                  b)       an unnamed individual described by Mr Steele as a “UK government
                           national security official”; and

                  c)       David Kramer, a former US Assistant Secretary of State for Democracy,
                           Human Rights and Labor, in the Bush Administration.
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 147 of 191
  Judgment Approved by the court for handing down.   Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




52.     At some point between late November 2016 and 10 January 2017, Mr Kramer gave
        Buzzfeed access to the Steele Dossier, thereby causing or contributing to the publication
        of the Buzzfeed Article.

53.     In December 2016, Mr Kramer asked Mr Steele to agree to him discussing the Steele
        Dossier with a senior US national security official, Celeste Wallander. Mr Steele
        maintains that he did not give or withhold consent, but in any event did not authorise
        the disclosure of Memorandum 112 by Mr Kramer to Ms Wallander. That has not been
        challenged, so I do not need to address any disclosure that may have been made by Mr
        Kramer to Ms Wallander.

54.     Orbis has given a collective label to four disclosures of Memorandum 112: Mr Steele’s
        alleged disclosure to the FBI in September 2016, and the three disclosures of November
        2016 for which he admits responsibility. Orbis calls these “the National Security
        Disclosures”. It is helpful to have a collective label, and I shall adopt this one, but
        without adopting any tendentious overtones it may possess. It is not disputed that Mr
        Steele’s motivation in making these disclosures was to protect the national security of
        the UK and/or the US. The question is whether that purpose requires that the data in
        question be exempted from the relevant aspects of the DPA.

        Responsibility for disclosure

55.     Orbis accepts responsibility for the Fusion Disclosure and the National Security
        Disclosures. The only issue in dispute about those disclosures is whether Orbis did in
        fact disclose Memorandum 112 to the FBI in September 2016.

56.     Orbis denies responsibility for any other disclosures, or any other processing activities
        of other controllers. That includes any disclosures to or publications by Buzzfeed, or
        other media organisations, which Orbis maintains are the responsibility of the media or
        of other individuals.

57.     In his opening submissions, in cross-examination, and in his argument on remedies, Mr
        Tomlinson raised the question of whether Orbis was responsible for disclosures of
        Memorandum 112 made by Mr Kramer to the Washington Post and to Buzzfeed, and
        thereby responsible for media publication of the personal data in Memorandum 112. In
        cross-examination, Mr Tomlinson showed Mr Steele the transcript of Mr Kramer’s
        deposition on 13 December 2017 in Gubarev v Buzzfeed Inc., a case brought in the US
        District Court for the Southern District of Florida. Mr Kramer gave evidence, in those
        proceedings, that Mr Steele knew that Mr Kramer was going to provide a copy of
        Memorandum 112 to the Washington Post. As for Buzzfeed, Mr Tomlinson secured an
        admission that Mr Steele had put Mr Kramer in touch with Ken Bensinger of Buzzfeed.
        He put it to Mr Steele that he did that when he knew, or should at least have foreseen,
        that Mr Bensinger would ask for the dossier and that Kramer would provide it.

58.     I was a little surprised by this aspect of the claimants’ case, as I had not detected any
        clear averment to this effect in the Particulars of Claim. There is mention there of
        disclosure to “third parties” including “the media” but no details, and no allegation that
        Orbis disclosed to Buzzfeed, or the Washington Post, or that it caused or authorised any
        such disclosure. The Particulars of Claim state that details of the identity of the
        recipients of Memorandum 112, other than Fusion, would be added after disclosure
        and/or the provision of further information by Orbis. But this was never done. Nor am
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 148 of 191
  Judgment Approved by the court for handing down.   Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




        I aware that any notice was given of an intention to rely on the Kramer transcript as
        hearsay evidence at the trial. In any event, the claimants have not persuaded me that
        any disclosures of Memorandum 112 by Mr Kramer represented the processing of data
        by or on behalf of Orbis.

59.                                                            , and the documentary evidence
        and cross-examination make it clear that, in and after late September 2016 he was
        heavily and enthusiastically involved in doing so. His explanation is that he wished to

                   But oral disclosures are not caught by the DPA: Scott v LGBT Foundation
        [2020] EWHC 483 (QB) [55] (Saini J). And encouraging the media to report on a
        story, and giving them background information about it, are not the same thing as
        providing or authorising the provision of documents for that purpose. The high point of
        this a                                                             Mother Jones dated 31
        October 2016, for which Mr Steele has admitted he was a source. That article states that
        the authors have reviewed some of the Orbis reports, and appears to quote from them.
        The OIG report corroborates this, suggesting that a Mother Jones journalist provided
                                     to the FBI (footnote 259). Cross-examined, however, Mr
        Steele insisted that he had not given or read any of his reports to Mother Jones. He has
        been clear and consistent in his denials that he provided any journalist with a copy of
        Memorandum 112, or any other part of the Dossier, or authorised others to do so. In
        paragraph 57 of his revised first witness statement he said he did not disclose or discuss
        the content of Memorandum 112 with the media, and did not intend, authorise or
        envisage that
        Second Claimants would become more widely disseminated. In paragraph 58 he
        specifically denied giving permission for the provision of a copy of the Dossier to Ken
        Bensinger. That was not directly challenged.

60.     The deposition of Mr Kramer is not a satisfactory basis for an invitation to reject Mr
                evidence and find Orbis liable for disclosure and publication of Memorandum
        112 made by others. Besides the procedural shortcomings I have identified, the
        deposition is provided to me shorn of its context. I am told nothing else about the
        Gubarev v Buzzfeed litigation, and very little about Mr Kramer except that (as is
        obvious) he had a clear motive for tailoring his evidence. In any event, knowledge that
        a person intends to make a disclosure is not enough to bring home liability. And the
        substance of                evidence, so far as Buzzfeed is concerned, is this. Mr Steele
        asked him to meet Mr Bensinger, but without asking him to provide a copy of the
        Dossier; Mr Kramer did not provide Mr Bensinger with a copy, but left him in a room
        with the memos for 20-30 minutes, on the agreed basis that Mr Bensinger would use
        the time to read them; in that period, Mr Bensinger took photos of the documents,
                                             consent; and Mr Kramer only found out about this
        when he saw the Buzzfeed Article, and did not intend the Dossier to be published. Mr
        Tomlinson, having effectively called Mr Kramer as his witness, could not and did not
        question this account. It undermines the case he sought to advance.

61.     On the basis of this evidence, I see no room for concluding that Mr Kramer made a
        disclosure to the Washington Post or Buzzfeed of the personal data contained in
        Memorandum 112 which amounted to processing of those data by or on behalf of Orbis,
        still less that the publication of those data by the Washington Post and Buzzfeed
        represented, or even resulted from, processing by or on behalf of Orbis. A data
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 149 of 191
  Judgment Approved by the court for handing down.     Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




                     (b) is satisfied on the application of a data subject that
                     personal data of which he was the data subject and which have
                     been rectified, blocked, erased or destroyed were inaccurate,
                  it may, where it considers it reasonably practicable, order the
                  data controller to notify third parties to whom the data have been
                  disclosed of the rectification, blocking, erasure or destruction.”

        The parties’ contentions

74.     Orbis’ case is that the creation of Memorandum 112, and the Fusion Disclosure which
        followed, were necessary, in the sense I have identified, for the carrying out of
        instructions Orbis received from Fusion, at the instigation of Perkins Coie, shortly after
        29 July 2016. The purpose of those instructions, it is said, was

                  “to facilitate an understanding of the extent to which Alfa
                  worked with President Putin, given concerns about (i) potential
                  interference by the Russian state in the US Presidential election
                  process and (ii) suspected communications between the servers
                  of Alfa Bank and Trump Tower.”

75.     It is submitted that Mr Steele understood that the intelligence he gathered would be
        used to advise the Ultimate Client on the prospect of legal proceedings and, if necessary,
        deployed in such proceedings to challenge the eventual outcome of the Presidential
        Election. Orbis’ instructions, and thus the Fusion Disclosure, were reasonably
        necessary to enable such advice to be given and for decisions to be made about the legal
        implications of those matters and/or to assist the Ultimate Client with those
        implications. Specifically, it is said that the Fusion Disclosure was necessary as a step
        towards establishing whether any rights under electoral law might flow from the matters
        recorded in the memoranda. That brings the case within the concept of “establishing
        legal rights” in s 35(2).

76.     This has the following consequences, submits Mr Millar:-

        (1)       The Fourth Principle “falls away”. Memorandum 112 was an intelligence
                  report, the fruit of investigative activities. It was a “piece of the mosaic” on
                  unresolved questions which were the subject of continuing enquiry, as part of a
                  wider exercise of assessing the alleged links between Russia and the Trump
                  campaign. That was a matter of some urgency, given the election on 8 November
                  2016. In all these circumstances, compliance with the duty of accuracy would
                  have been inconsistent with the purposes for which Memorandum 112 was
                  compiled and disclosed.

        (2)       The Notice Requirements also “fall away”. The purposes of the Fusion
                  Disclosure, and the duties of confidence owed to clients in such contexts, were
                  plainly inconsistent with a requirement to give the data subjects advance notice.

        (3)       Although the duty to comply with a Schedule 2 condition and (on the basis of
                  my findings) a Schedule 3 condition remains in place, that duty is discharged by
                  virtue of the very purposes that justify the application of the Legal Purposes
                  Exemption.
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 150 of 191
  Judgment Approved by the court for handing down.   Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




81.     This task faces some obstacles. There were a number of participants who were directly
        involved, and could have shed light on the questions for determination, but I have
        evidence from only one of them: Mr Steele. He has given two very different versions
        of events, which are mutually inconsistent in a number of respects. This was, on any
        view, an intelligence-gathering exercise, inherently unlikely to be heavily documented.
        Mr Steele kept few records, and most of these he did keep have been lost or destroyed.
        One contemporaneous record of relevance has survived: the FBI Note, recording the
        substance of a meeting on 5 July 2016. But this only helps with some relatively minor
        aspects of the story. There is little other documentation that throws any light on the
        facts. Much of what there is consists of press cuttings, from several months after the
        events to which they relate, containing hearsay from anonymous or unidentified
        sources. Against that background I take a cautious approach, but find the following
        relevant facts.

82.     Orbis’ engagement by Fusion was first mooted at a meeting between Mr Simpson and
        Mr Steele at Carluccio’s restaurant at Heathrow Airport in late May 2016, and
        confirmed by Mr Simpson in a telephone conversation between them about a week
        later. I accept Mr Steele’s evidence: the words used were to the effect that Orbis was to
        collect intelligence from sources on Trump-Russia issues and interference in the US
        Presidential campaign, which would be “fed to” a “respectable” law firm based in
        Washington DC which was Fusion’s client. The initial engagement was for one month
        on a retainer of $20,000. The retainer was in due course increased. But there was no
        documentation, at that time or later. The law firm, though not named at the time, was
        Perkins Coie. As was apparent to Mr Steele, the law firm had a principal: the Ultimate
        Client.

83.     Mr Steele’s evidence is that he now believes the Ultimate Client was the Democratic
        National Committee. Mr Millar submits that the Ultimate Client was the Clinton
        election campaign, “Hillary for America”. This is in line with the FBI Note of 5 July
        2016, which records Mr Steele telling the FBI that Orbis had been instructed by Mr
        Simpson of Fusion and “Democratic Party Associates” but that “the ultimate client were
        (sic) the leadership of the Clinton presidential campaign”. The FBI Note also indicates
        that Mr Steele had been told by that stage that Mrs Clinton herself was aware of what
        Orbis had been commissioned to do.

84.     I have little reliable evidence as to who exactly was the Ultimate Client, but I have
        enough to find that Perkins Coie were instructed by one or more people or organisations
        within the upper echelons of the Democratic Party, concerned to ensure Hillary
        Clinton’s election as President. I also find that Mr Steele knew this much from early
        June 2016, at least. I do not believe it is necessary, or relevant, to go further. I shall
        continue to refer to the Ultimate Client, without identifying who they were.

85.     It would be naïve and unreal to suppose that the Ultimate Client, when instructing
        Perkins Coie, did not have political aims. The role and position of the Ultimate Client,
        the relationship in which that client stood to Mr Trump, and the nature of the
        instructions, make it obvious that they did. But it does not follow that there was no
        legal purpose. In my judgment, on the evidence before me at this trial, there was one,
        and it applied to the commissioning of the Dossier as a whole, including the creation
        and delivery of Memorandum 112. The purpose was obtaining legal advice.
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 151 of 191
  Judgment Approved by the court for handing down.     Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




86.     The Ultimate Client’s instructions were not given to Orbis or to Fusion. They were
        given to a law firm, and passed on by that firm to the investigative organisations. The
        plan from the outset was that the output of the investigative activities that Perkins Coie
        commissioned would then (to use Mr Steele’s words) be “fed back” to the law firm.
        This raises the question of why a law firm was involved at all. In cross-examination,
        Mr Tomlinson put it to Mr Steele that Perkins Coie were effectively the “legal arm” of
        the Democratic Party. He accepted that, but I cannot give any real weight to this rather
        vague proposition. Nor can I uphold the further proposition about the firm that was put
        by Mr Tomlinson to Mr Steele:

                  “they instruct investigators to obtain material about political
                  opponents in a privileged setting so it can then be used for
                  campaigning by the Democratic Party”.

        There is no evidence before me that could sustain that suggestion.

87.     My conclusion is that Perkins Coie were approached by the Ultimate Client and given
        the instructions they were with a view to obtaining information for the purpose (though
        not the exclusive purpose) of taking legal advice on its legal implications and what, if
        any, legal steps could be taken as a result. On the balance of probabilities, Perkins
        Coie’s sole or dominant purpose in commissioning the Dossier was to obtain
        information for the purpose of providing legal advice. These are not mere assumptions
        nor are they speculation, as suggested by Mr Tomlinson. They are reasonable
        inferences from the fact that a law firm was instructed at all, and from such of the
        evidence as I accept about the nature of the firm, its dealings with Fusion and Orbis,
        and the individual lawyers who were involved.

        (1)       It was in the latter part of July 2016 that Mr Steele first learned the identity of
                  the law firm, the existence and role of which had been known to him from the
                  outset. He was given the name by Mr Simpson and looked up the firm’s website.
                  It is on that basis that he accepted the proposition that the firm was “the legal
                  arm” of the Democratic Party.

        (2)       After this, on about 29 July 2016, Mr Steele and Mr Simpson met a partner from
                  the firm’s Privacy and Data Security Practice, named Michael Sussman. Mr
                  Sussman mentioned allegations about suspicious server activity involving Alfa
                  Bank and the Trump organisation.

        (3)       At this meeting, Mr Steele was told that the team instructing him and Fusion
                  included another partner, Marc Elias. Mr Elias was General Counsel to the
                  Clinton Presidential campaign, and an electoral law specialist. The firm’s
                  website suggests that he is one of the foremost electoral litigators in the United
                  States. Mr Steele gave evidence suggesting that Mr Elias was or may have been
                  in an adjacent room at the time of this meeting. I am not confident of that, and
                  make no finding on it. I do find that Mr Elias was not at the meeting.

        (4)       It was shortly after this meeting that Mr Simpson gave instructions by telephone
                  for Orbis to produce a Memorandum on Alfa Bank’s links with the Kremlin.
                  Memorandum 112 responded to those instructions, and was prepared over the
                  four to six weeks immediately preceding the Fusion Disclosure.
      Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 152 of 191
  Judgment Approved by the court for handing down.     Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




        (5)       After the Fusion Disclosure Mr Steele had a second meeting with Perkins Coie,
                  at which its contents were discussed. This was on or about 22 September 2016.

        (6)       At some point in his dealings with Perkins Coie, Mr Steele was told by them
                  that they wanted to obtain information and monitor irregularities in the election
                  campaign.

88.     These findings represent an acceptance of evidence given by Mr Steele in his second
        witness statement dated 15 March 2020, and on oath at the trial. They mean that the
        account given in first witness statement was significantly mistaken. That statement said
        that Mr Steele had one meeting with the lawyers in late July, then another which took
        place on 11 September 2016, which is when he was instructed to produce Memorandum
        112. This is a big change of story, and that obviously casts doubt on the revised account.
        The new account comes several years after the events.

89.     I have given careful thought to this, but I accept Mr Steele’s revised account. It is
        coherent, more probable than the original one, and there is an explanation, supported
        by documents. Mr Steele says that when preparing to give evidence he was prompted
        to reconsider his original account by noting something in the December 2019 Report of
        the Office of the Inspector General (“OIG”). This recorded that Mr Steele had met a
        Department of Justice official on 23 September 2016. Examination of his passport
        shows that he entered the USA on 29 July and 21 September 2016. A credit card
        statement shows he flew out of London on 21 September, and on 24 September paid
        for a stay at the Hilton Hotel in Washington DC. All this was at odds with a meeting on
        11 September.

90.     As for the late July meeting, I have taken account of Mr Tomlinson’s challenge to the
        suggestion that Perkins Coie briefed Mr Steele on suspicious server activity at that time.
        Mr Tomlinson relied on two media articles, one by Franklin Foer in Slate, dated 31
        October 2016, entitled “Was a Trump Server Communicating With Russia”, and
        another by Dexter Filkins in The New Yorker dated 15 October 2018, entitled “Was
        there a connection between a Russian Bank and the Trump Campaign?” Mr Steele was
        cross-examined to the effect that these articles were inconsistent with his evidence. It
        was put to him that there was not a shred of evidence that, in late July 2016, anyone
        had reached the conclusions that, according to Mr Steele, were put to him by Perkins
        Coie. These are articles based on anonymous sources which sought to tell the story of
        an emerging “scandal”, months or years after the event. They both suggest that
        computer scientists were investigating the possibility of Russian hacking of the
        Republican Party from as early as June 2016. The articles were not aimed at, and did
        not confront, the propositions advanced by Mr Steele in his evidence to me. They do
        not profess to set out a minutely detailed chronology. Neither the authors nor their
        sources have given evidence or addressed the specifics of Orbis’ case in writing. I do
        not regard this anonymous second-hand hearsay as a sound basis for rejecting Mr
        Steele’s evidence.

91.     As for the prospect of taking legal action, Mr Tomlinson is right: there is no evidence
        of any legal action being taken, or of any thought being given to it, or as to what might
        have been done, legally. I can however draw inferences. My conclusion is that the
        possibility of litigation may well have been in the minds of the Ultimate Client and
        Perkins Coie at the outset, in the sense that it would have been devoutly hoped for, and
        would have been pursued if favourable advice had been given. By the time of the
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 153 of 191
  Judgment Approved by the court for handing down.      Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




111.    The structure and the language of s 28 are both different from those of the Legal
        Purposes Exemption. It might be said that the differences are more semantic and
        apparent than real. There are however two points about the language which are, in my
        judgment, significant for present purposes.

        (1)       The first is that the s 28 exemption applies to personal data and not to a
                  disclosure. This is a broad exemption which protects, or is capable of protecting,
                  specified kinds or categories or descriptions of information rather than
                  disclosures that take place for certain kinds of purpose. It can be a class-based
                  exemption. This is reflected in s 28(3), which provides that a Ministerial

                                            .

        (2)       Secondly, the test imposed by s 28 is not whether the application of a principle
                  or provision would be                     a disclosure
                  a purpose                                                                for the
                  specified purpose.

112.    The concept of necessity is a familiar one, much used, much litigated and well
        understood in the context of human rights and data protection law.
        term used in                        , namely Article 13(1)(a) of the Directive which
        provides that

                            Member States may adopt legislative measures to
                           restrict the scope of the obligations        ovided for in
                                                             restriction constitutes a


        It would have been easy, indeed natural, to use the same word in s 28(1), but Parliament
        chose a different term. The Court should treat that choice as significant. It cannot
                                                                     The intention I attribute to
        Parliament is to impose a more exacting test, limiting the scope of this broad exemption
        to cases where it is judged to be indispensable to the safety and well-being of the nation
        that certain personal data be exempt from a Data Protection Principle or other DPA
        provision. If this analysis is correct, it follows that there may be cases in which a
        disclosure of personal data is reasonably necessary for the purposes of national
        security but the purpose of safeguarding national security does not require that the
        personal data be exempt from any of the specified DPA provisions.

        The facts

113.    I have set out              on the facts at 51(2)-(3), (4) and (5) above. Mr Steele has
        given evidence supporting that case. For the most part, he was not challenged about
        what took place. On the one disputed issue, namely whether Mr Steele provided the
        FBI with a copy of Memorandum 112 in September 2016, within a few days of the
        Fusion Disclosure, I find in favour of Orbis.

        (1)       The FBI Note indicates that the meeting of 5 July 2016 was one at which Mr
                  Steele volunteered disclosures to the FBI. It records that the FBI officials were
                                                            ,                          , and asked
                  when there might be follow-up opportunities. One of the officers said he would
    Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 154 of 191
Judgment Approved by the court for handing down.     Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




                circulate
                       The note was made on 8 July 2016, apparently for internal purposes. It
                                                                  consider it likely to be an
                accurate reflection of what actually happened.

      (2)       In oral evidence he elaborated, by explaining that his understanding in July 2016
                was that the FBI officer he met had cleared his lines with the Assistant Secretary
                of State, Victoria Nuland. He was challenged over that, which was not in his
                statement, but I accept it.

      (3)       It is an agreed fact that, by 31 July 2016, the FBI had opened an investigation
                into allegations of foreign interference with the US Presidential Elections, under
                the name Crossfire Hurricane .

      (4)       It is an undisputed fact, and I accept, that Mr Steele provided further
                memoranda to the FBI in August 2016. I accept his evidence, which has not
                been contradicted, that he did so, without seeking permission from his
                principals,                                               with all the intelligence
                                                                               , he considered the
                intelligence to be important, and considered it his duty to the Crown to seek to
                ensure that the intelligence was brought to the attention of appropriate
                authorities and thoroughly investigated.

      (5)       As already mentioned, by late September, Mr Steele was enthusiastically


      (6)
                September is consistent with the pattern of these other items of evidence.

      (7)       There is documentary evidence of a meeting on 11 October 2016, between Mr
                Steele, another Orbis representative, and Kathy Kavalec of the State Department
                at which
                discussed. Mr Steele was, at this stage, still regarded by the FBI as a covert
                human source. He told me that it was clear to him at this meeting that the
                Memorandum was being discussed between the FBI and State Department. A
                State Department note of this meeting provides some support for that evidence.
                It refers to t                             that are being tracked by Orbis. One
                               etween Trump via Manafort and the Kremlin
                the note contains the following:

                          Peter Aven of Alfa Bank has been the conduit for secret
                         communications between the Kremlin and Manafort;
                         messages are encrypted via TOR software and run
                         between a hidden server managed by Alfa Bank (see

                         contacts with Putin go back to St Petersburg, when Putin
                         made $100M in the oil-for-food business while Aven was
                         Minister of Foreign Trade.

                This further demonstrates                                         the US
                authorities with information of the kind contained in Memorandum 112, and
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 155 of 191
  Judgment Approved by the court for handing down.     Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




                  suggests that the State Department already had a separate paper on the topic of
                  communications via a hidden server managed by Alfa Bank.

        (8)       The claimants rely on three footnotes to the OIG Report. Footnote 231 identifies
                  Memorandum 112 as one of a four                 that Steele did not furnish to the
                  FBI, which range in d                                        Footnote 259 states

                  November 6, 2016, from a Mother Jones journalist through then FBI Counsel
                               . Footnote 319 refers to the provision of (among others)
                  Memorandum 112 to the FBI by Senator John McCain, on 9 December 2016. It

                  from Steele.

        (9)       There is no evidence to explain these footnotes. The sources on which they are
                  based have not been identified to me. Again, I am asked to prefer multiple
                  hearsay evidence from unidentified sources to that of a witness, supported to
                  some extent by a contemporaneous document. In my judgment, it is unlikely
                  that Mr Steele failed to provide the FBI with a report on matters which he plainly
                  considered to be important, and which he was briefing journalists about and
                  discussing with the State Department within a month of making the Fusion
                  Disclosure. On the balance of probabilities, the footnotes are mistaken insofar
                  as they suggest that Mr Steele did not provide Memorandum 112 to the FBI.
                  That could be because its provision was somehow not recorded, or that the
                  records were not identified in the course of preparing the OIG Report, or for
                  some other reason.

114.    This means that there are four National Security Disclosures for consideration. My
        findings, about those disclosures are as follows.

        September 2016: The FBI

115.    The memorandum was volunteered by Mr Steele, rather than requisitioned or demanded
        by the FBI.                                                 to make the disclosure. He
        probably did it by secure email, this being the method he used to provide the FBI with
        other Dossier reports. The State Department note indicates that a record was made at
        that department. The evidence does not suggest, however, that the FBI or the State
        Department took any particular interest in the claimants, or Alfa, or Memorandum 112.
        The best explanation for the footnotes to the OIG report may be that the FBI did not
        regard the contents of Memorandum 112 as of high importance.

        Early November 2016: Strobe Talbott

116.    In early November, Mr Steele personally provided a copy of the Dossier, including
        Memorandum 112, to Mr Talbott                                                  first
        witness statement, is this. Mr Talbott, who was at the time the President of the
        Brookings Institution and a member of the Council on Foreign Relations, approached
        Mr Steele. He said that he was due to meet a group of individuals at the State
        Department

        Mr Steele agreed. He did so on the understanding that Mr Talbott had been speaking to
        the US Secretary of State John Kerry, and Ms Nuland, who knew of the Dossier and its
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 156 of 191
  Judgment Approved by the court for handing down.    Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




        broad content; and that the individuals whom Mr Talbott was due to meet included the
        then US Deputy Secretary of State, Tony Blinken.

        Mid-November 2016: the UK government national security official

117.    By mid-November, Mr Steele had come to the view that the intelligence he was
        receiving had national security implications for the UK, which he thou
                                                                       He considered he owed
        a continuing duty to report to his former empl
                             On or about 15 November 2016, he conferred with a former
        colleague, without providing copies of his memoranda or discussing the content. They
                                                                                         , for
        the purpose of helping safeguard UK national security. He therefore contact

        assessment that he should report the relevant intelligence. The official requested and
        Mr Steele provided copies of the memoranda, including Memorandum 112.

        Late November 2016: David Kramer

118.    On 28 November 2016, Mr Steele met Mr Kramer. Shortly afterwards, Mr Steele
        arranged for Fusion, in the person of Mr Simpson, to print copies of his memoranda
        and provide them to Mr Kramer. The background to this is e
        first witness statement, and can be summarised as follows.

        (1)       Orbis had a relationship with a former British diplomat, Sir Andrew Wood, a
                  Russianist, a former Ambassador to Russia, and a friend of Mr Steele. In early
                  November, Mr Steele confided the substance of his reports to Sir Andrew.

        (2)       Sir Andrew then met David Kramer at an international security conference,
                  where they discussed mutual concerns about                               Mr
                  Kramer was at that time the aide to Senator McCain. Senator McCain was Chair
                  of the Senate Armed Services Committee.

        (3)       Mr Kramer introduced Sir Andrew to Senator McCain, who asked him to

                  about Russian interference in the US presidential election arising from the
                  intelligence we had gathered and give him sight of this intelligence on a
                  confidential bas .

        (4)       When that meeting took place, on 28 November, Mr Kramer said that he
                  considered the intelligence raised issues of potential national security
                  importance to the US. Mr Steele showed him, and they discussed, the reports
                  that had been prepared by then, including Memorandum 112.

        (5)       After Mr Kramer had returned to the US, he asked for copies. Mr Steele arranged
                  this, understanding the purpose to be the provision of those copies to Senator
                  McCain by Mr Kramer, in person, with a view to taking appropriate action, such
                  as discussion with senior Congressional colleagues.
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 157 of 191
  Judgment Approved by the court for handing down.     Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




         concluded that this was in fact the case. But I do not consider this to be a satisfactory
         basis on which to reject Mr Aven’s evidence to me.

         Accurate recording?

175.     The evidence on this and the next issue comes of course from Mr Steele. His account
         is that the Dossier comprised intelligence obtained from 3 sources and approximately
         20 sub-sources, all of whose identities were known to him. His contacts were with the
         sources. He met the sources and, during the meeting, made a manuscript note of what
         he was told. Within a day or so, he would compile a memorandum. He kept the
         manuscript notes for as long as necessary for that purpose, then destroyed them.
         Memorandum 112 was based on intelligence provided by a single source and a single
         sub-source. Mr Steele had a 2-hour meeting with the source, and wrote up the
         memorandum shortly after, destroying the manuscript notes.

176.     Mr Tomlinson invites me to find that Orbis has failed to prove that Memorandum 112
         accurately records the information provided by the source. He relies on passages in the
         OIG report, that record that the source told that investigation that Mr Steele had
         “misstated and exaggerated his statements in multiple sections of his reporting” and
         that had made it clear that it was “just talk”. The submission is that Mr Steele failed
         convincingly to counter these criticisms. I do not think that is the right approach. The
         question, rather, is whether the hearsay passages from the OIG report, summarising
         aspects of what the source said to the Department of Justice in January and March 2017,
         undermine the reliability of Mr Steele’s written and oral evidence to me about
         Memorandum 112. None of the statements goes directly to the content of Memorandum
         112. It is clear that the source may have had an axe to grind. I accept Mr Steele’s account
         and find that the memorandum records accurately what he was told by the source.

         Reasonable steps?

177.     Mr Steele describes in his witness statement the steps he took “to ensure as far as
         possible the reliability” of the content of the memoranda in the Dossier, including
         Memorandum 112:

                  “I assessed the intelligence I received having regard to what I
                  knew of the sources and sub-sources and their roles, my
                  knowledge of the structure of the Russian political system and
                  its inter-connections with business, and the credibility of their
                  story. I asked others about the individual source or sub-source
                  and their story, and I cross-referenced the information I received
                  against open source data where possible. I asked myself whether
                  the appearance of the information (for example, whether it
                  seemed sensationalist, had any discrepancies or any seemingly
                  misleading information etc), the access of the individual, and the
                  story itself added up and tallied with the intelligence being
                  received from others, and was consistent with my own
                  knowledge and experience. I did not take what was said at face
                  value but instead looked at the open source data pertaining to the
                  individuals involved, other reporting, including that provided by
                  other sources, and tried to find out whether other government
                  and intelligence institutions internationally had any relevant
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 158 of 191
  Judgment Approved by the court for handing down.      Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




         number of allegations about them. It is said, for instance that “It has been alleged that
         the First and Second Claimants were involved in trafficking heroin from Burma to East
         Germany…”. It is said that the New York Times has “reported on allegations of
         criminality, including drug dealing/running, corruption and embezzlement”. Reliance
         is placed on the judgment of Judge Bates, which refers to media reports. Mr Millar
         argues that the claimants’ complaint that Memorandum 112 represented a serious
         intrusion into their rights is “unsustainable” in the light of this material.

201.     These submissions are contrary to established principle. A defendant can mitigate
         damages by proving that the claimant had an existing bad reputation, but (1) evidence
         is only admissible in respect of the “relevant sector” of the claimant’s reputation; proof
         of a bad reputation for something different is irrelevant; (2) bad reputation in the
         relevant sector cannot be proved by relying on specific acts of misconduct or third party
         reports, rumours, newspaper cuttings or media reports of bad behaviour: see Barron v
         Vines [21(5)-(6)], [23-24]. Those passages show that these rules have been firmly
         established since 1858, and were reaffirmed by the House of Lords in 1964, and the
         Court of Appeal in 2001. The rule against mitigation of damages by reliance on other
         publications was reaffirmed once more by the Supreme Court in 2019: see Lachaux v
         Independent Print Ltd [2019] UKSC 27 [2020] AC 612 [22], [24] (Lord Sumption).

202.     That said, the “publication” I am concerned with is limited. I have no evidence that the
         opinion of any of the recipients was of particular concern to these claimants, or that the
         recipients took any particular steps that led to identifiable harm. This is one of those
         cases in which the fact and content of a reasoned judgment should have a moderating
         effect on the sum that is appropriate by way of vindication.

203.     My conclusion is that I should award each of the first and second claimants
         compensation in the sum of £18,000.

                                          Summary of Conclusions

204.     For the reasons given in this judgment I have reached the following main conclusions
         on the issues identified at [18] above:

         (1)      The personal data about the delivery of “illicit cash” to Mr Putin did amount to
                  sensitive personal data about alleged criminality.

         (2)      The Fusion Disclosure was made for purposes falling within the Legal Purposes
                  Exemption. The Fusion Disclosure was, for that reason, exempt from the Notice
                  Requirement contained in Schedule 1 Part II para 2; the application of that
                  requirement would be inconsistent with the disclosure. But the Fusion
                  Disclosure was not exempt from the Fourth Principle, or from s 14(1)-(3).

         (3)      The purpose of national security requires that the National Security Disclosures
                  be exempt from the Notice Requirement. But it does not require any further
                  exemption from the First or Fourth Principles.

         (4)      Neither the Fusion Disclosure nor the National Security Disclosures were in
                  breach of the First Principle. They all satisfied at least one condition in Schedule
                  2 and one in Schedule 3.
  Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 159 of 191
Judgment Approved by the court for handing down.      Aven v Orbis Business Intelligence [2020] EWHC 1812 (QB)




      (5)       The personal data of which complaint is made are all factual, and not matters of
                opinion. The claimants have discharged the burden of proving that the data are
                inaccurate or misleading as a matter of fact.

      (6)       No breach of the Fourth Principle has been established in relation to propositions
                (a), (b), (c) or (e), because Orbis has proved that this was third party information
                which it recorded accurately, and took reasonable steps to verify. But Orbis
                failed to take reasonable steps to verify the allegation in proposition (d), that the
                first and second claimant used Mr Govorun to deliver illicit cash to Mr Putin in
                the 1990s. A breach of the Fourth Principle is made out in that respect.

      (7)       I am prepared to grant a limited order for rectification in respect of all the
                inaccurate data, but I decline to grant any wider remedy under DPA s 14(1)-(3),
                on the grounds that this is not necessary or appropriate. I decline, for similar
                reasons, to make a declaration. But I award compensation to each of the first
                and second claimants. I assess the appropriate sum as £18,000 each.
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 160 of 191




                      EXHIBIT H
               Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 161 of 191

    The Washington Post


Opinions


Devin Nunes is investigating me.
Here’s the truth.
By Jonathan M. Winer February 8


Jonathan M. Winer, a Washington lawyer and consultant, is a former U.S. deputy assistant secretary of state for
international law enforcement and former special envoy for Libya.


House Intelligence Committee Chairman Devin Nunes (R-Calif.) announced last week that the next phase of his
investigation of the events that led to the appointment of special counsel Robert S. Mueller III will focus on the State
Department. His apparent area of interest is my relationship with former British intelligence professional
Christopher Steele and my role in material that Steele ultimately shared with the FBI.


Here’s the real story: In the 1990s, I was the senior official at the State Department responsible for combating
transnational organized crime. I became deeply concerned about Russian state operatives compromising and
corrupting foreign political figures and businessmen from other countries. Their modus operandi was sexual
entrapment and entrapment in too-good-to-be-true business deals.


After 1999, I left the State Department and developed a legal and consulting practice that often involved Russian
matters. In 2009, I met and became friends with Steele, after he retired from British government service focusing on
Russia. Steele was providing business intelligence on the same kinds of issues I worked on at the time.


In 2013, I returned to the State Department at the request of Secretary of State John F. Kerry, whom I had previously
served as Senate counsel. Over the years, Steele and I had discussed many matters relating to Russia. He asked me
whether the State Department would like copies of new information as he developed it. I contacted Victoria Nuland, a
career diplomat who was then assistant secretary of state for European and Eurasian affairs, and shared with her
several of Steele’s reports. She told me they were useful and asked me to continue to send them. Over the next two
years, I shared more than 100 of Steele’s reports with the Russia experts at the State Department, who continued to
find them useful. None of the reports related to U.S. politics or domestic U.S. matters, and the reports constituted a
very small portion of the data set reviewed by State Department experts trying to make sense of events in Russia.




5/15/2018
              Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 162 of 191

In the summer of 2016, Steele told me that he had learned of disturbing information regarding possible ties between
Donald Trump, his campaign and senior Russian officials. He did not provide details but made clear the information
involved “active measures,” a Soviet intelligence term for propaganda and related activities to influence events in
other countries.


In September 2016, Steele and I met in Washington and discussed the information now known as the “dossier.”
Steele’s sources suggested that the Kremlin not only had been behind the hacking of the Democratic National
Committee and the Hillary Clinton campaign but also had compromised Trump and developed ties with his
associates and campaign.


I was allowed to review, but not to keep, a copy of these reports to enable me to alert the State Department. I
prepared a two-page summary and shared it with Nuland, who indicated that, like me, she felt that the secretary of
state needed to be made aware of this material.


In late September, I spoke with an old friend, Sidney Blumenthal, whom I met 30 years ago when I was investigating
the Iran-contra affair for then-Sen. Kerry and Blumenthal was a reporter at The Post. At the time, Russian hacking
was at the front and center in the 2016 presidential campaign. The emails of Blumenthal, who had a long association
with Bill and Hillary Clinton, had been hacked in 2013 through a Russian server.


While talking about that hacking, Blumenthal and I discussed Steele’s reports. He showed me notes gathered by a
journalist I did not know, Cody Shearer, that alleged the Russians had compromising information on Trump of a
sexual and financial nature.


What struck me was how some of the material echoed Steele’s but appeared to involve different sources.


On my own, I shared a copy of these notes with Steele, to ask for his professional reaction. He told me it was
potentially “collateral” information. I asked him what that meant. He said that it was similar but separate from the
information he had gathered from his sources. I agreed to let him keep a copy of the Shearer notes.


Given that I had not worked with Shearer and knew that he was not a professional intelligence officer, I did not
mention or share his notes with anyone at the State Department. I did not expect them to be shared with anyone in
the U.S. government.


But I learned later that Steele did share them — with the FBI, after the FBI asked him to provide everything he had on
allegations relating to Trump, his campaign and Russian interference in U.S. elections.


I am in no position to judge the accuracy of the information generated by Steele or Shearer. But I was alarmed at
Russia’s role in the 2016 election, and so were U.S. intelligence and law enforcement officials. I believe all Americans




5/15/2018
              Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 163 of 191

should be alarmed — and united in the search for the truth about Russian interference in our democracy, and
whether Trump and his campaign had any part in it.


Read more on this topic:


Josh Rogin: Trump allies seek to tie Kerry’s State Department to the Steele dossier


David Ignatius: The truth about the FBI’s Russia probe


Greg Sargent and Paul Waldman: The Nunes memo is out. It’s a joke and a sham.




      3860 Comments




                                    The story must be told.
                               Your subscription supports journalism that matters.

                                               Try 1 month for $1




5/15/2018
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 164 of 191




                       EXHIBIT I
 Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 165 of 191

Glenn Simpson                                                   August 22, 2017
                               Washington, DC

                                                                       Page 1
  1                    SENATE JUDICIARY COMMITTEE

  2                            U.S. SENATE

  3                         WASHINGTON, D.C.

  4

  5

  6

  7                   INTERVIEW OF:    GLENN SIMPSON

  8

  9

 10

 11                     TUESDAY, AUGUST 22, 2017

 12                         WASHINGTON, D.C.

 13

 14

 15

 16

 17             The interview in this matter was held at the

 18    Hart Senate Office Building, commencing at 9:34 a.m.

 19

 20

 21

 22

 23

 24

 25



                           Alderson Court Reporting
1-800-FOR-DEPO                                        www.aldersonreporting.com
 Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 166 of 191

Glenn Simpson                                                     August 22, 2017
                                Washington, DC

                                                                       Page 83
  1    we gave Chris a sort of assignment that would be

  2    typical for us which was pretty open ended.           We

  3    said see if you can find out what Donald Trump's

  4    been doing on these trips to Russia.           Since Chris

  5    and I worked together over the years there's a lot

  6    that didn't need to be said.         That would include

  7    who is he doing business with, which hotels does he

  8    like to stay at, you know, did anyone ever offer

  9    him anything, you know, the standard sort of things

 10    you would look at.       I don't think I gave him any

 11    specific instructions beyond the general find out

 12    what he was up to.

 13             Q. And was anyone else -- did you engage

 14    anyone else to do that particular research?

 15             A. In Russia?

 16             Q. Yes.

 17             A. So we had other people like Ed Baumgartner

 18    who, you know, by this time -- I guess Prevezon was

 19    still winding down, but who would do Russian

 20    language research which didn't involve going to

 21    Russia.     It just involves reading Russian newspaper

 22    accounts and that sort of thing.

 23             Q. So was Mr. Baumgartner also working on

 24    opposition research for Candidate Trump?

 25             A. At some point, I think probably after the



                           Alderson Court Reporting
1-800-FOR-DEPO                                         www.aldersonreporting.com
 Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 167 of 191

Glenn Simpson                                                      August 22, 2017
                               Washington, DC

                                                                        Page 84
  1    end of the Prevezon case we asked him to help with

  2    I think -- my specific recollection is he worked on

  3    specific issues involving Paul Manafort and

  4    Ukraine.

  5             Q. With regard to the presidential election

  6    of 2016?

  7             A. Yes.

  8             Q. We had talked about work for multiple

  9    clients.     What steps were taken, if any, to make

 10    sure that the work that Mr. Baumgartner was doing

 11    for Prevezon was not shared across to the clients

 12    you were working for with regard to the

 13    presidential election?

 14             A. He didn't deal with them.          He didn't deal

 15    with the clients.     There wouldn't have been any

 16    reason to -- he operates under the same rules that

 17    I do.

 18             Q. And with regard to Mr. Steele, did he ever

 19    do any work for Fusion GPS on the Prevezon

 20    litigation matter?

 21             A. No.

 22             Q. It's my understanding that Mr. Steele

 23    works with a company called Orbis & Associates.

 24    Did anyone else at Orbis, to the best of your

 25    knowledge, work with Mr. Steele on the engagement



                           Alderson Court Reporting
1-800-FOR-DEPO                                           www.aldersonreporting.com
 Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 168 of 191

Glenn Simpson                                                      August 22, 2017
                                  Washington, DC

                                                                        Page 85
  1    that you had with him related to Candidate Trump?

  2             A. I mean, I don't know their names.

  3             Q. So do you know whether anyone else worked

  4    with him?

  5             A. Yes.     I mean, do you mean as

  6    subcontractors or within his company?

  7             Q. First within his company.

  8             MR. LEVY:     If you know.

  9    BY THE WITNESS:

 10             A. I mean, I just don't remember their names.

 11    I remember meeting somebody in London who I think

 12    worked on it, but I just don't remember.

 13             Q. Somebody else associated with Orbis?

 14             A. Yes.

 15             Q. With regard to the assignment that you

 16    gave to Mr. Steele to do Russia-related research

 17    for Candidate Trump, is that an accurate way to

 18    describe it?       I said Russia-related research with

 19    regard to Candidate Trump.           Would that be a fair

 20    way to describe the assignment?

 21             A. Yes.

 22             Q. Did you have any input into the actual

 23    work that he did?        Did you give him directions as

 24    to what to research specifically?

 25             A. I don't recall giving him specific



                              Alderson Court Reporting
1-800-FOR-DEPO                                           www.aldersonreporting.com
 Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 169 of 191

Glenn Simpson                                                       August 22, 2017
                                 Washington, DC

                                                                        Page 103
  1    that they had provided to Fusion?

  2             A. I'm sorry.    Can you say that again.

  3             Q. Did Baker Hostetler or Prevezon direct

  4    Fusion to relay to the media information that they

  5    had provided to you?

  6             A. I don't specifically recall an example of

  7    that, but I think as a general sort of operating

  8    principle we were working at their direction and

  9    they were providing us with, you know, case

 10    information.       So I think so, but I just don't have

 11    an idea.

 12             Q. And did anyone at Fusion or perhaps

 13    Mr. Baumgartner review Russian documents related to

 14    the Prevezon matter?

 15             A. Yes.

 16             Q. Do any --

 17             A. Most of them were Russian court

 18    documents.

 19             Q. Do any Fusion employees or associates

 20    speak Russian?

 21             A. No.    I'll qualify that.       Depends on how

 22    you define associate.        Edward isn't an employee of

 23    the company, but he speaks Russian.              He's a

 24    subcontractor.

 25             Q. Aside from Mr. Baumgartner, do you have



                             Alderson Court Reporting
1-800-FOR-DEPO                                            www.aldersonreporting.com
 Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 170 of 191

Glenn Simpson                                                      August 22, 2017
                                 Washington, DC

                                                                      Page 189
  1             MR. LEVY:    The meetings?

  2             MR. DAVIS:    The dinner after the hearing.

  3    BY THE WITNESS:

  4             A. The purpose of the trip was the hearing.

  5    It was routine for me to attend hearings.            So I

  6    would bill them -- my office would bill them for my

  7    train trips and hotels depending on whether there

  8    was -- whether it was specifically for the Prevezon

  9    case.     I don't know if -- I don't know for a fact

 10    that we billed them.

 11             Q. Did you travel with any other members of

 12    the Prevezon team either to or from New York?

 13             A. I don't think so.

 14             Q. So I think you've already stated that Ed

 15    Baumgartner worked on both projects, on the

 16    Prevezon project and another Trump investigation.

 17    To the best of your knowledge, does Mr. Baumgartner

 18    know Rinat Akhmetshin?

 19             A. I don't know.     I'd just like to clarify,

 20    you know, my recollection is that Ed worked -- the

 21    Prevezon thing wound down and I don't think I

 22    brought Ed on until it was either ending or had

 23    already ended.

 24             Q. Can you clarify the time frame for when it

 25    was winding down?



                             Alderson Court Reporting
1-800-FOR-DEPO                                          www.aldersonreporting.com
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 171 of 191




                       EXHIBIT J
               Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 172 of 191




From:                           Lewis, Alan S.
Sent:                           Friday, May 8, 2020 5:52 PM
To:                             'Eikhoff, Christy Hull'
Subject:                        Fridman et al v. Bean et al subpoenas to Steele and Orbis
Attachments:                    Plaintiffs Subpoena to Orbis Business Intelligence (Fridman v. Bean).pdf; Plaintiffs
                                Subpoena to Christopher Steele (Fridman v. Bean).pdf



Hi Christy,

I hope that you are well.

Attached are subpoenas to Mr. Steele and to Orbis, for documents and testimony, in the lawsuit
brought by my clients against Simpson et al pending in federal district court in D.C.

Will you accept service of these subpoenas? I’d appreciate your letting me know.

Best,

Alan


Alan S. Lewis, Esq.
Carter Ledyard & Milburn LLP
2 Wall Street | New York, NY 10005
Direct 212.238.8647 | Fax 212.732.3232
lewis@clm.com | www.clm.com




                                                           1
               Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 173 of 191




From:                              Eikhoff, Christy Hull <Christy.Eikhoff@alston.com>
Sent:                              Monday, May 18, 2020 4:57 PM
To:                                Lewis, Alan S.
Cc:                                Ramsay, Kristi; Barnaby, Kelley
Subject:                           RE: Fridman et al v. Bean et al subpoenas to Steele and Orbis


Alan,

We will not accept service of these third-party discovery requests for our client, a British national in the United Kingdom.
Proper service can be effectuated through the Hague Convention following procedures used to obtain discovery from
these same third parties in Gubarev v. v. BuzzFeed, No. 17-60426-CV, S.D. Fla., a case in which we understand you have
entered, supported plaintiffs and followed closely.

Christy Hull Eikhoff
Alston & Bird
404-881-4496 direct
404-550-4823 mobile
Legal Assistant: Scott Bobo (scott.bobo@alston.com)




                                                             1
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 174 of 191




                      EXHIBIT K
               Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 175 of 191




From:                              Eikhoff, Christy Hull <Christy.Eikhoff@alston.com>
Sent:                              Thursday, July 16, 2020 10:36 AM
To:                                Lewis, Alan S.; Ramsay, Kristi
Cc:                                Kim Sperduto (ksperduto@stglawdc.com); Walsh, John J.; Dunn, Matthew D.; Barnaby,
                                   Kelley
Subject:                           RE: Compliance with Judge Epstein Order/ Christopher Burrows


We have sent confirmation of filing of the joint report.

Regarding the subpoenas, wwe will not accept service of these third-party discovery requests for Mr. Burrows, a British
national in the United Kingdom. Proper service can be effectuated through the Hague Convention following procedures
used to obtain discovery from these same third parties in Gubarev v. v. BuzzFeed, No. 17-60426-CV, S.D. Fla., a case in
which we understand you have entered, supported plaintiffs and followed closely.

Regards,

Christy Hull Eikhoff
Alston & Bird
404-881-4496 direct
404-550-4823 mobile
Legal Assistant: Scott Bobo (scott.bobo@alston.com)

From: Lewis, Alan S. <Lewis@clm.com>
Sent: Wednesday, July 15, 2020 11:59 AM
To: Eikhoff, Christy Hull <Christy.Eikhoff@alston.com>; Ramsay, Kristi <Kristi.Ramsay@alston.com>
Cc: Kim Sperduto (ksperduto@stglawdc.com) <ksperduto@stglawdc.com>; Walsh, John J. <walsh@clm.com>; Dunn,
Matthew D. <MDunn@clm.com>; Barnaby, Kelley <Kelley.Barnaby@alston.com>
Subject: RE: Compliance with Judge Epstein Order/ Christopher Burrows

EXTERNAL SENDER – Proceed with caution




Christy,

Please see the attached status report with Plaintiffs’ position inserted.

On another subject, would you accept service of subpoenas to Christopher Burrows for documents
and testimony in the lawsuit brought by my clients against Simpson et al pending in federal district
court in D.C. While I can anticipate your answer, based on my previous question about subpoenas to
Mr. Steele, it is nevertheless appropriate that I ask.

Alan


Alan S. Lewis, Esq.

                                                           1
             Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 176 of 191
Carter Ledyard & Milburn LLP
2 Wall Street | New York, NY 10005
Direct 212.238.8647 | Fax 212.732.3232
lewis@clm.com | www.clm.com




                                              2
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 177 of 191




                       EXHIBIT L
         Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 178 of 191



 COMPANY INTELLIGENCE REPORT 2016/112



 RUSSIA/US PRESIDENTIAL ELECTION: KREMLIN-ALPHA GROUP CO­
 OPERATION


 Summary
   -     Top level Russian official confirms current closeness of Alpha Group·
         PUTIN relationship. Significant favours continue to be done in both
         directions and FRIDMAN and AVEN still giving informal advice to PUTIN,
         especially on the US
   -     Key intermediary in PUTIN-Alpha relationship identified as Oleg
         GOVORUN, currently Head ofa Presidential Administration department
         but throughout the 1990s, the Alpha executive who delivered illicit cash
         directly to PUTIN
   -     PUTIN personally unbothered about Alpha's current lack of investment in
         Russia but under pressure from colleagues over this and able to exploit it
         as lever over Alpha interlocutors


Detail

   1. Speaking to a trusted compatriot In mid-September 2016, a top level
       Russian government official commented on the history and current state
       of relations between President PUTIN and the �lpha Group of businesses
      led by oligarchs Mikhail FRIDMAN, Petr AVEN and German KHAN. The
      Russian government figure reported that al�,9�gh they had had .their ups
      and downs, the leading figures in Alpha cufre'ritly were on yery good
      terms with PUTIN. Signltlcant favours continued to be done in both
      directions, primarily political ones for PUTh{apcl buslne��/Jeg,1._�pe�Jor.
      Alpha. Also, FRIDMAN and AVEN continued.tcfglve:tnformatadvlce to.
      PUTIN on foreign policy, and especially aboufthe
                                                  · · ' · 1JS where  he' distrusted
                                                                            ·· ·
      advice being given to him by officials.                   ·· ·

  2. Although FRIDMAN recently had m�t di.rectly ;lth•.PUTIN lnR1;1ssia, mti.ch­
      of the dialogue and business between them was mediated through a : ,
      senior Presidential Administration official; 01.eij                  �9f
                                                               O�!J,N/��� r,
      hea_ded the department therein re_sponslble. for �-e>ci�l Co-ope�ti. on:Wlth:.
                                                                                                  c� re,��y .
      the CIS. GOVORUN was trusted by PU!'IN �t(r�fen!]ypafi;�c§9p,�anie,f;L .:
      him to Uzbekistan to pay respectsat he,fo�,§��etfi
                                           �                 1:T!fi�:t�!!4i#f ·/;,· :· ,.: .• ·,
      KARIMOV. Ho�evera.ccprd�ng.tQ,tqe tQp!,Jev�l,::{{µ§slan go,�,rmnerit:'; ·. ,,'.':f·-'r.,;,,
         m                ;,  ' ,'                                                                · :.� ..

             .
      o cjaI , durlng �.he) 990s·GOV0R.,Utfhad,b'eei(HeadfofGoven
                                           's,,,7:                 ',,;,+�,_;��Cl,l�"+,
                                                      _:�,;i(��,d;.<:'''�

                                                                              un9nf\i��'�?1::,::ifr:r ;,c;·; 7
                                                                            -l(t;;"':"$..:./4,.                                         :,,',<�,,
                                                                                                                             ,
                                            r_   ,>
                                                                        \})
                                                                                                   I'''�-�·-   ,:
                                                                                                                    S
                                                                                                                         �    ;,.: ,'
                                                                                                                        ,




    . Relations at Alpha Grouj{ana;1n:reait�y::f11�:tcTHt:f;f11fif&hiaQrcirrtJ�f ,,'�;:f� �;�/<,;/,�':,

                        . ':�]iit;�!;ttJt' . . . �:�tit11fti'l J,f;,dt�V"�/1i:J11c;{
· •_:s.i�C�(£(;Zj•{:t�Jl�1jL
   Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 179 of 191



      used by FRIDMAN and AVEN to deliver large amounts of fllicit cash to the
      Russian president, at that tlme deputy Mayor of St Petersburg. Given that
      and the continuing sensitivity of the PUT(N-Alpha relationship, and need
      for plausible deniabillty, much of the contact between them was now
      Indirect and entrusted to the relatively low profile GOVORUN.

   3. The top level Russian government official described the PUTIN-Alpha
      relationship as both carrot and stick. Alpha held 'komprornat' on PUTIN
      and his corrupt business activities from the 1990s whilst although not
      personally overly bothered by Alpha's failure to reinvest the proceeds of
      its TNK oil company sale lnto the Russian economy since, the Russian
      president was able to use pressure on this count from senior Kremlin
      colleagues as a lever on FRIDMAN and AVEN to make them do his
      political bidding.

           '
14 September 2016
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 180 of 191




                      EXHIBIT M
  Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 181 of 191




IN THE HIGH COURT OF JUSTICE                                 Claim No. HQ17D00413
QUEEN’S BENCH DIVISION
BETWEEN:-

                              (1) ALEKSEJ GUBAREV
                               (3) WEBZILLA LIMITED
                                                                        Claimants

                                       -and-


                 (1) ORBIS BUSINESS INTELLIGENCE LIMITED
                         (2) CHRISTOPHER STEELE
                                                                       Defendants

      _____________________________________________________

               DEFENDANTS’ CLOSING SUBMISSIONS
      _____________________________________________________

                             TABLE OF CONTENTS


    Description                                                      Paragraphs

    A. Introduction                                                     1 - 13

    B. Liability for Publication              of   the   December       14 - 91
    Memorandum by BuzzFeed
       The obscure and changing nature of the Claimants’                14 - 18
       case
       What is the applicable legal test for determining                19- 32
       whether the Defendants are liable as co-publishers in
       respect of the BuzzFeed publication?
       Application of the relevant legal test to the facts of this      33- 91
       case
    D. Qualified Privilege                                             92 - 104
       Legal principles                                                 92 - 95
       Submissions on qualified privilege                              96 - 104
    E. Meaning of the Words Complained Of                              105 - 116
       The words complained of                                           105




                                          1
        Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 182 of 191




                   “copies of the memoranda were not disclosed by Fusion to its clients”.
                   Both documents explain clearly that Fusion did not provide copies of
                   the pre-election memoranda to Perkins Coie.

The Defendants’ disclosure

 76. Lastly, in an attempt to overcome the self-evident weakness of their case, the
        Claimants have resorted to urging the Court to draw “adverse inferences”
        regarding the Defendants’ evidence on the basis of the Defendants’ approach to
        disclosure. However, there is no basis for drawing adverse inferences against
        the Defendants on this basis.

 77. First, as explained in Mr Mathieson’s witness statement {F/28/1}, the Defendants
        have been the blameless victims of serious professional failures by the partner at
        RPC who had responsibility for this matter until very recently. A summary of the
        serious defects in her conduct of matters relating to disclosure is set out at §§15-
        21 of the Defendants’ skeleton argument for the hearing on 30 March 2020, which
        the Court is requested to read {F/30/5-9}. As Mr Mathieson summarises, “the
        partner at RPC with responsibility for this case until mid-February 2020 actively,
        seriously and repeatedly misled the Defendants about these proceedings”
        {F/26/3}. That misconduct included (but was not limited to):

        (1)   withholding the Defendants’ disclosure for many months in breach of a court
              order and without telling the Defendants;

        (2)   concealing the Claimants’ repeated complaints about the failure to provide
              disclosure for many months;

        (3)   concealing the fact that the Claimants had applied for an order striking out
              the Defendants’ defence if they did not provide their disclosure;

        (4)   failing to show the Defendants’ disclosure statement and list dated 29 July
              2019 to the Defendants (and instead signing it herself and then serving it on
              12 December 2019 without showing the Defendants)125;



  125
          See WS Mathieson at §24 {F/28/10}


                                              52
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 183 of 191




       (5)   concealing the fact that in late December 2016 the court made an unless
             order and an indemnity costs order against the Defendants;

       (6)   concealing the fact that the partner had served a witness statement in late
             December 2019 which purported to explain why the earlier disclosure order
             had been breached; and

       (7)   providing the Defendants with a falsified version of a court order in order to
             conceal the true orders made by the court.

78. The Claimants’ criticisms of the Defendants’ disclosure must be assessed with
       this important – indeed quite extraordinary – background firmly in mind.

79. Further, as Mr Mathieson describes in his statement126 – and as will have been
       evident to the Court during Mr Steele’s cross-examination – Mr Steele was
       shocked and dismayed when he was first informed in March 2020127 of the many
       serious lapses committed by the former RPC partner. He remains extremely
       upset and distressed by those serious lapses, for which he and Orbis bear no
       responsibility whatsoever. Mr Steele’s evident dismay is entirely consistent with
       him being an honest witness and litigant.

80. Secondly, specific criticism is made of the fact that the Defendants did not
       disclose copies of communications between Mr Steele and Mr Bensinger until
       earlier this year. Specific criticism is also made of a sentence in a letter from RPC
       dated Friday 27 March 2020128, which failed to mention Mr Steele’s meeting with
       Mr Bensinger in January 2017.

81. In respect of the 27 March letter:

       (1)   The focus of the letter was on disclosure of electronic documents. It was
             sent on the last working day before a hearing of the Claimants’ application

 126
       See WS Mathieson at §15 {F/28/5}
 127
       Mr Mathieson informed the Defendants of the position in the week commencing 2
 March 2020: see WS Mathieson at §17 {F/28/5}
 128
       The sentence in question reads: “Finally, other than the face to face meetings that
 have been admitted, we are informed that Mr Steele did not conduct communications with
 Schedule A/B individuals by any other method.” {F/33/50}



                                              53
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 184 of 191




             for specific disclosure of various categories of documents. The sentence in
             question was made in direct response to the section of MWE’s letter dated
             25 March headed “Communications by WhatsApp, Signal and Skype”129.

       (2)   It was in this context of documentary disclosure that the statement by RPC
             regarding “method[s]” of communication was made. Mr Steele is unsure
             whether he had even read the letter before it was sent.130 If he did, it is
             perhaps unsurprising that he would not have noticed that a single sentence
             in a three-page letter drafted by his solicitors concerning disclosure of
             electronic documents was erroneous because it failed to reference the
             existence of a particular face-to-face (i.e. non-documentary) conversation.
             It is particularly understandable that Mr Steele would have failed to notice
             that error in circumstances where he was still reeling from the discovery just
             three weeks earlier of the extensive wrongdoing by the former RPC partner.

       (3)   When asked to revisit and consider the sentence during cross-examination,
             Mr Steele candidly admitted that the sentence in question was an error.131
             In any event, it was an error of no consequence (and certainly no detriment
             to the Claimants) because:

             (a)   Two weeks after RPC’s letter was sent the communications with Mr
                   Bensinger were fully disclosed (as explained below); and

             (b)   Less two weeks after that, on 20 April 2020 Mr Steele served his
                   witness statement which provided a full and honest account of his
                   interactions with Mr Bensinger.

82. In relation to the messages between Mr Steele and Mr Bensinger, these were
       fully disclosed on 10 April 2020 following a comprehensive set of further searches
       and reviews under the supervision of solicitors and counsel who (unlike the former
       RPC partner who oversaw the previous disclosure exercise) acted diligently in
       accordance with their professional duties. This new disclosure process:


 129
         {F/33/46}
 130
         {Day4/110:13-15}
 131
         {Day4/117:21}


                                             54
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 185 of 191




       (1)   was conducted under the careful supervision of a new and highly
             experienced partner at RPC (Mr Mathieson) who had taken over conduct of
             the case the previous month;

       (2)   involved both extensive manual and electronic searches of relevant
             repositories of documents;

       (3)   involved the application of an expanded date range132 and a new set of 80
             keyword search terms; and

       (4)   involved reviews of responsive documents by both the Defendants’ leading
             and junior counsel (who each personally reviewed all of the messages
             between Mr Steele and David Kramer and between Mr Steele and Mr
             Bensinger for the purpose of identifying which messages fell within the
             scope of the Defendants’ standard disclosure obligations133).

83. The full disclosure of the Bensinger messages following a rigorous properly
       managed disclosure review – in which the Defendants fully participated – is
       inconsistent with any attempt to “suppress” that evidence.

84. Mr Steele has clearly explained that he did not discuss the pre-election
       memoranda or the December memorandum with Mr Bensinger, nor did he
       authorise or intend Mr Kramer to do so. There is no proper basis to doubt the
       truthfulness of that evidence. It therefore follows that Mr Steele had no motive for
       concealing either his meeting or his communications with Mr Bensinger.

85. Third, it is not uncommon for parties to make innocent errors with disclosure.
       Indeed, this is reflected by the Claimants’ own disclosure in these proceedings,
       which has been supplemented on a number of occasions after disclosable
       documents were inadvertently not disclosed. To give one particularly recent

 132
        Under the original disclosure order the date range for the Defendants’ disclosure
 searches ended with the date of BuzzFeed’s publication (10 January 2017) (see {F/25/1-5}).
 In March 2020, the Defendants agreed to a consent order which expanded the end of that
 date range to April 2017 in relation to communications with Mr Kramer and Mr Bensinger (see
 §2(2) of the consent order at {B/14/2}
 133
        The terms of the consent order were expressly agreed on the basis that the
 Defendants’ counsel would undertake such a review.



                                             55
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 186 of 191




       example, as a result of an “oversight”134 (by the Claimants or their solicitors – it is
       not clear which) the Third Claimant’s financial statements for 2018 – an obviously
       important set of document in the context of the serious financial loss issue – were
       not disclosed until mid-way through Mr Gubarev’s cross-examination on the
       second day of the trial. The Defendants have not sought to invite any adverse
       inference to be drawn from the late and unexplained disclosure of this document.
       This is because unintentional errors in disclosure (even careless ones) do not
       provide a proper basis for drawing adverse inferences.

86. Fourth, the Claimants’ criticisms of the Defendants’ disclosure cannot be
       considered in isolation from the Claimants’ approach to their own disclosure.
       Indeed, there is an element of hypocrisy to a number of the Claimants’ criticisms.
       For example, Mr Steele is criticised for what is said to be the “peculiar” fact that
       certain messages were disclosed in the form of “screenshots from his [Mr
       Steele’s] mobile phone”.135 Yet the Claimants have done exactly the same thing.
       The messages which are referred to and quoted at paragraph 11.5(b) of the
       RRRAPOC {A/12/5} were disclosed in the form of screenshots from a mobile
       phone and computer; the native electronic versions were never provided to the
       Defendants. In cross-examination, Mr Dvas expressly confirmed that, “My
       understanding was it was okay to give them to our lawyers in that form”136 and
       admitted that he had failed to disclose other communications with the individual
       in question that took place between the dates of the disclosed communications.137

87. Again, the Defendants did not – and indeed could not – suggest that the
       disclosure of screenshots (apparently on the instructions of the Claimants’
       solicitors) and the omission to disclose intervening messages in Mr Dvas’ chain
       of communications was a dishonest attempt to suppress disclosable evidence.

88. Finally, the suggestion that any litigant has deliberately suppressed documents
       and then given a dishonest account to the Court about this is a very serious
       allegation. It is a particularly serious allegation to level against a former senior

 134
         See email from Lynsey McIntyre to RPC at 08:01 on 21 July 2020
 135
         Claimants’ Opening Submissions §99 {A/27/22}
 136
         {Day3/25:19} - {Day3/26:1}
 137
         {Day3/22:13-16}


                                               56
       Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 187 of 191




       Crown servant of good character and with a distinguished record of responsible
       public service.

89. It is trite law that serious allegations require cogent evidence in order to be
       established. As Andrew Smith J explained in Fiona Trust v Privalov [2010] EWHC
       3199 (Comm) at [1438]:

                “It is well established that "cogent evidence is required to
                justify a finding of fraud or other discreditable conduct": per
                Moore-Bick LJ in Jafari-Fini v Skillglass Ltd., [2007] EWCA Civ
                261 at para.73. This principle reflects the court's conventional
                perception that it is generally not likely that people will
                engage in such conduct: "where a claimant seeks to prove a
                case of dishonesty, its inherent improbability means that,
                even on the civil burden of proof, the evidence needed to
                prove it must be all the stronger", per Rix LJ in Markel v
                Higgins, [2009] EWCA 790 at para 50. The question remains one
                of the balance of probability, although typically, as Ungoed-
                Thomas J put it in In re Dellow's Will Trusts, [1964] 1 WLR 415 ,
                455 (cited by Lord Nicholls in In re H, [1996] AC 563 at p.586H),
                "The more serious the allegation the more cogent the
                evidence required to overcome the unlikelihood of what is
                alleged and thus to prove it". Associated with the
                seriousness of the allegation is the seriousness of the
                consequences, or potential consequences, of the proof of the
                allegation because of the improbability that a person will risk
                such consequences: see R(N) v Mental Health Review Tribunal
                (Northern Region), [2005] EWCA 1605 para 62, cited in Re
                Doherty, [2008] UKHL 33 para 27 per Lord Carswell.” (Emphasis
                added) 138

90. Applying those well-established principles here, the evidence comes nowhere
       close to providing a basis for the Court to conclude that Mr Steele has made any
       attempt to suppress disclosable documents or to provide untruthful evidence to
       the Court on any matter. There is therefore no basis for drawing any adverse
       inference against the Defendants.




 138
        For a recent example of the application of this principle, see the judgment of the High
 Court in Ras Al Khaimah Investment Authority v Azima [2020] EWHC 1327 (Ch) at [375] et
 seq.


                                              57
Case 1:17-cv-02041-RJL Document 90-2 Filed 08/04/20 Page 188 of 191




                      EXHIBIT N
7/28/2020           Case 1:17-cv-02041-RJL             Document
                            The F.B.I. Pledged to Keep a             90-2Trump
                                                         Source Anonymous.  Filed
                                                                               Allies08/04/20      Page -189
                                                                                      Aided His Unmasking.      of 191
                                                                                                           The New York Times

                          https://nyti.ms/2WU7EjD



The F.B.I. Pledged to Keep a Source Anonymous. Trump Allies Aided His Unmasking.
After a Russia expert who had collected research on Donald Trump for a disputed dossier agreed to tell the F.B.I. what he knew about it, law
enforcement ofﬁcials declassiﬁed a road map to identifying him.




By Adam Goldman and Charlie Savage

July 25, 2020


WASHINGTON — Not long after the early 2017 publication of a notorious dossier about President Trump jolted Washington, an expert in
Russian politics told the F.B.I. he had been one of its key sources, drawing on his contacts to deliver information that would make up some
of the most salacious and unproven assertions in the document.

The F.B.I. had approached the expert, a man named Igor Danchenko, as it vetted the dossier’s claims. He agreed to tell investigators what
he knew with an important condition, people familiar with the matter said — that the F.B.I. keep his identity secret so he could protect
himself, his sources and his family and friends in Russia.

But his hope of remaining anonymous evaporated last week after Attorney General William P. Barr directed the F.B.I. to declassify a
redacted report about its three-day interview of Mr. Danchenko in 2017 and hand it over to Senator Lindsey Graham, Republican of South
Carolina and chairman of the Senate Judiciary Committee. Mr. Graham promptly made the interview summary public while calling the
entire Russia investigation “corrupt.”

The report blacked out Mr. Danchenko’s name and other identifying information. But within two days, a post on a newly created blog
entitled “I Found the Primary Subsource” identiﬁed him, citing clues left visible in the F.B.I. document. A pseudonymous Twitter account
created in May then promoted the existence of the blog. And the next day, RT, the Kremlin-owned, English-language news and propaganda
outlet, published an article amplifying Mr. Danchenko’s identiﬁcation.

The decision by Justice Department and F.B.I. leaders to divulge such a report was highly unusual and created the risk it would help
identify a person who had conﬁdentially provided information to agents, even if ofﬁcials did not intend to provide such a road map. The
move comes at a time when Mr. Barr, who is to testify before lawmakers on Tuesday, has repeatedly been accused of abusing his powers to
help Mr. Trump politically.

Former law enforcement ofﬁcials said the outing will make it harder for F.B.I. agents to gain the trust of people they need to cooperate in
future and unrelated investigations.

“These things have to remain very closely held because you put witnesses at risk,” said James W. McJunkin, a former F.B.I. assistant
director for counterterrorism. “To release sensitive information unnecessarily that could jeopardize someone’s life is egregious.”

A lawyer for Mr. Danchenko, Mark E. Schamel, said that because his client’s name had already been exposed, he would not ask The New
York Times to withhold it. He acknowledged that “Igor Danchenko has been identiﬁed as one of the sources who provided data and
analysis” to Christopher Steele, the British former spy who compiled the dossier and whose last name has become shorthand for it.

Mr. Danchenko’s identity is noteworthy because it further calls into question the credibility of the dossier. By turning to Mr. Danchenko as
his primary source to gather possible dirt on Mr. Trump involving Russia, Mr. Steele was relying not on someone with a history of working
with Russian intelligence operatives or bringing to light their covert activities but instead a researcher focused on analyzing business and
political risks in Russia.

Spokespeople at both the F.B.I. and the Justice Department declined to comment. An email sent to an address listed on the blog was not
returned.

Mr. Trump’s supporters on Capitol Hill have long sought access to Justice Department and F.B.I. documents about the Russia
investigation. The F.B.I. director, Christopher A. Wray, told lawmakers in late 2017 that the bureau was wary of turning over records
related to its effort to verify the Steele dossier to Congress. “We are dealing with very, very dicey questions of sources and methods, which
is the lifeblood of foreign intelligence and our liaison relationships with our foreign partners,” he said.

But since his conﬁrmation early last year, Mr. Barr and other Trump appointees have approved a wave of extraordinary declassiﬁcations
that the president’s allies, including Mr. Graham, have used to attack the Russia inquiry.




https://www.nytimes.com/2020/07/25/us/politics/igor-danchenko-steele-dossier.html?                                                         1/3
7/28/2020           Case 1:17-cv-02041-RJL             Document
                            The F.B.I. Pledged to Keep a             90-2Trump
                                                         Source Anonymous.  Filed
                                                                               Allies08/04/20      Page -190
                                                                                      Aided His Unmasking.      of 191
                                                                                                           The New York Times
Mr. Graham said he had asked the F.B.I. to declassify the interview report after it was described in an inspector general report last year
because he wanted the public to read it. He stressed that he did not know the identity of Mr. Steele’s source and said he did not know
whether the F.B.I. released identifying information it should have protected, saying the bureau had appeared to be “painstaking” in
redacting such details.

“I don’t know how he was exposed,” Mr. Graham said in an interview on Friday. “I didn’t see anything in the memo exposing who he was. I
mean, you can believe these websites if you want to — I don’t know. I know this: It’s important for the country to understand what
happened here.”

In addition to their political implications, the documents have at times revealed the closely held secrets that Mr. Wray feared jeopardizing:
sources of information and the methods used for gathering it.




                                      The F.B.I.’s headquarters in Washington. The disclosures will make it harder for F.B.I.
                                      agents to gain the trust of potential sources, former law enforcement ofﬁcials said. Anna
                                      Moneymaker/The New York Times



Transcripts of recordings released in April resulted in the identiﬁcation of a conﬁdential F.B.I. informant who had agree to wear a wire
when talking to George Papadopoulos, a former Trump adviser who was convicted of lying to the F.B.I. Other released transcripts of a
Russian diplomat’s conversations with former national security adviser Michael T. Flynn revealed that the bureau was able to monitor the
phone line of the Russian Embassy in Washington even before a call connected with Mr. Flynn’s voice mail.

The unmaskings from the release of the F.B.I. report have already spiraled beyond Mr. Danchenko. Building on the knowledge of his
identity, another Twitter user named a likely source for Mr. Danchenko. Online sleuths were trying to identify others from his network who
were cited but not named in the Steele dossier.

The release of Mr. Danchenko’s interview summary likely put him and other sources in Russia’s sights, said Senator Mark Warner of
Virginia, the top Democrat on the Senate Intelligence Committee.

“Under Attorney General Barr, the levers of the Department of Justice continue to be weaponized in defense of the president’s political
agenda, even at the expense of national security,” said Mr. Warner, who did not conﬁrm that Mr. Danchenko was Mr. Steele’s primary
source or discuss his committee’s own investigation into Russian election interference. “I’m deeply concerned by this release. There is no
doubt that the Russians are poring over it to see if they can identify this individual or other sources.”

Mr. Danchenko also cooperated with the intelligence committee on condition of conﬁdentiality, according to two people familiar with its
investigation.

Some posts on the blog that revealed Mr. Danchenko’s name are dated before Mr. Graham released the interview report, but the Twitter
user who promoted the blog said he or she had backdated the posts to change their order.

Born in Ukraine, Mr. Danchenko, 42, is a Russian-trained lawyer who earned degrees at the University of Louisville and Georgetown
University, according to LinkedIn. He was a senior research analyst from 2005 to 2010 at the Brookings Institution, where he co-wrote a
research paper showing that, as a student, President Vladimir V. Putin of Russia appeared to have plagiarized part of his dissertation.

According to his interview with the F.B.I., Mr. Steele contacted Mr. Danchenko around March 2016 and assigned him to ask people he knew
in Russia and Ukraine about connections, including any ties to corruption, between a pro-Russian government in Ukraine and the veteran
Republican strategist Paul Manafort. Mr. Steele did not explain why, but Mr. Manafort joined the Trump campaign around that time and

https://www.nytimes.com/2020/07/25/us/politics/igor-danchenko-steele-dossier.html?                                                           2/3
7/28/2020             Case 1:17-cv-02041-RJL             Document
                              The F.B.I. Pledged to Keep a             90-2Trump
                                                           Source Anonymous.  Filed
                                                                                 Allies08/04/20      Page -191
                                                                                        Aided His Unmasking.      of 191
                                                                                                             The New York Times

was later promoted to its chairman. He was convicted in 2018 of tax and bank fraud and other charges that grew out of the Russia
investigation.

Mr. Steele later expanded Mr. Danchenko’s assignment to look for any compromising information about Mr. Trump.

By Jan. 13, 2017, the F.B.I. had identiﬁed Mr. Danchenko, who soon agreed to answer investigators’ questions in exchange for immunity.

The F.B.I. told a court it found Mr. Danchenko “truthful and cooperative,” according to the report by the Justice Department inspector
general, Michael E. Horowitz, although a supervisory F.B.I. intelligence analyst said Mr. Danchenko may have minimized aspects of what
he told Mr. Steele.

Mr. Graham said he wanted the public to be able to see for itself how the interview report “clearly shows that the dossier was not reliable
and they continued to use it anyway.”

Mr. Danchenko did nothing wrong in accepting a paid assignment to gather allegations about Mr. Trump’s ties to Russia and conveying
them to Mr. Steele’s research ﬁrm, Orbis Business Intelligence, said Mr. Schamel, who attended his client’s F.B.I. debrieﬁngs but whose
name was redacted from the report about them.

“Mr. Danchenko is a highly respected senior research analyst; he is neither an author nor editor for any of the ﬁnal reports produced by
Orbis,” Mr. Schamel said. “Mr. Danchenko stands by his data analysis and research and will leave it to others to evaluate and interpret any
broader story with regard to Orbis’s ﬁnal report.”

The Steele dossier was deeply ﬂawed. For example, it included a claim that Mr. Trump’s former lawyer Michael D. Cohen had met with a
Russian intelligence ofﬁcer in Prague to discuss collusion with the campaign. The report by the special counsel who took over the Russia
investigation, Robert S. Mueller III, found that Mr. Cohen never traveled to Prague.

And Mr. Danchenko’s statements to the F.B.I. contradicted parts of the dossier, suggesting that Mr. Steele may have exaggerated the
soundness of other allegations, making what Mr. Danchenko portrayed as rumor and speculation sound more solid.

The Steele dossier played no role in the F.B.I.’s opening of the Russia investigation in July 2016, and Mr. Mueller did not rely on it for his
report.

But its ﬂaws have taken on outsized political signiﬁcance, as Mr. Trump’s allies have sought to conﬂate it with the larger effort to
understand Russia’s covert efforts to tilt the 2016 election in his favor and whether any Trump campaign associates conspired in that
effort. Mr. Mueller laid out extensive details about Russia’s covert operation and contacts with Trump campaign associates, but found
insufﬁcient evidence to bring any conspiracy charges.

The dossier did play an important role in a narrow part of the F.B.I.’s early Russia investigation: the wiretapping of Carter Page, a former
Trump campaign adviser with close ties to Russian ofﬁcials, which began in October 2016 and was extended three times in 2017. The
Justice Department’s applications for court orders authorizing the wiretap relied in part on information from the dossier in making the
case that investigators had reason to believe that Mr. Page might be working with Russians.

Mr. Page was never charged, and Mr. Mueller’s report only brieﬂy discussed him. Mr. Horowitz scathingly portrayed the wiretap
applications as riddled with errors and omissions.

Mr. Danchenko provided information to Mr. Steele that ﬁgured into one of the biggest ﬂaws with those applications. Mr. Horowitz ﬁrst
brought to public light that when the F.B.I. interviewed Mr. Steele’s primary source — who turned out to be Mr. Danchenko — his account
was inconsistent with important aspects of the dossier.

But law enforcement ofﬁcials recycled the same language derived from the dossier in their ﬁnal two applications for court orders to
continue wiretapping Mr. Page. They also told a court they had spoken to Mr. Steele’s primary source but without revealing that his
statements raised questions about the dossier’s credibility, which Mr. Horowitz said was misleading.

After the inspector general report, the F.B.I. conceded to the court that it should not have sought the last two renewals.

The disclosure of Mr. Danchenko’s identity — which the inspector general report concealed — also brought into focus another questionable
statement in the wiretap applications. Mr. Horowitz wrote that the last two applications described Mr. Steele’s source as “Russian-based.”
Though Mr. Danchenko visited Moscow while gathering information for Mr. Steele, he lives in the United States.

A criminal prosecutor appointed by Mr. Barr to scrutinize the Russia investigation, John H. Durham, the U.S. attorney in Connecticut, has
also focused on the dossier and asked questions about Mr. Danchenko, according to people familiar with aspects of his inquiry. Mr.
Schamel said he had not been contacted by Mr. Durham or his investigators.
Nicholas Fandos contributed reporting.




https://www.nytimes.com/2020/07/25/us/politics/igor-danchenko-steele-dossier.html?                                                               3/3
         Case 1:17-cv-02041-RJL Document 90-3 Filed 08/04/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
------------------------------------------------------------- X
MIKHAIL FRIDMAN, PETR AVEN, and                                :
GERMAN KHAN,                                                   :
                                                               :
                                    Plaintiffs,                :
                                                               :
                                                                 Case No. 1:17-cv-02041 (RJL)
                        v.                                     :
                                                               :
BEAN LLC (a/k/a FUSION GPS) and GLENN                          :
SIMPSON,                                                       :
                                                               :
                                    Defendants.                :
------------------------------------------------------------- X
                                     PROPOSED ORDER

       Upon consideration of Plaintiffs’ Motion for Issuance of Letters of Request for

International Judicial Assistance (the “Motion”), the Court ORDERS that:

       The Motion is GRANTED; and

       The Clerk is directed to issue the attached Letters of Request to the Queen’s Bench

Division, High Court of Justice, Royal Courts of Justice, Strand, London WC2A 2LL, United

Kingdom.



                                                     _____________________________
                                                     Richard J. Leon
                                                     Senior United States District Judge
        Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 1 of 26




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
------------------------------------------------------------- X
MIKHAIL FRIDMAN, PETR AVEN, and                                :
GERMAN KHAN,                                                   :
                                                               :
                                    Plaintiffs,                :
                                                               :
                                                                 Case No. 1:17-cv-02041 (RJL)
                        v.                                     :
                                                               :
BEAN LLC (a/k/a FUSION GPS) and GLENN                          :
SIMPSON,                                                       :
                                                               :
                                    Defendants.                :
------------------------------------------------------------- X
    LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH 1970 ON THE TAKING
      OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS

       The United States District Court for the District of Columbia (the “District Court” or the

“Court”) presents its compliments to the Senior Master of the High Court (Queen’s Bench

Division) of England and Wales, and requests assistance in obtaining evidence to be used in a

civil proceeding before this Court in the above-captioned proceedings (the “Action”).

       This request is made pursuant to, and in conformity with The Hague Convention of 18

March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague

Convention”), to which both the United States and the United Kingdom are a party; the Evidence

(Proceedings in Other Jurisdictions) Act 1975, the Rules of the United States District Court for

the District of Columbia; and the Federal Rules of Civil Procedure.

       The purpose of this Letter of Request (the “Request”) is to obtain oral testimony and

documentary evidence for use at trial from three non-party witnesses who all reside within your

jurisdiction: Mr. Christopher Steele, Mr. Edward Baumgartner, and Sir Andrew Wood, and (oral

testimony only) Mr. Christopher Burrows. The Request also seeks the production of


9603403.14
        Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 2 of 26




documentary evidence from Orbis Business Intelligence Ltd. (“Orbis”), being a company co-

founded by Mr. Steele and Mr. Burrows.

       The District Court considers that the evidence sought is directly relevant to the issues in

dispute and is not discovery within the meaning of Article 23 of The Hague Convention; that is,

it is discovery intended to lead to relevant evidence for trial. It is expected, based on existing

timetables, that the District Court will schedule a trial to commence in or about late 2021.

       It has been demonstrated to this Court that justice cannot be done amongst the parties to

the Action without the testimony and documentary evidence of the abovenamed witnesses. In

conformity with Article 3 of the Hague Convention, this Court respectfully submits the following

Request.

       The District Court requests the assistance of an appropriate English judicial officer to

compel the appearance of the witnesses to give oral sworn testimony and to produce documents

on the subject matters for the date ranges as described in this Request.

       It is requested that the appropriate judicial officer of England and Wales issue such orders

as are necessary to implement this Request for the witnesses to produce documents and to appear

before an examiner or other appropriate judicial authority in England and Wales to take their oral

sworn testimony at deposition in conformity with the procedures of the U.S. Federal Rules of

Civil Procedure or such other procedures as are acceptable.

       The testimonies and document production sought are material to the issue pending in the

Action. Plaintiffs have approached the witnesses (or their known counsel or representative) as

follows in order to ascertain whether they would be willing to provide their voluntary assistance

in the Action in the United States.




                                                  2

9603403.14
        Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 3 of 26




       a) Mr. Steele, Mr. Burrows, and Orbis. Plaintiffs communicated with known United

             States counsel for Mr. Steele, Mr. Burrows, and Orbis, in order to ascertain whether

             they would be willing to accept service of subpoenas on their behalf in the United

             States to provide oral testimony and/or produce documents. Counsel indicated that

             they are unwilling to accept service of subpoenas on their behalf in the United States.

       b) Mr. Baumgartner. Plaintiffs are not aware of any counsel or representative for Mr.

             Baumgartner in the United States. U.K. counsel for Plaintiffs wrote to Mr.

             Baumgartner directly at his Edward Austin business address (copied to the business

             email address) and asked whether Mr. Baumgartner would voluntarily produce

             documentary evidence and appear for an examination. Plaintiffs will update the Court

             as to any response received from Mr. Baumgartner.

       c) Sir Andrew Wood. Plaintiffs are not aware of any counsel or representative for Sir

             Andrew Wood in the United States. U.K. counsel for Plaintiffs wrote to Sir Andrew

             directly at his Chatham House business address (copied to the gmail email address

             given on Sir Andrew’s Chatham House online biography) and asked if Sir Andrew

             would voluntarily produce documentary evidence and appear for an examination.

             Plaintiffs will update the Court as to any response received from Sir Andrew Wood.

       The District Court is authorized by Title 28, United States Code, sections 1781 and 1782

to extend similar assistance on request of the judicial authorities of England and Wales.

       The District Court, through the offices of the representatives of Plaintiffs, is prepared to

reimburse the High Court of England and Wales and/or office for all costs incurred in executing

the instant Request and the assurance of its highest consideration.

       The particulars of this Request pursuant to the Hague Convention are as follows:


                                                  3

9603403.14
        Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 4 of 26




1.           Sender:                  Honorable Richard J. Leon
                                      Senior United States District Judge
                                      United States District Court for the District of Columbia
                                      333 Constitution Avenue N.W.
                                      Washington, D.C. 20001

2.           Central Authority of     COMPETENT AUTHORITY FOR
             the Requested State:     ENGLAND AND WALES
                                      Senior Master
                                      Queen’s Bench Division
                                      High Court of Justice
                                      Royal Courts of Justice
                                      Strand
                                      London WC2A 2LL
                                      UNITED KINGDOM


3.           Person to whom the       Plaintiff’s Legal Representative in the U.K.:
             executed request is to
             be returned:             Bernard O’Sullivan
                                      Louise Boswell
                                      CMS Cameron McKenna Nabarro Olswang LLP
                                      Cannon Place
                                      78 Cannon Street
                                      London EC4N 6AF
                                      United Kingdom
                                      T +44 20 7067 3594
                                      F +44 20 7367 2000
                                      E bernard.o'sullivan@cms-cmno.com
                                        louise.boswell@cms-cmno.com

                                      On behalf of:

                                      Honorable Richard J. Leon
                                      Senior United States District Judge
                                      United States District Court for the District of Columbia
                                      333 Constitution Avenue N.W.
                                      Washington D.C. 20001

In conformity with Article 3 of the Convention, the undersigned applicant
has the honor to submit the following requests:

4a.          Requesting               Honorable Richard J. Leon
             Judicial Authority:      Senior United States District Judge
                                      United States District Court for the District of Columbia
                                      333 Constitution Avenue N.W.

                                               4

9603403.14
        Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 5 of 26




                                      Washington D.C. 20001

4b.          To the competent         THE UNITED KINGDOM OF GREAT
             authority of:            BRITAIN AND NORTHERN IRELAND

4.c.         Names of the case and    Fridman v. Bean LLC, Case No. 1:17-CV-02041 (RJL),
             any identifying number   United States District Court for the District of Columbia

5.           Names and addresses of
             the parties and their
             representatives:

             a. Plaintiffs:           Mikhail Fridman, Petr Aven, and German Khan

                                      Represented in the U.S. by:
                                      Alan S. Lewis
                                      John J. Walsh
                                      Carter Ledyard & Milburn LLP
                                      2 Wall Street
                                      New York, NY 10005
                                      Tel: +1 (212) 732-3200

                                      -AND-

                                      Kim H. Sperduto
                                      Sperduto Thompson & Gassler PLC
                                      1747 Pennsylvania Avenue, NW, Suite 1250
                                      Washington, DC 20006
                                      Tel: +1(202) 408-8900

                                      Represented in the U.K. by:
                                      Bernard O’Sullivan
                                      Louise Boswell
                                      CMS Cameron McKenna Nabarro Olswang LLP
                                      Cannon Place
                                      78 Cannon Street
                                      London EC4N 6AF
                                      United Kingdom
                                      T +44 20 7067 3594
                                      F +44 20 7367 2000
                                      E bernard.o'sullivan@cms-cmno.com
                                       Louise.boswell@cms-cmno.com

             b. Defendants:           Bean LLC (a/k/a Fusion GPS) and Glenn Simpson

                                      Represented in the U.S. by:

                                               5

9603403.14
         Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 6 of 26




                                              Joshua A. Levy
                                              Rachel Clattenburg
                                              Levy Firestone Muse LLP
                                              1401 K St. NW, Suite 600
                                              Washington, DC 20005
                                              Tel: +1(202) 845-3215

             c. Other parties. The            Christopher Steele
             following non-parties,           c/o Orbis Business Intelligence Ltd.,
             which are the subject of          9-11 Grosvenor
             this application are as          Gardens, London SW1W 0BD
             follows:
                                              Represented in the U.S. 1 by:
                                              Christina Hull Eikhoff
                                              Kristin Ramsay
                                              Alston & Bird LLP
                                              1201 West Peachtree Street
                                              Atlanta, GA 30309-3424
                                              Tel: +1 (404) 881-7000

                                              -AND-

                                              Kelley C. Barnaby
                                              Alston & Bird LLP
                                              950 F Street, NW
                                              Washington, D.C. 20004
                                              Tel: +1 (202) 239-3687

                                              Represented in the U.K. 2 by:
                                              Reynolds Porter Chamberlain LLP
                                              Tower Bridge House
                                              St. Katharine’s Way
                                              London E1W 1AA
                                              United Kingdom
                                              T: +44 20 3060 6000

1
  The counsel identified for Mr. Steele and Orbis represents them in connection with the proceeding captioned Khan
v. Orbis Business Intelligence Ltd., Case No. 18-CV-0919. That case was originally brought in the Superior Court
of the District of Columbia, which dismissed it based on a local statute known as the D.C. Anti-SLAPP Act. Its
current posture involves the drafting of a petition by Plaintiffs to the United States Supreme Court. Mr. Steele and
Orbis are not parties to the Action in connection with which this Request is made.
2
  The counsel identified for Mr. Steele and Orbis represents Orbis in connection with the Action captioned Aven and
others v. Orbis Business Intelligence Ltd., Claim No. HQ18M01646 / QB-2018-006349, in the High Court of
Justice, Queen’s Bench Division, Media & Communications List (the “U.K. Proceeding”), in which the High Court
recently rendered a judgment in favor of Plaintiffs on July 8, 2020. See Judgment, [2020] EWHC 1812 (QB),
available at https://www.bailii.org/ew/cases/EWHC/QB/2020/1812.html. Mr. Steele and Orbis are not parties to the
Action in connection with which this Request is made.
                                                         6

9603403.14
         Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 7 of 26




                                              Orbis Business Intelligence Ltd.
                                              9-11 Grosvenor
                                              Gardens, London SW1W 0BD
                                              See counsel identified on behalf of Christopher Steele

                                              Christopher Burrows
                                              c/o Orbis Business Intelligence Ltd.,
                                               9-11 Grosvenor
                                              Gardens, London SW1W 0BD
                                              See counsel identified on behalf of Christopher Steele
                                              and Orbis

                                              Edward Baumgartner
                                              c/o Edward Austin Limited
                                              4 Old Park Lane
                                              London W1K 1QW
                                              United Kingdom
                                              info@edward-austin.com
                                              Counsel/representative unknown

                                              Sir Andrew Wood
                                              c/o The Royal Institute of International Affairs
                                              Chatham House
                                              10 St James's Square
                                              London SW1Y 4LE
                                              United Kingdom
                                              andrewood40@gmail.com
                                              Counsel/representative unknown

    6.   Nature and purpose of the proceedings and summary of the facts:

         This civil Action concerns claims of defamation brought by Plaintiffs. The statements

alleged to be defamatory are in a two-page document (sometimes referred to as a “memorandum

or a “report”) that was prepared by Christopher Steele and Orbis Business Intelligence Ltd.

(“Orbis”) 3 and bears the label “Company Intelligence Report 2016” (“CIR 112”). Plaintiffs

allege that Mr. Steele and Orbis prepared CIR 112 at the behest of Defendants Bean LLC (a/k/a




3
 References to “Orbis” in this Request shall include Orbis’s directors, principles, employees, contractors, agents,
and representatives.
                                                          7

9603403.14
         Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 8 of 26




Fusion GPS) (“Fusion”) 4 and Glenn Simpson (together, with Fusion, the “Defendants”) and that

Defendants thereafter published CIR 112, including its defamatory content, to members of the

media and others. As alleged by Plaintiffs, the challenged statements are defamatory because

they falsely accuse Plaintiffs of bribery and corruption, specifically related to Vladimir Putin,

and suggest that Plaintiffs cooperated with a Kremlin-orchestrated illegal campaign to interfere

with the 2016 U.S. presidential election.

         Plaintiffs seek a judgment against Defendants finding that statements about Plaintiffs in

CIR 112 are false and defamatory and that Defendants published them. Plaintiffs seek

compensatory and/or punitive damages in amounts to be proven at trial, together with interest

and costs and fees.

         Defendants deny any liability to Plaintiffs and have asserted several defenses, including

that the statements about Plaintiffs are not materially false; the publication of the statements was

privileged or otherwise protected by, inter alia, the First Amendment of the U.S. Constitution,

the neutral report privilege, and/or the Fair Report Privilege (under New York Civil Rights Law

Section 74); and Plaintiffs should be treated as “public figures” (either general purpose public or

limited purpose)—a category which subjects Plaintiffs to a burden to show that the defamatory

statements were published with “actual malice”, i.e., published with the knowledge that the

statements were false or with reckless disregard to whether they were true or false.

         Plaintiffs have represented that they do not seek disclosure of communications or

documents that are protected from disclosure by the attorney client privilege, work product

doctrine, or other applicable privilege, nor do they seek to circumvent any privilege assertions,




4
 References to “Fusion” in this Request shall include Fusion’s directors, principles, employees, contractors, agents,
and representatives.
                                                          8

9603403.14
         Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 9 of 26




however Plaintiffs do not waive the right to object to or challenge the propriety or validity of

claims that documents are privileged and the basis of such privilege claims.

        Although Orbis produced to Plaintiffs some documents of Orbis and Mr. Steele in the

U.K. Proceeding, no documents relating to the creation or publication of CIR 112 were produced

and Plaintiffs have a good faith belief, bolstered by recent admitted failures of disclosure by Mr.

Steele in a similar matter involving Mr. Steele in the U.K., 5 that relevant documents exist and/or

that Orbis and/or Mr. Steele neglected to produce them. In addition, due to (i) Mr. Steele's recent

challenge to the U.S. Department of Justice seeking copies of certain of documents from the

U.K. Proceeding that would normally be available under applicable English law 6 and (ii) the

restrictions on the use of certain other documents produced in the U.K. Proceeding pursuant to

Rule 31.22 of the English Civil Procedure Rules, Plaintiffs seek a separate order from the High

Court permitting disclosure of evidence for use in this U.S. proceeding.



STAGE OF THE PROCEEDINGS

        This Action was commenced by the filing of a Complaint by the Plaintiffs on October 3,

2017. The parties exchanged written discovery requests in October 2019. Written responses to

the requests were exchanged in November 2019 and supplemented in May 2020. Depositions

have not yet taken place. Fact discovery is scheduled to be concluded by January 12, 2021. A

trial is expected in or about late 2021.

THE WITNESSES AND ENTITIES FROM WHICH EVIDENCE IS SOUGHT

5
  In the proceedings captioned Aleksej Gubarev and another v (i) Orbis Business Intelligence Limited and (ii)
Christopher Steele, Claim No. HQ17D00413, in the High Court of Justice, Queen’s Bench Division, the trial of
which recently took place between 20-24 July 2020 (“Gubarev U.K. Proceeding”). See Declaration of Alan Lewis
in support of the Motion, Exhibit (“Motion Ex.”) M, Defendants’ Closing Submissions in Gubarev U.K. Proceeding
(which were made public during the trial) at 52-57.
6
  In the matter of an application by the United States of America (the United States Department of Justice) made in
the U.K. Proceeding.
                                                         9

9603403.14
        Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 10 of 26




        Christopher Steele, 7 c/o Orbis Business Intelligence Ltd., located at 9-11 Grosvenor

Gardens, London SW1W 0BD.

        Orbis Business Intelligence Ltd., located at 9-11 Grosvenor Gardens, London SW1W

0BD.

        Christopher Burrows, 8 c/o Orbis Business Intelligence Ltd., located at 9-11 Grosvenor

Gardens, London SW1W 0BD.

        Edward Baumgartner, 9 c/o Edward Austin Limited, located at 4 Old Park Lane,

London W1K 1QW.

        Sir Andrew Wood,10 c/o The Royal Institute of International Affairs, Chatham House,

10 St James's Square, London SW1Y 4LE.

THE RELEVANCE OF EVIDENCE IS SOUGHT

        Mr. Steele is the co-founder and director of Orbis and compiled the information in CIR

112, including the defamatory statements about Plaintiffs at issue in this Action, and disclosed or

provided CIR 112 (and the other reports that have collectively become known as the “Dossier”)

to others. As set forth in Plaintiffs’ Motion In Support of Request for International Judicial

Assistance (“Motion”), Defendants have formally identified Mr. Steele as an individual likely to

have information relevant to this Action and Defendants’ claims and defenses, such as

information relating to “CIR 112, including recipients of CIR 112, research related to matters in

CIR 112, events related to topics in CIR 112, and delivery of CIR 112.” 11



7
  Mr. Steele is a director and joint founder of Orbis. See https://orbisbi.com/about-orbis/.
8
  Mr. Burrows is a director and joint founder of Orbis. See https://orbisbi.com/about-orbis/.
9
  Mr. Baumgartner is a founder and managing director of Edward Austin Limited ("Edward Austin"). See
https://www.edward-austin.com/about/team/.
10
   Sir Andrew Wood is an Associate Fellow in the Russia and Eurasia Programme at Chatham House. See
https://www.chathamhouse.org/expert/sir-andrew-wood
11
   Motion Ex. C, Defendants’ First Amended Rule 26(a)(1) Initial Disclosures (“Defendants’ Initial Disclosures”),
Section 1.
                                                        10

9603403.14
           Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 11 of 26




           Mr. Burrows co-founded Orbis with Mr. Steele and was involved in briefings regarding

the research project relating to the defamatory statements, the content of the research, and the

engagement of Orbis for this research project. Defendants have identified Mr. Burrows as an

individual likely to have information relevant to this Action and Defendants’ claims and

defenses, such as the “relevant conduct of Orbis and Christopher Steele; Christopher Steele,

including his experience, work, process, and engagement by Defendants.” 12

           Orbis is the intelligence gathering firm founded by Mr. Steele and Mr. Burrows which

was retained by Defendants in 2016 and which produced CIR 112, including the statements

about Plaintiffs at issue in this Action. Defendants acknowledge engaging Orbis to “look into

then-candidate Trump’s activities in Russia, in support of Defendants’ ongoing research

activities” and that Mr. Steele and Mr. Burrows were some of the people at Orbis with whom

“Defendants mainly communicated.” 13 Orbis is likely to have information and documentary

evidence relevant to the issues in this Action, including the engagement of Orbis, the research

conducted, the compilation of CIR 112, and the statements about Plaintiffs at issue in this

Action.

           Edward Baumgartner co-founded the U.K. based research and intelligence firm Edward

Austin and assisted Fusion with the 2016 research at issue in this Action. Defendants have

formally identified Mr. Baumgartner as an individual likely to have information relevant to this

Action and Defendants’ claims and defenses, including the “research related to matters in CIR

112.” 14




12
   Motion Ex. C, Defendants’ Initial Disclosures, Section 1.
13
   Motion Ex. F, Defendants’ Answer to Interrogatory No. 12.
14
   Motion Ex. C, Defendants’ Initial Disclosures, Section 1.

                                                       11

9603403.14
           Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 12 of 26




           Sir Andrew Wood is a former British diplomat with or to whom Mr. Steele discussed or

transmitted the research at issue in this Action in 2016. Defendants have formally identified Sir

Andrew Wood as an individual likely to have information relevant to this Action and

Defendants’ claims and defenses, including the “receipt and delivery of CIR 112.” 15

SUBJECTS FOR ORAL EXAMINATION AND REQUESTS FOR PRODUCTION OF
DOCUMENTARY EVIDENCE

           The District Court requests that Christopher Steele be ordered to attend for examination

to give evidence about the matters identified in Attachment A hereto and be ordered to produce

documentary evidence responsive to the requests identified in Attachment B hereto.

           The District Court requests that Orbis Business Intelligence Ltd. be ordered to produce

documentary evidence responsive to the requests identified in Attachment C hereto.

           The District Court requests that Christopher Burrows be ordered to attend for

examination to give evidence about the matters identified in Attachment D hereto.

           The District Court requests that Edward Baumgartner be ordered to attend for

examination to give evidence about the matters identified in Attachment E hereto and be

ordered to produce documentary evidence responsive to the requests identified in Attachment F

hereto.

           The District Court requests that Sir Andrew Wood be ordered to attend for examination

to give evidence about the matters identified in Attachment G hereto and be ordered to produce

documentary evidence responsive to the requests identified in Attachment H hereto.

           For the reasons set forth in the Plaintiffs’ Motion in Support of Request for International

Judicial Assistance, the District Court believes that the witnesses (whose contact details are



15
     Motion Ex. C, Defendants’ Initial Disclosures, Section 1.

                                                           12

9603403.14
          Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 13 of 26




given below) will be able to provide documentary evidence and testimony directly relevant to the

main issues between the parties in the Action and without which the ends of justice could not be

properly met. 16 The District Court believes that this information is not available from any other

source.


 7.          Evidence to be obtained:         Plaintiffs seek oral testimony from Christopher Steele,
                                              Christopher Burrows, Edward Baumgartner, and Sir
                                              Andrew Wood. These individuals are not parties to the
                                              Action and the Plaintiffs are not seeking any relief
                                              against any of these witnesses.

                                              Plaintiffs seek documentary evidence from Christopher
                                              Steele, Edward Baumgartner, Sir Andrew Wood, and
                                              Orbis Business Intelligence Ltd.

 8.          Identity and addresses of Christopher Steele
             persons to be examined: c/o Orbis Business Intelligence Ltd., located at
                                       9-11 Grosvenor Gardens, London SW1W
                                       0BD

                                              Christopher Burrows
                                              c/o Orbis Business Intelligence Ltd., located at
                                              9-11 Grosvenor Gardens, London SW1W
                                              0BD

                                              Edward Baumgartner
                                              c/o Edward Austin Limited
                                              4 Old Park Lane
                                              London W1K 1QW

                                              Sir Andrew Wood
                                              c/o The Royal Institute of International Affairs
                                              Chatham House
                                              10 St James's Square
                                              London SW1Y 4LE
                                              United Kingdom


16
   The term “documents” shall have the same broad meaning and scope as given to these terms in or pursuant to the
U.S. Federal Rules of Civil Procedure and applicable law, including (but not limited to) hard copy documents and
files as well electronic or computerized data, e-mails, text messages, etc. The term “communications” shall mean
the transmittal of data or information by any means, including (but not limited to) meetings, conversations,
discussions, documents, correspondence, messages, text messages, e-mails, notes, WhatsApp messages, Slack
messages, Skype messages, or other means of transmittal.
                                                       13

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 14 of 26




 9.          Subject matter about        The subject matter for the examination of the relevant
             which the witnesses will    witnesses are itemized in Attachments A, D, E, and G.
             be examined:


 10.         Documents or other          Plaintiffs request that the relevant witnesses produce to
             property to be inspected    the Examiner and to Plaintiffs’ Counsel, no later than 7
                                         calendar days before the date on which the Examination
                                         is due to commence the documents set out under
                                         Attachments B, C, F and H.



 11.         Any requirement that        The witnesses should be examined under oath or
             the evidence be given on    affirmation or in the alternative should be instructed of
             oath or affirmation and     the consequences of giving untruthful and false answers
             any specific form to be     under the laws of England and Wales.
             used:

 12.         Special methods or procedures to be followed:

       The District Court respectfully requests the following with respect to the oral testimony

and production of documents being sought:

       (1) that the High Court appoint an English Examiner for the purpose of compelling oral

             testimony for use at trial from English witnesses;

       (2) that the parties’ representatives or their designees, a court reporter, and a

             videographer be permitted to be present during the examination either physically or

             via remote or virtual means; that the representatives or designees be permitted to

             examine and cross-examine the witnesses directly; and that a court reporter and a

             videographer be permitted to make a verbatim record of the proceedings; and

       (3) in connection with the taking of testimony of the witnesses, Plaintiffs have

             permission to refer the witnesses to documents previously produced or available in

             the Action.



                                                 14

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 15 of 26




13.          Request for notification     It is requested that testimony be taken at such place,
             of the times and place for   date or time as ordered by the Senior Master and/or as
             the execution of the         otherwise scheduled by the representatives of the
             Request and identity of      Plaintiffs and/or as otherwise agreed to by the
             the person to be notified:   witnesses and the respective representatives of the
                                          parties.


14.          Request for attendance or None.
             participation of judicial
             personnel of the
             requesting authority at
             the execution of the
             Letter of Request:

15.          Specification of privilege   In relation to claims for privilege under the laws of the
             or duty to refuse to give    United States or the laws of England and Wales, regard
             evidence under the laws      shall be had to section 3 of the Evidence (Proceedings
             of the State of origin:      in Other Jurisdictions) Act 1975.

                                          Under the laws of the United States, a party has a
                                          privilege to refuse to give evidence if the evidence
                                          discloses a confidential communication between that
                                          party and an attorney for that party that was made for
                                          the purpose of obtaining legal advice.

                                          Parties also enjoy limited privileges on other grounds
                                          not expected to be relevant here such as
                                          communications between physician and patient,
                                          psychotherapist and patient, husband and wife, or
                                          clergy and penitent.

                                          U.S. law also recognizes a privilege against criminal
                                          self-incrimination.

                                          Outside the strict area of privilege, certain limited
                                          immunities are available that may place restrictions on
                                          the giving of evidence, such as the limited protection of
                                          documents created as the work product of attorneys
                                          during or in anticipation of litigation.




                                                 15

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 16 of 26




16.          Fees and costs:             The fees and costs incurred which are reimbursable
                                         under the second paragraph of Article 14 or under
                                         Article 26 of the Hague Convention will be borne by
                                         Plaintiffs.


17.          Date of Request:            _____________________, 2020


18.          Signature and seal of the
             Requesting Authority:       UNITED STATES OF AMERICA
                                         United States District Court for the District of
                                         Columbia

                                         __________________________________
                                         By: Honorable Richard J. Leon
                                         Senior United States District Judge
                                         UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA
                                         333 Constitution Avenue N.W.
                                         Washington, D.C. 20001




                                                16

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 17 of 26




                                     ATTACHMENT A

              Proposed Subjects for Oral Examination of Christopher Steele

   1. In general terms, Mr. Steele’s educational background, employment history, professional
      qualifications and personal preparation for the examination (including contacts with the
      parties, their lawyers, insurers, or representatives), excluding any privileged
      communications or confidential details regarding any government service.

   2. Retention of Mr. Steele and/or Orbis in 2016 by Fusion relating to CIR 112 and the scope
      and purpose of the retention.

   3. Communications and meetings in 2016 and 2017 between Mr. Steele and Defendants
      Glenn Simpson or Fusion or any Fusion sub-contractors regarding Plaintiffs, Alfa, CIR
      112, or the statements about Plaintiffs in CIR 112.

   4. Communications and meetings in 2016 and 2017 between Mr. Steele and Jonathan Winer
      regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112.

   5. Communications and meetings in 2016 and 2017 between Mr. Steele and reporters or
      news or media organizations regarding Plaintiffs, Alfa, CIR 112, or the statements about
      Plaintiffs in CIR 112.

   6. Communications and meetings in 2016 and 2017 between Mr. Steele and David Kramer
      regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112.

   7. The drafting and compilation in 2016 of CIR 112 and its promotion.

   8. Delivery, transmission, or disclosure of CIR 112 in 2016 and 2017 to other persons or
      entities, including Defendants, Mr. Kramer, Mr. Winer, reporters and members of the
      media.

   9. The steps taken by Mr. Steele, Orbis, or Defendants to corroborate, verify or investigate
      the information and statements about Plaintiffs in CIR 112.

   10. The destruction, return, or non-retention of the following documents: (a) CIR 112,
       including work product, memoranda, source information, drafts or analysis relating to
       CIR 112; (b) communications between Mr. Steele and Defendants Simpson or Fusion in
       respect to CIR 112; and (c) engagement agreements between Mr. Steele and/or Orbis on
       one hand and Fusion on the other which govern the creation or promotion of CIR 112.

   11. Communications and meetings in 2016 and 2017 between Mr. Steele and Igor
       Danchenko regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR
       112.



                                              17

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 18 of 26




                                      ATTACHMENT B

  Proposed Requests for Production of Documentary Evidence from Christopher Steele

   1. Documents setting out the terms of Orbis’s and/or Mr. Steele’s engagement with or
      retention by Fusion in connection with the compilation or preparation of CIR 112 and its
      promotion.

   2. Documents setting out the scope and purpose of the work that Mr. Steele and Orbis were
      to perform in connection with the compilation or preparation of CIR 112 and its
      promotion.

   3. Communications between Mr. Steele and Defendants Glenn Simpson or Fusion
      (including documents referencing or referenced in such communications) regarding
      Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112, within the period
      01 April 2016 to 03 October 2017.

   4. Communications between Mr. Steele and Jonathan Winer (including documents
      referencing or referenced in such communications) regarding Plaintiffs, Alfa, CIR 112, or
      the statements about Plaintiffs in CIR 112, within the period 01 September 2016 to 10
      January 2017.

   5. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Mr. Steele and
      Mr. Winer relating to meetings regarding Plaintiffs, Alfa, CIR 112, or the statements
      about Plaintiffs in CIR 112, including the meeting between Mr. Steele and U.S.
      Department of State officials and Mr. Winer on or about 11 October 2016.

   6. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Mr. Steele and
      the New York Times, the New Yorker, the Washington Post, Yahoo! News, CNN, Mother
      Jones, and/or BuzzFeed, relating to meetings regarding Plaintiffs, Alfa, CIR 112, or the
      statements about Plaintiffs in CIR 112, including the meeting between Mr. Steele and
      Michael Isikoff and Jane Mayer at the Tabard Inn on or about 22 September 2016.

   7. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Mr. Steele and
      the New York Times, the New Yorker, the Washington Post, Yahoo! News, CNN, Mother
      Jones, and/or BuzzFeed regarding Plaintiffs, Alfa, CIR 112, or the statements about
      Plaintiffs in CIR 112.

   8. Communications (including documents referencing or referenced in such
      communications) between Mr. Steele and David Corn of Mother Jones via Skype on 31
      October 2016 regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in
      CIR 112.


                                               18

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 19 of 26




   9. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Mr. Steele and
      David Kramer regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in
      CIR 112, including text messages or other types of messages between Mr. Steele and Mr.
      Kramer on or about 29 December 2016.

   10. Documents within the period 01 July 2016 to 10 January 2017 relating to the drafting and
       compilation of CIR 112; notes, research, investigative files used in the drafting of CIR
       112; and drafts or different versions of CIR 112.

   11. Communications within the period 01 September 2016 to 10 January 2017 (including
       documents referencing or referenced in such communications) between Mr. Steele and
       Defendants, Mr. Kramer, Mr. Winer, reporters and members of the media, or others
       regarding the delivery, transmission, or disclosure of CIR 112.

   12. Communications within the period 01 July 2016 to 10 January 2017 (including
       documents referencing or referenced in such communications) between Mr. Steele and
       Defendants, Mr. Kramer, Mr. Winer, reporters and members of the media, or others
       concerning the steps taken by Mr. Steele, Orbis, or Defendants to corroborate, verify, or
       investigate the information and statements about Plaintiffs in CIR 112.

   13. Documents concerning the destruction, return, or non-retention of documents within the
       period 01 July 2016 to the present in respect to: (a) CIR 112, including work product,
       memoranda, source information, drafts or analysis relating thereto; (b) communications
       between Mr. Steele and Defendants Simpson or Fusion in respect to CIR 112; and (c)
       engagement agreements between Orbis and/or Mr. Steele on one hand and Fusion on the
       other which govern the creation or promotion of CIR 112.

   14. Communications within the period 01 April 2016 to 03 October 2017 (including
       documents referencing or referenced in such communications) between Mr. Steele and
       Igor Danchenko regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in
       CIR 112.




                                               19

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 20 of 26




                                      ATTACHMENT C

     Proposed Requests for Production of Documentary Evidence from Orbis Business
                                    Intelligence Ltd.

   1. Documents setting out the terms of Orbis’s and/or Mr. Steele’s engagement with or
      retention by Fusion in connection with the compilation or preparation of CIR 112 and its
      promotion.

   2. Documents setting out the scope and purpose of the work that Orbis and Mr. Steele were
      to perform in connection with the compilation or preparation of CIR 112 and its
      promotion.

   3. Communications between Orbis or Mr. Steele and Defendants Glenn Simpson or Fusion
      (including documents referencing or referenced in such communications) regarding
      Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112, within the period
      01 April 2016 to 03 October 2017.

   4. Communications between Orbis or Mr. Steele and Jonathan Winer (including documents
      referencing or referenced in such communications) regarding Plaintiffs, Alfa, CIR 112, or
      the statements about Plaintiffs in CIR 112, within the period 01 September 2016 to 10
      January 2017.

   5. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Orbis or Mr.
      Steele and Mr. Winer relating to meetings regarding Plaintiffs, Alfa, CIR 112, or the
      statements about Plaintiffs in CIR 112, including the meeting between Mr. Steele and
      U.S. Department of State officials and Mr. Winer on or about 11 October 2016.

   6. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Orbis or Mr.
      Steele and the New York Times, the New Yorker, the Washington Post, Yahoo! News,
      CNN, Mother Jones and/or BuzzFeed, relating to meetings regarding Plaintiffs, Alfa, CIR
      112, or the statements about Plaintiffs in CIR 112, including the meeting between Mr.
      Steele and Michael Isikoff and Jane Mayer at the Tabard Inn on or about 22 September
      2016.

   7. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Orbis or Mr.
      Steele and the New York Times, the New Yorker, the Washington Post, Yahoo! News,
      CNN, Mother Jones, and/or BuzzFeed regarding Plaintiffs, Alfa, CIR 112, or the
      statements about Plaintiffs in CIR 112.

   8. Communications (including documents referencing or referenced in such

                                               20

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 21 of 26




       communications) between Orbis or Mr. Steele and David Corn of Mother Jones via
       Skype on 31 October 2016 regarding Plaintiffs, Alfa, CIR 112, or the statements about
       Plaintiffs in CIR 112.

   9. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Orbis or Mr.
      Steele and David Kramer regarding Plaintiffs, Alfa, CIR 112, or the statements about
      Plaintiffs in CIR 112, including text messages or other types of messages between Mr.
      Steele and Mr. Kramer on or about 29 December 2016.

   10. Documents within the period 01 July 2016 to 10 January 2017 relating to the drafting and
       compilation of CIR 112; notes, research, investigative files used in the drafting of CIR
       112; and drafts or different versions of CIR 112.

   11. Communications within the period 01 September 2016 to 10 January 2017 (including
       documents referencing or referenced in such communications) between Orbis or Mr.
       Steele and Defendants, Mr. Kramer, Mr. Winer, reporters and members of the media, or
       others regarding the delivery, transmission, or disclosure of CIR 112.

   12. Communications within the period 01 July 2016 to 10 January 2017 (including
       documents referencing or referenced in such communications) between Orbis or Mr.
       Steele and Defendants, Mr. Kramer, Mr. Winer, reporters and members of the media, or
       others concerning the steps taken by Mr. Steele, Orbis, or Defendants to corroborate,
       verify, or investigate the information and statements about Plaintiffs in CIR 112.

   13. Documents concerning the destruction, return, or non-retention of documents within the
       period 01 September 2016 to the present in respect to: (a) CIR 112, including work
       product, memoranda, source information, drafts or analysis relating thereto; (b)
       communications between Orbis or Mr. Steele and Defendants Simpson or Fusion in
       respect to CIR 112; and (c) engagement agreements between Orbis and/or Mr. Steele on
       one hand and Fusion on the other which govern the creation or promotion of CIR 112.




                                              21

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 22 of 26




                                     ATTACHMENT D

             Proposed Subjects for Oral Examination of Christopher Burrows

   1. In general terms, Mr. Burrows’s educational background, employment history,
      professional qualifications and personal preparation for the examination (including
      contacts with the parties, their lawyers, insurers, or representatives), excluding any
      privileged communications or confidential details regarding any government service.

   2. The drafting and compilation in 2016 of CIR 112 and its promotion.

   3. The destruction, return, or non-retention of the following documents: (a) CIR 112,
      including work product, memoranda, source information, drafts or analysis relating to
      CIR 112; (b) communications with Defendants Glenn Simpson or Fusion in respect to
      CIR 112; and (c) engagement agreements between Orbis and/or Mr. Steele on one hand
      and Fusion on the other which govern the creation or promotion of CIR 112.

   4. Delivery, transmission, or disclosure of CIR 112 in 2016 to other persons or entities,
      including Defendants, David Kramer, Jonathan Winer, reporters and members of the
      media.

   5. The steps taken by Mr. Burrows, Mr. Steele, Orbis, or Defendants to corroborate, verify
      or investigate the information and statements about Plaintiffs in CIR 112.




                                               22

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 23 of 26




                                      ATTACHMENT E

             Proposed Subjects for Oral Examination of Edward Baumgartner

   1. In general terms, Mr. Baumgartner’s educational background, employment history,
      professional qualifications and personal preparation for the examination (including
      contacts with the parties, their lawyers, insurers, or representatives), excluding any
      privileged communications or confidential details regarding any government service.

   2. The nature and terms of Mr. Baumgartner’s, and/or his firm’s, engagement by Fusion in
      2016 relating to Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112,
      and the scope and purpose of the engagement.

   3. Mr. Baumgartner’s research regarding Plaintiffs, Alfa, CIR 112, or the statements about
      Plaintiffs in CIR 112.

   4. Preparation of Mr. Baumgartner’s report titled “ALFA Dossier Open Sources.”

   5. Communications in 2016 or 2017 between Mr. Baumgartner and Defendants Glenn
      Simpson or Fusion regarding the report titled “ALFA Dossier Open Sources.”

   6. Communications in 2016 or 2017 between Mr. Baumgartner and Defendants Simpson or
      Fusion regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112.




                                               23

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 24 of 26




                                      ATTACHMENT F

Proposed Requests for Production of Documentary Evidence from Edward Baumgartner

   1. Documents setting out the terms and scope of Mr. Baumgartner’s engagement by Fusion
      relating to Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112 or its
      promotion.

   2. Documents within the period 01 April 2016 to 03 October 2017 related to the preparation
      of the report titled “ALFA Dossier Open Sources.”

   3. Communications within the period 01 April 2016 to 03 October 2017 between Mr.
      Baumgartner and Defendants Glenn Simpson or Fusion regarding the report titled
      “ALFA Dossier Open Sources.”

   4. Communications within the period 01 April 2016 to 03 October 2017 between Mr.
      Baumgartner and Defendants Simpson or Fusion regarding Plaintiffs, Alfa, CIR 112, or
      the statements about Plaintiffs in CIR 112.

   5. Documents regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR
      112, within the period 01 April 2016 to 03 October 2017.




                                               24

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 25 of 26




                                     ATTACHMENT G

              Proposed Subjects for Oral Examination of Sir Andrew Wood

   1. In general terms, Sir Andrew Wood’s educational background, employment history,
      professional qualifications and personal preparation for the examination (including
      contacts with the parties, their lawyers, insurers, or representatives), excluding any
      privileged communications or confidential details regarding any government service.

   2. Communications in 2016 and 2017 between Sir Andrew Wood and Christopher Steele
      regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112,
      including in September 2016 around the time that Mr. Steele and Orbis transmitted CIR
      112 to Fusion.

   3. Communications and meetings in 2016 and 2017 between Sir Andrew Wood and David
      Kramer or U.S. Senator John McCain regarding Plaintiffs, Alfa, CIR 112, or the
      statements about Plaintiffs in CIR 112, including the meetings with Mr. Kramer and
      Senator McCain in November 2016 in Halifax, Nova Scotia.

   4. Communications and meetings between Mr. Kramer and Mr. Steele in 2016 and 2017
      regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112,
      including the meeting between Mr. Kramer and Mr. Steele in London in November 2016
      which Sir Andrew Wood arranged.

   5. The steps taken by Sir Andrew Wood, Mr. Steele, Orbis, or Defendants to corroborate,
      verify or investigate the information and statements about Plaintiffs in CIR 112.




                                              25

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 26 of 26




                                     ATTACHMENT H

   Proposed Requests for Production of Documentary Evidence from Sir Andrew Wood

   1. Communications within the period 01 September 2016 to 10 January 2017 between Sir
      Andrew Wood and Mr. Steele (including documents referencing or referenced in such
      communications) regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in
      CIR 112, including in September 2016 around the time that Mr. Steele and Orbis
      transmitted CIR 112 to Defendant Fusion and relating to the meeting between Mr.
      Kramer and Mr. Steele in London in November 2016.

   2. Communications within the period 01 September 2016 to 10 January 2017 between Sir
      Andrew Wood and David Kramer or U.S. Senator John McCain (including documents
      referencing or referenced in such communications) regarding Plaintiffs, Alfa, CIR 112, or
      the statements about Plaintiffs in CIR 112, including the meetings with Mr. Kramer and
      Senator McCain in November 2016 in Halifax, Nova Scotia.

   3. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Sir Andrew
      Wood and Mr. Steele, Mr. Kramer, Orbis, or Defendants concerning the steps taken by
      Sir Andrew Wood, Mr. Steele, Orbis, or Defendants to corroborate, verify, or investigate
      the information and statements about Plaintiffs in CIR 112.




                                              26

9603403.14
